 

 



ACTIVE 238799731v.16

 

EXECUTION VERSION



 

[gm5cu5preqr0000001.jpg]

CREDIT AGREEMENT


dated as of


March 25, 2019


among

 

 

THE MANITOWOC COMPANY, INC.

 

The Other Borrowers and Loan Parties Party Hereto

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Syndication Agent

 

and

 

BANK OF AMERICA, N.A. and BANK OF MONTREAL,

as Co-Documentation Agents

 

  

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger

 

and

JPMORGAN CHASE BANK, N.A., BANK OF AMERICA, N.A and BANK OF MONTREAL,
as Joint Bookrunners

 

 

 

ASSET BASED LENDING

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article I Definitions

1

 

 

SECTION 1.01.

Defined Terms1

 

 

SECTION 1.02.

Classification of Loans and Borrowings55

 

 

SECTION 1.03.

Terms Generally55

 

 

SECTION 1.04.

Accounting Terms; GAAP.55

 

 

SECTION 1.05.

Status of Obligations56

 

 

SECTION 1.06.

Determination of U.S. Dollar Amounts56

 

 

SECTION 1.07.

Interest Rates. .56

 

 

SECTION 1.08.

Limited Conditionality..56

 

 

SECTION 1.09.

Additional Borrowers..58

 

Article II The Credits

58

 

 

SECTION 2.01.

Commitments58

 

 

SECTION 2.02.

Loans and Borrowings59

 

 

SECTION 2.03.

Requests for Revolving Borrowings59

 

 

SECTION 2.04.

Protective Advances60

 

 

SECTION 2.05.

Swingline Loans61

 

 

SECTION 2.06.

Letters of Credit63

 

 

SECTION 2.07.

Funding of Borrowings69

 

 

SECTION 2.08.

Interest Elections70

 

 

SECTION 2.09.

Termination and Reduction of Commitments; Increase in Commitments71

 

 

SECTION 2.10.

Repayment and Amortization of Loans; Evidence of Debt73

 

 

SECTION 2.11.

Prepayment of Loans74

 

 

SECTION 2.12.

Fees76

 

 

SECTION 2.13.

Interest77

 

 

SECTION 2.14.

Alternate Rate of Interest.78

 

 

SECTION 2.15.

Increased Costs79

 

 

SECTION 2.16.

Break Funding Payments81

 

 

SECTION 2.17.

Withholding of Taxes; Gross-Up81

 

 

SECTION 2.18.

Payments Generally; Allocation of Proceeds; Sharing of Setoffs86

 

 

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders.89

 

 

SECTION 2.20.

Defaulting Lenders90

 

 

SECTION 2.21.

Returned Payments92

 

 

SECTION 2.22.

Banking Services, Designated Secured Foreign Products and Swap Agreements92

 

 

SECTION 2.23.

Judgment Currency92

 

 

SECTION 2.24.

MIRE Events93

 

 

SECTION 2.25.

Encumbrance of Specified Wisconsin Real Property93

 

Article III Representations and Warranties

93

 

 

SECTION 3.01.

Organization; Powers94

 

 

SECTION 3.02.

Authorization; Enforceability94

 

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

Page

 

SECTION 3.03.

Governmental Approvals; No Conflicts94

 

 

SECTION 3.04.

Financial Condition; No Material Adverse Change94

 

 

SECTION 3.05.

Properties94

 

 

SECTION 3.06.

Litigation and Environmental Matters95

 

 

SECTION 3.07.

Compliance with Laws; No Default95

 

 

SECTION 3.08.

Investment Company Status95

 

 

SECTION 3.09.

Taxes96

 

 

SECTION 3.10.

ERISA; Pension Plans.96

 

 

SECTION 3.11.

Disclosure96

 

 

SECTION 3.12.

Solvency96

 

 

SECTION 3.13.

Insurance97

 

 

SECTION 3.14.

Capitalization and Subsidiaries97

 

 

SECTION 3.15.

Security Interest in Collateral97

 

 

SECTION 3.16.

Employment Matters97

 

 

SECTION 3.17.

Margin Regulations97

 

 

SECTION 3.18.

Use of Proceeds98

 

 

SECTION 3.19.

Common Enterprise98

 

 

SECTION 3.20.

Anti-Corruption Laws and Sanctions98

 

 

SECTION 3.21.

Centre of Main Interest98

 

 

SECTION 3.22.

EEA Financial Institution98

 

 

SECTION 3.23.

Plan Assets; Prohibited Transactions98

 

Article IV Conditions

98

 

 

SECTION 4.01.

Effective Date99

 

 

SECTION 4.02.

Each Credit Event103

 

Article V Affirmative Covenants

103

 

 

SECTION 5.01.

Financial Statements; Borrowing Base and Other Information104

 

 

SECTION 5.02.

Notices of Material Events107

 

 

SECTION 5.03.

Existence; Conduct of Business108

 

 

SECTION 5.04.

Payment of Taxes108

 

 

SECTION 5.05.

Maintenance of Properties108

 

 

SECTION 5.06.

Books and Records; Inspection Rights108

 

 

SECTION 5.07.

Compliance with Laws and Material Contractual Obligations109

 

 

SECTION 5.08.

Use of Proceeds109

 

 

SECTION 5.09.

Insurance109

 

 

SECTION 5.10.

Casualty and Condemnation110

 

 

SECTION 5.11.

Appraisals110

 

 

SECTION 5.12.

Field Examinations110

 

 

SECTION 5.13.

Financial Assistance111

 

 

SECTION 5.14.

Additional Collateral; Further Assurances111

 

 

SECTION 5.15.

Banking Services; European Cash Management.114

 

 

SECTION 5.16.

Transfer of Accounts of German Loan Parties.114

 

 

SECTION 5.17.

Post-Closing Matters115

 

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

Page

 

SECTION 5.18.

Centre of Main Interests and Establishments115

 

Article VI Negative Covenants

115

 

 

SECTION 6.01.

Indebtedness115

 

 

SECTION 6.02.

Liens120

 

 

SECTION 6.03.

Fundamental Changes123

 

 

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions124

 

 

SECTION 6.05.

Asset Sales127

 

 

SECTION 6.06.

Sale and Leaseback Transactions129

 

 

SECTION 6.07.

Swap Agreements129

 

 

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness.129

 

 

SECTION 6.09.

Transactions with Affiliates131

 

 

SECTION 6.10.

Restrictive Agreements132

 

 

SECTION 6.11.

Amendment of Material Documents133

 

 

SECTION 6.12.

Fixed Charge Coverage Ratio133

 

 

SECTION 6.13.

Rental Inventory133

 

 

SECTION 6.14.

Buy-Back Limitations133

 

Article VII Events of Default

133

 

Article VIII The Administrative Agent

136

 

 

SECTION 8.01.

Authorization and Action136

 

 

SECTION 8.02.

Administrative Agent’s Reliance, Indemnification, Etc.139

 

 

SECTION 8.03.

Posting of Communications140

 

 

SECTION 8.04.

Reliance141

 

 

SECTION 8.05.

Successor Administrative Agent142

 

 

SECTION 8.06.

Acknowledgements of Lenders and Issuing Bank142

 

 

SECTION 8.07.

Collateral Matters.143

 

 

SECTION 8.08.

Credit Bidding147

 

 

SECTION 8.09.

Certain ERISA Matters148

 

 

SECTION 8.10.

Flood Laws149

 

Article IX Miscellaneous

149

 

 

SECTION 9.01.

Notices149

 

 

SECTION 9.02.

Waivers; Amendments151

 

 

SECTION 9.03.

Expenses; Indemnity; Damage Waiver154

 

 

SECTION 9.04.

Successors and Assigns156

 

 

SECTION 9.05.

Survival160

 

 

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution160

 

 

SECTION 9.07.

Severability161

 

 

SECTION 9.08.

Right of Setoff161

 

 

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process161

 

 

SECTION 9.10.

WAIVER OF JURY TRIAL163

 

-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

Page

 

SECTION 9.11.

Headings163

 

 

SECTION 9.12.

Confidentiality163

 

 

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law164

 

 

SECTION 9.14.

USA PATRIOT Act164

 

 

SECTION 9.15.

Disclosure164

 

 

SECTION 9.16.

Appointment for Perfection164

 

 

SECTION 9.17.

Interest Rate Limitation165

 

 

SECTION 9.18.

No Fiduciary Duty, etc165

 

 

SECTION 9.19.

Intercreditor Agreements166

 

 

SECTION 9.20.

Limitation on Subsidiaries166

 

 

SECTION 9.21.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions166

 

Article X Loan Guaranty of Domestic Loan Parties

166

 

 

SECTION 10.01.

Guaranty166

 

 

SECTION 10.02.

Guaranty of Payment167

 

 

SECTION 10.03.

No Discharge or Diminishment of Loan Guaranty167

 

 

SECTION 10.04.

Defenses Waived168

 

 

SECTION 10.05.

Rights of Subrogation168

 

 

SECTION 10.06.

Reinstatement; Stay of Acceleration168

 

 

SECTION 10.07.

Information168

 

 

SECTION 10.08.

Termination169

 

 

SECTION 10.09.

Taxes169

 

 

SECTION 10.10.

Maximum Liability169

 

 

SECTION 10.11.

Contribution.169

 

 

SECTION 10.12.

Liability Cumulative170

 

 

SECTION 10.13.

Keepwell170

 

Article XI Loan Guaranty of German Loan Parties

171

 

 

SECTION 11.01.

Guaranty171

 

 

SECTION 11.02.

Guaranty of Payment171

 

 

SECTION 11.03.

No Discharge or Diminishment of Loan Guaranty171

 

 

SECTION 11.04.

Defenses Waived172

 

 

SECTION 11.05.

Rights of Subrogation172

 

 

SECTION 11.06.

Reinstatement; Stay of Acceleration172

 

 

SECTION 11.07.

Information173

 

 

SECTION 11.08.

Termination173

 

 

SECTION 11.09.

Taxes173

 

 

SECTION 11.10.

Maximum Liability173

 

 

SECTION 11.11.

Contribution.173

 

 

SECTION 11.12.

Liability Cumulative174

 

 

SECTION 11.13.

Keepwell174

 

 

SECTION 11.14.

German Guaranty Limitations.175

 

-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

Page

Article XII The Borrower Representative.

177

 

 

SECTION 12.01.

Appointment; Nature of Relationship177

 

 

SECTION 12.02.

Powers177

 

 

SECTION 12.03.

Employment of Agents177

 

 

SECTION 12.04.

Successor Borrower Representative177

 

 

SECTION 12.05.

Execution of Loan Documents; Borrowing Base Certificate178

 

Article XIII Subordination of Intercompany Indebtedness.

178

 

 

SECTION 13.01.

Subordination of Intercompany Indebtedness178

 

 

 




-v-

--------------------------------------------------------------------------------

 

SCHEDULES:

Commitment Schedule

Schedule 1.01(b) – Specified Cranes

Schedule 1.01(c) – Existing Letters of Credit

Schedule 2.06(n) – Foreign Line LCs

Schedule 3.05(a) – Mortgaged Real Property

Schedule 3.05(b) – Leased Properties

Schedule 3.05(c) – Non-Mortgaged Real Property

Schedule 3.06 – Disclosed Matters
Schedule 3.13 – Insurance
Schedule 3.14 – Capitalization and Subsidiaries
Schedule 5.17 – Post-Closing Matters

Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments

Schedule 6.09 – Transactions with Affiliates
Schedule 6.10 – Existing Restrictions

 

EXHIBITS:

Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Borrowing Base Certificate
Exhibit C – Form of Compliance Certificate
Exhibit D – Joinder Agreement
Exhibit E-1 – U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 – U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-3 – U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 – U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit F – List of Closing Documents

Exhibit G – Form of Notice of Designated Secured Foreign Products

Exhibit H – Form of Borrowing Request

 

 

 

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of March 25, 2019 (as it may be amended or modified
from time to time, this “Agreement”) among THE MANITOWOC COMPANY, INC., a
Wisconsin corporation, GROVE U.S. L.L.C., a Delaware limited liability company,
MANITOWOC CRANE GROUP GERMANY GMBH, a German limited liability company
(Gesellschaft mit beschränkter Haftung), the other Loan Parties party hereto,
the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent
and Syndication Agent, and BANK OF AMERICA, N.A. and BANK OF MONTREAL, as
Co-Documentation Agents.

The parties hereto agree as follows:

Article I

Definitions

SECTION 1.01.Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Alternate Base Rate.

“Account” has the meaning assigned to the term (a) “Accounts” in the Domestic
Security Agreement and (b) “Trade Receivables” in the German Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions, by
which any Loan Party or any Restricted Subsidiary (a) acquires any going
business or all or substantially all of the assets of any Person (or business
line or division thereof), whether through purchase of assets, merger or
otherwise or (b) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the Equity Interests of a Person which has ordinary voting
power for the election of directors or other similar management personnel of a
Person (other than Equity Interests having such power only by reason of the
happening of a contingency) or a majority of the outstanding Equity Interests of
a Person.

“Acquisition-Related Incremental Commitments” has the meaning set forth in
Section 2.09(f).

“Additional Junior Indebtedness” means Indebtedness for borrowed money of any
Loan Party (and the Guarantees thereof by any Loan Party); provided that (a)
such Indebtedness shall be secured on a second-priority (or other junior
priority) basis by the assets of any Loan Party and (b) such Indebtedness shall
be subject to a Junior Intercreditor Agreement.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative and collateral agent for the Secured Parties hereunder or, as
applicable, such branches or affiliates of JPMorgan Chase Bank, N.A. as it shall
from time to time designate for the purpose of performing its obligations
hereunder in such capacity.  References to the “Administrative Agent” shall
include any other

 

--------------------------------------------------------------------------------

 

branch or affiliate of JPMorgan Chase Bank, N.A. designated by JPMorgan Chase
Bank, N.A. for the purpose of performing such obligations in such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  With
respect to any Person organized under the laws of Germany an “Affiliate” shall
in any event include the direct or indirect shareholder(s) of a Person or any
entity affiliated to such shareholder (verbundenes Unternehmen) within the
meaning of section 15 of the German Stock Corporation Act (Aktiengesetz).

“Agent Indemnitee” has the meaning assigned to it in Section 9.03(c).

“Aggregate Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Aggregate Commitment and (ii) the Aggregate Borrowing Base minus
(b) the Aggregate Revolving Exposure.

“Aggregate Borrowing Base” means, at any time, the sum of the Domestic Borrowing
Base at such time plus the German Borrowing Base at such time.

“Aggregate Commitment” means, at any time, the aggregate of the Commitments of
all of the Lenders, as increased and/or reduced from time to time pursuant to
the terms and conditions hereof.  As of the Effective Date, the Aggregate
Commitment equals $275,000,000.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

“Agreed Currencies” means, collectively, U.S. Dollars, Euro and Sterling.

“Allocable Amount” has the meaning assigned to such term in Section 10.11(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for Dollars for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.  For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Alternate Rate” means, for any day and for any Agreed Currency, the sum of (a)
a rate per annum selected by the Administrative Agent, in its reasonable
discretion based on market conditions in consultation with the Borrower
Representative, reflecting the cost to the Lenders of obtaining funds, plus (b)
the Applicable Rate for Eurodollar Revolving Loans.  When used in reference to
any Loan or

2

--------------------------------------------------------------------------------

 

Borrowing, “Alternate Rate” refers to whether such Loan, or the Loans comprising
such Borrowing are bearing interest at a rate determined by reference to the
Alternate Rate.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company and its Affiliates from time to time
concerning or relating to money-laundering, bribery or corruption, including the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder.

“Applicable Parties” has the meaning assigned to it in Section 8.03(c).

“Applicable Percentage” with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, a percentage equal to a
fraction the numerator of which is such Lender’s Commitment and the denominator
of which is the Aggregate Commitment (provided that, if the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the Aggregate Revolving Exposure at that time) and (b)
with respect to Protective Advances, a percentage based upon such Lender’s share
of the Aggregate Revolving Exposure (with the Swingline Exposure of each Lender
calculated assuming that all of the Lenders have funded their participations in
all Swingline Loans outstanding at such time) and the Unused Commitments;
provided that, in accordance with Section 2.20, so long as any Lender shall be a
Defaulting Lender, such Lender’s Commitment shall be disregarded in the
foregoing calculation.

“Applicable Rate” means, for any day, with respect to any Loan, the applicable
rate per annum set forth below under the caption “ABR Spread” or “Eurodollar and
Overnight LIBO Spread”, as the case may be, based upon the Average Quarterly
Availability as of the most recent determination date:

 

Average Quarterly Availability

ABR Spread

Eurodollar and Overnight LIBO Spread

 

Category 1

≥ 50% of Aggregate Commitment

0.25%

1.25%

Category 2

< 50% of Aggregate Commitment

0.50%

1.50%

 

For purposes of the foregoing,  the Applicable Rate shall be determined as of
the beginning of each fiscal quarter of the Company and shall be effective
during the period commencing on and including the first day of each fiscal
quarter of the Company and ending on the last day of such fiscal quarter, it
being understood and agreed that, for purposes of determining the Applicable
Rate on the first day of any fiscal quarter of the Company, the Average
Quarterly Availability during the most recently ended fiscal quarter of the
Company shall be used; provided that (i) the Average Quarterly Availability
shall be deemed to be in Category 2 at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrowers fail to deliver any
Borrowing Base Certificate or related information required to be delivered
hereunder, during the period from the expiration of the time for delivery
thereof until each such Borrowing Base Certificate and related information is so
delivered and (ii) the Average Quarterly Availability shall be deemed to be in
Category 1 during the period from the Effective Date to, and including, the last
day of the first full fiscal quarter of the Company ending after the Effective
Date.

 

“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

3

--------------------------------------------------------------------------------

 

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form (including electronic
records generated by the use of an electronic platform) approved by the
Administrative Agent and, if the Borrower Representative’s consent is required
for the related assignment, the Borrower Representative (such approval not to be
unreasonably withheld or delayed).

“Auditor’s Determination” has the meaning assigned to such term in
Section 11.14(c).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Average Quarterly Availability” means, for any fiscal quarter of the Company,
an amount equal to the average daily Aggregate Availability during such fiscal
quarter.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party (or any Subsidiaries of the Loan Parties if the Borrower
Representative has provided written notice to the Administrative Agent of the
services in favor of such Subsidiaries to be secured) by any Lender or any of
its Affiliates:  (a) credit cards for commercial customers (including
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a voluntary or involuntary bankruptcy or insolvency proceeding or
proposal, or has had a receiver, interim receiver, receiver and manager,
sequestrator, monitor, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event  shall not result
solely by virtue of any ownership interest, or the acquisition of any

4

--------------------------------------------------------------------------------

 

ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such  ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the U.S. or
from the enforcement of judgments or writs of attachment on its assets or
permits such Person (or such Governmental Authority or instrumentality), to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income Tax purposes, to whom such Tax
relates.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” or “Borrowers” means, individually or collectively, the Domestic
Borrowers and the German Borrower.

“Borrower Joinder Effective Date” has the meaning set forth in Section 1.09.

“Borrower Representative” has the meaning assigned to such term in Section
11.01.

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

“Borrowing Base Certificate” means a certificate, setting forth the calculation
of each Borrowing Base, signed and certified as accurate and complete by a
Financial Officer of the Borrower Representative, in substantially the form of
Exhibit B or another form which is acceptable to the Administrative Agent in its
Permitted Discretion.

“Borrowing Base Collateral” means all Collateral consisting of the Accounts,
Collection Accounts, Inventory, Equipment and/or Mortgaged Real Property,
respectively, of the applicable Loan Parties.

“Borrowing Bases” means, collectively, the Domestic Borrowing Base and the
German Borrowing Base.

“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the relevant Agreed Currency in the London interbank market or the
principal financial center of such Agreed Currency (and, if the Borrowings or LC
Disbursements which are the

5

--------------------------------------------------------------------------------

 

subject of a borrowing, drawing, payment, reimbursement or rate selection are
denominated in Euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in Euro).

“Buy-Back Arrangements” means arrangements whereby the Company or a Restricted
Subsidiary of the Company in the ordinary course of business enters into an
agreement with a customer or third party financing company (a) to guarantee to
repurchase crane products at a later date at an agreed upon price or (b) to
guarantee a minimum crane product residual value at the end of an underlying
finance term for such crane products, including guarantees of minimum crane
product residual value in connection with Sale and Leaseback Transactions.

“Buy-Back Obligations” means repurchase or guarantee obligations of the Company
or its Restricted Subsidiaries arising out of Buy-Back Arrangements.  For the
avoidance of doubt, guarantees by the Company or any of its Restricted
Subsidiaries of customer payment obligations shall not constitute Buy-Back
Obligations.

“Canada” means, collectively, Canada and each province and territory thereof.

“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Restricted Subsidiaries prepared in accordance with GAAP, but
excluding, without duplication, (a) with respect to the purchase price of assets
that are purchased substantially contemporaneously with the trade-in of existing
assets during any period, the excess of the gross amount of such purchase price
over the credit granted by the seller of such assets for the assets being traded
in at such time, (b) expenditures made during any period to consummate one or
more Permitted Acquisitions and (c) expenditures during such period that,
pursuant to a written agreement, are reimbursed in cash by a third Person
(excluding the Company or any of its Affiliates) during such period.

“Capital Impairment” has the meaning assigned to such term in Section 11.14(a).

“Cash Dominion Period” means any period of time, at the election of the
Administrative Agent or at the direction of the Required Lenders, (i) when a
Specified Event of Default has occurred and is continuing, or (ii) commencing
with the date on which Aggregate Availability is less than the greater of (x)
10% of the Line Cap and (y) $20,000,000, and continuing until such subsequent
date as when the Aggregate Availability has exceeded the greater of (x) 10% of
the Line Cap and (y) $20,000,000 for sixty (60) consecutive days; provided that
such period shall be in effect immediately (without any action by the
Administrative Agent or Required Lender) commencing with the date on which
Aggregate Availability is less than 7.5% of the Line Cap and continuing until
such subsequent date as either (A) the Aggregate Availability has exceeded the
greater of (x) 10% of the Line Cap and (y) $20,000,000 for sixty (60)
consecutive days or (B) (x) the Aggregate Availability has exceeded 7.5% of the
Line Cap for sixty (60) consecutive days and (y) the Administrative Agent or the
Required Lenders have elected to terminate such Cash Dominion Period.

“CFC” means a “controlled foreign corporation” under Section 957 of the Code.

“CFC Holding Company” means (a) a Domestic Restricted Subsidiary with no
material assets or business activities other than the ownership or management of
Equity Interests in, or Indebtedness of, one or more CFCs or (b) a pass-through
entity (including a partnership or disregarded entity for U.S. federal

6

--------------------------------------------------------------------------------

 

income Tax purposes) that owns directly or indirectly Equity Interests in, or
Indebtedness of, one or more CFCs.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company, (b) the occurrence of a change
in control, or other similar provision, as defined in (i) the Junior Notes
Indenture or (ii) any Permitted Term Loan Agreement or any agreement or
instrument evidencing any other Junior Indebtedness, Permitted Long-Term
Indebtedness or Subordinated Indebtedness with a principal amount exceeding
$20,000,000 (triggering a default or mandatory prepayment, which default or
mandatory prepayment has not been waived in writing), or (c) the Company ceases
to own, directly or indirectly, and Control 100% (other than directors’ or
managers’ qualifying shares) of the ordinary voting and economic power of the
German Borrower so long as assets of the German Borrower are included in the
Borrowing Base.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following:  (a) the adoption of or taking effect
of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement (or, with respect to any Lender, such later date on which
such Lender becomes a party to this Agreement); provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, or any European equivalent regulation (such as the European Market and
Infrastructure Regulation) and (y) all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
German Revolving Loans, Swingline Loans or Protective Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of a Loan Party subject to a Lien
created by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that is at any time subject to a Lien
in favor of the Administrative Agent, on behalf of itself and the Lenders and
other Secured Parties, to secure the Secured Obligations; provided that,
“Collateral” shall not include any Excluded Assets.

“Collateral Access Agreement” has the meaning assigned to such term in the
applicable Security Agreement.

7

--------------------------------------------------------------------------------

 

“Collateral Documents” means, collectively, the Domestic Collateral Documents,
the German Collateral Documents, and any other Loan Documents that create,
perfect or evidence Liens to secure the Secured Obligations.

“Collection Account” has the meaning assigned to such term in the applicable
Security Agreement.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Protective Advances and Swingline Loans hereunder, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Lender pursuant to Section 9.04.  The initial U.S.
Dollar Amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption or other documentation or record
(as such term is defined in Section 9-102(a)(70) of the UCC) as provided in
Section 9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its
Commitment, as applicable.  

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means The Manitowoc Company, Inc., a Wisconsin corporation.

“Compliance Certificate” means a certificate, signed and certified as accurate
and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form which is reasonably
acceptable to the Administrative Agent.

 

“Computation Date” is defined in Section 1.06.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Disbursement Account” means, collectively, accounts of the Loan
Parties maintained with the Administrative Agent from time to time as zero
balance, cash management accounts pursuant to and under any agreement between
the Loan Parties and the Administrative Agent, as modified and amended from time
to time, and through which disbursements of the Borrowers, any other Loan Party
and any designated Subsidiary of the Borrowers are made and settled on a daily
basis with no uninvested balance remaining overnight.

“Corresponding Debt” has the meaning assigned to such term in Section 8.07(e).

“Co-Documentation Agent” means each of Bank of America, N.A. and Bank of
Montreal, each in its capacity as a co-documentation agent for the credit
facility evidenced by this Agreement.

8

--------------------------------------------------------------------------------

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Customary Mandatory Prepayment Terms” means, in respect of any Indebtedness,
terms requiring any obligor in respect of such Indebtedness to pay (or offer to
pay) such Indebtedness (a) in the event of a “change in control” (or similar
event), (b) in the event of an “asset sale” (or similar event, including
condemnation or casualty), provided that such mandatory payment (or offer to
pay) can be avoided pursuant to customary reinvestment rights (it being
understood that the terms of such Indebtedness may include additional customary
means of avoiding the applicable payment (or offer to pay)) and (c) in the case
of any Indebtedness that constitutes a term loan, on account of annual “excess
cash flow” on terms approved by the Administrative Agent (such approval not to
be unreasonably withheld, conditioned or delayed); provided that, unless
otherwise agreed to by the Administrative Agent pursuant to an intercreditor
agreement in form and substance reasonably acceptable to it, with respect to the
foregoing clause (b), if any Secured Obligations are required to be prepaid as a
result of an event described therein, then, to the extent the Net Proceeds of
such event are proceeds of Collateral, such Net Proceeds shall repay such
Secured Obligations prior to the repayment of such other Indebtedness. The
Company may provide a certificate of a Financial Officer to the effect that the
terms of any reinvestment rights or other means of avoiding the applicable
payment (or offer to pay) referred to in clause (b) above are customary, and
such determination shall be conclusive unless the Administrative Agent shall
have objected to such determination within ten (10) Business Days following its
written confirmation to the Borrower Representative of the Administrative
Agent’s receipt of such certificate and the draft documentation governing such
Indebtedness.

“Customer” has the meaning assigned to such term in Section 2.17(h).

“Default” means any event or condition described in Article VII which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent  to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of (i) a Bankruptcy
Event or (ii) a Bail-In Action.

9

--------------------------------------------------------------------------------

 

“Deposit Account” has the meaning assigned to such term in the applicable
Security Agreement.

“Deposit Account Control Agreement” has the meaning assigned to such term in the
applicable Security Agreement.

“Designated Secured Foreign Products” means agreements between, on the one hand,
any Lender and/or Affiliate of a Lender, on the other hand, any Loan Party or
any Foreign Subsidiary of any Loan Party; provided that (a) the applicable Loan
Party has provided the Administrative Agent written notice of such Loan Party’s
designation of any such line of credit or debt obligation as a “Designated
Secured Foreign Product” pursuant to the form attached hereto as Exhibit G, and
(b) such Indebtedness shall be permitted by Section 6.01(m).

“Designated Secured Foreign Products Obligations” means any and all obligations
of any Foreign Subsidiaries of the Loan Parties, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor)
in connection with Designated Secured Foreign Products.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed in Schedule 3.06.

“Disqualified Capital Stock” means that portion of any Equity Interests which,
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable at the option of the holder thereof), or upon the
happening of any event (other than an event which would constitute a Change in
Control), matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the sole option of the holder
thereof (except, in each case, upon the occurrence of a Change in Control) on or
prior to the final maturity date of the Loans.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“DLL Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of the date hereof, between the Administrative Agent and De Lage Landen
Financial Services Inc., as may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with the terms thereof.

“Document” has the meaning assigned to such term in the applicable Security
Agreement.

“Domestic Borrowers” means, individually or collectively, the Company and Grove
U.S. L.L.C., a Delaware limited liability company, and any other Person who
becomes a Domestic Borrower under this Agreement pursuant to Section 1.09 upon
the execution and delivery of a Joinder Agreement.

“Domestic Borrowing” means a Borrowing comprised of Domestic Revolving Loans.

“Domestic Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts (excluding any Eligible Credit Insured Accounts) of the Domestic Loan
Parties at such time, plus (b) without duplication of other Eligible Accounts,
90% of the Eligible Credit Insured Accounts of the Domestic Loan Parties at such
time, plus (c) the lesser of (i) 75% of the Eligible Inventory of the Domestic
Loan Parties at such time and (ii) the product of 85% of the Net Orderly
Liquidation Value

10

--------------------------------------------------------------------------------

 

multiplied by the Eligible Inventory of the Domestic Loan Parties at such time,
valued at the lower of cost or market value, determined on a first-in-first-out
basis plus (d) the Domestic PP&E Component at such time in an aggregate amount
not to exceed 25% of the aggregate Domestic Borrowing Base at such time minus
(e) Reserves pertaining to the Domestic Loan Parties (without duplication of any
Reserves accounted for in the Domestic PP&E Component), such Eligible Accounts,
such Eligible Credit Insured Accounts or such Eligible Inventory.  The Domestic
Borrowing Base at any time shall be determined by reference to the most recent
applicable Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 4.01(j) or 5.01(f), subject to adjustments for changes to,
or implementation of, Reserves established by the Administrative Agent in its
Permitted Discretion as provided herein.

“Domestic Collateral Documents” means the Domestic Security Agreement, the
Mortgages and each other pledge agreement, security agreement, or other
collateral agreement that is entered into by any Domestic Loan Party in favor of
the Administrative Agent, securing the Secured Obligations, in each case,
entered into pursuant to the terms of this Agreement or any other Loan Document
(including Section 5.14).

“Domestic LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
U.S. Dollar Amount of all outstanding Domestic Letters of Credit at such time
plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements in respect of
Domestic Letters of Credit that have not yet been reimbursed by or on behalf of
the Company at such time.  The Domestic LC Exposure of any Lender at any time
shall be its Percentage of the total Domestic LC Exposure at such time.

“Domestic Letter of Credit” means any Letter of Credit issued for the account of
a Domestic Borrower under the Commitments pursuant to this Agreement.

“Domestic Loan Parties” means, collectively, the Company and each direct and
indirect wholly-owned Material Domestic Restricted Subsidiary or other Person
organized under the laws of the U.S. that is or becomes a party hereto and to
the Domestic Security Agreement on the Effective Date or pursuant to Section
5.14.

“Domestic PP&E Component” means, at the time of any determination, an amount
equal to (a) the sum of (i) the sum of the following amounts calculated for each
item of Eligible Equipment of the Domestic Loan Parties: the applicable
Equipment Amortization Factor for such Eligible Equipment multiplied by 85% of
the Net Orderly Liquidation Value of such Eligible Equipment plus (ii) the sum
of the following amounts calculated for each parcel of Eligible Real Property of
the Domestic Loan Parties: the applicable Real Property Amortization Factor for
such Eligible Real Property multiplied by 75% of the fair market value of such
Eligible Real Property less (b) Reserves applicable to the Domestic PP&E
Component and, without duplication of Reserves set forth in clause (e) of the
definition of “Domestic Borrowing Base,” the Domestic Loan Parties and
established by the Administrative Agent in its Permitted Discretion.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary organized under
the laws of a jurisdiction located in the U.S.

“Domestic Revolving Exposure” means, with respect to any Lender at any time, and
without duplication, the sum of (a) the U.S. Dollar Amount of the outstanding
principal amount of such Lender’s Domestic Revolving Loans plus (b) the U.S.
Dollar Amount of such Lender’s Domestic LC Exposure plus (c) the U.S. Dollar
Amount of such Lender’s Domestic Swingline Exposure plus (d) the U.S. Dollar
Amount of such Lender’s Applicable Percentage of the aggregate principal amount
of Protective Advances to any Domestic Borrower outstanding at such time.

11

--------------------------------------------------------------------------------

 

“Domestic Revolving Loan” means a Loan made by a Lender to a Domestic Borrower
pursuant to Section 2.01.

“Domestic Security Agreement” means that certain ABL Pledge and Security
Agreement (including any and all supplements thereto), dated as of the Effective
Date, between the Domestic Loan Parties and the Administrative Agent, for the
benefit of the Secured Parties.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the U.S.

“Domestic Swingline Exposure” means, at any time, the U.S. Dollar Amount of the
aggregate principal amount of all outstanding Domestic Swingline Loans that the
Lenders have purchased participations in pursuant to the terms hereof.  The
Domestic Swingline Exposure of any Lender at any time shall be its Percentage of
the total Domestic Swingline Exposure at such time.

“EBITDA” means, for any period, the sum (without duplication) of Net Income for
such period

plus, to the extent Net Income has been reduced thereby:

(a)

all income taxes paid or accrued for such period (other than income taxes
attributable to unusual or nonrecurring gains or losses or taxes attributable to
sales or dispositions outside the ordinary course of business);

(b)

total interest expense determined in accordance with GAAP;

(c)

Non-Cash Charges less any non-cash items increasing Net Income for such period;

(d)

restructuring charges; provided, that the aggregate amount of add-backs pursuant
to this clause (d) does not exceed (x) $25,000,000 for such period, and (y)
$75,000,000 for the term of this Agreement;

(e)

pro forma “run rate” cost savings, operating expense reductions and other
synergies (in each case, net of amounts actually realized) related to
acquisitions, divestitures, dispositions, mergers, Divisions, amalgamations,
consolidations or other investments or related to restructurings, operational
changes, strategic initiatives, cost savings initiatives, operational
improvements, entry into new markets, reductions in force or other similar
initiatives and actions that are reasonably identifiable and projected by the
Company in good faith to result from actions that have either been taken, with
respect to which substantial steps have been taken or that are expected to be
taken within twelve (12) months of the date of consummation of such acquisition,
divestiture, disposition, merger, Division, amalgamation, consolidation or other
investment or the initiation of such restructuring, operational change,
strategic initiative, cost savings initiative, operational improvement, entry
into new market, reduction in force and other similar initiative or action, in
each case so long they are reasonably identifiable and quantifiable and
factually supportable; provided that, in each case, such adjustments are set
forth in a Certificate of a Financial Officer which states the amount of such
adjustment or adjustments and that such adjustment or adjustments are based on
the reasonable good faith beliefs of the applicable Financial Officer executing
such certificate at the time of such execution; provided, further, that the
aggregate amount of add-backs pursuant to this clause (e) (not counting for
purposes of applying this limitation, amounts pursuant to this clause (e) that
are permitted to be made in accordance with Article 11 of Regulation S X) does
not exceed 15.0% of Consolidated EBITDA for such period (calculated prior to
giving effect to any such addback pursuant to this clause (e)); and

12

--------------------------------------------------------------------------------

 

(f)

any expenses, fees, costs or charges (including all transaction, restructuring
and transition costs, fees and expenses (including diligence costs, cash
severance costs, retention payments to employees, lease termination costs and
reserves)) or any amortization thereof related to any Equity Offering,
Investment permitted under Section 6.04, sale of assets, acquisition,
disposition, discontinued operations, recapitalization or the incurrence or
issuance of Indebtedness permitted to be incurred by this Agreement (including a
refinancing thereof) (whether or not successful) or extinguishment of
Indebtedness (and termination of any Swap Obligations or other derivative
instruments) including (i) such fees, expenses or charges related to the
offering of the Junior Notes and this Agreement entered into on the Effective
Date and (ii) any amendment or other modification of the Junior Notes, this
Agreement or any other Indebtedness permitted to be incurred by this Agreement
(including a refinancing thereof);

all calculated for the Company and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP (to the extent applicable).

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrowers and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Eligible Accounts” means, at any time, the Accounts of any Loan Party which are
not excluded as ineligible by virtue of one or more of the criteria set forth
below. Eligible Accounts shall not include any Account of a Loan Party:

(a)

which is not subject to a first priority perfected security interest in favor of
the Administrative Agent;

13

--------------------------------------------------------------------------------

 

(b)

which is subject to any Lien, unless such Lien constitutes (x) a Lien in favor
of the Administrative Agent, (y) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent or (z) a Lien that
is permitted under Section 6.02(b);

(c)

(i) which is unpaid more than 90 days after the date of the original invoice
therefor or more than 60 days after the original due date therefor, or (ii)
which has been written off the books of such Loan Party or otherwise designated
as uncollectible;

(d)

which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible under clause
(c) above;

(e)

which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to all Loan Parties
exceeds 25% (or such greater percentage as the Administrative Agent may
determine from time to time in its Permitted Discretion) of the aggregate amount
of Eligible Accounts of all Loan Parties (but will only be ineligible to the
extent of such excess);

(f)

with respect to which any covenant, representation or warranty contained in any
Loan Document has been breached or is not true in any material respect (or, with
respect to any covenant, representation or warranty which is subject to any
materiality qualifier, has been breached or is not true in any respect);

(g)

which (i) does not arise from the bona fide sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon such Loan Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest (but only to the extent thereof);

(h)

for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by such Loan Party or if such Account was invoiced more than
once;

(i)

with respect to which any check or other instrument of payment has been returned
uncollected for any reason;

(j)

which is owed by an Account Debtor which, to the knowledge of any Loan Party or
Subsidiary thereof, has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, administrative receiver,
administrator, compulsory manager, liquidator or other similar officer of its
assets, (ii) had possession of all or a material part of its property taken by
any receiver, custodian, trustee, administrative receiver, administrator,
compulsory manager, liquidator or other similar officer, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, administration,
winding-up, or voluntary or involuntary case under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law (other than, in any such
case, post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the United States Bankruptcy Code and reasonably
acceptable to the Administrative Agent), (iv) admitted in writing its inability,
or is generally unable to, pay its debts as they become due or has had a
moratorium declared in respect of it, (v) become insolvent, or (vi) ceased
operation of its business;

14

--------------------------------------------------------------------------------

 

(k)

which is owed by any Account Debtor which, to the knowledge of any Loan Party or
Subsidiary thereof, has sold all or a substantially all of its assets;

(l)

which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada, or, solely with respect to any Account
Debtor of the German Loan Parties, in any Eligible European Jurisdiction or
(ii) is not organized under applicable laws of the U.S., any state of the U.S.,
or, solely with respect to the German Loan Parties, any Eligible European
Jurisdiction, unless, in any such case, such Account is backed by a letter of
credit or bank guarantee reasonably acceptable to the Administrative Agent;

(m)

which is owed in any currency other than U.S. Dollars or Canadian Dollars, or,
solely with respect to the German Loan Parties, Canadian Dollars, Sterling or
Euro;

(n)

which is owed by (i) any Governmental Authority of any country other than the
U.S. unless such Account is backed by a letter of credit or bank guarantee
reasonably acceptable to the Administrative Agent or (ii) any Governmental
Authority of the U.S., or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction; provided
that up to $10,000,000 (based on the face amount thereof) of such Accounts in
the aggregate shall not be rendered ineligible pursuant to this cause (n);

(o)

which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(p)

which is owed by an Account Debtor or any Affiliate of such Account Debtor to
which any Loan Party is indebted, but only to the extent of such indebtedness,
or is subject to any security, deposit, progress payment, retainage or other
similar advance made by or for the benefit of an Account Debtor, in each case to
the extent thereof;

(q)

which is subject to any counterclaim, deduction, defense, setoff or dispute
(which shall include any current account arrangement (Kontokorrentabrede)), but
only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;

(r)

which is evidenced by any promissory note, chattel paper or instrument;

(s)

which is owed by an Account Debtor which is a Sanctioned Person;

(t)

with respect to which such Loan Party has made any agreement with the Account
Debtor for any reduction thereof, other than discounts and adjustments given in
the ordinary course of business (but only to the extent of any such reduction),
or any Account which was partially paid and such Loan Party created a new
receivable for the unpaid portion of such Account;

(u)

which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state, foreign, provincial or
local, including the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Federal Reserve Board;

(v)

unless the Administrative Agent has established a Reserve in its Permitted
Discretion, which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than

15

--------------------------------------------------------------------------------

 

such Loan Party has or has had an ownership interest in such goods (including
but not limited to by way of retention of title), or which indicates any party
other than such Loan Party as payee or remittance party;

(w)

which was created on cash on delivery terms;

(x)

which is subject to any limitation on assignment or other restriction (whether
arising by operation of law, by agreement or otherwise) which would under the
local governing law of the contract have the effect of restricting the
assignment for or by way of security or the creation of security, in each case,
unless the Administrative Agent has determined that such limitation is not
enforceable;

(y)

as to which the contract or agreement underlying such Account is governed by
(or, if no governing law is expressed therein, is deemed to be governed by) the
laws of any jurisdiction other than (i) in the case of Accounts owing to any
Domestic Loan Party, the U.S., any state thereof or the District of Columbia or
(ii) in the case of any German Loan Party, the U.S., any state thereof or the
District of Columbia or any Eligible European Jurisdiction;

(z)

as to which the Administrative Agent in its Permitted Discretion determines may
not be paid by reason of the Account Debtor’s inability to pay; or

(aa)

which is subject to any Factoring Agreement or any other receivables purchase
agreement, factoring agreement, supply chain financing agreement or other
similar agreement.

In the event that an Account of a Loan Party in excess of $2,500,000 which was
previously an Eligible Account ceases to be an Eligible Account hereunder (other
than due to payment) and any Loan Party or the Borrower Representative has
knowledge of the same, such Loan Party or the Borrower Representative shall
notify the Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate.  In determining the
amount of an Eligible Account of a Loan Party, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication hereunder or under the foregoing eligibility criteria and to the
extent not reflected in such face amount, (i) the amount of all accrued and
actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Loan Party may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Loan Party to reduce the amount of such Account.

“Eligible Credit Insured Accounts” means, at any time, Accounts that would
otherwise constitute Eligible Accounts and are fully backed by credit insurance
reasonably acceptable to the Administrative Agent, naming the Administrative
Agent as an additional insured and loss payee (calculated net of the amount of
any premiums, deductibles, co-insurance, fees or similar costs of and amounts
relating to such credit insurance payable by any Loan Party).

“Eligible Equipment” means, at any time, the Equipment of any Loan Party which
are not excluded as ineligible by virtue of one or more of the criteria set
forth below. Eligible Equipment shall not include any Equipment that does not
meet each of the following requirements:

(a)

such Loan Party has good title to such Equipment;

(b)

other than to the extent the Administrative Agent shall have established a
Reserve in its Permitted Discretion for liabilities that secure any other Liens,
such Equipment is subject to a first priority perfected Lien in favor of the
Administrative Agent governed by the laws of the jurisdiction in which the

16

--------------------------------------------------------------------------------

 

Equipment in question is located and is free and clear of all other Liens of any
nature whatsoever (except for Liens is permitted under Section 6.02(b),
or  Permitted Encumbrances, in each case, which do not have priority over the
Lien in favor of the Administrative Agent); provided, however, that Equipment
subject to a certificate of title (such as, but not limited to, vehicles) shall
constitute Eligible Equipment regardless of whether the Administrative Agent’s
Lien has been noted on such certificate (except as set forth in Section 5.14);

(c)

the full purchase price for such Equipment has been paid by such Loan Party;

(d)

such Equipment (except for Specified Cranes that are leased to a customer of a
Loan Party) is located on premises (i) owned by such Loan Party, which premises
are subject to a first priority perfected Lien (subject to Permitted
Encumbrances) in favor of the Administrative Agent, unless (x) such Loan Party
shall have delivered to the Administrative Agent a Collateral Access Agreement
or (y) such premises are owned by such Loan Party in fee title free and clear of
any Liens (other than Permitted Encumbrances), or (ii) leased by such Loan Party
where (x) the lessor has delivered to the Administrative Agent a Collateral
Access Agreement or (y) a Reserve for rent, charges, and other amounts due or to
become due with respect to such facility has been established by the
Administrative Agent in its Permitted Discretion (provided, however, that no
such Reserve pursuant to this clause (y) shall be established against such
Equipment prior to the ninetieth (90th) day after the Effective Date (or such
later date as the Administrative Agent may agree in its sole discretion));

(e)

such Equipment is in good working order and condition (ordinary wear and tear
excepted) and is used or held for use by such Loan Party in the ordinary course
of business of such Loan Party;

(f)

such Equipment (i) is not subject to any agreement which restricts the ability
of such Loan Party to use, sell, transport or dispose of such Equipment or which
restricts the Administrative Agent’s ability to take possession of, sell or
otherwise dispose of such Equipment and (ii) has not been purchased from a
Sanctioned Person;

(g)

such Equipment does not constitute “Fixtures” under the applicable laws of the
jurisdiction in which such Equipment is located;

(h)

such Equipment is not a Specified Crane leased to a customer unless such
Specified Crane is (x) in the case of Specified Cranes owned by Domestic Loan
Parties, located in the U.S., and (y) in the case of Specified Cranes owned by
German Loan Parties, located in Germany; or

(i)

such Equipment as to which the Administrative Agent has determined in its
Permitted Discretion is not marketable for sale or lease.

Notwithstanding the foregoing, the Specified Cranes shall constitute Eligible
Equipment so long as the Specified Cranes satisfy all of the criteria for
Eligible Equipment set forth above, other than the Specified Cranes that may be
Inventory and not Equipment.  In the event that Equipment of any Loan Party
which was previously Eligible Equipment ceases to be Eligible Equipment
hereunder (other than as a result of a sale or disposition) and any Loan Party
or the Borrower Representative shall have knowledge of the same, such Loan Party
or the Borrower Representative shall notify the Administrative Agent thereof on
and at the time of submission to the Administrative Agent of the next Borrowing
Base Certificate.

“Eligible European Jurisdiction” means each of Austria, Belgium, Denmark,
Finland, France, Germany, Italy, Ireland, Luxembourg, the Netherlands, Norway,
Portugal, Spain, Sweden, Switzerland

17

--------------------------------------------------------------------------------

 

and the United Kingdom, provided that the Administrative Agent may, in its
Permitted Discretion, remove one or more of the countries comprising the
Eligible European Jurisdictions and subsequently reinstate one or more removed
countries back as Eligible European Jurisdictions.

“Eligible Inventory” means, at any time, the Inventory (including raw materials
and work-in-process) of any Loan Party which are not excluded as ineligible by
virtue of one or more of the criteria set forth below (unless the inclusion of
such Inventory is permitted in the Permitted Discretion of the Administrative
Agent). Eligible Inventory of a Loan Party shall not include any Inventory:

(a)

which is not subject to a first priority perfected security interest in favor of
the Administrative Agent, governed by the laws of the jurisdiction in which the
Inventory in question is located;

(b)

which is subject to any Lien, unless such Lien constitutes (x) a Lien in favor
of the Administrative Agent, (y) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent or (z) a Lien that
is permitted under Section 6.02(b);

(c)

unless accounted for in the most recent Inventory appraisal when determining the
Net Orderly Liquidation Value percentage, which is, in the Administrative
Agent’s Permitted Discretion, obsolete, unmerchantable, defective, used, unfit
for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;

(d)

with respect to which any covenant, representation or warranty contained in any
Loan Document has been breached or is not true in any material respect (or, with
respect to any covenant, representation or warranty which is subject to any
materiality qualifier, has been breached or is not true in any respect) and
which does not conform to all applicable standards imposed by any Governmental
Authority;

(e)

in which any Person other than such Loan Party shall (i) have any direct or
indirect ownership, interest or title or (ii) be indicated on any purchase order
or invoice with respect to such Inventory as having or purporting to have an
interest therein;

(f)

which is not finished goods or which constitutes spare or replacement parts,
subassemblies, packaging and shipping material, manufacturing supplies, samples,
prototypes, displays or display items, bill-and-hold or ship-in-place goods,
goods that are returned or marked for return (unless undamaged and able to be
resold in the ordinary course of business in an aggregate amount not to exceed
$50,000,000), repossessed goods, defective or damaged goods, goods held by such
Loan Party on consignment, or goods which are not of a type held for sale in the
ordinary course of business;

(g)

which (i) if such Loan Party is a Domestic Loan Party, is not located in the
U.S. or is in transit with a common carrier from vendors and suppliers or (ii)
if such Loan Party is a German Loan Party, is not located in Germany or is in
transit with a common carrier from vendors and suppliers; provided that, (x) the
foregoing criteria shall not exclude Inventory in transit among Loan Parties
located in the same country from being eligible and (y) notwithstanding the
foregoing provisions of this clause (g), up to $5,000,000 of Inventory in
transit from vendors and suppliers or among Loan Parties not located in the same
country may be included as Eligible Inventory despite the foregoing provision of
this clause (g) so long as:

(A)the Administrative Agent shall have received (1) a true and correct copy of
the bill of lading and other shipping documents for such Inventory and (2)

18

--------------------------------------------------------------------------------

 

evidence of satisfactory casualty insurance naming the Administrative Agent as
lender loss payee and otherwise covering such risks as the Administrative Agent
may reasonably request;

(B)if the bill of lading is non-negotiable, the inventory must be in transit
within the U.S. or Germany, and the Administrative Agent shall have received, if
requested, a duly executed Collateral Access Agreement, in form and substance
satisfactory to the Administrative Agent, from the applicable customs broker,
freight forwarder or carrier for such Inventory;

(C) if the bill of lading is negotiable, the inventory must be in transit from
outside the U.S. or Germany, and the Administrative Agent shall have received
(1) confirmation that the bill is issued in the name of such Loan Party and
consigned to the order of the Administrative Agent, and an acceptable agreement
has been executed with such Loan Party’s customs broker, in which the customs
broker agrees that it holds the negotiable bill as agent for the Administrative
Agent and has granted the Administrative Agent access to the Inventory, (2)
confirmation that such Loan Party has paid for the goods, and (3) an estimate
from such Loan Party of the customs duties and customs fees associated with the
Inventory in order to establish an appropriate Reserve;

(D)the common carrier is not an Affiliate of the applicable vendor or supplier;
and

(E)the customs broker is not an Affiliate of any Loan Party;

(h)

which is located in any location leased by such Loan Party unless (A) (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent in its
Permitted Discretion (provided, however, that no such Reserve pursuant to this
clause (ii) shall be established against any such Inventory prior to the
ninetieth (90th) day after the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion)) and (B) at least
$250,000 of Inventory of the Loan Parties is located at such location;

(i)

which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor), unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
and such other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion (provided, however, that no such Reserve pursuant to this
clause (ii) shall be established against any such Inventory prior to the
ninetieth (90th) day after the Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion));

(j)

which is being processed offsite at a third party location or outside processor,
or is in-transit to or from such third party location or outside processor,
unless (i) such processor has delivered to the Administrative Agent a Collateral
Access Agreement and such other documentation as the Administrative Agent may
require or (ii) an appropriate Reserve has been established by the
Administrative Agent in its Permitted Discretion (provided, however, that no
such Reserve pursuant to this clause (ii) shall be established against any such
Inventory prior to the ninetieth (90th) day after the Effective Date (or such
later date as the Administrative Agent may agree in its sole discretion));

(k)

which is a discontinued product or component thereof (unless such discontinuance
does not adversely impact the salability of the remaining Inventory);

19

--------------------------------------------------------------------------------

 

(l)

which is the subject of a consignment by such Loan Party as consignor; provided
that consigned Inventory may be eligible if the applicable consignee has
delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may reasonably require;

(m)

which contains or bears any intellectual property rights licensed to such Loan
Party by a third party, unless the Administrative Agent is satisfied in its
Permitted Discretion that it may sell or otherwise dispose of such Inventory
after the occurrence and during the continuance of an Event of Default in
accordance with the terms of the Loan Documents, and, so long as the terms of
the contract(s) pursuant to which such license is granted are binding on the
applicable Loan Party, without, in any material respect, (i) infringing the
rights of such licensor, or (ii) violating such contract with such licensor;

(n)

which is not reflected in a current perpetual inventory report of such Loan
Party (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);

(o)

for which reclamation rights have been asserted by the seller;

(p)

which has been acquired from a Sanctioned Person;

(q)

for which (i) any contract or related documentation (such as invoices or
purchase orders) relating to such Inventory includes retention of title rights
in favor of the vendor or supplier thereof, (ii) under applicable governing
laws, retention of title may be imposed unilaterally by the vendor or supplier
thereof, provided that Inventory of a Loan Party which may be subject to any
rights of retention of title shall not be excluded from Eligible Inventory
solely pursuant to this clause (q) in the event that (A) the Administrative
Agent shall have received evidence reasonably satisfactory to it that the full
purchase price of such Inventory has or will have been paid or (B) a Letter of
Credit has been issued under and in accordance with the terms of this Agreement
for the purchase of such Inventory and (iii) the completion of, manufacture,
sale or other disposition thereof by the Administrative Agent following an Event
of Default requires the consent of any Person that has not been obtained and
constitutes a breach or default under any contract or agreement to which the
applicable Loan Party is a party or to which such Inventory is subject;

(r)

that is a Specified Crane;

(s)

which was not produced, in all material respects, in accordance with the Federal
Fair Labor Standards Act of 1938, as amended, and all rules, regulations and
orders thereunder; or

(t)

as to which the Administrative Agent has determined, in its Permitted
Discretion, is ineligible, based on such credit and collateral determinations as
the Administrative Agent may deem appropriate with respect to evaluating whether
advancing against such asset is reasonably likely to result in a loss with
respect to such advance; provided that, in making such determination, the
Administrative Agent shall take into account the blended advance rates
determined in the most appraisal; provided further that the Administrative Agent
has delivered to the Borrower Representative notice and detail of such
determination.

In the event that Inventory of any Loan Party in excess of $2,500,000 which was
previously Eligible Inventory ceases to be Eligible Inventory hereunder (other
than as a result of a sale or disposition), and any Loan Party or the Borrower
Representative has knowledge of the same, such Loan Party or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.

20

--------------------------------------------------------------------------------

 

“Eligible Real Property” means the Mortgaged Real Property owned by a Domestic
Loan Party (i) that is acceptable in the sole discretion of the Administrative
Agent for inclusion in the Domestic Borrowing Base, and (ii) in respect of which
the deliveries required under Error! Reference source not found. have been
delivered to the Administrative Agent.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, Release or threatened Release of any Hazardous Material or
to (iv) health and safety matters as relates to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) any violation of any applicable
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) any exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed by or imposed on
the Company or any Restricted Subsidiary with respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in the applicable Security
Agreement.

“Equipment Amortization Factor” means, with respect to any Equipment on any date
of determination, 1 minus a fraction, the numerator of which is the number of
full fiscal quarters of the Company elapsed as of such date (including any such
fiscal quarter ending on such date) since March 31, 2019 (or, if later, the date
of the Administrative Agent’s receipt of the results of the most recent
completed appraisal of such Equipment conducted at the request of the Loan
Parties pursuant to Section 5.11 hereof) and the denominator of which is 28.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any debt securities convertible into any of the
foregoing; provided that “Equity Interests” shall not include Indebtedness that
is convertible (but has not yet been converted) into Equity Interests.

“Equity Offering” means any public or private sale or issuance of Qualified
Capital Stock of the Company, other than (i) public offerings with respect to
the Company’s common stock on Form S-8 and (ii) issuances to any Subsidiary of
the Company.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of

21

--------------------------------------------------------------------------------

 

the Code or Section 302 of ERISA), whether or not waived, with respect to any
Plan; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Borrower or any ERISA Affiliate from any
Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice of the imposition upon any
Borrower or any ERISA Affiliate of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in critical status,
within the meaning of Title IV of ERISA.

“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.  

“Euro” or “€” means the single currency of the Participating Member States.

“Eurodollar”, when used in reference to a Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurodollar Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. Dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of U.S. Dollars with such Foreign Currency, for delivery two
(2) Business Days later; provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower Representative, may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Accounts” has the meaning assigned to such term in the definition of
the term “Excluded Assets”.

“Excluded Assets” means (a) any lease, license, contract, document, instrument
or agreement to which any Loan Party is a party, to the extent that the creation
of a Lien on such assets would, (i) under the express terms of such lease,
license, contract, document, instrument or agreement, result in a breach of

22

--------------------------------------------------------------------------------

 

the terms of, create a right of termination in favor of any other party thereto
(other than the Loan Parties or any of their Restricted Subsidiaries), or
constitute a default or violation under, such lease license, contract, document,
instrument or agreement (other than to the extent that any such term (x) has
been waived (without any obligation on the Loan Parties to obtain such waiver)
or (y) would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408,
9-409 or other applicable provisions of the UCC of any relevant jurisdiction or
any other applicable law) or (ii) require governmental or regulatory, consent,
or authorization not obtained (without any requirement to obtain such approval,
consent or authorization); provided that, immediately upon the ineffectiveness,
lapse or termination of any such express term or such Governmental Authority has
otherwise expressly consented in writing to the creation of a Lien hereunder,
such assets shall automatically cease to constitute “Excluded Assets”, (b) any
property that is subject to a purchase money Lien or a financing or capital
lease permitted under the Loan Documents if the agreement pursuant to which such
Lien is granted (or in the document providing for such financing or capital
lease) prohibits or requires the consent of any Person other than any Borrower
and/or its Affiliates which has not been obtained (without any obligation on the
Loan Parties to obtain such consent) as a condition to the creation of any other
Lien on such property, (c) any leasehold interests in real property and
improvements and Fixtures thereon, (d) subject to Section 5.14(j), any
Non-Mortgaged Real Property (and improvements and Fixtures relating thereto),
(e) payroll accounts, trust accounts, employee benefit accounts and zero-balance
disbursement accounts (that are not collection accounts) and other deposit
accounts (that are not collection accounts) with an aggregate amount on deposit
therein of not more than $500,000 at any one time for all Loan Parties (provided
that the amount on deposit in any individual deposit account for such deposit
account to constitute “Excluded Assets” pursuant to the foregoing de minimis
threshold must be less than $100,000 at all times) (such accounts, collectively,
the “Excluded Accounts”), (f) any application for registration of a Trademark
filed in the U.S. Patent and Trademark Office on the basis of the applicant's
intent-to-use such Trademark pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until evidence of use has been filed with the U.S.
Patent and Trademark Office pursuant to Section 1(d) of the Lanham Act or
Section 1(c) of the Lanham Act (15 U.S.C.  §1051, et seq.) with respect thereto,
solely to the extent, if any, that and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any such Trademark application or the registration that issues
from such application under applicable federal law, (g) any asset or property of
Unrestricted Subsidiaries and Excluded Subsidiaries, (h) other than with respect
to the Secured Obligations of the German Loan Parties, any Equity Interests in
or assets of (A) a direct or indirect Foreign Subsidiary of the Company or a CFC
Holding Company, except that Excluded Assets shall not include 65% of the
outstanding voting Equity Interests and 100% of the non-voting Equity Interests
of each such First Tier Foreign Subsidiary or CFC Holding Company, provided,
however, that no more than 65% of the voting Equity Interests of a First Tier
Foreign Subsidiary or CFC Holding Company, as applicable, in the aggregate, may
be pledged to secure the Secured Obligations or (B) a direct or indirect
Subsidiary of a CFC, (i) any aircraft, (j) any other property, to the extent the
granting of a Lien therein is prohibited by any Requirement of Law (other than
to the extent that such prohibition would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408, 9-409 or other applicable provisions of the UCC of
any relevant jurisdiction or any other applicable law), (k) any assets if and
for so long as the burden or cost (including any adverse Tax consequences) of
obtaining a security interest therein or perfection thereof exceeds the
practical benefits to the Secured Parties afforded thereby as reasonably
determined between the Borrower Representative and the Administrative Agent, (l)
any governmental or regulatory licenses, authorizations, permits, approvals and
consents to the extent a security interest therein is prohibited or restricted
thereby or requires any consent or authorization from a Governmental Entity not
obtained (without any requirement to obtain such consent or authorization), (m)
Equity Interests in any joint venture to the extent a pledge thereof is not
permitted by the terms of the applicable joint venture or similar agreements and
documents; provided that, immediately upon the ineffectiveness, lapse or
termination of any such prohibitions, such assets shall automatically cease to
constitute “Excluded Assets”), (n) margin stock and (o) accounts receivable sold
under any Factoring Agreement permitted hereunder; provided further that (x)
“Excluded Assets” shall not include any

23

--------------------------------------------------------------------------------

 

proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets) and (y) the foregoing exclusions shall not apply to
any asset or property of the Company and its Subsidiaries on which a Lien has
been granted to secure any obligations under any Junior Indebtedness.

“Excluded Subsidiary” means a Subsidiary that is not a German Loan Party and is
(A) a direct or indirect Subsidiary of a CFC or CFC Holding Company, (B) a CFC
or a CFC Holding Company, (C) non-wholly owned, (D) a captive insurance company,
(E) a not-for-profit or special purpose entity, (F) a Subsidiary to the extent
the cost of obtaining a guarantee by such Subsidiary (including adverse tax
consequences) outweighs the benefit afforded thereby as reasonably determined by
the Administrative Agent and the Borrower Representative, (G) is not a Material
Restricted Subsidiary, (H) an Unrestricted Subsidiary and (I) a Subsidiary to
the extent the provision of a guarantee is otherwise prohibited by Requirements
of Law (including financial assistance, fraudulent conveyance, preference, thin
capitalization or other similar laws or regulations) or regulations or
contractual provisions existing on the Effective Date (or, if later, on the date
such Person becomes a Subsidiary, if not entered into in contemplation thereof).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
ECP at the time the Guarantee of such Loan Party or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, being a resident for the
purposes of or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal, and German withholding Taxes (excluding
German withholding Taxes imposed on payments of interest to a Recipient with
respect to which the applicable Recipient fulfills the conditions relating to
that Recipient to be entitled to claim a full exemption from Tax imposed by
Germany on interest under an income Tax treaty subject to completing the
applicable procedural formalities) imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it changed
its lending office, (c)  Taxes attributable to such Recipient’s failure to
comply with Section 2.17(f), (d) any withholding Taxes imposed under FATCA, (e)
any VAT for which Section 2.17(h) applies and (f) any German Taxes levied due to
the fact that any Secured Obligations is secured (directly or indirectly) by
real estate located in Germany (inländische Grundstücke) or domestic rights
treated as real property under German civil law (inländische Rechte, die den
Vorschriften des Bürgerlichen Rechts über Grundstücke unterliegen).

24

--------------------------------------------------------------------------------

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
March 3, 2016, by and among the Company, the other loan parties party thereto,
the financial institutions party thereto as lenders and Wells Fargo Bank,
National Association, as administrative agent.

 

“Existing Junior Secured Notes” means the senior secured notes issued under that
certain Indenture dated as of February 18, 2016, among the Company, as successor
by merger to MTW Cranes Escrow Corp., as issuer, the guarantors from time to
time party thereto, and Wells Fargo Bank, National Association, as trustee and
collateral agent, as it may be amended, supplemented or otherwise modified prior
to the date hereof.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement described on Schedule 1.01(c) hereto.

 

“Extenuating Circumstance” means any period during which the Administrative
Agent has determined in its sole discretion (i) that due to unforeseen and/or
nonrecurring circumstances, it is impractical and/or not feasible to submit or
receive a Borrowing Request or Interest Election Request by email or fax or
through Electronic System, and (ii) to accept a Borrowing Request or Interest
Election Request telephonically.

 

“Factor” means, collectively, one or more purchasers of receivables under a
Factoring Agreement.

“Factoring Agreement” means one or more receivables purchase agreements (or
similar agreements) entered into by a Foreign Subsidiary of the Company (other
than a German Restricted Subsidiary) with one or more Factors, as the same may
be amended, modified, supplemented and/or replaced from time to time so long as
any such replacement agreement is on terms no less favorable to the Company or
its Restricted Subsidiaries that are in any material respect than those terms
set forth in the Factoring Agreements as in effect on the Effective Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of four consecutive fiscal quarters of the Company then ended for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)) on or prior to the date Aggregate
Availability is less than the greater of (x)10% of the Line Cap and (y)
$20,000,000 at any time and (b) ending on the first day after Aggregate
Availability has exceeded the greater of (x) 10% of the Line Cap and (y)
$20,000,000 for sixty (60) consecutive days.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  

25

--------------------------------------------------------------------------------

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the U.S.

“FEMA” means the Federal Emergency Management Agency (or any successor agency).

“Field Exam and Appraisal Period” means any period of time (a) commencing with
the date on which the Aggregate Availability is less than the greater of (x)
12.5% of the Line Cap and (y) $25,000,000 at any time and (b) ending on the
first day after Aggregate Availability has exceeded the greater of (x) 12.5% of
the Line Cap and (y) $25,000,000 for sixty (60) consecutive days.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, regional treasurer or controller of the Company.  

“Financing Lease Obligation” means an obligation that is required to be
accounted for as a financing or capital lease (and, for the avoidance of doubt,
not a straight-line or operating lease) on both the balance sheet and income
statement for financial reporting purposes in accordance with GAAP.  At the time
any determination thereof is to be made, the amount of the liability in respect
of a financing or capital lease would be the amount required to be reflected as
a liability on such balance sheet (excluding the footnotes thereto) in
accordance with GAAP.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which the Company, any Domestic Subsidiary and/or any CFC Holding Company
described in clause (b) of the definition thereof, directly owns or Controls
more than 50% of such Foreign Subsidiary’s issued and outstanding Equity
Interests.

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Unfinanced Capital Expenditures to (b) Fixed Charges, all calculated for
the period of four consecutive fiscal quarters ended on such date (or, if such
date is not the last day of a fiscal quarter, ended on the last day of the
fiscal quarter most recently ended prior to such date), all calculated for the
Company and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus scheduled principal payments on Indebtedness actually made (for
the avoidance of doubt, other than prepayments and repayments of the Revolving
Loans), plus expenses for Taxes paid in cash, plus, solely for purposes of
determining satisfaction of the Payment Conditions, Restricted Payments paid in
cash (other than Restricted Payments made by any Loan Party or any Subsidiary of
a Loan Party to any Loan Party that subsequently distributes the proceeds of
such Restricted Payments to one or more Loan Parties), plus Financing Lease
Obligation payments, plus quarterly reductions in the Domestic PP&E Component
pursuant to clauses (a)(i) and (a)(ii) of the definition thereof during such
period, plus, quarterly reductions in the German PP&E Component pursuant to
clause (a) of the definition thereof during such period, all calculated for the
Company and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.

“Fixtures” has the meaning assigned to such term in the applicable Security
Agreement.

“Flood Laws” means the National Flood Insurance Reform Act of 1994 and related
legislation.

“Foreign Currencies” means Agreed Currencies other than U.S. Dollars.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to

26

--------------------------------------------------------------------------------

 

such Borrower, that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for Tax purposes.

“Foreign Pension Plan” means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement or any kind that is not subject to U.S. law and that is established,
maintained or contributed to by any Loan Party or any of its Subsidiaries or
Affiliates in respect of which any Loan Party or any of its Subsidiaries or
Affiliates has any liability, obligation or contingent liability.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Funding Account” has the meaning assigned to such term in Section 4.01(a).

“GAAP” means generally accepted accounting principles in the U.S.

“German Borrower” means Manitowoc Crane Group Germany GmbH, a German limited
liability company (Gesellschaft mit beschränkter Haftung).

“German Borrower LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn U.S. Dollar Amount of all outstanding German Letters of Credit at such
time plus (b) the aggregate U.S. Dollar Amount of all LC Disbursements in
respect of German Letters of Credit that have not yet been reimbursed by or on
behalf of the Borrowers at such time.  The German Borrower LC Exposure of any
Lender at any time shall be its Percentage of the total German Borrower LC
Exposure at such time.

“German Borrower Swingline Exposure” means, at any time, the U.S. Dollar Amount
of the aggregate principal amount of all outstanding German Swingline Loans that
the Lenders have purchased participations in pursuant to the terms hereof.  The
German Borrower Swingline Exposure of any Lender at any time shall be its
Percentage of the total German Borrower Swingline Exposure at such time.

“German Borrowing” means a Borrowing comprised of German Revolving Loans.

“German Borrowing Base” means, at any time, the sum of (a) 85% of the Eligible
Accounts (excluding any Eligible Credit Insured Accounts) of the German Borrower
at such time, plus (b) without duplication of other Eligible Accounts, 90% of
the Eligible Credit Insured Accounts of the German Borrower at such time, plus
(c) the lesser of (i) 75% of the Eligible Inventory of the German Borrower at
such time and (ii) the product of 85% of the Net Orderly Liquidation Value
multiplied by the Eligible Inventory of the German Borrower at such time, valued
at the lower of cost or market value, determined on a first-in-first-out basis
plus (c) the German PP&E Component at such time in an aggregate amount not to
exceed 25% of the aggregate German Borrowing Base at such time minus (d)
Reserves pertaining to the German Borrower (without duplication of any Reserves
accounted for in the German PP&E Component), such Eligible Accounts, such
Eligible Credit Insured Accounts or such Eligible Inventory.  The German
Borrowing Base at any time shall be determined by reference to the most recent
applicable Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 4.01(j) or 5.01(f), subject to adjustments for changes to,
or implementation of, Reserves established by the Administrative Agent in its
Permitted Discretion as provided herein.

“German Collateral” has the meaning assigned to such term in Section 8.07(d).

“German Collateral Documents” means the German Security Agreements and each
other pledge agreement, security agreement, or other collateral agreement
(including each intellectual property right security transfer and assignment
agreement) that is entered into by any German Loan Party (or any share

27

--------------------------------------------------------------------------------

 

pledge with respect to the shares of any German Loan Party) in favor of the
Administrative Agent, securing the German Secured Obligations, in each case,
entered into pursuant to the terms of this Agreement or any other Loan Document
(including Section 5.14).

“German GAAP” means generally accepted accounting principles in Germany.

“German Guaranty Limitations” means Section 11.14 of this Agreement.

“German Holdings” means Manitowoc Crane Group Holding Germany GmbH.

“German Insolvency Event” means:

(a)

a German Relevant Entity is unable or admits its inability to pay its debts as
they fall due or is deemed to or declared to be unable to pay its debts under
applicable law, suspends or threatens to suspend making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness, including a stoppage of payment situation
(Zahlungsunfähigkeit), a status of over‑indebtedness (Überschuldung), the
presumed inability to pay its debts as they fall due (drohende
Zahlungsunfähigkeit), or actual insolvency proceedings;

(b)

a moratorium is declared in respect of any Indebtedness of a German Relevant
Entity;

(c)

(i) such German Relevant Entity is otherwise in a situation to file for
insolvency because of any of the reasons set out in Sections 17 to 19 of the
German Insolvency Code and (ii) a petition for insolvency proceedings in respect
of its assets (Antrag auf Eröffnung eines insolvenzverfahrens) has been filed
based on Sections 17 to 19 of the German Insolvency Code (Insolvenzordnung); or

(d)

any procedure or step analogous to the foregoing taken in any jurisdiction;

provided that, this definition shall not apply to any insolvency petition which
is frivolous or vexatious and is discharged, stayed or dismissed within fourteen
(14) days of notice thereof to any German Relevant Entity becoming aware of the
same.

“German Letter of Credit” means any Letter of Credit issued for the account of
the German Borrower under the Commitments pursuant to this Agreement.

“German Loan Parties” means, collectively, the German Borrower, German Holdings
and each Material German Restricted Subsidiary or other Person that is organized
under the laws of Germany and guarantees the German Secured Obligations or
becomes a party to a German Security Agreement pursuant to Section 5.14.

“German PP&E Component” means, at the time of any determination, an amount equal
to (a) the sum of the following amounts calculated for each item of Eligible
Equipment of the German Borrower: the applicable Equipment Amortization Factor
for such Eligible Equipment multiplied by 85% of the Net Orderly Liquidation
Value of such Eligible Equipment less (b) Reserves applicable to the German PP&E
Component and, without duplication of Reserves set forth in clause (d) of the
definition of “German Borrowing Base,” the German Borrower and established by
the Administrative Agent in its Permitted Discretion.

“German Relevant Entity” means any German Loan Party or any Loan Party capable
of becoming the subject of insolvency proceedings under the German Insolvency
Code (Insolvenzordnung).

28

--------------------------------------------------------------------------------

 

“German Restricted Subsidiary” means any Restricted Subsidiary that is organized
under the laws of Germany.  

“German Revolving Exposure” means, with respect to any Lender at any time, and
without duplication, the sum of (a) the U.S. Dollar Amount of the outstanding
principal amount of such Lender’s German Revolving Loans plus (b) the U.S.
Dollar Amount of such Lender’s German Borrower LC Exposure plus (c) the U.S.
Dollar Amount of such Lender’s German Borrower Swingline Exposure plus the (d)
U.S. Dollar Amount of such Lender’s Applicable Percentage of the aggregate
principal amount of Protective Advances to the German Borrower outstanding at
such time.

“German Revolving Loan” means a Loan made by a Lender to the German Borrower
pursuant to Section 2.01.

“German Secured Obligations” means all Secured Obligations of the German Loan
Parties arising under the Loan Documents.  For the avoidance of doubt, the
German Secured Obligations exclude all Secured Obligations of the Domestic Loan
Parties.

“German Security Agreements” means, collectively, any (a) global assignment
agreement between a German Loan Party as assignor and the Administrative Agent
as assignee, regarding the assignment of trade receivables, insurance claims
and/or intra-group receivables, (b) security transfer agreement between a German
Loan Party as transferor and the Administrative Agent as transferee, regarding
the security transfer of title of inventory and machinery, and (c) account
pledge agreement between a German Loan Party as pledgor and the Administrative
Agent as pledgee, regarding the pledge over certain bank accounts that, in each
case, is governed by the laws of Germany.

“German Sublimit” means an amount equal to $75,000,000, as such sublimit may be
increased from time to time pursuant to Section 2.09(e).

“German Subsidiary” means a Subsidiary organized under the laws of Germany.

“German Swingline Loan” has the meaning assigned to such term in Section 2.05.

“Germany” means the Federal Republic of Germany.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provincial, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity (including any European supranational body)
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including the
European Central Bank and the Council of Ministers of the European Union.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of

29

--------------------------------------------------------------------------------

 

guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01
or 11.01, as the case may be.

“Guarantor Payment” has the meaning assigned to such term in Section 10.11(a).

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Improved Mortgaged Real Property” means any Mortgaged Real Property that
constitutes “improved real property” or on which any “building” (in each case,
as defined in the Flood Laws) is located.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) deferred
compensation, trade payables and accrued expenses incurred in the ordinary
course of business, (ii) earnout obligations contingent on the performance of an
acquired business except as provided in clause (k) below and (iii) royalty
payments payable in the ordinary course of business in respect of non-exclusive
licenses), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that the amount of such
Indebtedness will be the lesser of (x) the fair market value of such property as
determined by such Person in good faith at such time and (y) the amount of such
Indebtedness, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Financing Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers' acceptances, (j) obligations
under any earnout that has become a liability on the balance sheet of such
Person in accordance with GAAP without giving effect to footnotes thereto and
(k) obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Swap
Agreements, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction, in each case, to
the extent required to be shown as a liability on the balance sheet of such
Person in

30

--------------------------------------------------------------------------------

 

accordance with GAAP. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding anything to the contrary in the foregoing,
the term “Indebtedness” shall not include (i) licenses and operating leases or
(ii) accrued and unpaid interest, premium, fees or expenses unless capitalized
in accordance with the terms of the applicable agreements governing the
applicable Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or required to be made by, or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Insolvency Event” has the meaning assigned to such term in Article XIII.

“Intercompany Indebtedness” has the meaning assigned to such term in Article
XIII.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, the sum of, without duplication:

(a)

the aggregate of the interest expense, net of interest income, with respect to
outstanding Indebtedness for such period (including, (a) the net amortization of
original issue discount and original issuance premium from the issuance of
Indebtedness; (b) the net costs under Swap Obligations with respect to
Indebtedness; (c) all capitalized interest; and (d) all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing), but excluding (i) amortization of deferred financing
costs, debt issuance costs, commissions, fees and expenses, (ii) any expense
resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting, (iii) non cash interest
expense attributable to the movement of the mark to market valuation of
Indebtedness or obligations under Swap Obligations or other derivative
instruments pursuant to FASB Accounting Standards Codification Topic
815—Derivatives and Hedging, (iv) any one time cash costs associated with
breakage in respect of hedging agreements for interest rates, (v) commissions,
discounts, yield, make whole premium and other fees and charges (including any
interest expense) incurred in connection with any Factoring Agreements, (vi) any
“additional interest” owing pursuant to a registration rights agreement with
respect to any securities, (vii) any payments with respect to make whole
premiums or other breakage costs of any Indebtedness, (viii) penalties and
interest relating to taxes, (ix) accretion or accrual of discounted liabilities
not constituting Indebtedness, (x) interest expense attributable to a direct or
indirect parent entity resulting from push down accounting and (xi) any interest
expense attributable to the exercise of appraisal rights and the settlement of
any claims or actions (whether actual, contingent or potential) with respect
thereto and with respect to any acquisition or Investment permitted hereunder;
and

31

--------------------------------------------------------------------------------

 

(b)

the interest component of financing lease obligations paid, accrued or scheduled
to be paid or accrued during such period;

all calculated for the Company and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) or Overnight LIBO Rate Loan, the first Business Day of each
calendar month and the Maturity Date and (b) with respect to any Eurodollar
Loan, the last day of each Interest Period applicable to the Borrowing of which
such Loan is a part (and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period) and the Maturity Date and (c) with
respect to any Swingline Loan, the day that such Swingline Loan is required to
be repaid and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as
the Borrower Representative may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and, in the case of a Revolving Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time; provided, that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Inventory” has the meaning assigned to such term in the applicable Security
Agreement.

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively, (a) as of the Effective
Date, each of JPMorgan Chase Bank, N.A., Bank of America, N.A. and Bank of
Montreal, each in its capacity as an issuer of Letters of Credit and (b) any
other Lender from time to time designated by the Borrower Representative as an
Issuing Bank, with the consent of such Lender and the Administrative Agent, and
their respective successors in such capacity as provided in
Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by its Affiliates, in which case the term

32

--------------------------------------------------------------------------------

 

“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.  At any time there is more than one Issuing
Bank, all singular references to the Issuing Bank shall mean any Issuing Bank,
either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the
applicable Letter of Credit, or both (or all) Issuing Banks, as the context may
require.

“Issuing Bank Sublimit” means, as of the Effective Date, (i) $25,000,000, in the
case of each of JPMorgan Chase Bank, N.A., Bank of America, N.A. and Bank of
Montreal, each in its capacity as an Issuing Bank, and (ii) as of the date any
Lender is designated as an Issuing Bank, such amount as shall be designated to
the Administrative Agent and the Borrower Representative in writing by another
Issuing Bank.  Each Issuing Bank’s Issuing Bank Sublimit may be decreased or
increased from time to time with the written consent of the Company and such
Issuing Bank.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D and/or such other joinder form reasonably acceptable to the
Administrative Agent and the Borrower Representative.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Junior Indebtedness” means, as applicable, the Indebtedness incurred pursuant
to the Junior Notes or a Permitted Term Loan Agreement and any Additional Junior
Indebtedness.

“Junior Indebtedness Amount” means an aggregate principal amount equal to the
sum of:

(x)

$300,000,000; plus

(y)

an additional unlimited amount; provided that the Fixed Charge Coverage Ratio
computed on a Pro Forma Basis as of the last day of the most recent four fiscal
quarter period of the Company for which financial statements have been delivered
pursuant to Section 5.01 (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01, the most recent
financial statements referred to in Section 3.04(a)), shall be greater than 1.1
to 1.0.

“Junior Intercreditor Agreement” means, as applicable, the Junior Notes
Intercreditor Agreement, or any other intercreditor agreement entered into in
connection with any Junior Indebtedness, by and among the Administrative Agent,
the other creditors party thereto, and each of the Loan Parties party thereto,
in form and substance reasonably acceptable to the Administrative Agent.

“Junior Notes” means the notes issued under the Junior Notes Indenture.

“Junior Notes Indenture” means that certain Indenture dated as of the date
hereof, among the Company, as issuer, the guarantors from time to time party
thereto, and U.S. Bank National Association, as trustee, collateral agent and
paying agent, as it may be amended, supplemented or otherwise modified from time
to time in accordance with the terms of the Junior Notes Intercreditor
Agreement.

“Junior Notes Intercreditor Agreement” means that certain Intercreditor
Agreement, dated as of the date hereof, between the Administrative Agent, and
U.S. Bank National Association, as collateral agent, under the Junior Notes, and
acknowledged and consented to by the Company and each other Loan Party, as it
may be amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

33

--------------------------------------------------------------------------------

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn U.S.
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate U.S. Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers at such time.  The LC Exposure of
any Lender at any time shall be its Percentage of the total LC Exposure at such
time.

“Lead Arranger” means JPMorgan Chase Bank, N.A., in its capacity as sole lead
arranger for the credit facility evidenced by this Agreement.

“Leased Properties” has the meaning assigned to such term in Section 3.05(b).

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption or otherwise, other than any such Person that ceases
to be a Lender hereunder pursuant to an Assignment and Assumption or
otherwise.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender and the Issuing Bank.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.06(b).

“Letter of Credit Currency” means each Agreed Currency.

“Letters of Credit” means the letters of credit or bank guarantees issued
pursuant to this Agreement, and the term “Letter of Credit” means any one of
them or each of them singularly, as the context may require and shall include
the Existing Letters of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period (or, with respect to any Eurodollar Borrowing denominated in
Sterling, at approximately 11:00 a.m., London time, on the first day of such
Interest Period); provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error).  Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any ABR Borrowing, (a) with respect to
such Borrowings denominated in any Agreed Currency, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for such Agreed Currency) for the
relevant currency for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event the applicable rate does not appear on
a Reuters page or screen, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion); provided that if the LIBO
Screen Rate as so determined would be less than zero, such rate shall be deemed
to zero for the purposes of this Agreement.

34

--------------------------------------------------------------------------------

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, assignment by way of security or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, financing or capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Limited Condition Acquisition” means any Permitted Acquisition the consummation
of which is not conditioned upon the availability of, or on obtaining, third
party financing or in connection with which any fee or expense would be payable
by a Borrower or its Subsidiaries to the seller or target in the event financing
to consummate the acquisition is not obtained as contemplated by the Limited
Condition Acquisition Agreement.

“Limited Condition Acquisition Agreement” means, with respect to any Limited
Condition Acquisition, the definitive acquisition documentation in respect
thereof.

“Limited Condition Transaction” means each of (i) any Limited Condition
Acquisition, (ii) any redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness requiring irrevocable notice in advance
of such redemption, repurchase, defeasance, satisfaction and discharge or
repayment and (iii) any disposition pursuant to Section 6.05.

“Line Cap” means, at any time, the lesser of (a) the Aggregate Borrowing Base
and (b) the Aggregate Commitment.

“Loan Documents” means, collectively, this Agreement, each Joinder Agreement,
any promissory notes issued pursuant to this Agreement, any Letter of Credit
Agreement, the Collateral Documents, the Loan Guaranty, any Junior Intercreditor
Agreement or other intercreditor agreement and all other agreements,
instruments, documents and certificates executed and delivered by a Loan Party
to, or in favor of, the Administrative Agent or any Lender or Issuing Bank
pursuant to the transactions contemplated hereby (excluding Swap Agreements and
agreements evidencing Banking Services Obligations or Designated Secured Foreign
Products Obligations).  Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to this Agreement or such Loan Document as the same may
be in effect at any and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party, and shall include each Domestic Loan
Party in the case of Article X and each German Loan Party in the case of Article
XI.

“Loan Guaranty” means, collectively, Articles X and XI of this Agreement and, if
applicable, each separate Guarantee, in form and substance reasonably
satisfactory to the Administrative Agent, delivered by each Loan Guarantor that
is a German Restricted Subsidiary (which Guarantee shall be governed by the laws
of Germany).

“Loan Parties” means, collectively, the Domestic Loan Parties and the German
Loan Parties.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Protective Advances.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in U.S. Dollars and (ii) local time in the case of a
Loan, Borrowing or LC

35

--------------------------------------------------------------------------------

 

Disbursement denominated in a Foreign Currency (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).

“Management Notification” has the meaning assigned to such term in
Section 11.14(c).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties, taken as a whole, to
perform any of their payment obligations under the Loan Documents, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and other
Secured Parties) on the Collateral or the priority of such Liens, or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Bank or
the Lenders under any of the Loan Documents.

“Material Domestic Restricted Subsidiary” means each Domestic Restricted
Subsidiary that (a) as of the most recent fiscal quarter of the Company, for the
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.04(a)), (i) contributed greater than five percent (5%)
of EBITDA for such period or (ii) contributed greater than five percent (5%) of
Total Assets as of such date and/or (b) is a guarantor of any Junior
Indebtedness; provided that, if at any time the aggregate amount of EBITDA or
Total Assets attributable to all Domestic Restricted Subsidiaries that are not
Material Domestic Subsidiaries exceeds five percent (5%) of EBITDA for any such
period or five percent (5%) of Total Assets as of the end of any such fiscal
quarter, the Borrower Representative (or, in the event the Borrower
Representative has failed to do so within ten (10) Business Days, the
Administrative Agent) shall designate sufficient Domestic Restricted
Subsidiaries as “Material Domestic Restricted Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Domestic Restricted Subsidiaries; provided further
that the Borrower Representative may at any time designate any Subsidiary as a
Material Domestic Restricted Subsidiary in its sole discretion, even if not
required to satisfy the foregoing.

“Material German Restricted Subsidiary” means each German Restricted Subsidiary
(a) that is a guarantor of any Junior Indebtedness, and/or (b) each German
Restricted Subsidiary (i) which, as of the most recent fiscal quarter of the
Company, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed greater than five
percent (5%) of EBITDA for such period or (ii) which contributed greater than
five percent (5%) of Total Assets as of such date; provided that, if at any time
the aggregate amount of EBITDA or Total Assets attributable to all German
Restricted Subsidiaries that are not Material German Restricted Subsidiaries
exceeds five percent (5%) of EBITDA for any such period or five percent (5%) of
Total Assets as of the end of any such fiscal quarter, the Borrower
Representative (or, in the event the Borrower Representative has failed to do so
within ten (10) Business Days, the Administrative Agent) shall designate
sufficient German Restricted Subsidiaries as “Material German Restricted
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material German Restricted
Subsidiaries; provided further that the Borrower Representative may at any time
designate any Subsidiary as a Material German Restricted Subsidiary in its sole
discretion, even if not required to satisfy the foregoing.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrowers or any Restricted Subsidiary in an aggregate principal
amount exceeding $30,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Borrower or any

36

--------------------------------------------------------------------------------

 

Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Restricted Subsidiary” means a Material Domestic Restricted Subsidiary
or a Material German Restricted Subsidiary, as applicable.

“Maturity Date” means March 25, 2024, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof; provided however, in each case, if such day is not a Business Day, the
Maturity Date shall be the immediately preceding Business Day.

“Maximum Liability” has the meaning assigned to such term in Section 10.10 and
11.11, as applicable.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“MIRE Event” means, if there are any Mortgaged Real Properties at such time, any
increase, extension or renewal of any of the Commitments or Loans (including any
incremental credit facilities pursuant to Section 2.09 or otherwise, but
excluding (i) any continuation or conversion of Borrowings, (ii) the making of
any Loan or (iii) the issuance, renewal or extension of Letters of Credit).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, including any amendment,
restatement, modification or supplement thereto, together with any other related
forms or documents that are required or customary to effect the recording of
such mortgage or deed of trust, in each case, in form and substance reasonably
satisfactory to the Administrative Agent.

“Mortgaged Real Property” means the real property set forth on Schedule 3.05(a)
(as may be updated following the Effective Date pursuant to Section 5.14(j)),
each of which is or shall be subject to a Mortgage pursuant to the terms of this
Agreement.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the aggregate net income (or loss) of the
Company and its Restricted Subsidiaries for such period on a consolidated basis,
determined in accordance with GAAP; provided that there shall be excluded
therefrom:

(a)after-tax gains or losses from any sale, transfer, lease or other disposition
of any asset (including pursuant to a Division)or abandonments or reserves
relating thereto;

(b)after-tax items classified as unusual or nonrecurring gains, losses, charges
or expenses;

(c)the net income of any Person, other than a Restricted Subsidiary of the
Company, except to the extent of cash dividends or distributions paid to the
Company or to a Restricted Subsidiary of the Company by such Person;

37

--------------------------------------------------------------------------------

 

(d)income or loss attributable to discontinued operations from the date of
discontinuation forward (including, without limitation, operations disposed of
during such period, whether or not such operations were classified as
discontinued);

(e)in the case of a successor to the referent Person by consolidation, Division
or merger or as a transferee of the referent Person’s assets, any earnings of
the successor entity prior to such consolidation, Division, merger or transfer
of assets;

(f)non-cash charges relating to compensation expense in connection with benefits
provided under employee stock option plans, restricted stock option plans and
other employee stock purchase or stock incentive plans;

(g)the cumulative effect of an adoption or change in accounting principles or
policies;

(h)effects of adjustments (including the effects of such adjustments pushed down
to the Company and the Restricted Subsidiaries in the inventory, property and
equipment, software and other intangible assets, deferred revenue and debt line
items in such Person’s consolidated financial statements pursuant to GAAP)
resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write off of any amounts thereof,
net of taxes;

(i)any net after tax effect of income (loss) from the early extinguishment of
Indebtedness or Swap Obligations or other derivative instruments (including
deferred financing costs written off and premiums paid);

(j)any gain or loss resulting from fair value adjustments to Indebtedness;

(k)any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets, long
lived assets, goodwill, investments in debt and equity securities or as a result
of a change in law or regulation;

(l)any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, permitted
acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Company has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 day period);

(m)unrealized gains and losses relating to Swap Obligations or other derivative
instruments and the application of ASC 815 and mark-to-market of Indebtedness
denominated in foreign currencies resulting from the application of ASC 830; and

(n)to the extent covered by insurance and actually reimbursed, or, so long as
the Company has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption.

“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent in

38

--------------------------------------------------------------------------------

 

its Permitted Discretion based on the most recent appraisal of such Inventory or
Equipment, as applicable, completed in accordance with the terms hereof by an
appraiser reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or otherwise, but excluding any interest payments), but only as
and when received, (ii) in the case of a casualty, insurance proceeds and
(iii) in the case of a condemnation or similar event, condemnation awards and
similar payments, minus (b) the sum of (i) all fees and out-of-pocket expenses
paid to third parties (other than Affiliates) in connection with such event
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer Taxes,
deed or mortgage recording Taxes, underwriting discounts and commissions, and
brokerage, consultant, and accountant fees), (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a Sale and
Leaseback Transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made as a result of such event to
repay Indebtedness secured by such asset or otherwise subject to mandatory
prepayment or offer to purchase as a result of such event and (iii) the amount
of all Taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer of the Borrower
Representative).

“Non-Cash Charges” means, for any period, the aggregate depreciation,
amortization and other non-cash expenses (including amortization of intangibles)
of the Company and its Restricted Subsidiaries reducing Net Income of the
Company and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

“Non-Mortgaged Real Property” means any real property owned by a Loan Party (and
improvements and Fixtures relating thereto) that is not subject to a Mortgage on
the Effective Date, other than the Specified Wisconsin Real Property, to the
extent it has become a Mortgaged Real Property hereunder pursuant to Section
5.14(j).

“Non-U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program, established, sponsored or
maintained outside the United States by the Company or any one or more of its
Restricted Subsidiaries primarily for the benefit of employees of the Company or
such Restricted Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds

39

--------------------------------------------------------------------------------

 

broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Obligated Party” has the meaning assigned to such term in Section 10.02 or
11.02, as applicable.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) of any of the Loan Parties to any of the Lenders,
the Administrative Agent, the Issuing Bank or any indemnified party,
individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, in each
case, arising by contract, operation of law or otherwise, arising or incurred
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans made or reimbursement or other obligations incurred under any of the
Letters of Credit or other instruments at any time evidencing any thereof;
provided that Obligations shall not include Excluded Swap Obligations.

“Obligor” has the meaning assigned to such term in Article XIII.

“Original Currency” has the meaning assigned to such term in Section 2.18.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are (a) Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19) or (b) imposed as a result of any voluntary
registration by a Lender of any Loan Document.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
Taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or

40

--------------------------------------------------------------------------------

 

charged to, the Administrative Agent by any relevant correspondent bank in
respect of such amount in such relevant currency.

“Overnight LIBO Rate” means, with respect to any Overnight LIBO Rate Borrowing
on any day, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration Limited (or any other Person
that takes over the administration of such rate) for overnight deposits of an
Agreed Currency (or Letter of Credit Currency, as applicable) as displayed on
the applicable Thomson Reuters screen page (LIBOR01 or LIBOR02) (or, in the
event such rate does not appear on a page of the Thomson Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day;
provided that if the Overnight LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.

“Parallel Debt” has the meaning assigned to such term in Section 8.07(e).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.

“Payment Conditions” means, with respect to any proposed designated action on
any date, a condition that is satisfied if either (a) after giving effect to
such proposed designated action as if it occurred on the first day of the
applicable Pro Forma Period, the pro forma Aggregate Availability shall be
greater than the greater of (x) 17.5% of the Line Cap and (y) $35,000,000 at all
times during such Pro Forma Period or (b) both (i) after giving effect to such
proposed designated action as if it occurred on the first day of such Pro Forma
Period, the pro forma Aggregate Availability shall be greater than the greater
of (x) 15% of the Line Cap and (y) $30,000,000 at all times during such Pro
Forma Period and (ii) the Fixed Charge Coverage Ratio, computed on a Pro Forma
Basis for the period of four consecutive fiscal quarters ending on the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01, shall be greater than 1.1 to 1.0.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Percentage” means, with respect to any Lender, a percentage equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment (provided that, if the Commitments have terminated
or  expired, the Percentages shall be determined based upon such Lender’s share
of the Aggregate Revolving Exposure); provided that, in accordance with Section
2.20, so long as any Lender shall be a Defaulting Lender, such Lender’s
Commitment shall be disregarded in the foregoing calculation.

41

--------------------------------------------------------------------------------

 

“Permitted Acquisition” means any Acquisition by any Loan Party or Restricted
Subsidiary in a transaction that satisfies each of the following requirements:

(a)

such Acquisition is not a hostile or contested acquisition;

(b)

such Person or division or line of business being acquired is engaged in or
constitutes a business that is permitted pursuant to Section 6.03(b);

(c)

no Event of Default exists at the time of such Acquisition or would result
therefrom; provided that, solely with respect to Limited Condition Acquisitions,
the condition set forth in this clause (c) shall be required to be satisfied
only at the time of execution of the applicable Limited Condition Acquisition
Agreement;

(d)

if such Acquisition involves a merger or a consolidation involving the Company
or any other Loan Party, the Company or a Loan Party, as applicable, shall be
the surviving entity, or the surviving entity shall become a Loan Party
substantially concurrently with the consummation of such merger or
consolidation, all in compliance with Section 6.03 and subject to the terms set
forth in Section 5.14 (without giving effect to any grace periods set forth
therein);

(e)

if the purchase price paid by such Loan Party or such Subsidiary in connection
with such Acquisition (or any series of related Acquisitions) exceeds
$20,000,000, as soon as available, but not less than five (5) days prior to the
consummation of such Acquisition (or such shorter time as the Administrative
Agent may agree in its sole discretion), the Borrower Representative has
provided the Administrative Agent (i) notice of such Acquisition and (ii) a copy
of all business and financial information reasonably requested by the
Administrative Agent including pro forma financial statements, statements of
cash flow, and Aggregate Availability projections;

(f)

the Company shall have delivered to the Administrative Agent final executed
material documentation relating to such Acquisition promptly after the
consummation of such Acquisition;

(g)

if the Acquisition is by a Domestic Loan Party, the assets being acquired (other
than a de minimis amount of assets in relation to the Company and its Restricted
Subsidiaries’ total assets) are located within the United States, or the Person
whose Equity Interests are being acquired is organized in a jurisdiction located
within the United States, and if the Acquisition is by the German Borrower, the
assets being acquired (other than a de minimis amount of assets in relation to
the Company and its Restricted Subsidiaries’ total assets) are located within an
Eligible European Jurisdiction, or the Person whose Equity Interests are being
acquired is organized in an Eligible European Jurisdiction; and

(h)

with respect to Permitted Acquisitions with a purchase price in excess of
$10,000,000, Agent shall have received, prior to the proposed Acquisition, a
certificate signed by an officer of the Borrower Representative certifying
compliance with the foregoing conditions.

“Permitted Discretion” means a commercially reasonable determination made in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) credit or business judgment in accordance with customary
business practices of the Administrative Agent for comparable asset-based
lending transactions.

“Permitted Encumbrances” means:

(a)

Liens imposed by law for Taxes, assessments, charges or other governmental
levies that are not yet due or payable or as to which the period of grace, if
any, related thereto has not expired, or (i)

42

--------------------------------------------------------------------------------

 

are being contested in compliance with Section 5.04, (ii) for which adequate
reserves with respect thereto have been set aside to the extent required by GAAP
or (iii) the failure to make payment pending contest thereof would not
reasonably be expected to have a Material Adverse Effect;

(b)

statutory Liens such as carriers’, warehousemen’s, mechanics’, materialmen’s and
supplier’s (including sellers of goods), landlords’, repairmen’s or other Liens
imposed by law or pursuant to customary reservations of retention of title
arising in the ordinary course of business (i) which are not overdue for a
period of more than sixty (60) days, (ii) which are being contested in good
faith by appropriate proceedings or for which adequate reserves with respect
thereto have been set aside to the extent required by GAAP or (iii) for which
the failure to make payments pending contest thereof would not reasonably be
expected to have a Material Adverse Effect;

(c)

pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements in the
ordinary course of business and obligations in respect of letters of credit
issued in support of the foregoing; with respect to Subsidiaries incorporated in
Germany this shall include security created or subsisting in order to comply
with the requirements of Section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and of Section 7e of the German Social Security Code IV
(Sozialgesetzbuch IV);

(d)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, contractual or warranty requirements, surety and appeal bonds,
performance bonds and other obligations of a like nature or obligations in
respect of letters of credit issued in support thereof, in each case in the
ordinary course of business;

(e)

Liens arising out of judgments, decrees and attachments not resulting in an
Event of Default;

(f)

Easements (including reciprocal easement agreements and utility agreements),
zoning restrictions, rights-of-way, reservations, encroachments, variations,
survey exceptions, restrictions on the use of real property, any zoning,
building or similar laws or rights reserved to or vested in any Governmental
Authority, minor defects or irregularities in title, lessor’s liens and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that, in the case of each of the foregoing, do not secure any
monetary obligations (subject to clauses (a) and (b) above) and do not
materially detract from the value of the affected real property or materially
interfere with the ordinary conduct of business by the Company or any Restricted
Subsidiary;

(g)

any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by the Company or any Restricted Subsidiary
thereof in the ordinary course of its business and covering only the assets so
leased, licensed or subleased;

(h)

assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or for compliance with the terms of such lease;

(i)

Liens evidenced by precautionary UCC financing statements in respect of
operating leases;

(j)

Liens arising in the ordinary course of business by virtue of any contractual,
statutory or common law provision relating to banker’s Liens, rights of setoff
or similar rights and remedies covering deposit or securities accounts
(including funds or other assets credited thereto) or other funds maintained

43

--------------------------------------------------------------------------------

 

with a depository institution or securities intermediary, but in the case of
Collection Accounts, such Liens shall be waived or subordinated, as applicable,
to the satisfaction of the Administrative Agent or the Administrative Agent
shall be permitted to establish a Reserve in its Permitted Discretion;

(k)

Liens in favor of the Issuing Bank, Swingline Lender or the Administrative Agent
to cash collateralize or otherwise secure the obligations of a Defaulting Lender
as required hereunder;

(l)

with respect to any Mortgaged Real Property, (i) any exceptions listed on title
insurance policies accepted by the Administrative Agent with respect to such
Mortgaged Real Property and (ii) matters that are disclosed by surveys accepted
by the Administrative Agent; and

(m)

any extension, renewal or replacement (or successive extensions, renewals or
replacements), in whole or in part, of any of the foregoing; provided that such
extension, renewal or replacement Lien shall be limited to all or a part of the
property which secured the Lien so extended, renewed or replaced (plus
improvements, accessions and attachments on such property);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clauses (d), (e), (j) and (k)
above.

“Permitted Investments” means:

(a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the U.S. (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the U.S.), in each
case maturing within one year from the date of acquisition thereof;

(b)

investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof which has a combined capital and
surplus and undivided profits of not less than $250,000,000 at the time of
acquisition thereof;

(d)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

(e)

money market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000;

(f)

in the case of any German Restricted Subsidiary, other investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such German Restricted Subsidiary for
cash management purposes;

(g)

other investments similar in scope and type as the other investments set forth
in this definition from time to time approved by the Administrative Agent, such
approval not to be unreasonably withheld or delayed; and

44

--------------------------------------------------------------------------------

 

(h)

marketable direct obligations issued by any state of the U.S. or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than one year from the date of acquisition thereof and,
at the time of acquisition, having one of the two highest ratings obtainable
from either S&P or Moody’s.

“Permitted Long-Term Indebtedness” means unsecured Indebtedness for borrowed
money of any Loan Party (and the Guarantees thereof by any Loan Party); provided
that (a) such Indebtedness shall mature later than, and shall not be subject to
any scheduled payment of principal, mandatory sinking fund requirement or
similar unconditional repayment obligation prior to, 180 days after the Maturity
Date, (b) such Indebtedness shall not be subject to any terms requiring any
obligor of such Indebtedness to pay (or offer to pay) such Indebtedness other
than (i) pursuant to scheduled payments of principal that comply with clause (a)
above and (ii) pursuant to Customary Mandatory Prepayment Terms and (c) such
Indebtedness is not Subordinated Indebtedness.

“Permitted Term Loan Agreement” means an agreement providing for the incurrence
of term loans by the Company or any Restricted Subsidiary, which term loans are
subject to a Junior Intercreditor Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time and as replaced
or refinanced in whole or in part (whether with the same group of lenders or a
different group of lenders) in accordance with the terms hereof and of such
Junior Intercreditor Agreement.

“Person” means any natural person, firm, consortium, corporation, limited
liability company, trust, joint venture, association, company, unlimited
liability company, partnership, Governmental Authority or other entity (whether
or not having separate legal personality).

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“PP&E Components” means, collectively, the Domestic PP&E Component and the
German PP&E Component.

“Prepayment Event” means, any of the following events that occur from and after
the date on which Aggregate Availability is less than 20% of the Line Cap, and
until such subsequent date, if any, on which Aggregate Availability is equal to
or greater than 20% of the Line Cap:

(a)

(x) any sale, transfer or other disposition of any property or asset of any Loan
Party (other than any Collateral consisting of Eligible Equipment and/or
Eligible Real Property) pursuant to Section 6.05(m), (n) or (p), with an
aggregate value, or generating aggregate Net Proceeds, exceeding $10,000,000 in
any fiscal year, or (y) any sale, transfer or other disposition (but excluding
any permitted sale, transfer or disposition between Loan Parties) of any
Collateral consisting of Eligible Equipment and/or Eligible Real Property; or

(b)

any casualty or other insured damage to, or any taking under power of eminent
domain or by condemnation or similar proceeding of, any property or asset of any
Loan Party with an aggregate value, or generating aggregate Net Proceeds,
exceeding $20,000,000.

45

--------------------------------------------------------------------------------

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

“Priority Payables Reserves” means reserves for amounts which rank or are
capable of ranking in priority to the Liens granted to the Administrative Agent
to secure the Secured Obligations, including, in the Permitted Discretion of the
Administrative Agent, any such amounts due and not paid for wages, vacation pay,
severance pay, employee deductions, income Tax, VAT, amounts due and not paid
under any legislation relating to workers’ compensation or to employment
insurance, amounts currently or past due and not paid for Taxes and pension
obligations.

“Pro Forma Basis” means, for purposes of calculating EBITDA, Fixed Charges,
Fixed Charge Coverage Ratio or the satisfaction of Payment Conditions, that such
calculations shall be made:

(a)after giving effect on a pro forma basis for the period of such calculation
to the incurrence, assumption, guarantee, redemption, repayment,
reclassification, discharge, defeasance, repurchase or extinguishment of any
Indebtedness (and the application of the proceeds thereof) giving rise to the
need to make such calculation and any incurrence, assumption, guarantee,
redemption, repayment, reclassification, discharge, defeasance, repurchase or
extinguishment of other Indebtedness (and the application of the proceeds
thereof), other than the incurrence or repayment of Indebtedness in the ordinary
course of business for working capital purposes pursuant to working capital
facilities, occurring during such period or at any time subsequent to the last
day of such period and on or prior to the date of the transaction giving rise to
the need to calculate EBITDA, Fixed Charges, Fixed Charge Coverage Ratio or the
satisfaction of Payment Conditions, as applicable, on a pro forma basis (the
“Transaction Date”), as if such incurrence or repayment, as the case may be (and
the application of the proceeds thereof), occurred on the first day of such
period; and

(b)

Investments, acquisitions, dispositions, mergers, amalgamations, consolidations
and any operational changes, business realignment projects or initiatives,
restructurings or reorganizations that the Company or any Restricted Subsidiary
has determined to make or made during the applicable period or subsequent
thereto and on or prior to or simultaneously with the Transaction Date (each,
for purposes of this definition, a “pro forma event”) shall be calculated on a
pro forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, amalgamations, consolidations and other operational changes, business
realignment projects or initiatives, restructurings or reorganizations (and the
change of any associated fixed charge obligations and the change in EBITDA
resulting therefrom) had occurred on the first day of such period. If since the
beginning of the applicable period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Company or any Restricted
Subsidiary since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, consolidation, amalgamation, operational
change, business realignment project or initiative, restructuring or
reorganization, in each case with respect to an operating unit of a business,
that would have required adjustment pursuant to this definition, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
amalgamation, consolidation, operational change, business realignment project or
initiative, restructuring or reorganization had occurred at the beginning of
such period. If since the beginning of any applicable period any Restricted
Subsidiary is designated an Unrestricted Subsidiary, then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect thereto for such
period as if such designation had occurred at the beginning of such period.

46

--------------------------------------------------------------------------------

 

“Pro Forma Period” means the period commencing thirty (30) days prior to the
date of any proposed designated action and ending on the date of such proposed
designated action.

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Capital Stock” means any Equity Interests that are not Disqualified
Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Quotation Day” means, with respect to any Eurodollar Borrowing for any Interest
Period, (i) if the currency is Sterling, the first day of such Interest Period,
(ii) if the currency is euro, the day that is two (2) TARGET2 Days before the
first day of such Interest Period, and (iii) for any other currency, two
(2) Business Days prior to the commencement of such Interest Period (unless, in
each case, market practice differs in the relevant market where the LIBO Rate
for such currency is to be determined, in which case the Quotation Day will be
determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

“Real Property Amortization Factor” means, with respect to any real property on
any date of determination, 1 minus a fraction, the numerator of which is the
number of full fiscal quarters of the Company elapsed as of such date (including
any such fiscal quarter ending on such date) since March 31, 2019 and the
denominator of which is 60.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, or any of the foregoing or any combination thereof (as the context
requires).

“Refinance Indebtedness” has the meaning assigned to such term in
Section 6.01(i).

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation” means Regulation (EU) 2015/848 of the European Parliament and of
the Council of 20 May 2015 on insolvency proceedings (recast).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.

“Relevant Party” has the meaning assigned to such term in Section 2.17(h).

47

--------------------------------------------------------------------------------

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Revolving Exposure and Unused Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and Unused Commitments at such time;
provided, however, that in no event shall Required Lenders be constituted by
less than two (2) unaffiliated Lenders at any time when there are two (2) or
more unaffiliated Lenders; provided further that, for purposes of declaring the
Loans to be due and payable pursuant to Article VII, and for all purposes after
the Loans become due and payable pursuant to Article VII or the Commitments
expire or terminate, then, as to each Lender, clause (a) of the definition of
Swingline Exposure shall only be applicable for purposes of determining its
Revolving Exposure to the extent such Lender shall have funded its participation
in the outstanding Swingline Loans.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, constitutional documents,
articles of association, memorandum of association or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws and Anti-Corruption Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation (but without duplication), Banking Services Reserves ranking pari
passu with the payment of principal, Priority Payables Reserves, reserves for
“extended” or “extendable” retention of title, reserves for rent at locations
leased by any Loan Party and for consignee’s, warehousemen’s and bailee’s
charges (but (x) only for locations where Eligible Inventory or Eligible
Equipment is located and, other than with respect to reserves for rent (as
opposed to reserves for consignee’s, warehousemen’s and bailee’s charges) for
locations in Germany, not to exceed three months’ rent and other charges and,
with respect to reserves for rent for locations in Germany, not to exceed the
rent for periods subsequent to the current and the following year of the lease
less any existing security for such rent) and (y) only for locations in
jurisdictions in which such landlord’s, consignee’s, warehousemen’s or bailee’s
Liens on such Eligible Inventory or Eligible Equipment have priority over the
Administrative Agent’s Liens as a matter of law), reserves for dilution of
Accounts (to the extent dilution exceeds 5%), reserves for Inventory shrinkage,
reserves for customs charges and shipping charges related to any Eligible
Inventory in transit, reserves for Swap Agreement Obligations ranking pari passu
with the payment of principal, reserves for Designated Secured Foreign Products
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party with respect to assets included in the
Borrowing Base, reserves for Taxes, fees, assessments, reserves for VAT, and
other governmental charges and reserves for fees payable to an insolvency
administrator pursuant to Section 171 of the German Insolvency Code (or relevant
successor provision)) with respect to the Collateral or any Loan Party; provided
that, notwithstanding the foregoing, the Administrative Agent may not implement
any new reserves or increase the amount of any existing Reserves without at
least three (3) Business Days’ prior notice to the Borrower Representative (it
being understood, however, that if the implementation of any such new or
increased reserve would result in the Borrowers not being in compliance with the
Revolving Exposure Limitations after giving effect to any requested Revolving
Loan or Letter of Credit, notwithstanding anything contained in this Agreement
to the contrary, the Lenders and the Issuing Bank shall have no obligation to
make such Revolving Loan or issue such Letter of Credit

48

--------------------------------------------------------------------------------

 

during such three (3) Business Day period). The Administrative Agent shall be
available to discuss any proposed Reserve during the three (3) Business Day
period described above, and the Borrowers may take such action as may be
required so that the event, condition or matter that is the basis for such new
or increased Reserve no longer exists or exists in a manner that would result in
the establishment of a lower Reserve or result in a lesser increase, in each
case, in a manner and to the extent satisfactory to the Administrative Agent in
its Permitted Discretion.  The amount of any Reserve established by the
Administrative Agent, and any change in the amount of any Reserve, shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change. Notwithstanding anything herein to the
contrary, Reserves shall not duplicate eligibility criteria contained in the
definition of Eligible Accounts, Eligible Credit Insured Accounts, Eligible
Equipment, Eligible Inventory, Eligible Real Property or any other Reserve then
established. No Reserves (other than in respect to any potential Reserves with
respect to the German Borrowing Base) may be taken after the Effective Date
based on circumstances, conditions, events or contingencies known to the
Administrative Agent as of the Effective Date and for which no reserves were
imposed on the Effective Date, except if such circumstances, conditions, events
or contingencies (including, without limitation, the amount thereof) shall have
changed in any material adverse respect since the Effective Date.

“Responsible Officer” means the president, Financial Officer or other executive
officer of the applicable Borrower, or, in relation to a German Loan Party, any
managing director (Geschäftsführer).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests.

“Restricted Subsidiaries” means all Subsidiaries of the Company other than the
Unrestricted Subsidiaries.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the U.S. Dollar Amount of the outstanding principal amount of such Lender’s
Revolving Loans, LC Exposure and Swingline Exposure at such time, plus (b) an
amount equal to its Applicable Percentage of the aggregate principal amount of
Protective Advances outstanding at such time.

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself or whose government is the subject or target of any comprehensive
Sanctions (as of the Effective Date, Crimea, Cuba, Iran, North Korea and Syria).

49

--------------------------------------------------------------------------------

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country, (c) any Person owned 50% or more or controlled by any such
Person or Persons described in the foregoing clauses, (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations, (ii) Swap Agreement Obligations and (iii) Designated
Secured Foreign Products Obligations, in each case, owing to one or more Lenders
or their respective Affiliates; provided, however, that the definition of
“Secured Obligations” shall not create any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Banks, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) each provider of Designated Secured Foreign
Products, to the extent the obligations thereunder constitute Secured
Obligations and (g) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document.

“Securities Account” has the meaning assigned to such term in the applicable
Security Agreement.

“Securities Account Control Agreement” has the meaning assigned to such term in
the applicable Security Agreement.

“Security Agreements” means, collectively, the Domestic Security Agreement and
the German Security Agreements.

“Settlement” has the meaning assigned to such term in Section 2.05(b).

“Settlement Date” has the meaning assigned to such term in Section 2.05(b).

“Significant Subsidiary” means any Subsidiary (or group of Subsidiaries) that
satisfies the criteria for a “significant subsidiary” set forth in Rule 1-02(w)
of Regulation S-X promulgated by the U.S. Securities and Exchange Commission, as
in effect on the Effective Date, substituting “5 percent” for “10 percent”.

“Solvent” means, as of any date of determination, in reference to the Company
and its Restricted Subsidiaries taken as a whole, (i) the fair value of the
assets of the Company and its Restricted Subsidiaries, taken as a whole, at a
fair valuation, will exceed their debts and liabilities, subordinated,
contingent or unliquidated; (ii) the present fair saleable value of the property
of the Company and its Restricted Subsidiaries taken as a whole will be greater
than the amount that will be required to pay the

50

--------------------------------------------------------------------------------

 

probable liability of their debts and other liabilities, subordinated,
contingent or unliquidated, as such debts and other liabilities become absolute
and matured; (iii) the Company and its Restricted Subsidiaries taken as a whole
will be able to pay their debts and liabilities, subordinated, contingent or
unliquidated, as such debts and liabilities become absolute and matured; and
(iv) the Company and its Restricted Subsidiaries taken as a whole does not have
unreasonably small capital with which to conduct the business.

“Special Flood Hazard Area” means a “Special Flood Hazard Area” as designated on
any Flood Insurance Rate Map published by FEMA.

“Specified Cranes” means the cranes listed on Schedule 1.01(b).

“Specified Event of Default” means any (i) Event of Default under clauses (a),
(h), (i) or (j) of Article VII, (ii) any Event of Default arising from the
failure of any Loan Party to deliver a Borrowing Base Certificate required to be
delivered hereunder or any material inaccuracy contained in any Borrowing Base
Certificate, (iii) any Event of Default arising from the failure of any Loan
Party to comply with its obligations under this Agreement and the Security
Agreements to make or direct payments into Deposit Accounts over which the
Administrative Agent has a first priority perfected Lien and dominion and
control or to maintain such Lien and dominion and control over Deposit Accounts
(other than Excluded Accounts) and (iv) any Event of Default arising from the
failure of the Loan Parties to comply with the financial covenant contained in
Section 6.12 at any time that such financial covenant is applicable pursuant to
the terms hereof.

“Specified KYC Materials” has the meaning set forth in Section 1.09.

“Specified Wisconsin Real Property” means (a) the real property located at 2401
South 30th Street, Manitowoc, Wisconsin and owned by Grove U.S. L.L.C. on the
Effective Date, or (b) if Grove U.S. L.L.C. (or any successor owner) has
disposed of any portion of the real property described in clause (a) after the
Effective Date, the remaining portion of such real property at the time Borrower
elects to add such real property as a Mortgaged Real Property pursuant to
Section 5.14(j), provided such real property shall be subject to the approval of
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed.

“Statements” has the meaning assigned to such term in Section 2.18(f).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Federal Reserve Board, the European Central Bank or other
Governmental Authority for any category of deposits or liabilities customarily
used to fund loans in the applicable currency, expressed in the case of each
such requirement as a decimal.  Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the
Board.  Eurodollar Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board.  The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Sterling” or “₤” means the lawful currency of the U.K.

51

--------------------------------------------------------------------------------

 

“Subordinated Indebtedness” means any Indebtedness for borrowed money of any
Loan Party (and the Guarantees thereof by any Loan Party); provided that (a)
such Indebtedness shall mature later than, and shall not be subject to any
scheduled payment of principal, mandatory sinking fund requirement or similar
unconditional repayment obligation prior to, 180 days after the Maturity Date,
(b) such Indebtedness shall not be subject to any terms requiring any obligor of
such Indebtedness to pay (or offer to pay) such Indebtedness other than pursuant
to scheduled payments of principal that comply with clause (a) above, and (c)
such Indebtedness shall be subordinated to the Secured Obligations on terms
reasonably satisfactory to the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent and/or one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company or a Loan
Party, as applicable.

“Supermajority Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and Unused Commitments representing more
than 66 2/3% of the sum of the Aggregate Revolving Exposure and Unused
Commitments at such time; provided, however, that in no event shall
Supermajority Lenders be constituted by less than two (2) unaffiliated Lenders
at any time when there are two (2) or more unaffiliated Lenders.

“Supplier” has the meaning assigned to such term in Section 2.17(h).

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that,
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or its Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
(or any Subsidiaries of the Loan Parties if the Borrower Representative has
provided written notice to the Administrative Agent of the services in favor of
such Subsidiaries to be secured), whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction permitted hereunder with a Lender
or an Affiliate of a Lender.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

52

--------------------------------------------------------------------------------

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the aggregate Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

“Swingline Exposure Limitations” has the meaning set forth in Section 2.05.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder. References to the “Swingline Lender” shall include
any other branch or affiliate of JPMorgan Chase Bank, N.A. designated by
JPMorgan Chase Bank, N.A. for the purpose of performing such obligations in such
capacity.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” mean JPMorgan Chase Bank, N.A., in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, (including backup withholding), or any other goods and
services, use or sales taxes, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Assets” means, as of the date of any determination thereof, total assets
of the Company and its Restricted Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Trademark” has the meaning assigned to such term in the applicable Security
Agreement.

“Transactions” means, collectively, the execution, delivery and performance by
the Loan Parties of this Agreement and the other Loan Documents, the borrowing
of Loans and other credit extensions and the issuance of Letters of Credit
hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, ABR or Overnight LIBO Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are (a) not financed from the proceeds of any
Indebtedness (other than the Revolving Loans), it being understood and agreed
that, to the extent any Capital Expenditures are financed with

53

--------------------------------------------------------------------------------

 

Revolving Loans, such Capital Expenditures shall be deemed Unfinanced Capital
Expenditures and (b) not paid for using the proceeds of any casualty or other
insurance.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Subsidiary” means each of MMG Holding Co., LLC, a Nevada limited
liability company, The Manitowoc Company Foundation, a Michigan corporation, and
Manitowoc Funding, LLC, a Nevada limited liability company, and any other
Subsidiary of the Company subsequently designated by the Borrower Representative
as such in writing in accordance with Section 5.14(i), which designation is
reasonably acceptable to the Administrative Agent.

“Unused Commitment” means, at any time, the Aggregate Commitment minus the
Aggregate Revolving Exposure.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“U.S.” means the United States of America.

“U.S. Dollar Amount” of any currency at any date shall mean (i) the amount of
such currency if such currency is U.S. Dollars or (ii) the equivalent amount
thereof in U.S. Dollars if such currency is a Foreign Currency, calculated on
the basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 1.06.

“U.S. Dollars” or “$” refers to lawful money of the U.S.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition or imposed elsewhere.

“Wholly-Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which are owned by such Person or another
Wholly-Owned Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

54

--------------------------------------------------------------------------------

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.Classification of Loans and Borrowings

.  For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by
Class and Type (e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).

SECTION 1.03.Terms Generally

.  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “law” shall be construed
as referring to all statutes, rules, regulations, codes and other laws
(including official rulings and interpretations thereunder having the force of
law or with which affected Persons customarily comply) and all judgments, orders
and decrees of all Governmental Authorities.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
At any time a Limited Condition Acquisition is pending, all determinations of
the Line Cap and all other financial ratios, tests and covenants hereunder that
are required to be satisfied or met in order for a Borrower or a Restricted
Subsidiary thereof to take an action permitted hereunder (by way of example
only, making an investment or paying a dividend) shall include such Limited
Condition Acquisition on a Pro Forma Basis as if such Acquisition (and any
related incurrence or repayment of Indebtedness) had occurred on the first day
of each relevant period for testing such compliance.

SECTION 1.04.Accounting Terms; GAAP.

(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP (or in the case of a
German Subsidiary, German GAAP), as in effect on the Effective
Date.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to

55

--------------------------------------------------------------------------------

 

value any Indebtedness or other liabilities of the Company or any Subsidiary at
“fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Financial Accounting Standards Board Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.

(b)Notwithstanding anything to the contrary contained in clause (a) above or in
the definition of “Financing Lease Obligations,” following an accounting change
requiring all leases to be capitalized, only those leases (assuming for purposes
hereof that such leases were in existence on the Effective Date) that would
constitute financing or capital leases in conformity with GAAP on the Effective
Date shall be considered financing or capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

SECTION 1.05.Status of Obligations

.  The Obligations are hereby designated as “senior debt” and as “designated
senior debt” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

SECTION 1.06.Determination of U.S. Dollar Amounts

.  The Administrative Agent will determine the U.S. Dollar Amount of:

(a)each Eurodollar Borrowing in a Foreign Currency as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurodollar Borrowing in a
Foreign Currency,

(b)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c)all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its sole discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines U.S. Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Credit Event for which a
U.S. Dollar Amount is determined on or as of such day.

SECTION 1.07.Interest Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.

SECTION 1.08.Limited Conditionality.  Notwithstanding anything in this Agreement
or any Loan Document to the contrary (but subject to the last sentence of this
Section 1.08), when (i) calculating any applicable ratio in connection with the
incurrence of Indebtedness, the creation of Liens, the making of any disposition
pursuant to Section 6.05, the making of an Investment, the repayment of
Indebtedness or the consummation of a Permitted Acquisition, or (ii) determining
compliance with any

56

--------------------------------------------------------------------------------

 

provision of this Agreement which requires that no Default, Event of Default or
Specified Event of Default has occurred, is continuing or would result therefrom
and/or that representations and warranties be true and correct, in the case of
each of clauses (i) and (ii) solely in connection with determining whether a
Limited Condition Transaction shall have satisfied the requisite conditions to
be permitted under the Loan Documents, the date of determination of such ratio,
of whether any Default, Event of Default or Specified Event of Default has
occurred, is continuing or would result therefrom and whether the
representations and warranties are true and correct shall, at the option of the
Company (the Company’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”).  If on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) such ratios and other provisions are calculated as if such
Limited Condition Transaction or other transactions had occurred as of the first
day of the most recent four fiscal quarter period ending prior to such LCT Test
Date for which financial statements were required to be delivered pursuant to
Section 5.01(a) or (b) (or, prior to the delivery of any such financials
statements, the latest financial statements referred to in Section 4.01(b)), the
Company could have taken such action on the relevant LCT Test Date in compliance
with the applicable ratios or other provisions, such provisions shall be deemed
to have been complied with, unless an Event of Default pursuant to clauses (a),
(b), (h), (i) or (j) of Article VII shall be continuing on the date such Limited
Condition Transaction is consummated.  For the avoidance of doubt, (i) if any of
such ratios or other provisions are exceeded or breached as a result of
fluctuations in such ratio (including due to fluctuations in EBITDA) or other
provisions at or prior to the consummation of the relevant Limited Condition
Transaction, such ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Transaction is permitted hereunder and (ii) such
ratios and compliance with such conditions shall not be tested at the time of
consummation of such Limited Condition Transaction, unless on such date an Event
of Default pursuant to clauses (a), (b), (h), (i) or (j) of Article VII shall be
continuing.  If the Company has made an LCT Election for any Limited Condition
Transaction, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other Limited Condition Transaction on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated, and be required to be satisfied, on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.  Notwithstanding anything in this
Agreement or any Loan Document to the contrary, if the Company or its
Subsidiaries (x) incurs Indebtedness, creates Liens, makes any disposition
pursuant to Section 6.05, makes Investments, or repays any Indebtedness in
connection with any Limited Condition Transaction under a ratio-based basket and
(y) incurs Indebtedness, creates Liens, makes any disposition pursuant to
Section 6.05, makes Investments, or repays any Indebtedness in connection with
such Limited Condition Transaction under a non-ratio-based basket (which shall
occur simultaneously with the events in clause (x) above), then the applicable
ratio will be calculated with respect to any such action under the applicable
ratio-based basket without regard to any such action under such non-ratio-based
basket made in connection with such Limited Condition Transaction.
Notwithstanding anything to the contrary in the foregoing, any LCT Election with
respect to the transactions described in clauses (ii) and (iii) of the
definition of “Limited Condition Transaction” shall be deemed to have terminated
and be of no effect if such applicable Limited Condition Transaction is not
consummated within 180 days of the applicable LCT Election
Date.  Notwithstanding anything to the contrary in this Agreement, the
provisions of this Section 1.08 shall not apply when determining the amount of
Aggregate Availability under this Agreement or whether the Aggregate
Availability component of the definition of Payment Conditions has been
satisfied.

57

--------------------------------------------------------------------------------

 

SECTION 1.09.Additional Borrowers.  Notwithstanding anything in Section 9.04 to
the contrary, following the Effective Date, the Borrower Representative may
request that one or more wholly-owned Domestic Subsidiaries of the Company that
owns assets that Borrower Representative desires to be included in the Domestic
Borrowing Base, be added as an additional Domestic Borrower hereunder, by
delivering written notice of such request to the Administrative Agent and the
Lenders not less than twenty (20) days prior to the Borrower Representative’s
proposed effective date of such borrower joinder (such date, the “Borrower
Joinder Effective Date”).  The Borrower Representative agrees, on or prior to
the Borrower Joinder Effective Date, to deliver (a) to the Administrative Agent
a Joinder Agreement executed by the Borrower Representative and such
wholly-owned Domestic Subsidiary, together with appropriate corporate
resolutions, other corporate organizational and authorization documentation and
legal opinions in form and substance reasonably satisfactory to the
Administrative Agent and (b) at least ten (10) days prior to the Borrower
Joinder Effective Date, such documentation and other information reasonably
requested by the Lenders or the Administrative Agent for purposes of complying
with all necessary " know your customer" or other similar checks under all
applicable laws and regulations (including, without limitation, to the extent
such Subsidiary is a "legal entity customer" under the Beneficiary Ownership
Regulation, a Beneficial Ownership Certification with respect to such Subsidiary
if requested by any Lender) (collectively, the "Specified KYC Materials"), which
Specified KYC Materials shall be reasonably satisfactory to the Administrative
Agent and/or the applicable Lenders (it being understood that such Specified KYC
Materials shall be deemed satisfactory to the Administrative Agent and/or the
applicable Lender if the Administrative Agent or such Lender does not provide a
written notice to the Borrower Representative objecting to the form or substance
of such Specified KYC Materials within ten (10) days of the Administrative
Agent's and/or such Lender's receipt of such the Specified KYC Materials.  Such
Joinder Agreement shall be effective, and such wholly-owned Domestic Subsidiary
shall be a Domestic Borrower under this Agreement and a Guarantor on the
Borrower Joinder Effective Date.  Promptly following receipt of any Joinder
Agreement pursuant to this Section 1.09, the Administrative Agent shall send a
copy thereof to each Lender.  Notwithstanding anything to the contrary in the
foregoing, the assets of such wholly-owned Domestic Subsidiary shall not be
included in the Domestic Borrowing Base until the Administrative Agent shall
have received and be reasonably satisfied with a field examination and appraisal
with respect to such assets from an examiner reasonably acceptable to the
Administrative Agent.

Article II

The Credits

SECTION 2.01.Commitments

.  Subject to the terms and conditions set forth herein, each Revolving Lender
severally (and not jointly) agrees to make Revolving Loans (a) in U.S. Dollars
to the Domestic Borrowers and (b) in Agreed Currencies to the German Borrower,
in each case, from time to time during the Availability Period if, after giving
effect thereto:

(i)each Revolving Lender’s Revolving Exposure does not exceed such Lender’s
Commitment;

(ii)the aggregate Domestic Revolving Exposure of all Lenders does not exceed the
Domestic Borrowing Base;

(iii)the aggregate German Revolving Exposure of all Lenders does not exceed the
lesser of (x) the German Sublimit and (y) the Aggregate Borrowing Base; and

(iv)Aggregate Revolving Exposure does not exceed the lesser of (x) the Aggregate
Commitment and (y) the Aggregate Borrowing Base;

58

--------------------------------------------------------------------------------

 

subject, in each case, to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section
2.04.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving
Loans.  The limitations on Borrowings referred to in clauses (i) through (iv)
above are referred to collectively as the “Revolving Exposure Limitations”.

SECTION 2.02.Loans and Borrowings

.  (a) Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that,
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Any Protective
Advance or Swingline Loan shall be made in accordance with the procedures set
forth in Sections 2.04 and 2.05.

(b)Subject to Section 2.14, (i) each Revolving Borrowing denominated in U.S.
Dollars and made to the Domestic Borrowers shall be comprised entirely of ABR
Loans or Eurodollar Loans and (ii) each Revolving Borrowing denominated in U.S.
Dollars, Euro or Sterling and made to the German Borrower shall be comprised
entirely of Eurodollar Loans, in each case, as the Borrower Representative may
request in accordance herewith (subject, in each case, to the requirements of
Section 2.16, including in the case of any Borrowings made or requested to be
made on the Effective Date).  Each Swingline Loan made to the Domestic Borrowers
shall be denominated in U.S. Dollars and shall be an ABR Loan.  Each Swingline
Loan made to the German Borrower in an Agreed Currency and shall be an Overnight
LIBO Rate Borrowing.  Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the relevant
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Sections 2.15 or
2.17 solely in respect of increased costs or taxes resulting from such exercise.

(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or, if such Borrowing is denominated in a Foreign Currency,
1,000,000 units of such currency) and not less than $5,000,000 (or, if such
Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that, there shall not be more than a total of ten (10)
Eurodollar Borrowings outstanding at any time.

(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.Requests for Revolving Borrowings

.  To request a Revolving Borrowing, the Borrower Representative shall notify
the Administrative Agent of such request either in writing (delivered by hand or
fax) by delivering a Borrowing Request signed by a Responsible Officer of the
Borrower Representative or through Electronic System if arrangements for doing
so have been approved by the Administrative Agent (or if an Extenuating
Circumstance shall exist, by telephone) not later than (a) in the case of a
Eurodollar Borrowing, 12:00 noon, Local Time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 noon, Local Time, on the date of the proposed Borrowing.  Each such
Borrowing Request shall be irrevocable and each such telephonic Borrowing
Request, if permitted, shall be confirmed immediately by hand delivery, fax or a
communication through Electronic System to the Administrative Agent of a written
Borrowing

59

--------------------------------------------------------------------------------

 

Request in a form approved by the Administrative Agent and signed by a
Responsible Officer of the Borrower Representative.  Each such written (or if
permitted, telephonic) Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i)the name of the applicable Borrower(s);

(ii)the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(iii)the date of such Borrowing, which shall be a Business Day;

(iv)whether such Borrowing is a Domestic Borrowing or a German Borrowing;

(v)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(vi)in the case of a Eurodollar Borrowing, the Agreed Currency of such
Borrowing; and

(vii)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then (a) in
the case of a Borrowing denominated in U.S. Dollars to a Domestic Borrower, the
requested Revolving Borrowing shall be an ABR Borrowing and (b) in the case of a
Borrowing denominated in U.S. Dollars, Sterling or Euro to the German Borrower,
the requested Revolving Borrowing shall be a Eurodollar Borrowing.  If no
Interest Period is specified with respect to any requested Eurodollar, then the
Borrower Representative shall be deemed to have selected an Interest Period of
one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04.Protective Advances

.  (a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to (i) make Loans to the Domestic Borrowers in U.S. Dollars on behalf of
the Lenders, or (ii) make Loans (such Loans, together with the Loans set forth
in the foregoing clause (i), the “Protective Advances”) to the German Borrower
in the Agreed Currencies on behalf of the Lenders, in each case, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(A) to preserve or protect the Collateral, or any portion thereof, (B) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (C) following a Default, to pay any other amount
chargeable to or required to be paid by the Borrowers pursuant to the terms of
this Agreement, including payments of reimbursable expenses (including costs,
fees, and expenses as described in Section 9.03) and other sums payable under
the Loan Documents; provided that, (w) the U.S. Dollar Amount of the aggregate
amount of Protective Advances outstanding at any time shall not at any time
exceed 5% of the Aggregate Commitment; provided further, that, after giving
effect to the Protective Advances being made the Borrowers shall be in
compliance with the Revolving Exposure Limitations.  Protective Advances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied.  The Protective Advances shall be secured by the Liens in favor of
the Administrative Agent in and to the Collateral and shall constitute
Obligations hereunder.  All Protective Advances made to a Domestic Borrower in
U.S. Dollars shall be ABR Borrowings and all Protective Advances made to the
German Borrower shall be Overnight LIBO Rate Borrowings.  The making of a
Protective Advance on any one occasion shall not

60

--------------------------------------------------------------------------------

 

obligate the Administrative Agent to make any Protective Advance on any other
occasion.  The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders.  Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof.  At any time that the conditions precedent set forth in
Section 4.02 have been satisfied, the Administrative Agent may request the
Revolving Lenders to make a Revolving Loan to repay a Protective Advance.  At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).

(b)Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender, as applicable, shall
be deemed, without further action by any party hereto, to have unconditionally
and irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage.  From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

SECTION 2.05.Swingline Loans

.  (a) Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make, at its sole discretion, (i) Swingline Loans in U.S.
Dollars to the Domestic Borrowers on behalf of the Lenders (such Loans, the
“Domestic Swingline Loans”) and (ii) Swingline Loans in the Agreed Currencies to
the German Borrower on behalf of the Lenders (such Loans, the “German Swingline
Loans” and collectively with the Domestic Swingline Loans, the “Swingline
Loans”), in each case, from time to time during the Availability Period so long
as the making of any such Swingline Loan will not result in either (A) the U.S.
Dollar Amount of the aggregate principal amount of outstanding Swingline Loans
exceeding $30,000,000, or (B) the U.S. Dollar Amount of the aggregate principal
amount of outstanding German Swingline Loans exceeding $10,000,000 (the
limitations on Borrowings of Swingline Loans referred to in the foregoing
clauses (A) and (B) are referred to collectively as the “Swingline Exposure
Limitations”) or (C) the failure to satisfy the Revolving Exposure Limitations;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Swingline Loans.  To request a Swingline Loan, the
Borrower Representative shall notify the Administrative Agent of such request in
writing (delivered by hand or fax) or through Electronic System if arrangements
for doing so have been approved by the Administrative Agent (or if an
Extenuating Circumstance shall exist, by telephone), in each case, not later
than 1:00 p.m., Local Time, on the day of a proposed Swingline Loan.  Each such
notice (whether by telephone or written) shall be irrevocable and shall specify
(i) the Borrower requesting such Swingline Loan, (ii) the requested date (which
shall be a Business Day) of such Swingline Loan, (iii) in the case of a German
Swingline Loan, the requested Agreed Currency of such Swingline Loan and (iv)
the amount of the requested Swingline Loan.  Each such telephonic Borrowing
Request, if permitted, shall be confirmed immediately upon the cessation of the
Extenuating Circumstance by hand delivery, fax or a communication through
Electronic System to the Administrative Agent of a written Borrowing Request in
a form approved by the Administrative Agent and signed by a Responsible Officer
of the Borrower Representative.  The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower
Representative.  The Swingline Lender shall make each Swingline Loan available
to the Borrowers by means of a credit to the Funding Account(s) (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank, and in the case
of repayment of another Loan or fees or expenses as provided by Section 2.18(c),
by remittance to the Administrative Agent to be distributed to the Lenders) by
2:00 p.m., Local Time, on the requested date of such Swingline Loan.  Each
Domestic Swingline Loan shall be an ABR Loan and each German

61

--------------------------------------------------------------------------------

 

Swingline Loan shall be an Overnight LIBO Rate Loan.  In addition, each Domestic
Borrower hereby authorizes the Swingline Lender to, and the Swingline Lender
may, in its sole discretion, subject to the terms and conditions set forth
herein (but without any further written notice required), not later than
1:00 p.m., Chicago time, on each Business Day, make available to the Domestic
Borrowers by means of a credit to the Funding Account, the proceeds of a
Domestic Swingline Loan to the extent necessary to pay items to be drawn on any
Controlled Disbursement Account that Business Day; provided that, if on any
Business Day there is insufficient borrowing capacity to permit the Swingline
Lender to make available to the Domestic Borrowers a Domestic Swingline Loan in
the amount necessary to pay all items to be so drawn on any such Controlled
Disbursement Account on such Business Day, then, subject to satisfaction of the
conditions set forth in Section 4.02, the Company shall be deemed to have
requested an ABR Borrowing pursuant to Section 2.03 in the amount of such
deficiency to be made on such Business Day.

(b)The Swingline Lender shall effect settlement (a “Settlement”) with the
Lenders on at least a weekly basis, or on any date that the Swingline Lender
elects, by requiring the Lenders to acquire participations in all or a
portion  of the outstanding Swingline Loans made by it by written notice given
to the Administrative Agent not later than 11:00 a.m., Local Time (i) on the
date of such requested Settlement (the “Settlement Date”), in the case of
Domestic Swingline Loans and (ii) three (3) Business Days prior to the
Settlement Date, in the case of the German Swingline Loans (or on the Settlement
Date, if a Default or Event of Default has occurred and is continuing).  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Notwithstanding the foregoing, upon
the occurrence of (i) the Maturity Date, (ii) any Event of Default described in
clause (h), (i) or (j) of Article VII, (iii) the date on which the Loans are
accelerated; or (iv) the date on which the Commitments shall be terminated
(each, a “Swingline Participation Event”), each Lender shall be deemed to
absolutely and unconditionally acquire participations in all of the Swingline
Loans outstanding at such time in each case without notice or any further action
from the Swingline Lender, any Lender or the Administrative Agent.  Each Lender
hereby absolutely and unconditionally agrees, promptly upon the occurrence of
such Swingline Participation Event and the receipt by such Lender of a request
from the  Swingline Lender or the Administrative Agent for payment thereof and
the amount of such payment, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of all such
Swingline Loans.  Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify the Borrower Representative of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from any Borrower (or other party on behalf of such
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided

62

--------------------------------------------------------------------------------

 

that, any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
any Borrower of any default in the payment thereof.

SECTION 2.06.Letters of Credit

.  (a) General.  Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of, and the Issuing Banks agree
to issue, Letters of Credit in U.S. Dollars for the account of any Domestic
Borrower, and in any Agreed Currency for the account of the German Borrower, in
each case, as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any Letter of Credit Agreement,
the terms and conditions of this Agreement shall control.  Notwithstanding
anything herein to the contrary, the Issuing Bank shall have no obligation
hereunder to issue, and shall not issue, any Letter of Credit (i) the proceeds
of which would be made available to any Person (A) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory that,
at the time of such funding, is a Sanctioned Country or (B) in any manner that
would result in a violation of any Sanctions by any party to this Agreement,
(ii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.  All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Effective Date shall be subject to and governed by the terms and conditions
hereof. Notwithstanding anything to the contrary herein, the Issuing Bank may,
but shall not be obligated to, issue a Letter of Credit that supports the
obligation of a Borrower or any of its Subsidiaries in respect of (x) a lease of
real property to the extent that the face amount of such Letter of Credit
exceeds the highest rent (including all rent-like charges) payable under such
lease for a period of one year or (y) an employment contract to the extent that
the amount of such Letter of Credit exceeds the highest compensation payable
under such contract for a period one year.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
deliver by hand or fax (or transmit through Electronic System, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, it being understood and agreed that the form of
any requested German Letters of Credit requested to be issued for the account of
a German Loan Party must be in agreed form at least three (3)

63

--------------------------------------------------------------------------------

 

Business Days prior to the issuance thereof (unless the Administrative Agent and
the applicable Issuing Bank otherwise agree)) a notice requesting the issuance
of a Letter of Credit (which Letter of Credit shall be in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank), or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the name of
the applicable Borrower, the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Letter of Credit Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  In
addition, as a condition to any such Letter of Credit issuance, the applicable
Borrower shall have entered into a continuing agreement (or other letter of
credit agreement) for the issuance of letters of credit and/or shall submit a
letter of credit application in each case, as required by the Issuing Bank and
using such bank's standard form (each, a “Letter of Credit Agreement”).  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) subject to Sections 1.06 and
2.11(b), the U.S. Dollar Amount of the LC Exposure shall not exceed $75,000,000,
(ii) the U.S. Dollar Amount of the German Borrower LC Exposure shall not exceed
$10,000,000 and (iii) the Revolving Exposure Limitations shall be satisfied.
Notwithstanding the foregoing or anything to the contrary contained herein, no
Issuing Bank shall be obligated to issue or modify any Letter of Credit if,
immediately after giving effect thereto, the outstanding LC Exposure in respect
of all Letters of Credit issued by such Person and its Affiliates would exceed
such Issuing Bank’s Issuing Bank Sublimit.  Without limiting the foregoing and
without affecting the limitations contained herein, it is understood and agreed
that the Borrower Representative may from time to time request that an Issuing
Bank issue Letters of Credit in excess of its individual Issuing Bank Sublimit
in effect at the time of such request, and each Issuing Bank agrees to consider
any such request in good faith.  Any Letter of Credit so issued by an Issuing
Bank in excess of its individual Issuing Bank Sublimit then in effect shall
nonetheless constitute a Letter of Credit for all purposes of the Credit
Agreement, and shall not affect the Issuing Bank Sublimit of any other Issuing
Bank, subject to the limitations on the aggregate LC Exposure set forth in
clause (i) of this Section 2.06(b).

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the date that is two (2) Business Days prior
to the Maturity Date; provided that any Letter of Credit may provide by its
terms that it may be automatically extended for additional successive one year
periods (which, except as provided below, shall in no event extend beyond the
date that is two (2) Business Days prior to the Maturity Date) on terms
reasonably acceptable to the applicable Issuing Bank in its sole discretion;
provided further that, if any Letter of Credit is cash collateralized on or
prior to the date that is two (2) Business Days prior to the Maturity Date in
accordance with Section 2.06(j) or backstopped on terms acceptable to the
Administrative Agent and the applicable Issuing Bank, such Letter of Credit may
expire up to one year following the Maturity Date.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Lender with respect to a Letter of Credit, and each
applicable Revolving Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason.  Each

64

--------------------------------------------------------------------------------

 

Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in U.S. Dollars the U.S.
Dollar Amount equal to such LC Disbursement (or, if the Issuing Bank shall so
elect in its sole discretion by notice to the Borrower Representative for any
Letter of Credit Currency, in such other Letter of Credit Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on (a)(i) the
Business Day that the Borrower Representative receives notice of such LC
Disbursement or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is received after
9:00 a.m., Local Time on the date of receipt; provided that, the Borrower
Representative may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with (i) a Swingline Loan in an amount equal to such LC Disbursement, (ii) to
the extent such LC Disbursement was made in U.S. Dollars with respect to a
Letter of Credit issued for the benefit of a Domestic Borrower, an ABR Revolving
Borrowing in an amount equal to such LC Disbursement, and (iii) to the extent
such LC Disbursement was made in an Agreed Currency with respect to a Letter of
Credit issued for the benefit of the German Borrower, an Overnight LIBO Rate
Revolving Borrowing in an amount equal to such LC Disbursement, in each case, to
the extent so financed, the applicable Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Swingline Loan, ABR
Revolving Borrowing or Overnight LIBO Rate Borrowing, as applicable.  If the
applicable Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the applicable Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
applicable Revolving Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the applicable Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the applicable
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that Revolving Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Revolving Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding Swingline Loan, ABR
Revolving Loan or Overnight LIBO Rate Loans as contemplated above) shall not
constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such LC Disbursement.

(f)Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable

65

--------------------------------------------------------------------------------

 

discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder.  None of the Administrative Agent, the Revolving Lenders, the Issuing
Bank or any of their Related Parties shall have any liability or responsibility
by reason of or in connection with the issuance or transfer of any Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that, the foregoing shall not be
construed to excuse the Issuing Bank from liability to any Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by each Borrower
to the extent permitted by applicable law) suffered by such Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by fax
or through Electronic Systems) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that,
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation to reimburse the Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to (i) if such Borrower is a Domestic
Borrower and such LC Disbursement is denominated in U.S. Dollars, ABR Revolving
Loans and (ii) if such Borrower is the German Borrower and such LC Disbursement
is denominated in U.S. Dollars, Sterling or Euro, at the Overnight LIBO Rate for
such Letter of Credit Currency, in each case, plus the Applicable Rate; and such
interest shall be payable on the date when such reimbursement is due; provided
that, if any Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i)Replacement of the Issuing Bank.  

(i)The Issuing Bank may be replaced at any time by written agreement among the
Borrower Representative, the Administrative Agent, the replaced Issuing Bank
(unless such replaced Issuing Bank is a Defaulting Lender that is not responsive
to a request for such written agreement after

66

--------------------------------------------------------------------------------

 

reasonable notice) and the successor Issuing Bank.  The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing
Bank.  At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.

(ii)Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower Representative and the
Lenders, in which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required  Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, each Borrower shall deposit in one or
more accounts with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders (collectively, the “LC
Collateral Account”), an amount in cash equal to 103% of the U.S. Dollar Amount
of the LC Exposure as of such date plus accrued and unpaid interest thereon for
Letters of Credit under which such Borrower is an account party; provided that
(i) the portions of such amount attributable to undrawn Foreign Currency Letters
of Credit or LC Disbursements in a Foreign Currency that any Borrower is not
late in reimbursing shall be deposited in the applicable Foreign Currencies in
an amount equal to 103% of the actual amount of such undrawn Letters of Credit
and LC Disbursements and (ii) the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII.  For the purposes of this paragraph, the German Borrower LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the Company.  Each
applicable Borrower shall also deposit cash collateral pursuant to this
paragraph as and to the extent required by Sections 2.10(b), 2.11(b) or
2.20.  Each such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Secured Obligations.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over the LC Collateral Account and each Borrower hereby grants
the Administrative Agent a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account.  Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Secured Obligations.  If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within three (3) Business Days after all such Events of Defaults
have been cured

67

--------------------------------------------------------------------------------

 

or waived as confirmed in writing by the Administrative Agent.  The
Administrative Agent shall return to the Borrowers cash collateral required by
Section 2.11(b) within three (3) Business Days following the date that such cash
collateral is no longer required thereunder.  Notwithstanding anything herein to
the contrary, (x) cash collateral provided by any Domestic Subsidiary shall be
used to pay the Secured Obligations (other than the German Secured Obligations
and the Secured Obligations that constitute a Guarantee of the German Secured
Obligations) before being used to pay any of the other Secured Obligations, (y)
cash collateral provided by any German Restricted Subsidiary shall be used
solely to pay the German Secured Obligations and (z) cash collateral provided by
any German Loan Party shall be subject to the German Guaranty Limitations.

 

(k)Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and U.S. Dollar Amount of such
LC Disbursement, (iv) on any Business Day on which any Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.  

(l)LC Exposure Determination.  For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(m)Letters of Credit Issued for Account of Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
Subsidiary in respect of such Letter of Credit, (i) the Domestic Borrowers shall
reimburse, indemnify and compensate the Issuing Bank hereunder for any such
Domestic Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Domestic Letter of Credit had been issued solely for the
account of a Domestic Borrower (ii) the Borrowers shall reimburse, indemnify and
compensate the Issuing Bank hereunder for any such German Letter of Credit
(including to reimburse any and all drawings thereunder) as if such German
Letter of Credit had been issued solely for the account of the German Borrower
and (iii) each Borrower irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit.  Each
Borrower hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrowers, and that each Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

68

--------------------------------------------------------------------------------

 

(n)Foreign Line LCs.  Any Domestic Borrower may request the issuance of Letters
of Credit to secure Indebtedness of Subsidiaries of Parent that are not Loan
Parties (any such Letters of Credit, “Foreign Line LCs”), or renewals or
increases of any such Foreign Lines LCs, subject to (and only in compliance
with) the following restrictions: (i) the Domestic LC Exposure with respect to
Foreign Line LCs shall not exceed $50,000,000 at any time, (ii) the Indebtedness
secured thereby shall be permitted hereunder and (iii) except with respect to
Foreign Lines LCs issued on the Effective Date (or such later date as may be
agreed to by the Administrative Agent and the beneficiary thereof) to be issued
for the benefit of the beneficiaries set forth on Schedule 2.06(n) to secure the
credit facilities of Subsidiaries of the Company that are not Loan Parties that
are described on such Schedule 2.06(n) in amounts not to exceed the amounts
listed for such credit facilities on such Schedule 2.06(n) (and in respect of
subsequent renewals or replacements thereof that do not increase the outstanding
amount thereof), either (x) the Administrative Agent shall have provided its
prior written consent to the applicable Domestic Borrower’s request to cause
such Foreign Line LC to be issued, increased or renewed, or (y) (1) the
Aggregate Availability shall exceed $75,000,000 after giving pro forma effect to
such issuance, increase or renewal of such Foreign Line LC, and (2) the average
daily Aggregate Availability for the 30 day period ending on the date of such
issuance, increase or renewal shall exceed $75,000,000 (calculated, in the case
of any issuance or increase, as if such Foreign Line LC had been so issued or
increased on the first day of such 30 day period and remained outstanding for
each subsequent day during such 30 day period). The German Borrower may not
request the issuance of Letters of Credit to support Indebtedness of any Person
other than the German Borrower.

(o)Conflicts with Letter of Credit Agreement.  In the event of a direct conflict
between the provisions of this Section 2.06 and any provision contained in any
Letter of Credit Agreement, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this Section
2.06 shall prevail.

SECTION 2.07.Funding of Borrowings

.  (a) Each Lender shall make each Loan to be made by such Lender hereunder on
the proposed date thereof by wire transfer of immediately available funds in an
amount equal to such Lender’s Applicable Percentage thereof by 1:00 p.m., Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders; provided that, Swingline Loans shall
be made as provided in Section 2.05.  The Administrative Agent will make such
Loans available to the relevant Borrower by promptly crediting the amounts so
received, in like funds, to the Funding Account; provided that, Loans made to
finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance shall be retained by the Administrative
Agent.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower each severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the NYFRB and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including the Overnight Foreign Currency Rate in the
case of Loans denominated in a Foreign Currency) and (ii) in the case of such
Borrower, (x) if such amount is a Borrowing denominated in U.S. Dollars and made
to the Domestic Borrowers, the interest rate applicable to ABR Loans, (y) if

69

--------------------------------------------------------------------------------

 

such amount is a Borrowing denominated in a Foreign Currency and made to the
German Borrower, the interest rate applicable to Overnight LIBO Rate Loans and
(z) if such amount is a Borrowing made to the German Borrower, the interest rate
applicable to Overnight LIBO Rate Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing, provided, that any interest received from a Borrower
by the Administrative Agent during the period beginning when Administrative
Agent funded the Borrowing until such Lender pays such amount shall be solely
for the account of the Administrative Agent.

SECTION 2.08.Interest Elections

.  (a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type as permitted by this Agreement or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings or Protective
Advances, which may not be converted or continued.

(b)To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election either in writing
(delivered by hand or fax) by delivering an Interest Election Request signed by
a Responsible Officer of the Borrower Representative or through Electronic
System if arrangements for doing so have been approved by the Administrative
Agent (or if an Extenuating Circumstance shall exist, by telephone) (provided
that, Borrowings made to the German Borrower require irrevocable written notice
(via an Interest Election Request signed by a Responsible Officer of the
Borrower Representative) and cannot be made by telephone) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower
Representative were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election.  Each such
Interest Election Request shall be irrevocable and each such telephonic Interest
Election Request, if permitted, shall be confirmed immediately upon the
cessation of the Extenuating Circumstance by hand delivery, Electronic System or
fax to the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by a Responsible Officer of the
Borrower Representative.  Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower, or the Borrower
Representative on its behalf, to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurodollar Loans that does not comply with
Section 2.02 or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing or to such Borrower.

(c)Each written (or if permitted, telephonic) Interest Election Request
(including requests submitted through Electronic System) shall specify the
following information in compliance with Section 2.02:

(i)the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

70

--------------------------------------------------------------------------------

 

(iii)whether the existing and resulting Borrowing is a Domestic Borrowing or a
German Borrowing;

(iv)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(v)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period and
Agreed Currency to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing by a
Domestic Borrower denominated in U.S. Dollars, such Borrowing shall be converted
to an ABR Borrowing and (ii) in the case of a Borrowing by the German Borrower
in any Agreed Currency, such Borrowing shall automatically continue as a
Eurodollar Borrowing in the same Agreed Currency with an Interest Period of one
month unless such Eurodollar Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing denominated in U.S. Dollars and made to a Domestic Borrower may be
converted to or continued as a Eurodollar Borrowing, (ii) unless repaid, each
Eurodollar Revolving Borrowing denominated in U.S. Dollars and made to the
Company shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (iii) unless repaid, each Eurodollar Revolving Borrowing
denominated in a Foreign Currency and made to the Company shall automatically be
continued as a Eurodollar Borrowing with an Interest Period of one month and
(iv) unless repaid, each Eurodollar Revolving Borrowing made to the German
Borrower shall automatically be continued as a Eurodollar Borrowing with an
Interest Period of one month.

SECTION 2.09.Termination and Reduction of Commitments; Increase in Commitments

.  (a) Unless previously terminated, all Commitments shall terminate on the
Maturity Date.

(b)The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) the cancellation and return of all outstanding Letters of Credit
unless any such Letter of Credit has been cash collateralized in the manner set
forth in Section 2.06(j) or the applicable Borrower has provided a backstop
letter of credit in such amount and otherwise in form and substance acceptable
to the applicable Issuing Bank and the Administrative Agent, (iii) the payment
in full of accrued and unpaid fees and (iv) the payment in full of all
reimbursable expenses and other Obligations (other than Unliquidated
Obligations), together with accrued and unpaid interest thereon.

(c)The Borrowers may from time to time reduce the Commitments (including
reductions of the Commitments to zero); provided that (i) each reduction of the
Commitments shall be not less than $10,000,000 (unless the Commitments are being
reduced to zero and the amount of the Commitments in

71

--------------------------------------------------------------------------------

 

effect immediately prior to such reduction are less than $10,000,000) and
(ii) the Borrower Representative shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Borrowers shall not be in compliance with the
Revolving Exposure Limitations.

(d)The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that, a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of another financing, refinancing or conditional event, in which case such
notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
financing, refinancing or conditional event does not occur.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

(e)The Borrowers shall have the right to increase the Commitments by obtaining
additional Commitments, either from one or more of the Lenders (an “Increasing
Lender”) or another lending institution (other than an Ineligible Institution)
(“an “Augmenting Lender”); provided that (i) any such request for an increase
shall be in a minimum amount of $25,000,000, (ii) the Borrower Representative
may make a maximum of four (4) such requests during the term of this Agreement,
(iii) after giving effect thereto, the sum of the total of the additional
Commitments does not exceed $100,000,000, (iv) the Administrative Agent and the
Issuing Bank have approved the identity of any such Augmenting Lender, such
approvals not to be unreasonably withheld, (v) any such Augmenting Lender
assumes all of the rights and obligations of a “Lender” hereunder and (vi) the
procedure described in Section 2.09(f) have been satisfied.  In connection with,
and to the extent of, an increase to the Commitments pursuant to the foregoing
sentence, the Borrowers may request an increase to the German Sublimit; provided
that (A) after giving effect thereto, the aggregate amount of the German
Sublimit shall not exceed $125,000,000 and (B) the increase to the German
Sublimit shall not exceed the amount of the increase to the Commitments pursuant
to which the increase to the German Sublimit was requested.  Nothing contained
in this Section 2.09 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.  

(f)Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrowers and each
Increasing Lender or Augmenting Lender, as the case may be.  As a condition
precedent to such an increase or addition, the Borrowers shall deliver to the
Administrative Agent, to the extent reasonably requested by the Administrative
Agent (including after giving due consideration to whether such increase or
addition is to the Commitment) (i) a certificate of each Loan Party signed by an
authorized officer of such Loan Party (A) certifying and attaching the
resolutions  adopted by such Loan Party approving or consenting to such increase
and (B) in the case of the Borrowers, certifying that, before and after giving
effect to such increase or addition, (1) the representations and warranties
contained in Article III and the other Loan Documents are true and correct in
all material respects (or, with respect to any representation or warranty which
by its terms is made as of an earlier date, is true and correct in all material
respects as of such earlier date or, with respect to any representation or
warranty which is subject to any materiality qualifier, is true and correct in
all respects), (2) no Default exists and (3) if the covenant set forth in
Section 6.12 is in effect, the Borrowers are in compliance (on a Pro Forma
Basis) with the covenant contained in Section 6.12 on the date of such increase
and (ii) the Administrative Agent shall have received documents consistent with
those delivered

72

--------------------------------------------------------------------------------

 

on the Effective Date as to the corporate power and authority of the Borrowers
to borrow hereunder after giving effect to such increase, and legal opinions
consistent with those delivered on the Effective Date with respect to such power
and authority and other matters to the extent reasonably requested by the
Administrative Agent; provided that, with respect to any increase in the
Commitments incurred for the primary purpose of financing a Limited Condition
Acquisition (“Acquisition-Related Incremental Commitments”), with the consent of
each Lender providing such Acquisition-Related Incremental Commitments, (x)
clauses (B)(1) and (B)(2) of this sentence shall be deemed to have been
satisfied so long as (1) as of the date of effectiveness of the related Limited
Condition Acquisition Agreement, no Default is in existence or would result from
entry into such Limited Condition Acquisition Agreement, (2) as of the date of
the initial borrowing pursuant to such Acquisition-Related Incremental
Commitment, no Event of Default under clause (a), (b), (h), (i) or (j) of
Article VII is in existence immediately before or immediately after giving
effect to such borrowing and to any concurrent transactions and any
substantially concurrent use of proceeds thereof, (3) the representations and
warranties set forth in Article III shall be true and correct in all material
respects (or in all respects if qualified by materiality) as of the date of
effectiveness of the applicable Limited Condition Acquisition Agreement (or, to
the extent such representation and warranty is stated to relate solely to an
earlier date, as of such earlier date) and (4) as of the date of the initial
borrowing pursuant to such Acquisition-Related Incremental Commitment, customary
“SunGard” representations and warranties (with such representations and
warranties to be reasonably determined by the Administrative Agent and the
Borrower Representative) shall be true and correct in all material respects (or
in all respects if qualified by materiality) immediately prior to, and
immediately after giving effect to, the incurrence of such Acquisition-Related
Incremental Commitment (or, to the extent such representation and warranty is
stated to relate solely to an earlier date, as of such earlier date) and (y) at
the option of the Borrower Representative (notified in writing to the
Administrative Agent on or prior to the date of execution of the applicable
Limited Condition Acquisition Agreement) and with the consent of each Lender
being added or increasing its Commitment, the condition in clause (B)(3) above
shall be deemed to be satisfied if such condition is satisfied on the date of
execution of the applicable Limited Condition Acquisition Agreement on a Pro
Forma Basis after giving effect to such Limited Condition Acquisition,
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness) had occurred on the
first day of each relevant period for testing such compliance.

(g)On the effective date of any such increase or addition, any Increasing Lender
increasing (or, in the case of any Augmenting Lender, extending) its Commitment
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders that have a Commitment, as being required in order to cause,
after giving effect to such increase or addition and the use of such amounts to
make payments to such other Lenders, each such Lender’s portion of the
outstanding Loans of all the Lenders to equal its revised Applicable Percentage
of such outstanding Loans and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to effect such reallocation, subject, in each
case, to indemnification by the Borrowers pursuant to the provisions of
Section 2.16.

SECTION 2.10.Repayment and Amortization of Loans; Evidence of Debt

.  (a) Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan made to such Borrower on the Maturity
Date in the currency of such Loan, (ii) to the Administrative Agent the then
unpaid amount of each Protective Advance made for the account of such Borrower
on the earlier of the Maturity Date and demand by the Administrative Agent and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan made for the account of such Borrower on the earliest of (x) the Maturity

73

--------------------------------------------------------------------------------

 

Date and (y) the first date after such Swingline Loan is made that is the 15th
or last day of a calendar month (subject to Section 2.18 in the event any such
date is not a Business Day) and is at least two (2) Business Days after such
Swingline Loan is made; provided that, on each date that a Revolving Loan is
made, the applicable Borrower shall repay all Swingline Loans then outstanding
and the proceeds of any such Revolving Loan shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding; provided,
further, that, subject to satisfaction of the conditions set forth in Section
4.02, to the extent not earlier paid, the applicable Borrower shall
automatically be deemed to have requested an ABR Revolving Loan on the date such
Swingline Loans are required to be repaid in an amount necessary to satisfy the
requirement of this clause (y). To the extent this Section 2.10 creates an
obligation of the German Borrower to repay Loans of any other Borrower, such
obligations shall be subject to the German Guaranty Limitations.

(b)At all times during a Cash Dominion Period, on each Business Day, the
Administrative Agent shall apply all funds credited to any Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available) first to
prepay any Protective Advances that may be outstanding, second to prepay the
Revolving Loans (including Swingline Loans) and third to cash collateralize
outstanding LC Exposure (provided that, collections and cash collateral provided
by any Foreign Subsidiary shall be used solely to pay the German Secured
Obligations, and collections, the application of funds credited to any
Collection Account of the German Borrower, and cash collateral provided by any
German Loan Party shall be subject to the German Guaranty
Limitations).  Notwithstanding the foregoing, funds of the Domestic Loan Parties
credited to any Collection Account shall be used to pay the Secured Obligations
(other than the German Secured Obligations and the Secured Obligations that
constitute a Guarantee of the German Secured Obligations) prior to being used to
pay any of the other Secured Obligations.

(c)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e)The Register and corresponding entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that,
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.

(f)Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note.  In such event, the relevant Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the Lender or its
registered assigns and in a form approved by the Administrative Agent and the
Borrowers.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
or its registered assigns.

SECTION 2.11.Prepayment of Loans

.  (a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the payment of any accrued

74

--------------------------------------------------------------------------------

 

interest to the extent required by Section 2.13 and, if applicable, the payment
of any break funding expenses under Section 2.16, but otherwise without premium
or penalty.

(b)If, at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Borrowers are not in compliance with the Revolving Exposure
Limitations (calculated with respect to Credit Events denominated in Foreign
Currencies, as of the most recent Computation Date with respect to each such
Credit Event) or (ii) solely as a result of fluctuations in currency exchange
rates, the Borrowers exceeded any Revolving Exposure Limitation by 105% of the
applicable threshold, the applicable Borrowers who have exceeded such limits
with respect to their Obligations shall in each case immediately repay
Borrowings or cash collateralize LC Exposure in accordance with Section 2.06(j),
as applicable, in an aggregate amount equal to such excess (without a
corresponding reduction to the Commitments).  If, at any time, (i) other than as
a result of fluctuations in currency exchange rates, the Borrowers are not in
compliance with the Swingline Exposure Limitations (calculated with respect to
Credit Events denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Credit Event) or (ii) solely as a
result of fluctuations in currency exchange rates, the Borrowers exceeded any
Swingline Exposure Limitation by 105% of the applicable threshold, the
applicable Borrowers who have exceeded such limits with respect to their
Obligations shall in each case immediately repay Domestic Swingline Loans or
German Swingline Loans, as applicable, in an aggregate amount equal to such
excess (without a corresponding reduction to the Commitments).  To the extent
this Section 2.11 creates an obligation of the German Borrower to repay
Borrowings of any other Borrower, the German Guaranty Limitations shall apply.

(c)In the event and on each occasion that any Net Proceeds are received by or on
behalf of any Loan Party in respect of any Prepayment Event, such Loan Party
shall, within three (3) Business Days after such Net Proceeds are received by
such Loan Party, prepay the Obligations and cash collateralize LC Exposure as
set forth in Section 2.11(d) below in an aggregate amount equal to 100% of such
Net Proceeds (without any reduction to the Commitments); provided that, in the
case of any event described in clause (a)(x) or (b) of the definition of the
term “Prepayment Event” only, if no Default or Event of Default has occurred and
is continuing or would result therefrom, and the Borrower Representative shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 270 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) tangible assets
(excluding inventory) to be used in the business of the Loan Parties, and
certifying that no Default has occurred and is continuing, then no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate; provided, further that, (i) to the extent of any
such Net Proceeds therefrom that have not been so applied by the end of such
270-day period (or within a period of 90 days thereafter if by the end of such
initial 270-day period the applicable Loan Parties or their Subsidiaries shall
have entered into a binding commitment to reinvest such Net Proceeds), a
prepayment shall be required at such time in an amount equal to such Net
Proceeds that have not been so applied and (ii) the Borrowers shall not be
permitted to make elections to use Net Proceeds to acquire (or replace or
rebuild) tangible assets (excluding inventory) with respect to Net Proceeds in
any fiscal year in an aggregate amount in excess of
$25,000,000.  Notwithstanding the foregoing, to the extent that, as a result of
such Prepayment Event, the Borrowers would not be in compliance with the
Revolving Exposure Limitations immediately after giving effect to such
Prepayment Event, the Borrower shall prepay the Loans to the extent required by
Section 2.11(b).  

(d)

All such amounts pursuant to Section 2.11(c) shall be applied, first to prepay
any Protective Advances that may be outstanding, pro rata, and second to prepay
the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Commitments and third, if an Event of Default shall have
occurred and be continuing, to cash collateralize outstanding LC
Exposure.  Notwithstanding the foregoing, (i) Net Proceeds received by any
Domestic Loan Party in respect of any

75

--------------------------------------------------------------------------------

 

Prepayment Event shall be used to prepay the Secured Obligations (other than the
German Secured Obligations and the Secured Obligations that constitute a
Guarantee of the German Secured Obligations) before being applied to any of the
other Secured Obligations, (ii) no Net Proceeds received by any German Loan
Party in respect of any Prepayment Event shall be used to prepay any Secured
Obligations other than the German Secured Obligations and (iii) Net Proceeds
received by any German Loan Party in respect of any Prepayment Event shall be
subject to the German Guaranty Limitations.

SECTION 2.12.Fees

.  (a) Each Borrower agrees to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at a rate equal to 0.250%
per annum on the average daily amount of such Lender’s Percentage of the Unused
Commitment during the period from and including the Effective Date to but
excluding the date on which the Commitments terminate.  Accrued commitment fees
shall be payable in arrears (x) promptly on, but in any case, no later than two
(2) Business Days after, the first Business Day of each calendar quarter and (y)
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b)Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit issued for the account of any Borrower, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily U.S. Dollar Amount of such Lender’s LC
Exposure in respect thereof (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily U.S. Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank for
the account of such Borrower during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit issued for the account of such Borrower or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable in arrears in
arrears promptly on, but in any case, no later than two (2) Business Days after,
the first Business Day of each calendar quarter, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) Business Days after demand.  All participation
fees and fronting fees in respect of Letters of Credit denominated in Agreed
Currencies (other than Sterling) shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  All participation fees and fronting
fees in respect of Letters of Credit denominated in Sterling shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Participation fees and fronting fees in respect of
Letters of Credit denominated in U.S. Dollars shall be paid in U.S. Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.

(c)The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

76

--------------------------------------------------------------------------------

 

(d)All fees payable hereunder shall be paid on the dates due, in U.S. Dollars
(except as otherwise expressly provided in this Section 2.12) and in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

SECTION 2.13.Interest

.  (a) The Loans comprising each ABR Borrowing (including each Swingline Loan
made to a Domestic Borrower) shall bear interest at the Alternate Base Rate plus
the Applicable Rate. The Loans comprising each Overnight LIBO Rate Borrowing
(including each Swingline Loan denominated in U.S. Dollars and made to the
German Borrower) shall bear interest at the Overnight LIBO Rate plus the
Applicable Rate.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c)Each Protective Advance made to a Domestic Borrower and denominated in U.S.
Dollars shall bear interest at the Alternate Base Rate plus the Applicable Rate
plus 2%.  Each Protective Advance made to the German Borrower and denominated in
an Agreed Currency shall bear interest at the Overnight LIBO Rate plus the
Applicable Rate plus 2%.

(d)Notwithstanding the foregoing, if any principal of or interest on any Loan
(other than Protective Advances) or any fee or other amount payable by any Loan
Party hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of such Loan, 2% plus the  rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(e)Accrued interest on each Loan (for ABR Loans and Overnight LIBO Rate Loans,
accrued through the last day of the prior calendar month) shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan and
Overnight LIBO Rate Revolving Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(f)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
(ii) for Borrowings denominated in Sterling shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate or
Overnight LIBO Rate shall be determined by the Administrative Agent in
accordance with their terms, and such determination shall be conclusive absent
manifest error.

(g)For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of 360 days or any other period of time
less than a calendar year) are equivalent are the rates so determined multiplied
by the

77

--------------------------------------------------------------------------------

 

actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively.

SECTION 2.14.Alternate Rate of Interest.

(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including by means of an Interpolated Rate or because the LIBO Screen Rate is
not available or published on a current basis) for such Interest Period; or

(ii)the Administrative Agent is advised by any Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period or the applicable Agreed Currency;

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders through Electronic System as provided in
Section 9.01 as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrower Representative and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and unless repaid, (I) in the case of a Eurodollar Borrowing denominated in U.S.
Dollars to a Domestic Borrower, such Borrowing shall be made as an ABR Borrowing
and (II) in the case of a Eurodollar Borrowing to the German Borrower, such
Eurodollar Borrowing shall be made as an Alternate Rate Borrowing, (B) if any
Borrowing Request requests a Eurodollar Borrowing in U.S. Dollars to a Domestic
Borrower, such Borrowing shall be made as an ABR Borrowing, and (C) if any
Borrowing  Request requests a Eurodollar Borrowing denominated in an Agreed
Currency to the German Borrower, such Borrowing Request shall be made as an
Alternate Rate Borrowing; provided that, if such circumstances only affect one
Class or Type of Borrowing or currency, then the foregoing will only be
applicable to the affected Class or Type of Borrowing or currency.

(b)If any Lender determines that any Requirement of Law has made it unlawful, or
if any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower Representative through the Administrative Agent, any
obligations of such Lender to make, maintain, fund or continue Eurodollar Loans
or to convert ABR Borrowings to Eurodollar Borrowings will be suspended until
such Lender notifies the Administrative Agent and the Borrower Representative
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrowers will upon demand from such Lender (with a
copy to the Administrative Agent), either (i) (x) with respect to any Eurodollar
Borrowings denominated in U.S. Dollars for a Domestic Borrower, convert such
Eurodollar Borrowings to ABR Borrowings, and (y) with respect to any Eurodollar
Borrowings denominated in an Agreed Currency for the German Borrower, convert
such Eurodollar Borrowings to Alternate Rate Borrowings, or (ii) prepay all
Eurodollar Borrowings of such Lender, in each case of the foregoing clauses (i)
and (ii), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Loans.  Upon any such conversion or prepayment, the Borrowers will also pay
accrued interest on the amount so converted or prepaid.

78

--------------------------------------------------------------------------------

 

(c)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) have not arisen but either (w)
the supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (y) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement identifying a specific date after which the LIBO Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower Representative shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable
Rate).  Notwithstanding anything to the contrary in Section 9.02, such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders of each
Class stating that such Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this clause
(c) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 2.14(c), only to the extent the LIBO Screen Rate for
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or (A) with
respect to Eurodollar Borrowings denominated in U.S. Dollars for a Domestic
Borrower, converted into an ABR Borrowing, and (B) with respect to any
Eurodollar Borrowings denominated in an Agreed Currency for the German Borrower,
converted into an Alternate Rate Borrowing, in each case of the foregoing
clauses (A) and (B), on the last day of the then current Interest Period
applicable thereto, and (y) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made (A) with respect to Eurodollar
Borrowings denominated in U.S. Dollars for a Domestic Borrower, as an ABR
Borrowing and (B) with respect to any Eurodollar Borrowings denominated in an
Agreed Currency for the German Borrower, as an Alternate Rate Borrowing;
provided that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

(d)If at any time the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Overnight LIBO Rate or the
Overnight LIBO Rate will not adequately and fairly reflect the cost to the
Administrative Agent or the Swingline Lender, as applicable, of making or
maintaining Protective Advances, or Swingline Loans, the Administrative Agent or
Swingline Lender, as applicable, shall give notice thereof to the Borrower
Representative and the Lenders by telephone (provided that, any notice to any
Swingline Lender providing German Swingline Loans to a German Loan Party must be
given in writing) or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower Representative and the Lenders that
the circumstances giving rise to such notice no longer exist, Overnight LIBO
Rate Borrowings shall be made as Alternate Rate Borrowings.

SECTION 2.15.Increased Costs

.  (a) If any Change in Law shall:

79

--------------------------------------------------------------------------------

 

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank in a manner consistent with
similarly situated customers of the applicable Lender or Issuing Bank;

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan
(including pursuant to any conversion of any Borrowing denominated in an Agreed
Currency into a Borrowing denominated in any other Agreed Currency) or to
increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (including
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency) or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including pursuant to any conversion of any Borrowing denominated in an Agreed
Currency into a Borrowing denominated in any other Agreed Currency), then the
applicable Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by the Administrative Agent, such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or the Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as the Administrative Agent, such Lender or the Issuing Bank, as
applicable, then reasonably determines to be relevant; provided that none of the
Administrative Agent, such Lender or the Issuing Bank, as applicable, shall be
required to disclose any confidential or proprietary information in connection
therewith).

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement, the Commitments of or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the applicable Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered as reasonably determined
by the Administrative Agent, such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or the Issuing Bank, as applicable, under
agreements having provisions similar to this

80

--------------------------------------------------------------------------------

 

Section 2.15, after consideration of such factors as the Administrative Agent,
such Lender or the Issuing Bank, as applicable, then reasonably determines to be
relevant; provided that none of the Administrative Agent, such Lender or the
Issuing Bank, as applicable, shall be required to disclose any confidential or
proprietary information in connection therewith)

(c)A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section, shall be delivered to the Company and shall be
conclusive absent manifest error.  The Company shall pay, or cause the other
Borrowers to pay, such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that,
the Loan Parties shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16.Break Funding Payments

.  In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default or as a result of any prepayment pursuant to
Section 2.11), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.19 or 9.02(e), then, in any such event, the applicable
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (provided that (i) each German Borrower shall only be
required to compensate each Lender in respect of Borrowings of the German
Borrowers and (ii) each German Borrower shall only be required to compensate
each Lender subject to the German Guaranty Limitations).  In the case of a
Eurodollar Loan, such actual loss, cost or expense to any Lender shall include
an amount determined by such Lender to be the excess, if any, and to the extent
actually incurred by such Lender of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (exclusive of
the Applicable Rate), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for the
relevant currency of a comparable amount and period from other banks in the
Eurodollar market.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrower Representative shall pay such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

SECTION 2.17.Withholding of Taxes; Gross-Up

.  (a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be

81

--------------------------------------------------------------------------------

 

made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings of Indemnified Taxes
applicable to additional sums payable under this Section 2.17) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b)Payment of Other Taxes by the Loan Parties.  The relevant Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.

(c)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)Indemnification by the Loan Parties.  Without duplication of any amount
indemnified pursuant to Section 9.03(a), the Loan Parties shall jointly and
severally (but subject to the limitations set forth in Section 9.20) indemnify
each Recipient, within ten (10) Business Days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable out-of-pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, (i) for any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) for any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) for any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Status of Lenders.  

82

--------------------------------------------------------------------------------

 

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding (e.g., a
certificate of residence issued by the competent Tax authority in the
jurisdiction where the relevant Loan Party is resident).  In addition, any
Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower Representative
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
an executed copy of IRS Form W‑9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower Representative or
the Administrative Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income Tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed copy of IRS Form W‑8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W‑8ECI;

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W‑8BEN or IRS Form W-8BEN-E; or

83

--------------------------------------------------------------------------------

 

(4)to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers or the Administrative Agent as may be
necessary for such Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and

84

--------------------------------------------------------------------------------

 

the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h)VAT.

(i)All amounts expressed to be payable under any Loan Document by any Loan Party
to any Secured Party which (in whole or in part) constitute the consideration
for any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and accordingly, subject to Section 2.17(h)(ii) below,
if VAT is or becomes chargeable on any supply made by any Secured Party to any
Loan Party under a Loan Document and such Secured Party is required to account
to the relevant tax authority for the VAT, that Loan Party must pay to such
Secured Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Secured Party shall promptly provide an appropriate VAT invoice to that
Loan Party). In relation to any supply made by a Secured Party to any Loan Party
under a Loan Document, if reasonably requested by such Secured Party, that Loan
Party must promptly provide such Secured Party with details of that Loan Party's
VAT registration and such other information as is reasonably requested in
connection with such Secured Party's VAT reporting requirements in relation to
such supply.

(ii)If VAT is or becomes chargeable on any supply made by any Secured Party (the
“Supplier”) to any other Secured Party (the “Customer”) under a Loan Document
and any party other than the Customer (the “Relevant Party”) is required by the
terms of any Loan Document to pay an amount equal to the consideration for that
supply to the supplier (rather than being required to reimburse or indemnify the
Customer in respect of that consideration, then:

(A)if the Supplier is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT.  The Customer must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Customer receives
from the relevant tax authority which the Customer reasonably determines relates
to the VAT chargeable on that supply; and

(B)if the Customer is the Person required to account to the relevant tax
authority for the VAT, the Relevant Party must promptly, following demand from
the Customer, pay to the Customer an amount equal to the VAT chargeable on that
supply but only to the extent that the Customer reasonably determines that it is
not entitled to credit or repayment from the relevant tax authority in respect
of that VAT.

(iii)Where a Loan Document requires any Loan Party to reimburse or indemnify a
Secured Party for any cost or expense that Loan Party shall reimburse or
indemnify (as the case may be) such Secured Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Secured Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

(iv)Any reference in this Section 2.17(h) to any Secured Party or Loan Party
shall, at any time when such Secured Party or Loan Party is treated as a member
of a group for VAT purposes, include (where appropriate and unless the context
otherwise requires) a reference to the representative member or “parent” of such
group at such time (the term “representative member” and “parent” to have the
same meaning as in the Value Added Tax Act 1994 of England and Wales or
applicable legislation in

85

--------------------------------------------------------------------------------

 

other jurisdictions having implemented Council Directive 2006/112 EC on the
common system of value added tax).

(i)Survival.  Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j)Defined Terms.  For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18.Payments Generally; Allocation of Proceeds; Sharing of Setoffs

.  (a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., Local Time, on the date when due, in immediately available funds,
without setoff, recoupment or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.   Other than payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein, all payments
shall be made (i) in the same currency in which the applicable Credit Event was
made and (ii) to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois; provided that, (x) in the case of a
Credit Event denominated in Sterling or Euro, such payments shall be made to the
Administrative Agent’s Eurodollar Payment Office for such currency and (y)
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof.  Unless otherwise provided for herein, if any payment hereunder shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Credit Event in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists, or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, or the terms of this Agreement require the conversion of such
Credit Event into U.S. Dollars, then all payments to be made by such Borrower
hereunder in such currency shall, to the fullest extent permitted by law,
instead be made when due in U.S. Dollars in an amount equal to the U.S. Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations or conversion, and each Borrower
agrees to indemnify and hold harmless the Swingline Lender, the Issuing Bank,
the Administrative Agent and the Lenders from and against any loss resulting
from any Credit Event made to or for the benefit of such Borrower denominated in
a Foreign Currency that is not repaid to the Swingline Lender, the Issuing Bank,
the Administrative Agent or the Lenders, as the case may be, in the Original
Currency.

(b)Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account
during a Cash Dominion Period (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Required Lenders so direct the Administrative Agent, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including

86

--------------------------------------------------------------------------------

 

amounts then due to the Administrative Agent and the Issuing Bank from the
Borrowers (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees, indemnities or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances) ratably, sixth, to
prepay principal on the Loans (other than the Protective Advances) and
unreimbursed LC Disbursements and to pay any amounts owing in respect of Banking
Services Obligations and Swap Agreement Obligation up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.22, for which Reserves have been established, ratably, seventh, to pay an
amount to the Administrative Agent equal to one hundred three percent (103%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, eighth, to payment of any amounts owing with respect to
Banking Services Obligations and Swap Agreement Obligations up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.22 and to the extent not paid pursuant to clause sixth above, ninth,
to pay any amounts owing in respect of any Designated Secured Foreign Products,
and tenth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrowers.  Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless an Event of Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable thereto or (b) in the event, and only to the extent,
that there are no outstanding ABR Loans of the same Class and, in any such
event, the Borrowers shall pay the break funding payment required in accordance
with Section 2.16.  If an Event of Default has occurred and is continuing, the
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.  Notwithstanding the foregoing, (x) any
such applicable proceeds from property of the Domestic Loan Parties shall be
applied to the Secured Obligations (other than the German Secured Obligations
and the Secured Obligations that constitute a Guarantee of the German Secured
Obligations) before being applied to any of the other Secured Obligations, (y)
the application of any such applicable proceeds from Collateral securing solely
the German Secured Obligations shall only be made in respect of the German
Secured Obligations in the same order set forth above, and (z) the application
of any such applicable proceeds from Collateral granted by any German Loan Party
shall be subject to the German Guaranty Limitations (in respect of Collateral
granted under the German Collateral Documents as set forth in the German
Collateral Documents).

(c)At the written election of the Administrative Agent and unless instructed by
the Borrower Representative prior to the due date therefor that payment will
otherwise be made, all payments of principal, interest, LC Disbursements, fees,
premiums, reimbursable expenses (including all reimbursement for fees, costs and
expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower Representative pursuant to Section 2.03
or a deemed request as provided in this Section or may be deducted from any
deposit account (other than payroll accounts, trust accounts and employee
benefit accounts that constitute Excluded Accounts) of any Borrower maintained
with the Administrative Agent; provided that (i) proceeds deducted from any
deposit account of the German Borrower shall only be used to pay the German
Secured Obligations and (ii) proceeds of any Borrowing of the German Borrower
and proceeds deducted from any deposit account of any German Borrower shall only
be used to pay amounts owed by such German Borrower or any of its
Subsidiaries.  Each Borrower hereby irrevocably authorizes (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due

87

--------------------------------------------------------------------------------

 

under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute a Protective Advance if it is to reimburse costs, fees and expenses
as described in Section 9.03) and that all such Borrowings shall be deemed to
have been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and
(ii) the Administrative Agent to charge any deposit account (other than payroll
accounts, trust accounts and employee benefit accounts that constitute Excluded
Accounts) of the relevant Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

(d)If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements and Swingline Loans resulting in such Lender receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered,  such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  Each Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.  Notwithstanding the foregoing, any such applicable payment
from a German Loan Party shall only be used to purchase a participation in a
German Secured Obligation in the same order set forth above.

(e)Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the NYFRB and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation (including the Overnight Foreign Currency Rate in the
case of Loans denominated in a Foreign Currency).

(f)The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”).  The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be

88

--------------------------------------------------------------------------------

 

solely for the Borrowers’ convenience.  Statements may contain estimates of the
amounts owed during the relevant billing period, whether of principal, interest,
fees or other Secured Obligations.  If the Borrowers pay the full amount
indicated on a Statement on or before the due date indicated on such Statement,
the Borrowers shall not be in default of payment with respect to the billing
period indicated on such Statement; provided, that acceptance by the
Administrative Agent, on behalf of the Lenders, of any payment that is less than
the total amount actually due at that time (including but not limited to any
past due amounts) shall not constitute a waiver of the Administrative Agent’s or
the Lenders’ right to receive payment in full at another time.

SECTION 2.19.Mitigation Obligations; Replacement of Lenders.

(a)If any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable and documented out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

(b)If any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under this Agreement and other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent (and in circumstances where its consent would be required under
Section 9.04, the Issuing Bank and the Swingline Lender), which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.  Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and the Lender required to make such assignment need
not be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to an be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such documents necessary to evidence
such assignment as

89

--------------------------------------------------------------------------------

 

reasonably requested by the applicable Lender, provided that any such documents
shall be without recourse to or warranty by the parties thereto.

SECTION 2.20.Defaulting Lenders

.  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a)fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower Representative may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrower Representative, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Bank’s future LC
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with this Section; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by any Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto;

(c)such Defaulting Lender shall not have the right to vote on any issue on which
voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or the
Supermajority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
or under any other

90

--------------------------------------------------------------------------------

 

Loan Document; provided, that, except as otherwise provided in Section 9.02,
this clause (c) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification expressly requiring the consent of
such Lender or each Lender directly affected thereby;

(d)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure to
exceed its Commitment;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company or the applicable Borrowers shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize, for the benefit of
the Issuing Bank, the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii)if the Company or the applicable Borrowers cash collateralize any portion
of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(e)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company or
the applicable Borrowers in accordance with Section 2.20(d), and participating
interests in any such newly made Swingline Loan or newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(d)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Lender, reasonably
satisfactory to the

91

--------------------------------------------------------------------------------

 

Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk  to it in respect of such Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Issuing
Bank and the Swingline Lender agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.21.Returned Payments

.  If after receipt of any payment which is applied to the payment of all or any
part of the Obligations (including a payment effected through exercise of a
right of setoff), the Administrative Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by the Administrative Agent or such Lender in its
discretion), then the Obligations or part thereof intended to be satisfied shall
be revived and continued and this Agreement shall continue in full force as if
such payment or proceeds had not been received by the Administrative Agent or
such Lender.  The provisions of this Section 2.21 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds.  The provisions of this Section 2.21 shall survive the termination
of this Agreement.

SECTION 2.22.Banking Services, Designated Secured Foreign Products and Swap
Agreements

.  Each Lender or Affiliate thereof providing Banking Services for, or having
Swap Agreements with, any Loan Party, or Designated Secured Foreign Products for
a Foreign Subsidiary, shall deliver to the Administrative Agent, promptly after
entering into such Banking Services, Swap Agreements or Designated Secured
Foreign Products, written notice setting forth the aggregate amount of all
Banking Services Obligations and Swap Agreement Obligations of such Loan Party
or Affiliate thereof to such Lender or Affiliate (whether matured or unmatured,
absolute or contingent), and all Designated Secured Foreign Products of such
Foreign Subsidiary, to such Lender or Affiliate (whether matured or unmatured,
absolute or contingent).  In addition, each such Lender or Affiliate thereof
shall deliver to the Administrative Agent, from time to time after a significant
change therein or upon a request therefor, but in any event not less than
monthly, a summary of the amounts due or to become due in respect of such
Banking Services Obligations, Swap Agreement Obligations and Designated Secured
Foreign Products Obligations.  The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations, Swap Agreement Obligations and/or
Designated Secured Foreign Products Obligations pursuant to Section 2.18(b) and
which tier of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations and/or Swap Agreement Obligations will be placed.

SECTION 2.23.Judgment Currency

.  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from any Borrower hereunder in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day preceding that on which final, non-appealable judgment is
given.  The obligations of each Borrower in respect of any sum due to any Lender
or the Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the

92

--------------------------------------------------------------------------------

 

Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency.  If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

SECTION 2.24.MIRE Events

.  Notwithstanding anything to the contrary set forth herein, no MIRE Event may
be closed until the date that is (a) if there are no Improved Mortgaged Real
Properties located in a Special Flood Hazard Area, ten (10) days or (b) if there
are any Improved Mortgaged Real Properties located in a Special Flood Hazard
Area, forty-five (45) days, after (i) the Administrative Agent has delivered to
the Lenders the following documents in respect of such Mortgaged Real Property:
(A) a completed flood hazard determination from a third party vendor; (B) if
such Improved Mortgaged Real Property is located in a Special Flood Hazard Area,
(1) a notification to the applicable Loan Parties of that fact and (if
applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (2) evidence of the receipt by the applicable Loan
Parties of such notice; and (ii) if required by applicable Flood Laws, Borrower
has provided to the Administrative Agent evidence of required flood insurance to
the extent that flood insurance has been made available under applicable Flood
Laws; provided that any such MIRE Event may be closed prior to such period
expiring if the Administrative Agent shall have received confirmation from each
Lender that such Lender has completed any necessary flood insurance due
diligence to its reasonable satisfaction.

SECTION 2.25.Encumbrance of Specified Wisconsin Real Property

.  Notwithstanding anything to the contrary set forth herein, the Specified
Wisconsin Real Property shall not become a Mortgaged Real Property pursuant to
Section 5.14(j) until the date that is (a) if the Specified Wisconsin Real
Property is not located in a Special Flood Hazard Area, ten (10) days or (b) if
the Specified Wisconsin Real Property is located in a Special Flood Hazard Area,
forty-five (45) days, after (i) the Administrative Agent has delivered to the
Lenders the following documents in respect of the Specified Wisconsin Real
Property: (A) a completed flood hazard determination from a third party vendor;
(B) if the Specified Wisconsin Real Property is located in a Special Flood
Hazard Area, (1) a notification to the applicable Loan Parties of that fact and
(if applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (2) evidence of the receipt by the applicable Loan
Parties of such notice; and (ii) if required by applicable Flood Laws, Borrower
has provided to the Administrative Agent evidence of required flood insurance to
the extent that flood insurance has been made available under applicable Flood
Laws; provided that, subject to Section 5.14(j), the Specified Wisconsin Real
Property may become a Mortgaged Real Property hereunder prior to such period
expiring if the Administrative Agent shall have received confirmation from each
Lender that such Lender has completed any necessary flood insurance due
diligence to its reasonable satisfaction.

Article III

Representations and Warranties

93

--------------------------------------------------------------------------------

 

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01.Organization; Powers

.  Each Loan Party and each Restricted Subsidiary (a) is duly organized or
formed and validly existing, (b) is in good standing (to the extent such concept
is applicable in the relevant jurisdiction and without prejudice to Section
6.03) under the laws of the jurisdiction of its organization or formation, (c)
has all requisite power and authority to carry on its business as now conducted
and (d) is qualified to do business in every other jurisdiction where such
qualification is required, except in the cases of clauses (a) (solely with
respect to Restricted Subsidiaries that are not Loan Parties), (b) (solely with
respect to Restricted Subsidiaries that are not Loan Parties) and (d), where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  

SECTION 3.02.Authorization; Enforceability

.  The Transactions are within each Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational actions and, if required, actions by equity
holders.  Each Loan Document to which each Loan Party is a party has been duly
executed and delivered by such Loan Party and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and requirements of reasonableness, good faith and fair dealing.

SECTION 3.03.Governmental Approvals; No Conflicts

.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents,
(b) will not violate any Requirement of Law applicable to any Loan Party or any
of its Restricted Subsidiaries, (c) will not violate or result in a default in
any material respects under any material indenture, material agreement or other
material instrument (including any indenture or Permitted Term Loan Agreement
relating to Junior Indebtedness) binding upon any Loan Party or any of its
Restricted Subsidiaries or the assets of any Loan Party or any of its Restricted
Subsidiaries, or give rise to a right thereunder to require any payment to be
made by any Loan Party or any of its Restricted Subsidiaries, and (d) will not
result in the creation or imposition of, or the requirement to create, any Lien
on any asset of any Loan Party or any of its Restricted Subsidiaries, except
Liens created pursuant to the Loan Documents, except, in the case of clauses (a)
and (b) above, where such breach or the failure to take such action, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04.Financial Condition; No Material Adverse Change

.  (a) The Company has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2018, reported on by
PricewaterhouseCoopers LLP.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b)Since December 31, 2018, no event, change or condition has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05.Properties

.  (a)  Each of the Loan Party and its Restricted Subsidiaries has good and
indefeasible fee title to, or valid leasehold interests or licensed interests
in, all its real property and valid rights to use all of its personal property
material to the businesses of the Company and its Restricted Subsidiaries,
except where the failure of the foregoing to be true would not be reasonably
expected to have a Material Adverse Effect, and all of such real and personal
property is free of all Liens

94

--------------------------------------------------------------------------------

 

other than those permitted by Section 6.02. Each of such leases and subleases is
valid and enforceable against the applicable Loan Party in accordance with its
terms and is in full force and effect, and no default to any such lease or
sublease by any Loan Party, or to the knowledge of the Company, any counterparty
thereto, exists, except where the failure of the foregoing to be true would not
interfere with their ability to conduct such businesses or utilize such
properties for their intended purpose.

(b)Schedule 3.05(b) is a true and correct, in all material respects, list of the
street address with respect to leasehold interests of in real property and
improvements and Fixtures thereon that are held by each of the Loan Party and
which constitute Excluded Assets (as set forth in clause (c) of the definition
of “Excluded Assets”) (the “Leased Properties”).

(c)Schedule 3.05(c) is a true and correct, in all material respects, list of the
street address and the fee owner of the Non-Mortgaged Real Property.

(d)Each of the Company and its Restricted Subsidiaries owns, or is licensed (or
otherwise has the right) to use, all material trademarks, tradenames,
copyrights, and patents necessary for the operation of the business of the
Company and its Restricted Subsidiaries as currently conducted, taken as a
whole, and to the knowledge of the Company the use in the business thereof by
the Company and its Restricted Subsidiaries as currently conducted does not
infringe upon the rights of any other Person, except for such failure to own,
license or have the right to use, or any such infringements that could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06.Litigation and Environmental Matters

.  (a) No actions, suits or proceedings by or before any arbitrator or
Governmental Authority are pending or, to the knowledge of any Loan Party,
threatened against or affecting any Loan Party or any Restricted Subsidiary (i)
except as would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that seeks to enjoin or delay the execution, delivery and performance of this
Agreement or the Transactions on the Effective Date.

(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect (i) no Loan Party or Restricted Subsidiary
has received written notice of any claim with respect to any Environmental
Liability or knows of any basis for it so be subject to any Environmental
Liability, in each case with respect to which there is a reasonable possibility
of an adverse determination and (ii) no Loan Party or Restricted Subsidiary
(A) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
applicable Environmental Law, or (B) has become subject to any Environmental
Liability.

(c)Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07.Compliance with Laws; No Default

.  Except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, each Loan
Party and each Restricted Subsidiary is in compliance with all Requirement of
Law applicable to it or its property.  No Default has occurred and is
continuing.

SECTION 3.08.Investment Company Status

.  No Loan Party or any Restricted Subsidiary is required to be registered as an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

95

--------------------------------------------------------------------------------

 

SECTION 3.09.Taxes

.  Each Loan Party and each Restricted Subsidiary has timely filed or caused to
be timely filed (except for extensions duly obtained) Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which such Loan Party or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not be
expected to result in a Material Adverse Effect.

SECTION 3.10.ERISA; Pension Plans.

(a)ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b)Foreign Pension Plans.  Except as could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect:  (i) all
employer and employee contributions (including insurance premiums) required from
any Loan Party or any of its Affiliates by applicable law or by the terms of any
Foreign Pension Plan (including any policy held thereunder) have been made, or,
if applicable, accrued in accordance with normal accounting practices; (ii) each
Foreign Pension Plan that is required to be registered has been registered and
has been maintained in good standing with applicable regulatory authorities; and
(iii) each such Foreign Pension Plan is in compliance (A) with all material
provisions of applicable law and all material applicable regulations and
regulatory requirements (whether discretionary or otherwise) with respect to
such Foreign Pension Plan and (B) with the terms of such Foreign Pension Plan.

SECTION 3.11.Disclosure

.  The information furnished in writing by or on behalf of any Loan Party in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) (excluding any
forecasts, protections or estimates contained in such information, information
of a forward-looking nature or information of a general economic or
industry-specific nature), taken as a whole, and after giving effect to any
updates or supplements provided, does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not misleading
(taken as a whole); provided, however, it is understood that financial
statements only contain such disclosures as are required by GAAP.  All
forecasts, projections or estimates that are part of such information (including
those delivered subsequent to the Effective Date) have been prepared in good
faith based upon assumptions believed by the Loan Parties to be reasonable at
the time made (it being understood and agreed that financial projections are not
a guarantee of financial performance and actual results may differ from
financial projections and such differences may be material).

SECTION 3.12.Solvency

.  (a)  Immediately after the consummation of the Transactions to occur on the
Effective Date, the Company and the Restricted Subsidiaries, taken as a whole,
are Solvent.

(b)No Loan Party intends to, and no Loan Party believes it or any of its
Restricted Subsidiaries will, incur debts beyond its ability to pay such debts
as they mature, taking into account the timing of and amounts of cash to be
received by it or any such Restricted Subsidiary and the timing of the amounts
of cash to be payable on or in respect of its Indebtedness or the Indebtedness
of any such Restricted Subsidiary.

(c)With respect to each German Loan Party, no German Insolvency Event has
occurred with respect to it.

96

--------------------------------------------------------------------------------

 

SECTION 3.13.Insurance

.  Schedule 3.13 sets forth a description of all insurance maintained by or on
behalf of the Loan Parties and their Restricted Subsidiaries as of the Effective
Date.  The Company maintains, and has caused each Restricted Subsidiary to
maintain, with financially sound and reputable insurance companies (determined
at the time of the placement of such insurance), insurance on all their real and
personal property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and risks as are adequate
and customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 3.14.Capitalization and Subsidiaries

.  As of the Effective Date, Schedule 3.14 sets forth (a) a correct and complete
list of the name and relationship to the Company of each Subsidiary, (b) a true
and complete listing of each class of each Borrower’s (other than the Company’s)
issued and outstanding Equity Interests, all of which Equity Interests are owned
beneficially and of record by the Persons identified on Schedule 3.14, and
(c) the type of entity of the Company and each Subsidiary.  As of the Effective
Date, all of the issued and outstanding Equity Interests owned by any Loan Party
have been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and are fully paid and
non‑assessable.  As of the Effective Date, there are no outstanding commitments
or other obligations of any Loan Party to issue, and no options, warrants or
other rights of any Person to acquire, any shares of any class of capital stock
or other equity interests of any Loan Party.

SECTION 3.15.Security Interest in Collateral

.  The provisions of this Agreement and the other Loan Documents create legal
and valid Liens on all of the Collateral in favor of the Administrative Agent,
for the benefit of the Secured Parties, and, subject to (x) the limitations set
forth herein and in any applicable Collateral Documents and (y) certain filings,
notices and recording contemplated by the Collateral Documents to be made prior
to or on or about the Effective Date (or, with respect to any Person that
becomes a Loan Party after the Effective Date or Collateral that arises after
the Effective Date, on or about such later date on which such Person becomes a
Loan Party or such Collateral arises), such Liens constitute perfected and
continuing Liens on the Collateral in the manner required by the Collateral
Documents, securing the Secured Obligations (or designated portion thereof),
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except (a) Permitted
Encumbrances and Liens permitted under Section 6.02 that are not required to be
junior in priority, to the extent any such Permitted Encumbrances or other Liens
would have priority over the Liens in favor of the Administrative Agent pursuant
to any applicable law or agreement and (b) Liens perfected only by control or
possession (including possession of, or notation of a Lien on, any certificate
of title) to the extent the Administrative Agent has not obtained or does not
maintain control or possession of such Collateral (or has not noted such Lien on
any certificate of title).

SECTION 3.16.Employment Matters

.  As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Loan Party or any Restricted Subsidiary pending or, to the knowledge of any
Loan Party, threatened, that, in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  The hours worked by and payments made to
employees of the Loan Parties and their Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable laws or regulations
dealing with such matters, in a manner that, in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.  All payments due from any
Loan Party or any Restricted Subsidiary, or for which any claim may be made
against any Loan Party or any Restricted Subsidiary, on account of wages,
vacation pay and employee health and welfare insurance and other benefits have
been paid or accrued as a liability on the books of the Loan Party or such
Restricted Subsidiary, except those that could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.17.Margin Regulations

.  No part of the proceeds of any Loan or Letter of Credit has been used or will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the regulations of the Federal Reserve Board, including
Regulations T, U and X.

97

--------------------------------------------------------------------------------

 

SECTION 3.18.Use of Proceeds

.  The proceeds of the Loans have been used and will be used, whether directly
or indirectly as set forth in Section 5.08.

SECTION 3.19.Common Enterprise

.  The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of the Loan Parties as a whole and the successful operation of each of the Loan
Parties is dependent on the successful performance and operation of each other
Loan Party.  Each Loan Party expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by the
Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies.  Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.20.Anti-Corruption Laws and Sanctions

. Each Loan Party has implemented and maintains in effect policies and
procedures reasonably designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions, and such Loan Party, its
Subsidiaries and their respective officers and to the knowledge of such Loan
Party, its directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Loan Parties, any Subsidiary or any of their respective officers or, to
the knowledge of the Loan Parties and the Subsidiaries, their directors and
employees, or (b) to the knowledge of the Loan Parties and the Subsidiaries, any
agent of the Loan Parties or any Subsidiary is a Sanctioned Person.   None of
the Transactions will violate Anti-Corruption Laws or applicable Sanctions.  No
representation under this Section 3.21 shall be made by any German Loan Party to
the extent it would violate section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/1996
or any similar applicable anti-boycott law or regulation binding on that German
Loan Party.

SECTION 3.21.Centre of Main Interest

.  For the purposes of the Regulation, each German Loan Party’s centre of main
interests (as that term is used in Article 3(1) of the Regulation) is situated
in its jurisdiction of incorporation and it has no “establishment” (as that term
is used in Article 2(10) of the Regulation) in any other jurisdiction.

SECTION 3.22.EEA Financial Institution

.  No Loan Party is an EEA Financial Institution.

SECTION 3.23.Plan Assets; Prohibited Transactions

.  No Loan Party or any of its Subsidiaries is an entity deemed to hold “plan
assets” (within the meaning of the Plan Asset Regulations), and neither the
execution, delivery or performance of the transactions contemplated under this
Agreement, including the making of any Loan and the issuance of any Letter of
Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

 

Article IV

Conditions

98

--------------------------------------------------------------------------------

 

SECTION 4.01.Effective Date

.  The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a)Credit Agreement and Other Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) either (A) a counterpart
of each other Loan Document set forth on Exhibit F hereto being executed in
connection herewith signed on behalf of each party thereto or (B) written
evidence satisfactory to the Administrative Agent (which may include fax or
other electronic transmission of a signed signature page thereof) that each such
party has signed a counterpart of such Loan Document, and (iii) and such other
documents, instruments and agreements as further described in the list of
closing documents attached as Exhibit F, each in form and substance reasonably
satisfactory to the Administrative Agent.

(b)Financial Statements and Projections.  The Lenders shall have received
(i) audited consolidated financial statements of the Company for the 2018 fiscal
year and (ii) satisfactory projections through and including the Company’s 2021
fiscal year (with such projections being broken down quarterly for fiscal year
2019, and annually for each subsequent fiscal year).

(c)Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary,
Assistant Secretary or other Responsible Officer (or managing directors in the
case of Germany), which shall (A) certify the resolutions of its board of
directors, members, shareholders (in the case of Germany) or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
any officers or managing directors (in the case of Germany) of such Loan Party
authorized to sign the Loan Documents to which it is a party, and (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization (or similar document) of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party (to
the extent available in the jurisdiction) and a true and correct copy of its
by-laws or operating, management or partnership agreement (or similar document)
and (ii) a good standing certificate for each Loan Party from its jurisdiction
of organization or the substantive equivalent, if any, available in the
jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction and with respect to a limited
liability company (GmbH) established under the laws of Germany, the articles of
association (Satzung), the shareholders list (Gesellschafterliste), an excerpt
from the commercial register (Handelsregisterauszug), and any other
organizational agreement (such as rules of procedures or by-laws) applicable to
it and with respect to a limited liability partnership established under the
laws of Germany (Kommanditgesellschaft), the partnership agreement, an excerpt
from the commercial register, and any other organizational agreement (such as
rules of procedures or by-laws) applicable to it.

(d)No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Company, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing and
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date in all material respects (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date, and that any
representation or warranty which is subject to any materiality qualifier shall
be required to be true and correct in all respects).

99

--------------------------------------------------------------------------------

 

(e)Fees.  The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees required to be paid, and all expenses for which invoices have
been presented at least one (1) Business Day prior to the Effective Date
(including the reasonable and documented fees and expenses of legal counsel), on
or before the Effective Date.  

(f)Pay-Off Letters.  The Administrative Agent shall have received evidence of
the redemption and termination of the Existing Junior Secured Notes and
confirmation that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such redemption,
and reasonably satisfactory pay-off letters for all Indebtedness under the
Existing Credit Agreement, that certain Receivables Purchase Agreement, dated as
of March 3, 2016, among Manitowoc Funding, LLC, a Nevada limited liability
company, The Manitowoc Company, Inc., a Wisconsin corporation, as initial
servicer, and Wells Fargo Bank, N.A., as purchaser and as agent for the
purchaser, as it may have been amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof.

(g)Lien Searches.  To the extent available in the relevant jurisdiction, the
Administrative Agent shall have received the results of a recent lien search in
each jurisdiction where the Loan Parties are organized and where the assets of
the Loan Parties are located and such search shall reveal no Liens on any of the
assets of the Loan Parties except for Liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.

(h)Collateral Access and Control Agreements.  The Administrative Agent shall
have received (i) each Collateral Access Agreement required to be provided
pursuant to Section 4.13 of the Domestic Security Agreement (or any equivalent
under any other applicable Security Agreement) and (ii) each Deposit Account
Control Agreement required to be provided pursuant to Section 4.14 of the
Domestic Security Agreement (or any equivalent under any other applicable
Security Agreement).

(i)Solvency.  The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer of the Company, dated the Effective
Date, certifying that the Company and its Subsidiaries, taken as a whole,
immediately before and after giving effect to the initial extension of credit
hereunder, are Solvent.

(j)Borrowing Base Certificate.  The Administrative Agent shall have received a
Borrowing Base Certificate which calculates each of the Borrowing Bases as of
February 28, 2019.

(k)Closing Availability.  After giving effect to all Borrowings to be made on
the Effective Date, the issuance (or deemed issuance) of any Letters of Credit
(including the Existing Letters of Credit) on the Effective Date and the payment
of all fees and expenses due hereunder, the Aggregate Availability shall not be
less than $100,000,000.

(l)Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing Equity Interests
pledged pursuant to any Collateral Document, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, to the extent applicable, and (ii) each promissory note
(if any) required to be delivered to the Administrative Agent pursuant to any
Collateral Documents) endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(m)Filings, Registrations and Recordings.  Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably

100

--------------------------------------------------------------------------------

 

requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of itself,
the Lenders and the other Secured Parties, a perfected (to the extent perfection
is required under the Loan Documents) Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.

(n)Mortgages, etc.  The Administrative Agent shall have received, with respect
to each parcel of Mortgaged Real Property, each of the following, in form and
substance reasonably satisfactory to the Administrative Agent:

(i)counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Real Property, duly executed and delivered by the record owner of such
Mortgaged Real Property and suitable for recording, registering or filing in all
filing, registration or recording offices that the Administrative Agent may
reasonably deem necessary to create a valid and enforceable first priority
perfected Lien, subject to Permitted Encumbrances, in favor of the
Administrative Agent for the benefit of itself, the Lenders and the other
Secured Parties;

(ii)ALTA or other mortgagee’s title policy or marked up unconditional binder of
title insurance (subject to Permitted Encumbrances) in amount, form, and
substance reasonably satisfactory to Administrative Agent and including such
customary endorsements as Administrative Agent may reasonably request and which
are available at the jurisdiction where the applicable Mortgaged Real Property
is located (and in connection therewith, the applicable Loan Party shall deliver
to the applicable title company an “owner’s affidavit and GAP indemnity” in form
and substance reasonably acceptable to the such title company);

(iii)(A) with respect to any Mortgaged Real Property other than the Specified
Wisconsin Real Property, either (1) an ALTA survey prepared and certified to the
Administrative Agent by a surveyor acceptable to the Administrative Agent or (2)
“no change to survey affidavit” or such other certificates or documents as the
applicable title insurance company requires to remove the standard survey
exception and issue standard survey-related endorsements, and (B) with respect
to the Specified Wisconsin Real Property if at such time the Specified Wisconsin
Real Property is a Mortgaged Real Property, an ALTA survey prepared and
certified to the Administrative Agent by a surveyor acceptable to the
Administrative Agent;

(iv)an opinion of counsel in the state in which such parcel of Mortgaged Real
Property is located with respect to the enforceability of the Mortgage, in form
and substance reasonably satisfactory to the Administrative Agent and from
counsel reasonably satisfactory to the Administrative Agent;

(v)if any such parcel of Improved Mortgaged Real Property is determined by the
Administrative Agent to be in a Special Flood Hazard Area, a flood notification
form signed by the Borrower Representative and evidence that flood insurance is
in place for the building and contents, all in form, substance and amount
reasonably satisfactory to the Administrative Agent and the Lenders;

(vi)a current appraisal of the Mortgaged Real Property prepared by an appraiser
reasonably acceptable to the Administrative Agent, such appraisal to be in form
and substance reasonably satisfactory to the Administrative Agent;

(vii)an environmental assessment of the Mortgaged Real Property prepared by an
environmental engineer reasonably acceptable to the Administrative Agent, in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders; and

101

--------------------------------------------------------------------------------

 

(viii)a zoning report of the Mortgaged Real Property prepared by a provider
reasonably acceptable to the Administrative Agent, such report to be in form and
substance reasonably satisfactory to the Administrative Agent.

(o)Insurance.  The Administrative Agent shall have received evidence of
insurance coverage (including, for any Mortgaged Real Property that is located
in a flood zone, FEMA form acknowledgements of flood insurance) and endorsement
to policies in form, scope, and substance reasonably satisfactory to the
Administrative Agent and Lenders and otherwise in compliance with the terms of
Section 5.10 hereof and the terms of the Security Agreements.

(p)Letter of Credit Application.  If a Letter of Credit is requested to be
issued on the Effective Date, the Administrative Agent shall have received a
properly completed letter of credit application (whether standalone or pursuant
to a master agreement, as applicable).

(q)Tax Withholding.  The Borrower Representative and the Administrative Agent
shall have received a properly completed and signed IRS Form W‑8, W-8BEN-E or
W-9, as applicable, for each Loan Party.

(r)Field Examination.  The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Loan Parties’ related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.

(s)Appraisal(s).  The Administrative Agent shall have received an appraisal of
the applicable Loan Parties’ Inventory and Equipment from one or more firms
satisfactory to the Administrative Agent, which appraisals shall be satisfactory
to the Administrative Agent in its sole discretion.

(t)USA PATRIOT Act, Etc.  (i) The Administrative Agent shall have received all
documentation and other information regarding the Borrowers requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the USA PATRIOT Act, to the extent requested in
writing of the Borrowers at least ten (10) days prior to the Effective Date, and
(ii) to the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five (5) days prior to the Effective
Date, any Lender that has requested, in a written notice to the Borrowers at
least ten (10) days prior to the Effective Date, a Beneficial Ownership
Certification in relation to each Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

(u)Flood Certifications.  The Administrative Agent shall have received a flood
certification for each parcel of Mortgaged Real Property and such other
deliveries requested by the Administrative Agent which are required for
compliance with the Flood Laws.

(v)Junior Notes.  The Administrative Agent shall have received executed copies
of the Junior Notes Indenture and the Junior Notes Intercreditor Agreement,
together with evidence that the transactions contemplated thereby have been or
will be consummated concurrently with the Transactions.

(w)DLL Documentation. The Administrative Agent shall have received an executed
copy of the DLL Intercreditor Agreement.

102

--------------------------------------------------------------------------------

 

(x)Other Documents.  The Administrative Agent shall have received such other
documents, to the extent not specified in this Section 4.01, set forth on
Exhibit F (other than those items identified as “Post-Closing” on Exhibit F
which shall be subject to delivery requirements as set forth on Schedule 5.17).

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.  

SECTION 4.02.Each Credit Event

.  The obligation of each Lender to make a Loan on the occasion of any Borrowing
(but excluding any conversion or continuation of a Loan already made), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing and (ii) no
Protective Advance shall be outstanding.

(c)After giving effect to such Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, the Borrowers shall be in compliance with the
Revolving Exposure Limitations.

(d)No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect.

(e)Each Borrowing and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by each
Loan Party on the date thereof as to the matters specified in paragraphs (a),
(b), (c) and (d) of this Section.

Article V

Affirmative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full (other than (w) contingent indemnification obligations as to which no claim
has arisen, (x) Swap Agreement Obligations that, at such time, are not required
to be repaid pursuant to the terms hereof, (y) Banking Services Obligations that
are cash collateralized or, at such time, not required to be repaid and (z)
Designated Secured Foreign Products Obligations that are cash collateralized or,
at such time, not required to be repaid) and all Letters of Credit shall have
expired, terminated, been cash collateralized in the manner set forth in Section
2.06(j) or backstopped by a letter of credit issued by an issuer, and in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and without any pending draw, and all LC Disbursements shall have been
reimbursed, each Loan Party executing this Agreement covenants and agrees,
jointly and severally with all of the other Loan Parties, with the Lenders that:

103

--------------------------------------------------------------------------------

 

SECTION 5.01.Financial Statements; Borrowing Base and Other Information

.  The Company will furnish to the Administrative Agent and each Lender:

(a)within ninety (90) days after the end of each fiscal year of the Company (or,
if earlier, by the date that the Annual Report on Form 10-K of the Company for
such fiscal year would be required to be filed under the rules and regulations
of the SEC, giving effect to any extension available or granted thereunder for
the filing of such form), its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by PricewaterhouseCoopers LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception (other than with respect to
any Indebtedness maturing within one year from the time of such report or with
respect to the potential inability to satisfy any financial covenant on a future
date or in a future period) and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries as of the dates
indicated and for the periods indicated therein on a consolidated basis in
accordance with GAAP consistently applied; provided, that if the Company has
designated any of its Subsidiaries as an Unrestricted Subsidiary and all such
Unrestricted Subsidiaries, either individually or collectively, would otherwise
constitute a Significant Subsidiary, then the annual financial statements
required by this clause (a) will include a reasonably detailed presentation of
the financial condition and results of operations of the Company and its
Restricted Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries of the Company;

(b)within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company (or, if earlier, by the date that
the Quarterly Report on Form 10-Q of the Company for such fiscal quarter is
required to be filed under the rules and regulations of the SEC, giving effect
to any extension available or granted thereunder for the filing of such form),
its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of such fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year;
provided, that if the Company has designated any of its Subsidiaries as an
Unrestricted Subsidiary and all such Unrestricted Subsidiaries, either
individually or collectively, would otherwise constitute a Significant
Subsidiary, then the quarterly financial statements required by this clause (b)
will include a reasonably detailed presentation of the financial condition and
results of operations of the Company and its Restricted Subsidiaries separate
from the financial condition and results of operations of the Unrestricted
Subsidiaries of the Company;

(c)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of the SEC, or with any national securities exchange, or
distributed by any Borrower to its shareholders generally, as the case may be;

(d)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company in substantially
the form of Exhibit C (i) certifying, in the case of the financial statements
delivered under clause (b), as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether to such Financial Officer’s
knowledge a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) if the Aggregate Availability was less than the greater of (x)
10% of the Line Cap and (y) $20,000,000 at any time during the most recently
ended

104

--------------------------------------------------------------------------------

 

fiscal quarter, setting forth reasonably detailed calculations of the Fixed
Charge Coverage Ratio as of the last day of the most recently ended period of
four fiscal quarters (provided that the Fixed Charge Coverage Ratio shall only
be tested for compliance purposes during a FCCR Test Period), (iv) identifying
all Material Subsidiaries, (v) indicating updates to Collateral disclosures to
the extent required by any Security Agreement, (vi) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying in reasonable detail the material effect, if any, of such
change on the financial statements accompanying such certificate and (vii) a
detailed report regarding Inventory of the Company and its Restricted
Subsidiaries that is leased or rented to a customer, or held for lease or rent,
and the Buy-Back Obligations of the Company and its Restricted Subsidiaries;

(e)as soon as available but in any event no later than sixty (60) days after the
end of each fiscal year of the Company, a copy of a projected income statement,
balance sheet and statement of cash flows of the Company on a quarterly basis
for the upcoming fiscal year;

(f)(i) as soon as available but in any event within thirty (30) days of the end
of each calendar month (or, from and after the date on which Aggregate
Availability is less than the greater of (x) 10% of the Line Cap and (y)
$20,000,000 and until such subsequent date, if any, on which Aggregate
Availability is greater than the greater of (x) 10% of the Line Cap and (y)
$20,000,000 for a period of sixty (60) consecutive calendar days, within five
(5) Business Days after the end of each calendar week), as of the period then
ended, (ii) within five (5) Business Days following the sale, transfer or other
disposition of any assets pursuant to Section 6.05(m), (n) or (p) (other than
sales, transfers or other dispositions of less than $10,000,000 individually or
in the aggregate), (iii) at such other times as may be required under this
Agreement or as the Borrower Representative elects, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to each Borrowing Base as the Administrative Agent may
reasonably request (including, in respect of any Borrowing Base Certificate
delivered for a month which is also the end of any fiscal quarter of the
Company, a calculation of Average Quarterly Availability for such quarter then
ended and an indication of what the Applicable Rate is as a result of such
Average Quarterly Availability), together with any additional reports with
respect to the Borrowing Bases as the Administrative Agent may reasonably
request;

(g)as soon as available but in any event within thirty (30) days of the end of
each calendar month, as of the period then ended, all delivered electronically
in a text formatted file reasonably acceptable to the Administrative Agent:

(i)a detailed aging of each Loan Party’s Accounts, including all invoices aged
by invoice date and due date (with an explanation of the payment terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;

(ii)a schedule detailing the Inventory of the Loan Parties that are providing
any Borrowing Base credit as of such date, in form reasonably satisfactory to
the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or net
realizable value and adjusted for Reserves as the Administrative Agent has
previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, and (2) including, if requested by the
Administrative Agent in its Permitted Discretion, a report of any variances or
other results of Inventory counts performed by the Loan Parties since the last
Inventory schedule (including information regarding sales or other reductions,

105

--------------------------------------------------------------------------------

 

additions, returns, credits issued by Loan Parties and complaints and claims
made against the Loan Parties);

(iii)a worksheet of calculations prepared by the Borrower Representative to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion; and

(iv)a reconciliation of each Loan Party’s Accounts and Inventory between (A) the
amounts shown in the Loan Parties’ general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above and (B) the amounts
and dates shown in the reports delivered pursuant to clauses (i) and (ii) above
and the Borrowing Base Certificate delivered pursuant to clause (f) above as of
such date;

(h)as soon as available but in any event within thirty (30) days of the end of
each calendar month, as of the month then ended, a schedule and aging of the
Loan Parties’ accounts payable, delivered electronically in a text formatted
file acceptable to the Administrative Agent;

(i)promptly upon the Administrative Agent’s request, an updated customer list
for the Loan Parties, which list shall state the customer’s name, mailing
address and phone number, delivered electronically in a text formatted file
acceptable to the Administrative Agent and certified as true and correct by a
Financial Officer of the Company; provided that unless a Specified Event of
Default has occurred and is continuing, the Administrative Agent shall request
an updated customer list no more than one (1) time during any fiscal year;

(j)promptly upon the Administrative Agent’s request:

(i)copies of invoices issued by any Loan Party in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;

(ii)copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party;

(iii)the Loan Parties’ sales journal, cash receipts journal (identifying trade
and non-trade cash receipts) and debit memo/credit memo journal; and

(iv)a schedule detailing the balance of all intercompany accounts of the Loan
Parties; and

(k)promptly following any request therefor, (x) such other information regarding
the operations, business affairs and financial condition of any Borrower or any
Restricted Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request, and (y) information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act and the Beneficial Ownership Regulation.

Documents required to be delivered pursuant to Section 5.01(a), (b), (c) or
(j)(iv) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and, if so delivered, shall
be deemed to have been delivered on the date (i) on which such materials are
publicly available as posted on the Electronic Data Gathering, Analysis and
Retrieval system (EDGAR); or (ii) on which such documents are posted on a
Borrower’s behalf on an Internet or intranet website, if any, to

106

--------------------------------------------------------------------------------

 

which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether made available by the Administrative
Agent); provided that: (A) upon written request by the Administrative Agent (or
any Lender through the Administrative Agent) to the Borrower Representative, the
Borrower Representative shall deliver paper copies of such documents to the
Administrative Agent or such Lender until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (B) the
Borrower Representative shall notify the Administrative Agent and each Lender
(by fax or through Electronic Systems) of the posting of any such documents and
provide to the Administrative Agent through Electronic Systems electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by any Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents.

SECTION 5.02.Notices of Material Events

.  The Company will furnish to the Administrative Agent, for distribution to the
Lenders, written notice of the following within five (5) Business Days after any
Financial Officer obtains knowledge thereof:

(a)the occurrence of any Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against any Loan Party that would
reasonably be expected to result in a Material Adverse Effect;

(c)any loss, damage, or destruction to the Collateral in the amount of
$5,000,000 or more, whether or not covered by insurance;

(d)any and all default notices received under or with respect to any leased
location or public warehouse where Inventory and/or Equipment constituting
Collateral with a value in excess of $5,000,000 is located;

(e)(i) all amendments, supplements or other modifications to any agreements
evidencing any Junior Indebtedness, Permitted Long-Term Indebtedness or
Subordinated Indebtedness, and (ii) all amendments, supplements or other
modifications to the agreements evidencing the Buy-Back Obligations, in each
case, under clauses (i) and (ii) above, together with a copy of each such
amendment, supplement or other modification;

(f)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(g)any material change in accounting or financial reporting practices by any
Borrower or any Subsidiary;

(h)receipt of any written notice of any investigation by a Governmental
Authority or any litigation or proceeding commenced or threatened in writing
against any Loan Party or any Subsidiary that, (i) if awarded, would be
reasonably expected to have a Material Adverse Effect, (ii) is asserted or
instituted against any Plan, its fiduciaries or its assets, (iii) alleges
criminal misconduct by any Loan Party or any Subsidiary, (iv) asserts liability
on the part of any Loan Party or any Subsidiary in excess of $5,000,000 in
respect of any Tax, (v) alleges the violation of, or seeks to impose remedies
under, any Environmental Law or related Requirement of Law, or seeks to impose
Environmental Liability and could be reasonably expected to result in a
liability of judgment of at least $5,000,000, (vi) involves any product

107

--------------------------------------------------------------------------------

 

recall requiring the return of goods by a Loan Party or its customers (for goods
purchased by the customer from any Loan Party) to the applicable manufacturer
where the aggregate fair market value of the assets subject thereto is at least
$5,000,000;

(i)any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect;

(j)any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.Existence; Conduct of Business

.  Each Loan Party will, and will cause each Restricted Subsidiaries to (a) do
or cause to be done all things reasonably necessary to preserve, renew and keep
in full force and effect (i) its legal existence and (ii) the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits necessary to the conduct of
the business of the Loan Parties taken as a whole and (b) maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except, in the case of clause (a)(ii) and (b) above, to the extent
that the failure to do so would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any disposition permitted under
Section 6.05.

SECTION 5.04.Payment of Taxes

.  Each Loan Party will, and will cause each Restricted Subsidiary to, pay or
discharge all material Taxes before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings and such Loan Party or Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP (or in the case of a German Restricted Subsidiary, German
GAAP) or (b) the failure to make payment would not reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect.

SECTION 5.05.Maintenance of Properties

.  Each Loan Party will, and will cause each Restricted Subsidiary to, keep and
maintain all tangible property material to the conduct of its business in good
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, except to the extent such failure could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.06.Books and Records; Inspection Rights

.  The Loan Parties will, and will cause each of their Restricted Subsidiaries
to, keep in all material respects proper books of record and account in which
full, true and correct entries in all material respects in conformity, in all
material respects, with GAAP and applicable law are made of all material
dealings and material transactions in relation to its business and
activities.  The Loan Parties will, and will cause each of the Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent, who may be accompanied by a Lender, upon no less than five (5) Business
Days’ prior written notice (provided that no such prior written notice shall be
required during the occurrence and continuance of an Event of Default), to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers,
all at such reasonable times and as often as reasonably requested (provided that
an authorized representative of a Loan Party may, if they choose, be present at
or

108

--------------------------------------------------------------------------------

 

participate in any such discussions); provided, that so long as no Event of
Default has occurred and is continuing, (x) the Loan Parties shall not be
required to pay for any such inspection (but may be obligated reimburse the
Administrative Agent for field exams and appraisals as provided in Sections 5.11
and 5.12 below) and (y) the Administrative Agent shall not exercise its rights
pursuant to this Section 5.06 more than two times during any period of twelve
consecutive months.  For the avoidance of doubt, the parties hereto agree that
the Administrative Agent’s exercise of its rights pursuant to Sections 5.11 and
5.12 shall not constitute an exercise of the Administrative Agent’s rights
pursuant to this Section 5.06.  The Loan Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders Reports pertaining to the Loan Parties’ assets for
internal use by the Administrative Agent and the Lenders.  The Loan Parties and
the Restricted Subsidiaries shall have no obligation to discuss or disclose to
Administrative Agent, any Lender, or any of their officers, directors, employees
or agents, materials protected by attorney-client privilege (including any
attorney work product), materials constituting trade secrets, and materials that
the Loan Parties or any of the Restricted Subsidiaries may not disclose without
violation of applicable law or a confidentiality obligation binding upon it.

SECTION 5.07.Compliance with Laws and Material Contractual Obligations

.  Each Loan Party will, and will cause each Restricted Subsidiary to,
(i) comply with all Requirements of Law applicable to it or its property
(including applicable Environmental Laws), except (A) where such Requirements of
Law are being contested in good faith by appropriate proceedings or (B) where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. and (ii) perform in all
material respects its obligations under material agreements to which it is a
party, except (A) where the validity or amount thereof is being contested in
good faith by appropriate proceedings or (B) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  Each Loan Party will maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance by such Loan
Party, its Restricted Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions; provided that this
shall only apply to the extent that it would not violate section 7 of the German
Foreign Trade Ordinance (Außenwirtschaftsverordnung), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation binding on the relevant German Loan Party.    

SECTION 5.08.Use of Proceeds

.  The proceeds of the Loans and the Letters of Credit will be used only to
finance the working capital needs, for payment of capital expenditures, for
making Investments (including Permitted Acquisitions), for payment of
Indebtedness, for making Restricted Payments, for payment of fees and expenses
associated with the Loan Documents, and for general corporate and similar
purposes, in each case, of the Company and its Subsidiaries.  No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the regulations
of the Federal Reserve Board, including Regulations T, U and X.  The Borrowers
(or the Borrower Representative on their behalf) will not request any Borrowing
or Letter of Credit, and the Borrowers shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents acting for them in connection with the Transactions shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (C)  in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 5.09.Insurance

.  Each Loan Party will, and will cause each Restricted Subsidiary to, maintain
with financially sound and reputable carriers (determined at the time of the

109

--------------------------------------------------------------------------------

 

placement of such insurance) (a) insurance in such amounts and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents.  The Borrowers will furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.  With respect to each Improved
Mortgaged Real Property that is located in a Special Flood Hazard Area with
respect to which flood insurance has been made available under the Flood Laws,
the applicable Loan Party (A) has obtained and will maintain, with financially
sound and reputable insurance companies (except to the extent that any insurance
company insuring the Improved Mortgaged Property of the Loan Party ceases to be
financially sound and reputable after the Effective Date, in which case, the
Company shall promptly replace such insurance company with a financially sound
and reputable insurance company), such flood insurance in such reasonable total
amount as the Administrative Agent and the Lenders may from time to time
reasonably require, and otherwise sufficient to comply with all applicable rules
and regulations promulgated pursuant to the Flood Laws and (B) promptly upon
request of the Administrative Agent or any Lender, will deliver to the
Administrative Agent or such Lender as applicable within thirty (30) days (or
such longer period as the Administrative Agent shall agree), evidence of such
compliance in form and substance reasonably acceptable to the Administrative
Agent and such Lender, including, without limitation, evidence of annual
renewals of such insurance.

SECTION 5.10.Casualty and Condemnation

.  The Borrowers will (a) furnish to the Administrative Agent and the Lenders
prompt written notice upon obtaining knowledge of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (b) ensure that the Net Proceeds of any such event (whether in
the form of insurance proceeds, condemnation awards or otherwise) are collected
and applied in accordance with the applicable provisions of this Agreement and
the Collateral Documents.

SECTION 5.11.Appraisals

.  At any time that the Administrative Agent requests, subject to the
limitations set forth in this Section 5.11, each Loan Party will permit the
Administrative Agent to conduct appraisals or updates thereof of their Inventory
and Equipment with an appraiser engaged by the Administrative Agent, such
appraisals and updates to include information required by any applicable
Requirement of Law and to be conducted with reasonable prior notice and during
normal business hours.  Notwithstanding the foregoing, the Administrative Agent
shall have the right to request and the Loan Parties shall be responsible for
the costs of expenses of only one (1) Inventory appraisal during any
twelve-month period and only one (1) additional appraisal (for a total of two
(2) such Inventory appraisals during any twelve-month period) conducted at any
time when a Field Exam and Appraisal Period has occurred and is
continuing.  Additionally, there shall be no limitation on the number or
frequency of Inventory appraisals if an Event of Default has occurred and is
continuing, and the Loan Parties shall be responsible for the costs and expenses
of any such appraisals conducted while an Event of Default has occurred and is
continuing.  Notwithstanding the foregoing, at any time on and after the
Effective Date, appraisals of real property (other than any appraisal delivered
with respect to the Specified Wisconsin Real Property pursuant to Section
5.14(j)) and Equipment shall not be required unless initiated at a time when an
Event of Default has occurred and is continuing and shall be subject to the
limitations set forth in this Section 5.11.

SECTION 5.12.Field Examinations

. At any time that the Administrative Agent requests, subject to the limitations
set forth in this Section 5.12, each Loan Party will permit, upon reasonable
prior notice and during normal business hours, the Administrative Agent to
conduct a field examination to

110

--------------------------------------------------------------------------------

 

ensure adequacy of Collateral included in the Borrowing Bases and related
reporting and control systems.  For purposes of this Section 5.12, it is
understood and agreed that a single field examination may consist of
examinations conducted at multiple relevant sites and involve one or more
relevant Loan Parties and their assets.  The Administrative Agent shall have the
right to conduct and the Loan Parties shall be responsible for the costs of
expenses of one (1) field examination during any twelve-month period and one (1)
additional field examination (for the total of two (2) such field examinations
during any twelve-month period) conducted at any time when a Field Exam and
Appraisal Period has occurred and is continuing.  Additionally, there shall be
no limitation on the number or frequency of field examinations if an Event of
Default has occurred and is continuing, and the Loan Parties shall be
responsible for the costs and expenses of any field examinations conducted while
an Event of Default has occurred and is continuing.

SECTION 5.13.Financial Assistance

.  Each German Loan Party and its Restricted Subsidiaries shall comply in all
material respects with applicable legislation governing financial assistance
and/or capital maintenance, including in relation to the execution of the
Collateral Documents of each German Loan Party and payments of amounts due under
this Agreement.

SECTION 5.14.Additional Collateral; Further Assurances

.  (a) Subject to applicable Requirements of Law, as promptly as possible but in
any event within thirty (30) days (or such later date as may be agreed upon by
the Administrative Agent in its sole discretion) after any Person qualifies as
one of the Company’s wholly-owned Material Domestic Restricted Subsidiaries
(other than Excluded Subsidiaries), each Loan Party will cause such Person to
become a Loan Party by executing a Joinder Agreement, such Joinder Agreement to
be accompanied by appropriate corporate resolutions, other corporate
organizational and authorization documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent, whereupon it
shall guarantee repayment of all Secured Obligations.  Upon execution and
delivery thereof, each such Person (i) shall automatically become a Loan
Guarantor hereunder and thereupon shall have all of the rights, benefits, duties
and obligations in such capacity under the Loan Documents and (ii) will grant
Liens to the Administrative Agent, for the benefit of the Secured Parties, in
order to secure repayment of all of the Secured Obligations in substantially all
assets of such Loan Party (other than any Excluded Assets).

(b)Subject to applicable Requirements of Law, to secure the prompt payment and
performance of all of the German Secured Obligations, as promptly as possible
but in any event within thirty (30) days (or such later date as may be agreed
upon by the Administrative Agent in its sole discretion) after any Person
qualifies as one of the German Loan Parties’ Material German Restricted
Subsidiaries, each Loan Party will cause such Person to become a German Loan
Party by executing a Joinder Agreement, such Joinder Agreement to be accompanied
by appropriate corporate resolutions, other corporate organizational and
authorization documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent, whereupon it shall guarantee repayment
of all German Secured Obligations (subject, in the case of a German Loan Party,
to the German Guaranty Limitations).  Upon execution and delivery thereof, each
such Person (i) shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties and obligations in such
capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent, the Lenders
and the other Secured Parties, in substantially all assets of such Loan Party
(other than Excluded Assets), but with due regard to customary exclusions in the
each relevant jurisdiction.

(c)If, at any time after the Effective Date any Subsidiary of the Company that
is not a Loan Party shall become a guarantor of, or grant a Lien on any assets
to secure, any Indebtedness in respect of any Junior Indebtedness, any Permitted
Long-Term Indebtedness or Subordinated Indebtedness, the Company shall promptly
notify the Administrative Agent thereof and, cause such Subsidiary to comply

111

--------------------------------------------------------------------------------

 

with Section 5.14(a) and (b), contemporaneously with such Subsidiary becoming a
guarantor or granting a Lien on any assets to secure, any such Indebtedness.  

(d)Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and take or cause to be taken such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents and such other actions or deliveries of the type
required by Section 4.01, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection (to the extent perfection is
required under the Loan Documents) and priority of the Liens created or intended
to be created by the Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and all at the expense of the Loan
Parties. Notwithstanding the foregoing or in the other Loan Documents, (a) no
Loan Party or Restricted Subsidiary shall be obligated to grant any Lien over
any real property not constituting Mortgaged Real Property to the Administrative
Agent, (b) no German Loan Party shall have any obligation to perfect Liens in
any patents, trademarks, copyrights or other intellectual property created,
registered or applied for in any jurisdiction other than Germany, and (c) no
Domestic Loan Party or Domestic Restricted Subsidiary shall have any obligation
to perfect Liens in any patents, trademarks, copyrights or other intellectual
property created, registered or applied-for in any jurisdiction other than the
United States.

(e)During the period from and after the date on which Aggregate Availability is
less than $25,000,000, and until such subsequent date, if any, on which
Aggregate Availability is equal to or greater than $25,000,000, upon the request
of the Administrative Agent or the Required Lenders, each Loan Party shall take
all actions necessary with respect to any requested Account owed to it by any
Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof, to require such Person to make payments
under such Accounts directly to the Administrative Agent during the continuance
of an Event of Default, including without limitation, any actions required under
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.).

(f)Notwithstanding the foregoing, the parties hereto acknowledge and agree that
(i) in circumstances where the Administrative Agent and Borrower Representative
reasonably determine that the cost (including adverse tax consequences) or
effort of obtaining or perfecting a security interest in any asset that
constitutes Collateral is excessive in relation to the benefit afforded to the
Secured Parties thereby, the Administrative Agent may exclude such Collateral
from the creation and perfection requirements set forth in this Agreement and
the other Loan Documents, (ii) the Administrative Agent may grant extensions of
time for the creation or perfection of Liens in particular property (including
extensions of time beyond the Effective Date) where the Administrative Agent and
the Borrower Representative determine that such creation or perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or any other Loan Document and
(iii) no Loan Party shall be required to take any actions outside of the
jurisdiction of formation of any of the other Loan Parties to create or perfect
local law security in any Collateral (but may be required to take such actions
in order to include certain types of Collateral in the Borrowing Bases).

(g)Notwithstanding the foregoing, to the extent any new Subsidiary is created
solely for the purpose of consummating a transaction or series of transactions
pursuant to a Permitted Acquisition or any similar Investment permitted
hereunder, and such new Subsidiary at no time holds any assets or liabilities
other than any consideration contributed to it contemporaneously with the
closing of such transaction, such new Subsidiary shall not be required to take
the actions set forth in Section 5.14(a) or

112

--------------------------------------------------------------------------------

 

(b), as applicable, until the consummation of such Permitted Acquisition (at
which time, the surviving entity of the respective transaction (or the final
transaction in the case of a series of transactions) shall be required to so
comply with Section 5.14(a) or (b), as applicable, within thirty (30) days of
the consummation of such Permitted Acquisition, as such time period may be
extended by the Administrative Agent in its sole discretion).

(h)At any time during a Cash Dominion Period, the Administrative Agent may
request that its Lien on all Equipment subject to a certificate of title (such
as, but not limited to, vehicles) be noted thereon.  The Administrative Agent
may request that its Lien on all Inventory subject to a certificate of title
(such as, but not limited to, vehicles) be noted thereon.  The Loan Parties,
promptly upon receipt of any such request, shall take all steps reasonably
requested by the Administrative Agent to cause such Lien to be noted on such
certificate, including delivering such certificates of title to the
Administrative Agent and/or delivering such certificates to the applicable
secretaries of state (or other applicable governmental entities) in order to
have such Lien officially noted on such certificates by such secretaries of
state or other governmental entities.

(i)The Borrower Representative may at any time designate any Restricted
Subsidiary as an Unrestricted Subsidiary; provided that (i) immediately before
and after such designation, no Default or Event of Default shall have occurred
and be continuing and, in the case of designating any Restricted Subsidiary as
an Unrestricted Subsidiary, the Loan Parties shall have satisfied the Payment
Condition at the time of such designation, (ii) no Borrower may be designated as
an Unrestricted Subsidiary, (iii) no Unrestricted Subsidiary shall hold any
Indebtedness of, or any Lien on any property of, any Borrower or any Restricted
Subsidiary (other than to the extent permitted under Article VI hereof), (iv)
the holder of any Indebtedness of any Unrestricted Subsidiary shall not have any
recourse to any Borrower or their respective Restricted Subsidiaries with
respect to such Indebtedness, (v) no Unrestricted Subsidiary shall be a party to
any transaction or arrangement with any Borrower or their respective Restricted
Subsidiaries that would not be permitted by Section 6.09, (vi) any Subsidiary
that guarantees any Junior Indebtedness, Permitted Long-Term Indebtedness or
Subordinated Indebtedness with a principal amount exceeding $20,000,000 of any
Loan Party shall not be an Unrestricted Subsidiary, (vii) none of the Borrowers
or any of their respective Restricted Subsidiaries shall have any obligation to
subscribe for additional Equity Interests of any Unrestricted Subsidiary or to
preserve or maintain the financial condition of any Unrestricted Subsidiary
(other than to the extent permitted under Article VI) and (viii) no Unrestricted
Subsidiary shall constitute a “Restricted Subsidiary” as defined in any Junior
Indebtedness, any Permitted Long-Term Indebtedness and any Subordinated
Indebtedness.

(j)The Specified Wisconsin Real Property shall be deemed a Mortgaged Real
Property and Eligible Real Property upon the satisfaction of each of the
following conditions:

(i) the Borrower Representative shall have delivered written notice to the
Administrative Agent of its election to (x) remove the Specified Wisconsin Real
Property from the definition of Excluded Assets and (y) treat the Specified
Wisconsin Real Property as a Mortgaged Real Property and Eligible Real Property,
which notice shall be delivered at least thirty (30) days (or such lesser time
as the Administrative Agent may agree to in its sole discretion) prior to the
Specified Wisconsin Real Property being included in the determination of the
Domestic PP&E Component;

(ii) each of the conditions set forth in Sections 2.25, 4.01(n), 4.01(o) and
4.01(u) as applied to, and with respect to, the Specified Wisconsin Real
Property shall have been satisfied, in each case as determined by the
Administrative Agent and each Lender in their reasonable discretion;

113

--------------------------------------------------------------------------------

 

(iii) the Administrative Agent and each Lender, each in its sole discretion,
shall have reviewed and approved the environmental condition of the Specified
Wisconsin Real Property, including, without limitation, review and approval of
the results of any Phase I environmental site assessment (whether existing on,
or prepared after, the Effective Date);

(iv)the Administrative Agent shall have received, with respect to the Specified
Wisconsin Real Property, such other information, documentation, evidences,
agreements, estoppels, consents, permits, licenses, certificates of occupancy,
easements, and certifications, in each case as would be customarily required by
an institutional lender in connection with the delivery of a mortgage of real
property similar to the Specified Wisconsin Real Property and as may be
reasonably required by Administrative Agent; and

(v)the Borrower Representative shall have delivered to the Administrative Agent
with an executed certificate of a Responsible Officer (A) attaching an updated
copy of Schedule 3.05(a) and (B) certifying that, as of the date such election
is deemed to occur (x)  no Event of Default has occurred and is continuing and
(y)  the representations and warranties contained in the Loan Documents are true
and correct in all material respects as of such date (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be required to be true and correct in
all respects).

SECTION 5.15.Banking Services; European Cash Management.

(a)On or prior to the 180th day after the Effective Date (or such later date as
may be agreed to by the Administrative Agent in its discretion) and at all times
thereafter, the Company and each Domestic Subsidiary of the Company will
maintain with the Administrative Agent or a bank or banks reasonably acceptable
to the Administrative Agent (with the understanding that each Lender is
acceptable to the Administrative Agent) as its principal depository bank or
banks, including for the maintenance of operating, administrative, cash
management, collection activity and other deposit accounts for the conduct of
its business.  

(b)Each German Loan Party will ensure that all cash, checks or other similar
payments relating to or constituting payments made in respect of Accounts owing
to such German Loan Party are deposited (whether directly or indirectly) into
Collection Accounts only containing payments owing to such German Loan Party, in
a manner that is reasonably satisfactory to the Administrative Agent.

(c)The Administrative Agent shall be given sufficient access to the Collection
Accounts to ensure that the Administrative Agent shall be able to apply funds
credited to any Collection Account in its sole discretion during a Cash Dominion
Period pursuant to Section 2.10(b) hereof.

(d)Each German Loan Party shall ensure that each Collection Account is subject
to a Deposit Account Control Agreement or any other arrangement (including, but
not limited to, a notice and acknowledgment arrangement to the extent required
pursuant to the applicable Collateral Documents) with similar effect.

SECTION 5.16.Transfer of Accounts of German Loan Parties.

(a)At any time during a Cash Dominion Period, at the request of the
Administrative Agent in its sole discretion, the German Loan Parties shall (i)
either (x) promptly cause all of their Collection Accounts (each an “Existing
Collection Account”) to be transferred to the name of the Administrative

114

--------------------------------------------------------------------------------

 

Agent or (ii) to the extent such Existing Collection Accounts cannot be
transferred to the name of the Administrative Agent, promptly open new
Collection Accounts with (and, at the discretion of the Administrative Agent, in
the name of) the Administrative Agent (such new bank accounts being Collection
Accounts under and for the purposes of this Agreement), and (b) if new
Collection Accounts have been established pursuant to this Section (each a “New
Collection Account”), ensure that all cash, checks or other similar payments
relating to or constituting payments made in respect of Accounts owing to them
will promptly be re-directed to the New Collection Accounts.  Until all
collections have been re-directed to the New Collection Accounts, each German
Loan Party shall cause all amounts on deposit in any Existing Collection Account
to be transferred to a New Collection Account at the end of each Business Day,
provided that if any such German Loan Party does not instruct such re-direction
or transfer, each of them hereby authorizes the Administrative Agent to give
such instructions on their behalf to the applicable Account Debtors and/or the
account bank holding such Existing Collection Account (as applicable).

(b)At any time during a Cash Dominion Period, at the request of the
Administrative Agent in its sole discretion, each German Loan Party agrees that
if any of its Account Debtors have not previously received notice of the
security interest of the Administrative Agent over its Accounts, it shall
promptly give notice to such Account Debtors and if any such German Loan Party
does not serve such notice, each of them hereby authorizes the Administrative
Agent to serve such notice on their behalf.

SECTION 5.17.Post-Closing Matters

SECTION 5.18..  To the extent not satisfied prior to or on the Effective Date,
the Loan Parties shall satisfy each of the requirements set forth on Schedule
5.17 attached hereto on or before the date specified on such Schedule for each
such requirement (or such later date as may be agreed upon by the Administrative
Agent).

SECTION 5.18.Centre of Main Interests and Establishments

. Each German Loan Party shall ensure that it's centre of main interests (as
that term is used in Article 3(1) of the Regulation) remains in its jurisdiction
of incorporation and it shall not take any action to change its centre of main
interests.  No German Loan Party shall create or take any steps to create an
“establishment” (as that term is used in Article 2(10) of the Regulation) in any
other jurisdiction.

Article VI

Negative Covenants

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full (other than (w) contingent
indemnification obligations as to which no claim has arisen, (x) Swap Agreement
Obligations that, at such time, are not required to be repaid pursuant to the
terms hereof, (y) Banking Services Obligations that are cash collateralized or,
at such time, not required to be repaid and (z) Designated Secured Foreign
Products Obligations that are cash collateralized or, at such time, not required
to be repaid) and all Letters of Credit shall have expired or terminated or been
cash collateralized in the manner set forth in Section 2.06(j) backstopped by a
letter of credit issued by an issuer, and in form and substance satisfactory to
the Administrative Agent, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 6.01.Indebtedness

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, create,
incur, assume or suffer to exist any Indebtedness, except:

(a)the Secured Obligations;

115

--------------------------------------------------------------------------------

 

(b)the Junior Notes and other Junior Indebtedness in an aggregate principal
amount not to exceed, together with the aggregate principal amount of all such
Indebtedness permitted under this clause (b) and any Refinanced Indebtedness
constituting Junior Indebtedness, the Junior Indebtedness Amount; provided that
both immediately before and after giving pro forma effect to any such
Indebtedness incurred after the Effective Date (x) no Event of Default shall
have occurred and be continuing as of the date of the incurrence of such
Indebtedness, and (y) such Indebtedness shall have a maturity date no earlier
than 90 days after the Maturity Date, and shall not provide for mandatory
principal prepayments or amortization prior to 90 days after the Maturity Date
(other than pursuant to Customary Mandatory Prepayment Terms);

(c)(i) obligations under Swap Agreements permitted under Section 6.07 and (ii)
cash management obligations and other Indebtedness incurred in the ordinary
course of business in respect of cash management; cash pooling; netting
services; automatic clearinghouse arrangements; employee credit card, debit
card, prepaid card, purchase card or other payment card programs; overdraft
protections and other bank products and similar arrangements and (iii)
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument of the Company or a Subsidiary drawn
against insufficient funds in the ordinary course of business that is promptly
repaid;

(d)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of such Indebtedness in
accordance with clause (i) hereof;

(e)Indebtedness of the Company or any Restricted Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
computer hardware or software or other information technology assets (whether or
not constituting purchase money Indebtedness), including Financing Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness;
provided that (i) such Indebtedness is incurred prior to or within 360 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
shall not exceed the greater of $35,000,000 and 2.50% of Total Assets
(determined as of the last day of the Company’s most recently completed fiscal
year in respect of which the Borrower Representative has delivered financial
statements in accordance with Section 5.01) at any time outstanding; and
provided further that no Default or Event of Default shall be deemed to have
occurred if such aggregate outstanding principal amount of such Indebtedness or
other obligations shall at a later time exceed 2.50% of Total Assets so long as,
at the time of the creation, incurrence, assumption or initial existence
thereof, such Indebtedness or other obligation was permitted to be incurred;

(f)Indebtedness of a Person existing at the time such Person became a Restricted
Subsidiary or assets were acquired or assumed from such Person in connection
with an Investment permitted pursuant to Section 6.04 (including Permitted
Acquisitions) and any Refinancing Indebtedness thereof, to the extent that such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary or the acquisition of such assets;
provided that after giving effect to such Investment (including any such
Permitted Acquisition) either (i) the Loan Parties or its Restricted
Subsidiaries would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to clause (w) of this Section 6.01 or (ii) the
Consolidated Fixed Charge Coverage Ratio (as defined in, and calculated in
accordance with the terms of, the Junior Notes Indenture as in effect on the
Effective Date) of the Company and its Restricted Subsidiaries would be no less
than immediately prior to such Investment (including any such Permitted
Acquisition); provided further that, the aggregate outstanding principal amount
of Indebtedness permitted to be incurred by Foreign Subsidiaries that are not
Loan Parties pursuant to this clause (f) (excluding any intercompany
Indebtedness of such Foreign Subsidiaries otherwise permitted hereunder),
together with the aggregate outstanding principal amount of Indebtedness

116

--------------------------------------------------------------------------------

 

permitted to be incurred by Foreign Subsidiaries that are not Loan Parties
pursuant to clause (m), (v) and clause (w) of this Section 6.01), shall not
exceed $100,000,000 at any time;

(g)Guarantees by the Company of Indebtedness of any Restricted Subsidiary and by
any Restricted Subsidiary of Indebtedness of the Company or any other Restricted
Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by a Loan Party of Indebtedness of any
Restricted Subsidiary that is not a Loan Party shall be subject to Section 6.04
and (iii) if the Indebtedness so Guaranteed is subordinated to the Secured
Obligations then said Guarantee shall be subordinated on the same terms;

(h)Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary;
provided that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to the Company or any other Restricted Subsidiary that is a Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Restricted Subsidiary that is not a Loan Party shall, in each case, be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;

(i)Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (d), (e), (f), (m), (n), (t), (u), (v)
and (aa) hereof (such Indebtedness being referred to herein as the “Original
Indebtedness”); that (i) such Refinance Indebtedness does not increase the
principal amount or interest rate of the Original Indebtedness, except by an
amount equal to any premium or reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party or any Subsidiary other than improvements on and proceeds of property
subject to Liens securing the Original Indebtedness, (iii) no Loan Party or any
Subsidiary that is not originally obligated with respect to repayment of such
Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness (except to the extent permitted under clause (g) of this
Section 6.01), (iv) such Refinance Indebtedness does not result in a shortening
of the average weighted maturity of such Original Indebtedness, and (v) if such
Original Indebtedness was subordinated in right of payment to the Secured
Obligations, then the terms and conditions of such Refinance Indebtedness must
include subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

(j)Indebtedness (A) under bids, trade contracts (other than for debt for
borrowed money), leases (other than financing or capital leases creating
Financing Lease Obligations), statutory obligations, surety, bid, stay, customs
and appeal bonds, performance, performance and completion and return of money
bonds, government contracts, financial assurances and completion guarantees and
similar obligations in respect of workers’ compensation claims, health,
disability or other employee benefits, property, casualty or liability insurance
claims, in each case provided or incurred in the ordinary course of business
(including those incurred to secure health, safety and environmental
obligations) and (B) in respect of letters of credit, bank guarantees or similar
instruments supporting any such Indebtedness described in clause (A) above;

(k)Indebtedness of the Company or any Restricted Subsidiary as an account party
in respect of trade letters of credit, performance letters of credit,
documentary letters of credit or similar instruments;

(l)Indebtedness arising from agreements providing for indemnification or
adjustment of purchase price or similar obligations, in each case incurred in
connection with Permitted Acquisitions,

117

--------------------------------------------------------------------------------

 

other Investments permitted hereunder and the disposition of any business,
assets or Equity Interest to the extent permitted under this Agreement;

(m)Indebtedness of any Foreign Subsidiaries that are not Loan Parties not to
exceed the greater of $50,000,000 and 3.50% of Total Assets (determined as of
the last day of the Company’s most recently completed fiscal year in respect of
which the Borrower Representative has delivered financial statements in
accordance with Section 5.01) at any time outstanding; provided that no Default
or Event of Default shall be deemed to have occurred if such aggregate
outstanding principal amount of such Indebtedness or other obligations shall at
a later time exceed 3.50% of Total Assets so long as, at the time of the
creation, incurrence, assumption or initial existence thereof, such Indebtedness
or other obligation was permitted to be incurred; and provided further that, the
aggregate outstanding principal amount of Indebtedness permitted to be incurred
by Foreign Subsidiaries that are not Loan Parties pursuant to this clause (m)
(excluding any intercompany Indebtedness of such Foreign Subsidiaries otherwise
permitted hereunder), together with the aggregate outstanding principal amount
of Indebtedness permitted to be incurred by Foreign Subsidiaries that are not
Loan Parties pursuant to clauses (f), (v) and (w) of this Section 6.01), shall
not exceed $100,000,000 at any time;

(n)Indebtedness of the Company or any Restricted Subsidiary secured by a Lien on
any asset of the Company or any Restricted Subsidiary not constituting
Collateral; provided that, the aggregate outstanding principal amount of
Indebtedness permitted pursuant to this clause (n) shall not exceed the greater
of $50,000,000 and 3.50% of Total Assets (determined as of the last day of the
Company’s most recently completed fiscal year in respect of which the Borrower
Representative has delivered financial statements in accordance with Section
5.01) at any time outstanding; and provided further that no Default or Event of
Default shall be deemed to have occurred if such aggregate outstanding principal
amount of such Indebtedness or other obligations shall at a later time exceed
3.50% of Total Assets so long as, at the time of the creation, incurrence,
assumption or initial existence thereof, such Indebtedness or other obligation
was permitted to be incurred;

(o)Indebtedness owing to current or former officers, directors and employees (or
their respective family members, estates or trusts or other entities for the
benefit of any of the foregoing) of the Company or its Restricted Subsidiaries
to purchase or redeem Equity Interests or options of the Company, so long as (i)
no Default or Event of Default has occurred and is continuing or would result
from the incurrence of such Indebtedness and (ii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
the Administrative Agent; provided that the aggregate principal amount of all
such Indebtedness incurred pursuant to this clause (o) in any fiscal year shall
not exceed $2,500,000 and the aggregate amount of all such Indebtedness incurred
pursuant to this clause (o) shall not exceed $10,000,000 at any time
outstanding;

(p)to the extent constituting Indebtedness, earnouts in respect of any Permitted
Acquisition or permitted Investments hereunder (with the understanding that
payments of all earnouts must comply with Section 6.08(b)(v));

(q)Indebtedness consisting of the financing of insurance premiums (including any
taxes, fees or assessments associated therewith) incurred in the ordinary course
of business;

(r)Sale and Leaseback Transactions permitted by Section 6.06;

(s)Indebtedness incurred in the ordinary course of business in relation to any
time account pursuant to section 8 a of the German Old Age Part Time Act
(Altersteilzeitgesetz) or any long-term time account agreement pursuant to
section 7 b of book IV of the German Social Code (Sozialgesetzbuch);

118

--------------------------------------------------------------------------------

 

(t)Subordinated Indebtedness; provided that both immediately before and
immediately after giving pro forma effect to the incurrence of such
Indebtedness, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Fixed Charge Coverage Ratio, computed on a Pro Forma
Basis for the period of four consecutive fiscal quarters ending on the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01, shall be greater than 1.1 to 1.0;

(u)Permitted Long-Term Indebtedness; provided that both immediately before and
immediately after giving pro forma effect to the incurrence of such
Indebtedness, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Fixed Charge Coverage Ratio, computed on a Pro Forma
Basis for the period of four consecutive fiscal quarters ending on the most
recent fiscal quarter of the Company for which financial statements have been
delivered pursuant to Section 5.01, shall be greater than 1.1 to 1.0;

(v)any other Indebtedness (whether or not of a type described in the
other  paragraphs of this Section 6.01); provided that, both immediately before
and after giving pro forma effect to any such Indebtedness incurred pursuant to
this clause (v), that the aggregate principal amount of Indebtedness permitted
by this clause (v) shall not exceed the greater of $50,000,000 and 3.50% of
Total Assets (determined as of the last day of the Company’s most recently
completed fiscal year in respect of which the Borrower Representative has
delivered financial statements in accordance with Section 5.01) at any time
outstanding; provided further that no Default or Event of Default shall be
deemed to have occurred if such aggregate outstanding principal amount of such
Indebtedness or other obligations shall at a later time exceed 3.50% of Total
Assets so long as, at the time of the creation, incurrence, assumption or
initial existence thereof, such Indebtedness or other obligation was permitted
to be incurred; and provided finally that, the aggregate outstanding principal
amount of Indebtedness permitted to be incurred by Foreign Subsidiaries that are
not Loan Parties pursuant to this clause (v) (excluding any intercompany
Indebtedness of such Foreign Subsidiaries otherwise permitted hereunder),
together with the aggregate outstanding principal amount of Indebtedness
permitted to be incurred by Foreign Subsidiaries that are not Loan Parties
pursuant to clauses (f), (m) and (w) of this Section 6.01), shall not exceed
$100,000,000 at any time;

(w)any other Indebtedness (whether or not of a type described in the other
paragraphs of this Section 6.01); provided that (i) no Event of Default has
occurred and is continuing or would result from the incurrence of such
Indebtedness and (ii) on the date of the incurrence of such Indebtedness and
after giving effect to the incurrence thereof, the Consolidated Fixed Charge
Coverage Ratio (as defined in, and calculated in accordance with the terms of,
the Junior Notes Indenture as in effect on the Effective Date) is greater than
2.00 to 1.00; and provided further that, the aggregate outstanding principal
amount of Indebtedness permitted to be incurred by Foreign Subsidiaries that are
not Loan Parties pursuant to this clause (w) (excluding any intercompany
Indebtedness of such Foreign Subsidiaries otherwise permitted hereunder),
together with the aggregate outstanding principal amount of Indebtedness
permitted to be incurred by Foreign Subsidiaries that are not Loan Parties
pursuant to clauses (f), (m) and (v) of this Section 6.01), shall not exceed
$100,000,000 at any time;

(x)Buy-Back Obligations in an amount not to exceed the greater of $25,000,000
and 1.75% of Total Assets (determined as of the last day of the Company’s most
recently completed fiscal year in respect of which the Borrower Representative
has delivered financial statements in accordance with Section 5.01) at any time
outstanding; and provided further that no Default or Event of Default shall be
deemed to have occurred if such aggregate outstanding principal amount of such
Buy-Back Obligations shall at a later time exceed 1.75% of Total Assets so long
as, at the time of the creation, incurrence, assumption or initial existence
thereof, such Buy-Back Obligation was permitted to be incurred;

119

--------------------------------------------------------------------------------

 

(y)Guarantees in respect of (i) customary warranties or indemnities made in
trade contracts, asset sale agreements, acquisition agreements, commitment
letters, engagement letters and brokerage and deposit agreements in the ordinary
course of business, and customary warranties and indemnities to lenders in any
document evidencing Indebtedness permitted pursuant to this Section 6.01 with
respect to the guarantor, (ii) any indemnities made in connection with liability
of a Person’s directors, officers and employees in their capacities as such as
permitted by applicable law and (iii) performance guarantees provided by the
Company or any of its Subsidiaries for the benefit of the Company or a
Subsidiary in the ordinary course of business;

(z)payments made or to be made based on past or future obligations in connection
with any profit and loss pooling agreements by and among the Foreign
Subsidiaries that are Restricted Subsidiaries;

(aa)Indebtedness that may be deemed to exist pursuant to the Factoring
Agreements in an aggregate principal amount not to exceed $100,000,000 at any
time outstanding; and

(bb)to the extent constituting Indebtedness, customer deposits and advance
payments (including progress premiums) received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business or consistent with past practice.

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of permitted Indebtedness described in clauses (c) through
(bb) above, the Company and the Restricted Subsidiaries, in their sole
discretion, will be permitted to divide and classify such item of Indebtedness
(or any portion thereof) on the date of incurrence, and at any time and from
time to time may later reclassify all or any portion of any item of Indebtedness
as having been incurred under any category of permitted Indebtedness described
in clauses (c) through (bb) above so long as such Indebtedness is permitted to
be incurred pursuant to such provision at the time of reclassification.

 

For purposes of determining compliance with any U.S. Dollar-denominated
restriction on Indebtedness in this Agreement where the Indebtedness is
denominated in a currency other than U.S. Dollar, the amount of such
Indebtedness will be the U.S. Dollar equivalent thereof determined on the date
of the incurrence of such Indebtedness.

 

SECTION 6.02.Liens

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

(a)Liens created pursuant to any Loan Document;

(b)Liens securing any Junior Indebtedness that is permitted under Section
6.01(b) for so long as such Junior Indebtedness and the holders thereof are
subject to a Junior Intercreditor Agreement;

(c)Liens in existence on the Effective Date and described on Schedule 6.02, and
the replacement, renewal or extension thereof (including Liens incurred, assumed
or suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 6.01(d) (solely to the extent that
such Liens were in existence on the Effective Date and described on Schedule
6.02)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Effective Date, except for products
and proceeds of the foregoing;

120

--------------------------------------------------------------------------------

 

(d)Liens securing Indebtedness permitted under Section 6.01(e); provided that
(i) such Liens do not at any time encumber any property other than the property
(or the proceeds thereof) financed by such Indebtedness (provided, that multiple
properties financed by the same capital provider may be cross collateralized),
(ii) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed one hundred percent (100%) of the original price for the purchase,
repair improvement or lease amount (as applicable) of such property at the time
of purchase, repair, improvement or lease (as applicable) plus fees, costs and
expenses associated therewith and (iii) such Liens and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement of such property;

(e)Permitted Encumbrances;

(f)any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Restricted Subsidiary or existing on any property or asset
of any Person that becomes a Loan Party or Restricted Subsidiary after the date
hereof prior to the time such Person becomes a Loan Party or Restricted
Subsidiary; provided that (i) such Lien shall not apply to any other property or
assets of the Loan Party or Restricted Subsidiary (other than improvements
thereon and proceeds thereof) and (ii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party or a Restricted Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(g)Liens securing Indebtedness incurred pursuant to Sections 6.01(m), (n) and
(t); provided, that such Liens do not extend to, or encumber, assets that
constitute Collateral;

(h)(i) any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom any Subsidiary incorporated in Germany maintains a banking relationship in
the ordinary course of business, (ii) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction covering only the items being collected upon and documents
relating thereto and proceeds thereof and (iii) Liens arising in the ordinary
course of business by virtue of any contractual, statutory or common law
provision relating to banker’s Liens, rights of set-off or similar rights and
remedies covering deposit or securities accounts (including funds or other
assets credited thereto and cash pooling and netting arrangements) or other
funds maintained with a depository institution or securities intermediary;

(i)any Lien arising under any retention of title or conditional sale
arrangement, consignment (including “sale or return” arrangements) or
arrangement having a similar effect in respect of goods supplied to a Restricted
Subsidiary in the ordinary course of business;

(j)Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06 and general intangibles related thereto;

(k)Liens granted to secure payment of the Refinance Indebtedness permitted
pursuant to Section 6.01(i); provided that such Lien shall not apply to any
other property or asset of the Company or such Restricted Subsidiary than the
assets securing the Original Indebtedness (other than improvements thereon and
proceeds thereof);

(l)Liens granted by a Restricted Subsidiary that is not a Loan Party in favor of
the Company or another Loan Party in respect of Indebtedness owed by such
Restricted Subsidiary;

121

--------------------------------------------------------------------------------

 

(m)Liens on insurance policies and the proceeds thereof in respect of
Indebtedness permitted under Section 6.01(q);

(n)other Liens on property or assets of the Loan Parties and Restricted
Subsidiaries securing Indebtedness or other obligations; provided that the
aggregate principal amount of the Indebtedness or other obligations secured by
such Liens does not exceed $25,000,000 at any time outstanding;

(o)licenses, sub-licenses, leases, subleases or any other occupancy rights
granted to others in the ordinary course of business that do not materially
interfere with the conduct of the business of the Company and the Subsidiaries,
taken as a whole;

(p)Liens in favor of providers of credit card processing services that arise by
contract in the ordinary course of business;

(q)Liens in favor of customs and revenue authorities arising as a matter of
applicable law to secure the payment of customs’ duties in connection with the
importation of goods;

(r)Liens encumbering cash deposits in an amount not to exceed $5,000,000 to
secure Buy-Back Obligations;

(s)Liens on cash earnest money deposits or other escrow arrangements made in
connection with any letter of intent or purchase agreement;

(t)any encumbrance or restriction (including pursuant to put and call agreements
or buy/sell arrangements) with respect to the Equity Interests of any joint
venture or similar arrangement pursuant to the joint venture or similar
agreement with respect to such joint venture or similar arrangement;

(u)deposits securing Swap Obligations permitted under Section 6.07;

(v)non-exclusive licenses and sublicenses of, or other non-exclusive grants of
rights to use, intellectual property rights (i) in the ordinary course of
business not interfering, individually or in the aggregate, in any material
respect with the conduct of the business of the Company and its Restricted
Subsidiaries, taken as a whole, (ii) existing as of the Effective Date, or (iii)
between or among the Loan Parties and any Restricted Subsidiaries (or between or
among any Loan Parties or Restricted Subsidiaries);

(w)Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(x)the sale or discount, in the ordinary course of business, of accounts
receivable in connection with the compromise or collection thereof and not in
connection with any financing or factoring arrangements.

(y)rights of customers with respect to Inventory which arise from deposits and
progress payments made in the ordinary course of business;

(z)Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof; and

122

--------------------------------------------------------------------------------

 

(aa)Liens in favor of a Factor solely on those accounts receivable (and the
rights ancillary thereto) of the Company and its Restricted Subsidiaries that
are purchased by a Factor pursuant to a Factoring Agreement from time to time.

Notwithstanding the foregoing, none of the Liens may at any time attach to any
Loan Party’s Borrowing Base Collateral, other than (i) Liens created pursuant to
any Loan Document, (ii) those permitted under the definition of Permitted
Encumbrances, and (iii) so long as such Liens are junior to the Liens on the
Borrowing Base Collateral, Liens permitted under clauses (b), (c), (d), (k),
(n), (o), (q), (v), (w), (x) and (y) of this Section 6.02.

 

SECTION 6.03.Fundamental Changes

.  (a) No Loan Party will, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, consummate a Division as a
Dividing Person, or permit any other Person to merge into or consolidate with
it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto (or, in the case of a Limited Condition
Acquisition, at the time of the entry into of the Limited Condition Acquisition
Agreement) no Event of Default shall have occurred and be continuing, (i) any
Restricted Subsidiary of any Borrower may merge into a Borrower in a transaction
in which such Borrower is the surviving entity, (ii) any Loan Party (other than
a Borrower) may merge into any other Loan Party (other than a Borrower) in a
transaction in which the surviving entity is a Loan Party, (iii) any Loan Party
(other than a Borrower) may merge into any Restricted Subsidiary (other than a
Loan Party) in a transaction in which the surviving entity becomes a Loan Party
substantially concurrently with the completion of the applicable merger or
consolidation in accordance with Section 5.14 or is such Loan Party, (iv) any
Restricted Subsidiary (other than a Loan Party) may merge into any Loan Party in
a transaction in which the surviving entity is a Loan Party or becomes a Loan
Party substantially concurrently with the completion of the applicable merger or
consolidation in accordance with Section 5.14, (v) any Restricted Subsidiary
(other than a Loan Party) may merge into any other Restricted Subsidiary (other
than a Loan Party), (vi) any Borrower may merge into any other Borrower with the
same country of domicile, (viii) any Person may merge with or into the Company
or any of its Subsidiaries in connection with a Permitted Acquisition, in each
case of the foregoing clauses (i) through (viii), other than pursuant to a
Division; provided that (x) in the case of a merger involving the Company, a
Borrower or another Loan Party, the continuing or surviving Person shall be the
Company, a Borrower or such Loan Party (or will become a Loan Party
substantially concurrently therewith in accordance with Section 5.14 (without
regard to the time periods set forth in clause (a) and (b) thereof) and (y)
otherwise the continuing or surviving Person shall be a Wholly-Owned Subsidiary
of the Company, and (viii) any Restricted Subsidiary that is not a Borrower may
liquidate or dissolve if (i) the Borrower which owns (directly or indirectly)
such Subsidiary determines in good faith that such liquidation or dissolution is
in the best interests of such Borrower and is not materially disadvantageous to
the Lenders and (ii) all assets of such Restricted Subsidiary are transferred to
a Loan Party.

(b)No Loan Party will, nor will it permit any Restricted Subsidiary to, engage
in any business other than the business conducted by the Company and its
Restricted Subsidiaries as of the Effective Date and businesses and activities
which are extensions thereof or otherwise incidental, complementary,
synergistic, reasonably related, or ancillary thereto (and non-core incidental
business acquired in connection with any Permitted Acquisition or Investment
permitted under Section 6.04).

(c)No Loan Party will, nor will it permit any Subsidiary to, change its fiscal
year from the basis in effect on the Effective Date without the consent of the
Administrative Agent, except that the foregoing shall not prohibit any
Subsidiary from changing its fiscal year to match the fiscal year of the
Company.

123

--------------------------------------------------------------------------------

 

(d)The Company shall not operate as anything other than a “C corporation” as
defined by the IRS for income tax filing purposes.

SECTION 6.04.Investments, Loans, Advances, Guarantees and Acquisitions

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, form a
Subsidiary, purchase, hold or acquire (including pursuant to any merger with any
Person that was not a Loan Party and a wholly owned Restricted Subsidiary prior
to such merger) any Equity Interests, evidences of Indebtedness or other
securities of (including any option, warrant or other right to acquire any of
the foregoing), make or hold any loans or advances to, Guarantee any obligations
of, or make or hold any other investment  in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise) (each such transaction, an “Investment”), except:

(a)(i) Investments in existence on the date hereof and described in
Schedule 6.04 and (ii) Investments existing on the Effective Date in Restricted
Subsidiaries existing on the Effective Date;

(b)Investments (including Guarantees) by (i) any Loan Party in or to any other
Loan Party, (ii) any Restricted Subsidiary that is not a Loan Party in or to any
Loan Party or in or to any other Restricted Subsidiary that is not a Loan Party,
and (iii) any Investment of Loan Party in or to any Restricted Subsidiary that
is not a Loan Party; provided that, in the case of this clause (iii), (A) such
Investments shall not exceed $10,000,000 in the aggregate at any given time and
(B) any such Investments in the form of Equity Interests or Indebtedness held by
a Loan Party shall be pledged pursuant to the Collateral Documents (subject to
the limitations and exclusions herein and therein);

(c)Investments in cash and Permitted Investments;

(d)Investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(e)Investments in the form of Swap Agreements permitted by Section 6.07;

(f)loans or advances to employees, directors or officers in the ordinary course
of business up to a maximum of $5,000,000 in the aggregate at any one time
outstanding;

(g)Investments in the form of Restricted Payments permitted pursuant to Section
6.08;

(h)Guarantees permitted by Section 6.01 (subject, in the case of intercompany
guarantees, to clause (b) above);

(i)Investments in (x) Unrestricted Subsidiaries and (y) joint ventures and other
minority-owned Persons; provided, that the aggregate amount of all such
Investments shall not at any time exceed the greater of $25,000,000 and 1.75% of
Total Assets (determined as of the last day of the Company’s most recently
completed fiscal year in respect of which the Borrower Representative has
delivered financial statements in accordance with Section 5.01) at any time
outstanding; and provided further that no Default or Event of Default shall be
deemed to have occurred if such aggregate amount of such Investment shall at a
later time exceed 1.75% of Total Assets so long as, at the time of the making,
purchase, holding or acquisition thereof, such Investment was permitted to be
made, purchased, held or acquired;

(j)(i) endorsements for collection or deposit in the ordinary course of
business, (ii) extensions of trade credit (other than to Affiliates of the
Company) arising or acquired in the ordinary

124

--------------------------------------------------------------------------------

 

course of business, and (iii) receivables owing to the Company or any of its
Restricted Subsidiaries and advances to suppliers, in each case if created,
acquired or made in the ordinary course of business and payable or dischargeable
in accordance with customary trade terms;

(k)notes payable, or stock or other securities issued by Account Debtors to a
Loan Party or Restricted Subsidiary pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business;

(l)Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary or consolidates or merges with the Company or any of the
Restricted Subsidiaries (including in connection with a Permitted Acquisition)
so long as such Investments were not made in contemplation of such Person
becoming a Restricted Subsidiary or of such consolidation or merger;

(m)Investments received in connection with the disposition of assets permitted
by Section 6.05;

(n)any other Investments (including Acquisitions) whether or not of a type
described in the other paragraphs of this Section 6.04; provided that, (i) both
immediately before and immediately after giving pro forma effect to any such
Investment pursuant to this clause (n), no Specified Event of Default shall have
occurred and be continuing and the Payment Conditions shall be satisfied with
respect to such Investment and (ii) any Acquisitions made pursuant to this
clause (n) must constitute a Permitted Acquisition;

(o)other Investments (whether or not of a type described in the other paragraphs
of this Section 6.04) other than Acquisitions, not to exceed the greater of
$50,000,000 and 3.50% of Total Assets (determined as of the last day of the
Company’s most recently completed fiscal year in respect of which the Borrower
Representative has delivered financial statements in accordance with Section
5.01) at any time outstanding; provided that, both immediately before and after
giving pro forma effect to any such Investment incurred pursuant to this clause
(o), no Event of Default shall have occurred and be continuing; and provided
further that no Default or Event of Default shall be deemed to have occurred if
such aggregate amount of such Investment shall at a later time exceed 3.50% of
Total Assets so long as, at the time of the making, purchase, holding or
acquisition thereof, such Investment was permitted to be made, purchased, held
or acquired;

(p)Investments (i) constituting customer advances or (ii) arising as a result of
any required payment under any Buy-Back Arrangement, in an aggregate amount of
clauses (i) and (ii) not to exceed the greater of $75,000,000 and 7.5% of Total
Assets (determined as of the last day of the Company’s most recently completed
fiscal year in respect of which the Borrower Representative has delivered
financial statements in accordance with Section 5.01 (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)) at any time outstanding;

(q)to the extent otherwise permitted hereunder, the creation or formation of new
Subsidiaries (as opposed to the Acquisition of new Subsidiaries), so long as all
applicable requirements under Section 5.14 shall have been, or concurrently
therewith are, satisfied;

(r)transactions permitted under Section 6.03(a), so long as any such transaction
is otherwise permitted under this Agreement;

(s)advances made in connection with purchases of goods or services in the
ordinary course of business;

125

--------------------------------------------------------------------------------

 

(t)equity Investments by any Loan Party in any Subsidiary of such Loan Party
that is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law;

(u)(i) Investments the sole payment for which is the common stock or other
Equity Interests of the Company and which do not constitute Indebtedness and
(ii) cash in lieu of fractional shares;

(v)advances of payroll payments to employees in the ordinary course of business;

(w)any earnout or customary indemnity, purchase price adjustment, or similar
obligation payable to the Company or any of its Restricted Subsidiaries pursuant
to a Permitted Acquisition or a disposition permitted under Section 6.05;

(x)Investments in respect of (i) customary warranties or indemnities made in
trade contracts, asset sale agreements, acquisition agreements, commitment
letters, engagement letters and brokerage and deposit agreements in the ordinary
course of business, and customary warranties and indemnities to lenders in any
document evidencing Indebtedness permitted pursuant to Section 6.01 with respect
to the guarantor, (ii) any indemnities made in connection with liability of a
Person’s directors, officers and employees in their capacities as such as
permitted by applicable law and (iii) performance guarantees provided by the
Company or any of its Subsidiaries for the benefit of the Company or a
Subsidiary in the ordinary course of business;

(y)payments made or to be made based on past or future obligations in connection
with any profit and loss pooling agreements by and among the Foreign
Subsidiaries that are Restricted Subsidiaries;

(z)Investments (other than loans or advances) made in the ordinary course of
business, consistent with past practice, in connection with obtaining,
maintaining or renewing client transactions; and

(aa)Investments received in connection with the bankruptcy or reorganization of,
or settlement or satisfaction or partial satisfaction of delinquent accounts and
disputes with, customers, suppliers and other account debtors, in each case in
the ordinary course of business or upon the foreclosure with respect to any
secured investment.

For purposes of determining compliance with this Section 6.04, in the event that
an Investment (or any portion thereof) meets the criteria of more than one of
the categories of permitted Investments described in clauses (a) through (aa)
above, the Company and the Restricted Subsidiaries, in their sole discretion,
will be permitted to divide and classify such Investment (or any portion
thereof) on the date of incurrence, and at any time and from time to time may
later reclassify all or any portion of any Investment as having been incurred
under any category of permitted Investments described in clauses (a) through
(aa) above so long as such Investment is permitted to be incurred pursuant to
such provision at the time of reclassification.  For the avoidance of doubt, an
Investment entered into in reliance on clause (o) above that was permitted at
the time entered into shall continue to be permitted under such clause
notwithstanding any failure to satisfy the Payment Conditions (or any other
condition in such clause) at a later date with respect to any subsequent
Investment.

 

For purposes of determining the amount of any Investment outstanding, such
amount shall be deemed to be the amount of such Investment when made, purchased
or acquired (without adjustment for subsequent increases or decreases in the
value of such Investment, but giving effect to any net reduction in such
Investment resulting from any repurchase, repayment or redemption of such
Investment, proceeds

126

--------------------------------------------------------------------------------

 

realized on the sale of such Investments and taking into account any funds
returned to the Person making the Investments (including amounts received
representing interest, dividends or any other return of capital)).

 

SECTION 6.05.Asset Sales

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset (including pursuant to a
Division), including any Equity Interest owned by it, nor will any Loan Party
permit any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Company or another Restricted
Subsidiary in compliance with Section 6.04), except:

(a)the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Company or any of its Restricted Subsidiaries;

(b)sales or other issuances of Equity Interests of the Company;

(c)sales, transfers and dispositions of assets to the Company or any Restricted
Subsidiary, provided that, if any such sales, transfers or dispositions are made
by a Loan Party to a Restricted Subsidiary that is not a Loan Party, either (i)
such sales, transfers or dispositions shall be made in compliance with
Section 6.09 (without giving effect to clause (ii) thereof) or (ii) both
immediately before and immediately after giving pro forma effect to such sales,
transfers or dispositions, no Specified Event of Default shall have occurred and
be continuing and the Payment Conditions shall be satisfied;

(d)the sale of Inventory in the ordinary course of business;

(e)sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof;

(f)the disposition of any Swap Agreement;

(g)dispositions of cash in the ordinary course of business and sales, transfers
and dispositions constituting Permitted Investments and other Investments
permitted by Section 6.04;

(h)non-exclusive licenses and sublicenses of, or other non-exclusive grants of
rights to use, intellectual property rights (x) in the ordinary course of
business not interfering, individually or in the aggregate, in any material
respect with the conduct of the business of the Company and its Restricted
Subsidiaries, taken as a whole, (y) existing as of the Effective Date, or (z)
between or among the Loan Parties and/or any Restricted Subsidiaries;

(i)leases, subleases, licenses or sublicenses of real or personal property not
constituting Collateral reported by the Borrowers as included in any Borrowing
Base in the most recent Borrowing Base Certificate that are granted by the
Company or any of its Restricted Subsidiaries to others in the ordinary course
of business not detracting from the value of such real or personal property or
interfering in any material respect with the business of the Company or any of
its Restricted Subsidiaries; provided that, if requested by the Administrative
Agent and customary in the jurisdiction where such property is located, any such
leases, subleases, licenses or sublicenses of any Mortgaged Real Property shall
be subordinate to the applicable Mortgage, if any, encumbering such Mortgaged
Real Property and, if reasonably required by the Administrative Agent, the
lessee, sublessee, licensee or sublicensee shall execute a subordination
agreement in form and substance reasonably acceptable to the Administrative
Agent;

127

--------------------------------------------------------------------------------

 

(j)dispositions, liquidations and dissolutions in connection with transactions
permitted by Section 6.03;

(k)any Restricted Payment permitted pursuant to Section 6.08;

(l)dispositions resulting from any casualty or other damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of the Company or any Restricted Subsidiary;

(m)Sale and Leaseback Transactions permitted by Section 6.06;

(n)so long as no Event of Default is continuing or would result therefrom,
sales, transfers or dispositions of non-strategic assets acquired as part of a
Permitted Acquisition which are sold for fair market value payable in cash upon
such sale;

(o)sales, transfers and other dispositions of the Equity Interests in
Unrestricted Subsidiaries or joint ventures;

(p)sales, transfers, leases and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other clause of
this Section which are for not less than fair market value; provided that both
immediately before and after giving effect thereto, no Event of Default shall
have occurred and be continuing and the aggregate fair market value of all
assets sold, transferred, leased or otherwise disposed of since the Effective
Date in reliance upon this clause (p) shall not exceed during the twelve-month
period ending with the month in which any such sale, lease transfer or other
disposition occurs, 10% of Total Assets (determined as of the last day of the
Company’s most recently completed fiscal year in respect of which the Borrower
Representative has delivered financial statements in accordance with Section
5.01); provided further that, in addition to the foregoing, the Loan Parties and
their Restricted Subsidiaries may make unlimited sales, transfers, leases or
dispositions of assets so long as a Cash Dominion Period is not in effect and
the Payment Conditions shall have been satisfied at the time of such sale,
transfer, lease or disposition;

(q)consignment arrangements (as consignor or consignee) or similar arrangements
for the sale of goods in the ordinary course of business;

(r)dispositions of equipment to the extent that (i) the relevant property or
asset is exchanged for credit against the purchase price of similar replacement
property or asset or (ii) the proceeds of the relevant disposition are promptly
applied to the purchase price of such replacement property or asset;

(s)the granting of any Liens permitted under Section 6.02;

(t)the lapse, abandonment or other disposition of intellectual property, in each
case, which, in the reasonable judgment of the applicable Loan Party, is no
longer economically desirable or practicable to maintain or used in any material
respects in the conduct of the business of the Company and its Subsidiaries,
taken as a whole;

(u)any voluntary termination or non-renewal of capital or operating leases in
the ordinary course of business;

(v)sales of accounts receivable and related assets (including contract rights)
to a Factor pursuant to the Factoring Agreement;

128

--------------------------------------------------------------------------------

 

(w)dispositions to landlords of improvements made to leased real property
pursuant to customary terms of leases entered into in the ordinary course of
business;

(x)any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights, tort or other litigation claims, or voluntary
termination of other contracts or assets, in the ordinary course of business or
consistent with past practice; and

(y)the lease of real property pursuant to that certain Site Lease Agreement, by
and between GROVE U.S. L.L.C., a Delaware limited liability company, and KEEN
Transport, Inc., a Pennsylvania corporation, dated on or about April 1, 2018,
and as in effect on the Effective Date, for a portion of the premises located at
1565 Buchanan Trail East, Shady Grove, Pennsylvania, at an annual rent of $1.00,
for the purposes of storing various types crane lifting products, machinery,
equipment and replacement parts.

SECTION 6.06.Sale and Leaseback Transactions

.  No Loan Party will, nor will it permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred (a “Sale and Leaseback Transaction”), except for
any such sale of any fixed or capital assets by any Borrower or any Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 360 days (or such longer
period agreed to by the Administrative Agent) after such Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital
asset.

SECTION 6.07.Swap Agreements

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, enter
into any Swap Agreement, except (a) Swap Agreements entered into to hedge or
mitigate risks to which the Company or any Restricted Subsidiary has actual
exposure (other than those in respect of Equity Interests of the Company or any
Restricted Subsidiary), (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any Restricted
Subsidiary and (c) any other Swap Agreement entered into for any other
non-speculative purposes.

SECTION 6.08.Restricted Payments; Certain Payments of Indebtedness.  

(a)No Loan Party will, nor will it permit any Restricted Subsidiary to, declare
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:

(i)the Company or any Restricted Subsidiary may make Restricted Payments with
respect to its common stock (including any stock options) payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, in each case including share exchanges and conversions;

(ii)Restricted Subsidiaries may declare and pay dividends ratably with respect
to their Equity Interests (whether in cash, in kind or constituting additional
Equity Interests);

(iii)the Company and the Restricted Subsidiaries may make Restricted Payments
pursuant to and in accordance with stock plans, equity award plans or other
benefit plans for management, directors or employees of the Company and the
Restricted Subsidiaries (including non-cash repurchases of Equity Interests
deemed to occur upon the exercise of equity awards if such Equity Interests
represent a portion of the purchase price therefor);

129

--------------------------------------------------------------------------------

 

(iv)the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Company or any Restricted Subsidiary of the Company
held by any current or former officer, director, employee, consultant or agent
of the Company or any of its Restricted Subsidiaries (or heirs or other
permitted transferees thereof) upon death, disability, retirement, severance or
termination of employment or service or in connection with a stock plan or
agreement, employment agreement, shareholders agreement, or similar agreement,
plan or arrangement, including amendments thereto; provided that the aggregate
price paid for all such repurchased, redeemed, acquired or retired Equity
Interests pursuant to this clause (iv), plus the aggregate amount of
Indebtedness incurred pursuant to Section 6.01(o), may not exceed $4,000,000 in
any fiscal year (with unused amounts being available to be used in any later
fiscal year) or $20,000,000 for the term of this Agreement;

(v)the Company and the Restricted Subsidiaries may make cash payments in lieu of
fractional shares;

(vi)the Company may declare or make, or agree to pay or make, directly or
indirectly, any other Restricted Payments (whether or not of a type described in
the other paragraphs of this Section 6.08) so long as, both immediately before
and after giving pro forma effect to such Restricted Payment (x) no Event of
Default shall have occurred and be continuing and (y) the Payment Conditions
shall be satisfied after giving effect to such Restricted Payments;

(vii)any Restricted Subsidiary of a Borrower which is not a Wholly-Owned
Subsidiary may pay dividends to its shareholders generally so long as such
Borrower or its respective Subsidiary which owns the Equity Interests or
interests in the Subsidiary paying such dividends receives at least its
proportionate share thereof;

(viii)the Company or any Restricted Subsidiary may pay dividends within 60 days
after the date of declaration of such dividend if such dividend would have been
permitted hereunder on the date of the declaration;

(ix)the Company or any Restricted Subsidiary may declare or make, or agree to
pay or make, directly or indirectly, any other Restricted Payments (whether or
not of a type described in the other paragraphs of this Section 6.08) in an
aggregate amount not to exceed $15,000,000 so long as no Event of Default shall
have occurred and be continuing;

(x)payments made or to be made based on past or future obligations in connection
with any profit and loss pooling agreements by and among the Company and its
Restricted Subsidiaries or among Restricted Subsidiaries;

(xi)the Company or any Restricted Subsidiary may make repurchases of Equity
Interests of the Company (i) deemed to occur on the exercise of stock options or
warrants or similar rights if such Equity Interests represent the delivery of a
portion of the Equity Interests subject to such options or warrants or similar
rights in satisfaction of the exercise price of such stock options, warrants or
similar rights (and do not involve cash consideration) or (ii) deemed to occur
in the case of payment by the Company of withholding or similar Taxes payable by
any future, present or former officer, director, employee, consultant or agent
(or heirs or other permitted transferees thereof), in connection with the
exercise or vesting of stock options, restricted stock warrants or similar
rights (in lieu of a portion of the shares that otherwise would be issued upon
such exercise or vesting); and

(xii)payments and distributions to dissenting holders of Equity Interests (that
are not Affiliates of the Company) pursuant to or in connection with a merger,
consolidation, amalgamation or

130

--------------------------------------------------------------------------------

 

other business combination or transfer of all or substantially all of the assets
of any of the Restricted Subsidiaries that complies with the terms of this
Agreement.

(b)No Loan Party will, nor will it permit any Subsidiary to, make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness or any earnout, except:

(i)payment of Indebtedness created under the Loan Documents;

(ii)payment of regularly scheduled interest and principal payments or
reimbursement obligations under letters of credit, in each case, as and when due
in respect of any Indebtedness permitted under Section 6.01, other than payments
in respect of (A) the Subordinated Indebtedness prohibited by the subordination
provisions thereof (with the understanding that unsecured Indebtedness incurred
pursuant to 6.01(v) shall not provide for regularly scheduled principal payments
(or other mandatory prepayments) prior to six (6) months after the Maturity
Date), and (B) earnouts or any other similar types of deferred purchase price
for property or services;

(iii)refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv)(x) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by the terms of Section 6.05 or
(y) payment of Indebtedness on Customary Mandatory Prepayment Terms;

(v)other payments in respect of Indebtedness or earnouts so long as, both before
and after giving effect to such payment, as of the date of any such payment, no
Event of Default shall have occurred and be continuing and the Payment
Conditions are satisfied;

(vi)payments of intercompany Indebtedness owed to any Loan Party;

(vii)the non-cash payment, purchase, redemption, defeasance or other acquisition
or retirement of any Subordinated Indebtedness or Permitted Long-Term
Indebtedness in exchange for Equity Interests of the Company; and

(viii)the redemption of the Existing Junior Secured Notes.

provided, however, that no such payment or distribution shall be made in respect
of any Indebtedness in violation of any intercreditor agreement or subordination
provisions applicable thereto.

SECTION 6.09.Transactions with Affiliates

.  The Loan Parties will not, and will not permit any of the Restricted
Subsidiaries to, enter into any transaction or series of transactions involving
$10,000,000 or more in the aggregate, whether or not in the ordinary course of
business, with any officer, director, shareholder or Affiliate of any such
Person other than (i) on terms and conditions substantially as favorable to the
Company and its Restricted Subsidiaries as would be obtainable in a comparable
arm’s-length transaction with a Person other than an officer, director,
shareholder or Affiliate, (ii) transactions among the Company and/or any of the
Restricted Subsidiaries, (iii) loans or advances to directors, officers and
employees permitted under Section 6.04, (iv) the payment of reasonable fees to
directors of the Company or any Restricted Subsidiary who are not employees of
the Company or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for

131

--------------------------------------------------------------------------------

 

the benefit of, directors, officers or employees of the Company or its
Restricted Subsidiaries in the ordinary course of business, (v) any Restricted
Payment permitted by Section 6.08, (vi) any Investment permitted by Section
6.04; provided that other transactions with any Person in which such Investment
is made shall be subject to this Section 6.09; (vii) the transactions listed on
Schedule 6.09; and (viii) any Indebtedness permitted under Section 6.01(h),
provided that (x) if any such Affiliate transaction (or a series of related
Affiliate transactions which are similar or part of a common plan) involves
aggregate payments or other property with a fair market value in excess of
$15,000,000, the Borrower Representative shall deliver to the Administrative
Agent a certificate of a Responsible Officer certifying that such Affiliate
transaction complies with this covenant and (y) if any such Affiliate
transaction (or a series of related Affiliate transactions which are similar or
part of a common plan) involves aggregate payments or other property with a fair
market value in excess of $35,000,000, the Borrower Representative shall deliver
to the Administrative Agent a resolution of the board of directors of the
Company set forth in a certificate of a Responsible Officer certifying that such
Affiliate transaction complies with this covenant and that such Affiliate
transaction has been approved by a majority of the disinterested members of the
board of directors of the Company.

SECTION 6.10.Restrictive Agreements

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Secured Obligations, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Company or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Company or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by Requirement of Law or any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10, (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of assets (including the sale of Equity Interests) permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement or Liens permitted under Section 6.02 if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(v) the foregoing shall not apply to restrictions on Equity Interests in joint
ventures contained in any documents relating to the formation or governance
thereof, (vi) clause (b) of the foregoing shall not apply to restrictions
pursuant to any other indenture or agreement governing the issuance of
Indebtedness permitted hereunder (including, without limitation, and as
applicable, the Junior Notes Indenture, any other Junior Indebtedness, Permitted
Long-Term Indebtedness and Subordinated Indebtedness); provided that such
restrictions and conditions are customary for such Indebtedness as reasonably
determined in the good faith judgment of the Company, (vii) clause (a) of the
foregoing shall not apply to customary provisions in leases, license agreements
and other contracts restricting the assignment (including subletting) thereof,
(viii) the foregoing shall not apply to any agreement or other instrument of a
Person acquired by a Loan Party or any of its Restricted Subsidiaries in
existence at the time of such Permitted Acquisition (but not created in
connection therewith or in contemplation thereof); (ix) the foregoing shall not
apply to customary provisions contained in leases and other agreements entered
into in the ordinary course of business; (x) the foregoing shall not apply to
restrictions under agreements evidencing or governing or otherwise relating to
Indebtedness permitted under Section 6.01 of Subsidiaries that are not Loan
Parties; provided that such restriction is only with respect to the assets of
Subsidiaries that are not Loan Parties; (xi) clause (a) of the foregoing shall
not apply to restrictions on the transfer of any assets subject to a Lien
permitted by Section 6.02 and Indebtedness permitted by Section 6.01; (xii) the
foregoing shall not apply to restrictions contained in any trading, netting,
operating, construction, service, supply, purchase, credit card, credit card
processing service, debit card, stored value card, purchase card (including a
so-called “procurement card” or “P-card”) or other agreement to which any Loan
Party or any of its Subsidiaries is a party and entered into in

132

--------------------------------------------------------------------------------

 

the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of such Loan Party or such
Restricted Subsidiary that are the subject of such agreement, the payment rights
arising thereunder, the accounts associated with such agreement, or the proceeds
thereof and does not extend to any other asset or property of such Loan Party or
such Subsidiary or the assets or property of any other Subsidiary, (xiii) the
foregoing shall not apply to agreements requiring maintenance of a minimum net
worth and (xiv) the foregoing shall not apply to any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i) through (xiii); provided, however, that the provisions relating to such
encumbrance or restriction contained in any such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing are no less favorable to the Company, the Administrative Agent or
the Lenders in any material respect than the provisions relating to such
encumbrance or restriction contained in agreements referred to in such clauses
(i) through (xiii).

SECTION 6.11.Amendment of Material Documents

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, amend,
modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness or (b) its certificate or articles of incorporation or
organization, by-laws, operating, management or partnership agreement or other
organizational documents, in each case, to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.

SECTION 6.12.Fixed Charge Coverage Ratio

.  During any FCCR Test Period, the Borrowers will not permit the Fixed Charge
Coverage Ratio as of the last day of any period of four fiscal quarters ending
during such FCCR Test Period, to be less than 1.0 to 1.0.

SECTION 6.13.Rental Inventory

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, permit
(a) the net book value of all Inventory of all the Loan Parties that is leased
or rented to a customer, or held for lease or rent, to exceed $50,000,000 at any
time, or (b) more than twenty percent (20%) of the aggregate revenues of the
Company and its Restricted Subsidiaries in any fiscal year to be generated
through leasing or renting Inventory to customers.

SECTION 6.14.Buy-Back Limitations

.  No Loan Party will, nor will it permit any Restricted Subsidiary to, permit
the U.S. Dollar Amount of the Buy-Back Obligations at any time to exceed the
greater of (x) $75,000,000, and (y) seven and one-half percent (7.5%) of Total
Assets as of such date.

Article VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise, and, in the case of any such reimbursement
obligation, such failure shall continue unremedied for a period of one (1)
Business Day;

(b)any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

133

--------------------------------------------------------------------------------

 

(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party in this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
materially incorrect when made or deemed made (or, in the case of any
representation or warranty which is already subject to a materiality qualifier,
such representation or warranty shall prove to have been incorrect in any
respect when made or deemed made);

(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to a Borrower’s
existence), 5.08 or in Article VI (other than Section 6.06);

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article), and such failure shall continue
unremedied for a period of (i) five (5) days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of Section 5.01, Section 5.02 (other than Section
5.02(a)), 5.03 (other than with respect to a Loan Party’s existence) through
5.06, 5.08, 5.09, 5.10, 5.13 or 6.06 of this Agreement or (ii) thirty (30) days
after the earlier of any Loan Party’s knowledge of such breach or notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement;

(f)any Loan Party or Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue beyond the expiration of any applicable grace or
cure period;

(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that (i) this clause (g) shall not apply to (x) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, (y) mandatory prepayments of or mandatory
offer to purchase the Junior Notes or other Junior Indebtedness or Permitted
Long-Term Indebtedness, or (z) voluntary prepayments, tender offers or calls of
Indebtedness permitted hereunder or not prohibited hereby; and (ii) no Event of
Default shall be deemed to have occurred under this clause (g) (x) until such
time as any applicable period of cure or grace contained in any document
relating to such Material Indebtedness has expired or (y) if such default is
remedied or waived by the holders of such Material Indebtedness;

(h)other than with respect to any Person organized under the laws of Germany, an
involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, administration, receivership, reorganization or
other relief in respect of a Loan Party or Material Restricted Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a liquidator, receiver, interim receiver,
monitor, trustee, administrator, custodian, sequestrator, conservator or similar
official for any Loan Party or Material Restricted Subsidiary or for a

134

--------------------------------------------------------------------------------

 

substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)(i) any Loan Party or any Restricted Subsidiary shall (A) voluntarily
commence any proceeding or file any petition or proposal seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (B) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (C) apply
for or consent to the appointment of a liquidator, receiver, interim receiver,
monitor, trustee, custodian, sequestrator, conservator or similar official for
such Loan Party or Material Restricted Subsidiary or for a substantial part of
its assets, (D) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (E) make a general assignment for the
benefit of creditors or (F) take any action for the purpose of effecting any of
the foregoing or (ii) a German Insolvency Event shall occur in respect of any
German Loan Party;

(j)any Loan Party or any Restricted Subsidiary that is a Loan Party shall become
unable, admit in writing its inability, or publicly declare its intention not
to, or fail generally to pay its debts as they become due;

(k)(i) one or more judgments for the payment of money in an aggregate amount in
excess of $30,000,000 (excluding amounts covered by an unaffiliated insurer that
has not denied coverage; shall be rendered against any Loan Party, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party or
Restricted Subsidiary to enforce any such judgment; or (ii) any Loan Party or
Restricted Subsidiary shall fail within sixty (60) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;

(l)the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any payment
obligations of the Loan Guaranty to which it is a party, or any Loan Guarantor
shall deny that it has any further liability under the Loan Guaranty to which it
is a party, or shall give notice to such effect, including, but not limited to
notice of termination delivered pursuant to Section 10.08;

(m)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(n)a Change in Control shall occur;

(o)the occurrence of any “default” or “Event of Default”, as defined in any Loan
Document (other than this Agreement), or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided (but if no specific
grace period is provided therein, which default or breach continues beyond
thirty (30) days after the earlier of knowledge of such default or breach or
notice thereof);

(p)except as permitted by the terms of any Loan Document, (i) any Collateral
Document shall for any reason fail to create a valid security interest in any
Collateral (with respect to Collateral having an aggregate book value in excess
of $5,000,000) purported to be covered thereby, or (ii) any Lien (with respect
to Collateral having an aggregate book value in excess of $5,000,000) securing
any Secured

135

--------------------------------------------------------------------------------

 

Obligation shall cease to be a perfected, first priority Lien; in each case,
except (x) to the extent that any loss of such perfection or priority results
solely from the failure of the Administrative Agent (A) to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Documents or (B) to file Uniform Commercial Code continuation
statements and (y) as to Collateral consisting of real property to the extent
that such losses are covered in full by a lender’s title insurance policy and
such insurer has not denied such coverage; provided that any such affected
Collateral shall be deemed to be ineligible with respect to any determination of
any Borrowing Base;

(q)any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(r)any of the Borrowers or Subsidiaries shall have been notified by the Pensions
Regulator or the trustees of a Non-U.S. Pension Plan that any of them is liable
to pay any amount in respect of Non-U.S. Pension Plans, in each case, that could
reasonably be expected to result in a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers, and (iii) require cash collateral for
the LC Exposure in accordance with Section 2.06(j) hereof; and in the case of
any event with respect to the Borrowers described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and the cash collateral for the LC Exposure, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

Article VIII

The Administrative Agent

SECTION 8.01.Authorization and Action

.  

(a)Each Lender, on behalf of itself and any of its Affiliates that are Secured
Parties and the Issuing Bank hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors and
assigns to serve as the administrative agent and collateral agent under the Loan
Documents and each Lender and the Issuing Bank authorizes the Administrative
Agent to take

136

--------------------------------------------------------------------------------

 

such actions as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than within the United States, each Lender and the Issuing
Bank hereby grants to the Administrative Agent any required powers of attorney
to execute and enforce any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf.   Without limiting
the foregoing, each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.

(b)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Bank with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any other Loan Party, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, Issuing Bank or Secured Party or holder of any
other obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim

137

--------------------------------------------------------------------------------

 

against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;

(ii)where the Administrative Agent is required or deemed to act as a trustee in
respect of any Collateral over which a security interest has been created
pursuant to a Loan Document expressed to be governed by the laws of United
States or Germany, the obligations and liabilities of the Administrative Agent
to the Secured Parties in its capacity as trustee shall be excluded to the
fullest extent permitted by applicable law;

(iii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d)The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e)None of any Syndication Agent, any Co-Documentation Agent or the Lead
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

(f)In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any LC Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to

138

--------------------------------------------------------------------------------

 

pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and, except solely to the extent of the
Borrowers’ right to consent pursuant to and subject to the conditions set forth
in this Article, no Borrower nor any Subsidiary, or any of their respective
Affiliates, shall have any rights as a third party beneficiary under any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article.

 

SECTION 8.02.Administrative Agent’s Reliance, Indemnification, Etc.

.  

(a)Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by it under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.

(b)The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower Representative, a
Lender or the Issuing Bank, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or (vi)
the creation, perfection or priority of Liens on the Collateral.

(c)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any

139

--------------------------------------------------------------------------------

 

Lender or Issuing Bank and shall not be responsible to any Lender or Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Loan Party in connection with this Agreement or any other Loan Document, (v)
in determining compliance with any condition hereunder to the making of a Loan,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, may presume that such condition
is satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).

SECTION 8.03.Posting of Communications

.  

(a)The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”).

(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and each Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Bank and each Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER, ANY CO-DOCUMENTATION
AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN

140

--------------------------------------------------------------------------------

 

PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT OF DIRECT OR
ACTUAL DAMAGES AS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF ANY APPLICABLE PARTY; PROVIDED THAT ANY COMMUNICATION
TO ANY LENDERS, PROSPECTIVE LENDERS, PARTICIPANTS OR PROSPECTIVE PARTICIPANTS
OR, TO THE EXTENT SUCH DISCLOSURE IS OTHERWISE PERMITTED, TO ANY OTHER PERSON
THROUGH THE APPROVED ELECTRONIC PLATFORM SHALL BE MADE SUBJECT TO THE
ACKNOWLEDGEMENT AND ACCEPTANCE BY SUCH PERSON THAT SUCH COMMUNICATION IS BEING
DISSEMINATED OR DISCLOSED ON A CONFIDENTIAL BASIS (ON TERMS SUBSTANTIALLY THE
SAME AS SET FORTH IN SECTION 9.12 OR OTHERWISE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AND THE BORROWER REPRESENTATIVE), WHICH SHALL IN ANY EVENT
REQUIRE “CLICK THROUGH” OR OTHER AFFIRMATIVE ACTIONS ON THE PART OF THE
RECIPIENT TO ACCESS SUCH COMMUNICATION.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or Issuing Bank by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

 

(d)Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.

(e)Each of the Lenders, Issuing Bank and each Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f)Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or Issuing Bank to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

SECTION 8.04.Reliance

.  With respect to its Commitment, Loans and Letters of Credit, the Person
serving as the Administrative Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or Issuing Bank, as the
case may be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuing Bank or as
one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, any Loan Party, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank.

141

--------------------------------------------------------------------------------

 

SECTION 8.05.Successor Administrative Agent

.  

(a)The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Bank and the Borrower
Representative, whether or not a successor Administrative Agent has been
appointed.  Upon any such resignation, the Required Lenders shall have the
right, to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York or an Affiliate of any such bank.  In either case, such
appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent.  Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrowers, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Collateral Document, including
any action required to maintain the perfection of any such security interest),
and (ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank.  Following the effectiveness of the Administrative Agent's
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above.

SECTION 8.06.Acknowledgements of Lenders and Issuing Bank

.  

142

--------------------------------------------------------------------------------

 

(a)Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, the Lead
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, the Lead Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b)Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan Document pursuant to which it shall have become a Lender
hereunder.

(c)Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys' fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.07.Collateral Matters.

(a)Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the

143

--------------------------------------------------------------------------------

 

Secured Parties within the meaning of the term “secured party” as defined in the
UCC. In the event that any Collateral is hereafter pledged by any Person as
collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

(b)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Banking Services the obligations under which
constitute Secured Obligations and no Swap Agreement the obligations under which
constitute Secured Obligations, will create (or be deemed to create) in favor of
any Secured Party that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Loan Party
under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such arrangement in respect of Banking
Services or Swap Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent and collateral agent under
the Loan Documents and agreed to be bound by the Loan Documents as a Secured
Party thereunder, subject to the limitations set forth in this paragraph.

(c)The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(d). The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders or any other Secured Party for any failure to monitor or maintain any
portion of the Collateral.

(d)In relation to the German Collateral Documents the following additional
provisions shall apply:

(i)Each Lender authorizes JPMorgan Chase Bank, N.A. to enter into each of the
German Collateral Documents to which it is a party and to take all action
contemplated by such documents.  The Administrative Agent with respect to the
part of the Collateral secured pursuant to the German Collateral Documents or
any other security interest in Collateral created under German law (“German
Collateral”) shall:

(A)hold, administer and realise such German Collateral that is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder)
for the benefit of the Secured Parties: and

(B)hold, administer and realise any such German Collateral that is pledged
(verpfändet) or otherwise transferred to the Administrative Agent and is
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.

(ii)With respect to the German Collateral, each Secured Party hereby authorizes
and each future Secured Party authorizes and grants a power of attorney
(Vollmacht) to the Administrative Agent (whether or not by or through employees
or agents) to:

(A)accept as its representative (Stellvertreter) any pledge or other creation of
any accessory security right granted in favor of such Secured Party in
connection with the German Collateral Documents and to agree to and execute on
its behalf as its representative (Stellvertreter) any

144

--------------------------------------------------------------------------------

 

amendments and/or alterations to any German Collateral Document or any other
agreement related to such German Collateral which creates a pledge or any other
accessory security right (akzessorische Sicherheit) including the release or
confirmation of release of such security;

(B)execute on behalf of itself and the Secured Parties where relevant and
without the need for any further referral to, or authority from, the Secured
Parties or any other person all necessary releases of any such German Collateral
secured under the German Collateral Documents or any other agreement related to
such German Collateral;

(C)realise such German Collateral in accordance with the German Collateral
Documents or any other agreement securing such German Collateral;

(D)make and receive all declarations and statements and undertake all other
necessary actions and measures which are necessary or desirable in connection
with such German Collateral or the German Collateral Documents or any other
agreement securing the German Collateral;

(E)take such action on its behalf as may from time to time be authorized under
or in accordance with the German Collateral Documents; and

(F)to exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Secured Parties under the German Collateral
Documents together with such powers and discretions as are reasonably incidental
thereto.

(iii)Each of the Secured Parties agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any Loan Document, the relationship of the Secured Parties to the
Administrative Agent shall be construed as one of principal and agent but, to
the extent permissible under the laws of Germany, all the other provisions of
this Agreement shall have full force and effect between the parties hereto.

(iv)Each Secured Party hereby ratifies and approves, and each future Secured
Party ratifies and approves, all acts and declarations previously done by the
Administrative Agent on such Person’s behalf (including, for the avoidance of
doubt, the declarations made by the Administrative Agent as representative
without power of attorney (Vertreter ohne Vertretungsmacht) in relation to the
creation of any pledge (Pfandrecht) on behalf and for the benefit of each
Secured Party as future pledgee or otherwise); and

(v)For the purpose of performing its rights and obligations as Administrative
Agent and to make use of any authorization granted under the German Collateral
Documents each Secured Party hereby authorizes, and each future Secured Party
hereby authorizes, the Administrative Agent to act as its agent
(Stellvertreter), and releases the Administrative Agent from any restrictions on
representing several Persons and self-dealing under any applicable law, and in
particular from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch).  The Administrative Agent has the power to grant
sub-power of attorney, including the release from the restrictions of Section
181 of the German Civil Code.

(e)Each Loan Party hereby irrevocably and unconditionally undertakes (and to the
extent necessary undertakes in advance) to pay to the Administrative Agent
amounts equal to any amounts owing from time to time by such Loan Party to any
Secured Party under this Agreement any other Loan Document or other relevant
document pursuant to any Secured Obligations as and when those amounts are due
under any Loan Document or other relevant document (such payment undertakings
under this Section 8.07(e) and the obligations and liabilities resulting
therefrom being the “Parallel Debt”).

145

--------------------------------------------------------------------------------

 

(i)The Administrative Agent shall have its own independent right to demand
payment of the Parallel Debt by the Loan Parties.  Each Loan Party and the
Administrative Agent acknowledge that the obligations of each Loan Party under
this Section 8.07(e) are several, separate and independent from, and shall not
in any way limit or affect, the corresponding obligations of each Loan Party to
any Secured Party under this Agreement any other Loan Document  or other
relevant document (the “Corresponding Debt”) nor shall the amount for which each
Loan Party is liable under Section 8.07(e) be limited or affected in any way by
its Corresponding Debt provided that:

(A)the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);

(B)the Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;

(C)the Parallel Debt will be payable in the currency or currencies of the
Corresponding Debt;

(D)the Borrowers shall have all objections and defenses against the Parallel
Debt as the Borrowers have against the Corresponding Debt (including
Corresponding Debt reinstated for any reason); and

(E)for the avoidance of doubt the Parallel Debt will become due and payable at
the same time when the Corresponding Debt becomes due and payable.

(ii)the security granted under any German Collateral Document with respect to
Parallel Debt is granted to the Administrative Agent in its capacity as sole
creditor of the Parallel Debt.

(iii)Without limiting or affecting the Administrative Agent’s rights against any
Loan Party (whether under this Agreement or any other Loan Document), each Loan
Party acknowledges that:

(A)nothing in this Agreement shall impose any obligation on the Administrative
Agent to advance any sum to any Loan Party or otherwise under any Loan Document;
and

(B)for the purpose of any vote taken under any Loan Document, the Administrative
Agent shall not be regarded as having any participation or commitment other that
those which it has in its capacity as a Lender.

(iv)The parties to this Agreement acknowledge and confirm that the parallel debt
provisions contained herein shall not be interpreted so as to increase the
maximum total amount of the Secured Obligations.

(v)The Parallel Debt shall remain effective in case a third Person should assume
or be entitled, partially or in whole, to any rights of any of the Secured
Parties under any of the other Loan Documents, be it by virtue of assignment,
assumption or otherwise; and

146

--------------------------------------------------------------------------------

 

(vi)All monies received or recovered by the Administrative Agent pursuant to
this Agreement and all amounts received or recovered by the Administrative Agent
from or by the enforcement of any security granted to secure the Parallel Debt
shall be applied in accordance with Section 2.18 of this Agreement.

SECTION 8.08.Credit Bidding

.  The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or (b)
at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative Agent shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Obligations and the equity interests
and/or debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle,

147

--------------------------------------------------------------------------------

 

the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

SECTION 8.09.Certain ERISA Matters

.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower or any other Loan Party, that none of the
Administrative Agent or any of its respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

148

--------------------------------------------------------------------------------

 

(c)The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 8.10.Flood Laws

.  JPMCB has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the Flood Laws. JPMCB, as
administrative agent or collateral agent on a syndicated facility, will post on
the applicable electronic platform (or otherwise distribute to each Lender in
the syndicate) documents that it receives in connection with the Flood
Laws.  However, JPMCB reminds each Lender and Participant in the facility that,
pursuant to the Flood Laws, each federally regulated Lender (whether acting as a
Lender or Participant in the facility) is responsible for assuring its own
compliance with the flood insurance requirements.

Article IX

Miscellaneous

SECTION 9.01.Notices

.  (a) Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:

 

(i)

if to any Loan Party, to the Borrower Representative at:

The Manitowoc Company, Inc.

One Park Plaza

11270 West Park Place

Suite 1000

Milwaukee, WI 53224

Attention: Chief Financial Officer and Treasurer

Fax No.: (414) 760-4602

 

 

(ii)

if to the Administrative Agent, Swingline Lender or Issuing Bank, to:

JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 22
Chicago, IL 60603
Attention:  Asset Based Lending Operations

Fax No: (312) 377-1091

 

149

--------------------------------------------------------------------------------

 

and, in the case of a notice regarding the German Borrower, to:

 

J.P. Morgan Europe Limited
25 Bank Street, Canary Wharf
London E145JP
United Kingdom

Attention: Matthew Sparkes

Fax: +44 (0)20 3493 1365

Email: matthew.c.sparkes@jpmorgan.com

 

And, in the case of German Swingline Loans, to:

 

J.P. Morgan Europe Limited
Loans Agency 6th floor
25 Bank Street, Canary Wharf
London E145JP
United Kingdom
Attention: Loans Agency
Fax:  +44 20 7777 2360

Email: Loan_and_agency_london@jpmorgan.com

 

with a copy to:

 

JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 7
Chicago, IL 60603
Attention:  Asset Based Lending Operations

Fax No: (312) 377-1091

 

 

(iii)

if to any other Lender, to it at its address or fax number set forth in its
Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems or Approved Electronic Platforms, as applicable, to
the extent provided in paragraph (b) below shall be effective as provided in
such paragraph.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems or Approved Electronic Platforms, as
applicable, or pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01(c)
unless otherwise agreed by the Administrative Agent and the applicable
Lender.  Each of the Administrative Agent and the Borrower Representative (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems or Approved
Electronic Platforms pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise proscribes, all such
notices and other communications (i) sent to an e‑mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as

150

--------------------------------------------------------------------------------

 

by the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e‑mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e‑mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c)Any party hereto may change its address, fax number or e‑mail address for
notices and other communications hereunder by notice to the other parties
hereto.  

SECTION 9.02.Waivers; Amendments

.  (a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)Except as provided in the first sentence of Section 2.09(f) (with respect to
any commitment increase) and subject to Sections 2.14(c) and 5.14(j), and
subject to clauses (c) through (g) of this Section 9.02, neither this Agreement
nor any other provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders; provided that, no such agreement shall (i) increase
the Commitment of any Lender without the written consent of such Lender
(including any such Lender that is a Defaulting Lender), (ii) reduce or forgive
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby; provided that, (x) any amendment
to the financial covenant, borrowing base or availability definitions in this
Agreement shall not constitute a reduction in the rate of interest or the
reduction or forgiveness of any interest for purposes of this clause (ii) and
(y) the default interest rate specified in Section 2.13(d) may be postponed,
delayed, reduced, waived or modified with the consent of the Required Lenders,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby; provided that, mandatory prepayments pursuant to Section
2.11(c) may be postponed, delayed, reduced, waived or modified with the consent
of the Required Lenders, (iv) other than as set forth in Section 9.02(c), change
2.09(c), Section 2.18(b) or (d) in a manner that would alter the ratable
reduction of Commitments or the manner in which payments are shared, without the
written consent of each Lender (other than any Defaulting Lender) directly
affected thereby, (v) change the definition of any Borrowing Base (or any
defined terms used therein) in a manner that makes more credit available,
increase the advance rates set

151

--------------------------------------------------------------------------------

 

forth in the definition of Borrowing Base or add new categories of eligible
assets, in each case, without the written consent of the Supermajority Lenders;
provided, that the Administrative Agent may adjust Reserves in its Permitted
Discretion, (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or “Supermajority Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (viii) release all or
substantially all of the value of the Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents, including with respect to a
sale, disposition or dissolution of a Loan Guarantor permitted herein), without
the written consent of each Lender (other than any Defaulting Lender), or (ix)
except as provided in clause (d) of this Section or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender (other than any Defaulting Lender); provided further that, no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Bank
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.20 shall require the consent of the Administrative Agent, the
Issuing Bank and the Swingline Lender); provided further that no such agreement
shall amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Borrower Representative and
the Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.

(c)Notwithstanding the foregoing, this Agreement and any other Loan Document may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrowers (x) to add one or more
credit facilities to this Agreement and to permit extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

(d)The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent to release (and/or, in connection with clauses (2) through
(5), subordinate), and the Administrative Agent shall release (and/or, in
connection with clauses (2) through (5), subordinate) any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (1) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated  Obligations), and the cash
collateralization (which may include issuance of a back-up letter of credit
covering all Unliquidated Obligations in a manner reasonably satisfactory to
each affected Lender), in which case the Administrative Agent is also authorized
to terminate the Loan Documents and release the Loan Guaranty, (2) constituting
property being sold or disposed of (including transfers of property from a Loan
Party to a Restricted Subsidiary that is not a Loan Party) if the Loan Party
disposing of such property certifies to the Administrative Agent that the sale,
disposition or other transfer is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of a Subsidiary
(including by way of contribution to a joint venture), the Administrative Agent
is authorized to release any Loan Guaranty or license provided by such
Subsidiary, (3) constituting property leased or licensed to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (4) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the

152

--------------------------------------------------------------------------------

 

Administrative Agent and the Lenders pursuant to Article VII, (5) subject to
Liens permitted under Section 6.02(b), 6.02(c), 6.02(d) or 6.02(f), or (6)
constituting Excluded Assets).  The Lenders and the Issuing Bank agree that any
release of Liens as described above may be automatic to the extent provided in
the Collateral Documents and, at the request and sole expense of the Loan
Parties, the Administrative Agent is hereby authorized to execute and deliver to
the Loan Parties all releases or other documents reasonably requested to
evidence the release of such Liens.  Except as provided in the preceding
sentence, the Administrative Agent will not release or subordinate any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that, the Administrative Agent may in its discretion, release or
subordinate its Liens on Collateral valued in the aggregate not in excess of
$10,000,000 during any calendar year without the prior written authorization of
the Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrowers as to the value of any
Collateral to be so released, without further inquiry).  Any such release or
subordination shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released or
subordinated) upon (or obligations of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any sale, all
of which shall continue to constitute part of the Collateral.  Any execution and
delivery by the Administrative Agent of documents in connection with any such
release or subordination shall be without recourse to or warranty by the
Administrative Agent.

(e)If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Company may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement and such
Non-Consenting Lender agrees to be replaced, provided that, concurrently with
such replacement, (i) another bank or other entity which is reasonably
satisfactory to the Company and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including payments due to such Non-Consenting Lender under
Sections 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.  Each party hereto agrees that
an assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower Representative, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (b) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to an be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

(f)A Loan Guarantor shall automatically be released from its obligations under
the Loan Guaranty, and any Equity Interests of such Loan Guarantor which have
been pledged as Collateral shall be released, upon the consummation of any
transaction permitted by this Agreement as a result of which such Loan Guarantor
ceases to be a Restricted Subsidiary (including by way of contribution to a
joint venture); provided that, if consent of the Required Lenders is expressly
required by this Agreement, the Required Lenders shall have consented to such
transaction and the terms of such consent shall not have

153

--------------------------------------------------------------------------------

 

provided otherwise.  In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party's expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release.  Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.  Further, the Administrative Agent may (and is hereby
irrevocably authorized by each Lender to), and upon the request of the Company
shall, release any Loan Guarantor from its obligations under the Loan Guaranty
and release its Liens on any Equity Interests of such Loan Guarantor which have
been pledged as Collateral if such Loan Guarantor is no longer a Material
Restricted Subsidiary or is otherwise no longer required to be a Loan Party.  At
such time as the principal and interest on the Loans, all LC Disbursements, the
fees, expenses and other amounts payable under the Loan Documents and the other
Secured Obligations (other than the Unliquidated Obligations, Swap Obligations,
and other Obligations expressly stated to survive such payment and termination)
shall have been paid in full, the Commitments shall have been terminated and no
Letters of Credit shall be outstanding (or have been cash collateralized), the
Loan Guaranty and all obligations (other than those expressly stated to survive
such termination) of each Loan Party thereunder shall automatically terminate,
all without delivery of any instrument or performance of any act by any Person.

(g)Notwithstanding anything to the contrary herein the Administrative Agent may,
with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

SECTION 9.03.Expenses; Indemnity; Damage Waiver

.  (a) The Loan Parties shall, jointly and severally, but subject to the
limitations set forth in Sections 9.20 and 11.14, pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (which, in the case of counsel, shall be limited to the reasonable
and documented out-of-pocket fees, charges and disbursements of one primary U.S.
counsel, one primary European counsel and one additional local counsel in each
other relevant jurisdiction, in each case, for the Administrative Agent) in
connection with the syndication and distribution (including via the internet or
through any Electronic System or Approved Electronic Platform) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (which, in the case of
counsel, shall be limited to the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary U.S. counsel, one primary European
counsel and one additional local counsel in each other relevant jurisdiction for
the Administrative Agent and one additional counsel for all the Lenders (taken
as a whole)), in connection with the enforcement, collection or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.  Expenses being reimbursed by the Loan Parties under
this Section include, without limiting the generality of the foregoing, fees,
costs and expenses incurred in connection with:

(i)subject to the limits set forth in Sections 5.11 and 5.12, appraisals, field
examinations and the preparation of Reports based on the fees charged by a third
party retained by the Administrative Agent or the internally allocated fees for
each Person employed by the Administrative Agent with respect to each appraisal
and field examination;

154

--------------------------------------------------------------------------------

 

(ii)background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

(iii)Other Taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Liens in
favor of the Administrative Agent;

(iv)sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(v)forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

Advisors and professionals (other than legal counsel and professionals hired in
connection with field exams, appraisals, environmental reviews and insurance
diligence and compliance prepared or made in connection with the Loan Documents)
shall have been hired with the consent of the Company (such consent not to be
unreasonably withheld); provided that such consent shall not be required upon
the occurrence and continuation of a Specified Event of Default. All of the
foregoing fees, costs and expenses may be charged to the Company as Revolving
Loans or to another deposit account, all as described in Section 2.18(c).  This
Section 9.03(a) is subject to the limitations set forth in Sections 9.20 and
11.14.

(b)The Loan Parties shall, jointly and severally but subject to the limitations
set forth in Sections 9.20 and 11.14, indemnify the Administrative Agent, the
Lead Arranger, the Issuing Bank and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses for any Indemnitee
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary U.S. counsel, one primary European counsel and one
additional local counsel in each other relevant jurisdiction, in each case, as
selected by the Administrative Agent and for all Indemnitees and, in light of
actual or perceived conflicts of interest or the availability of different
claims or defenses, one additional counsel for each similarly affected group of
Indemnitees (taken as a whole) and, if necessary, one additional local counsel
in each relevant jurisdiction for such affected group of Indemnitees), incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
a Restricted Subsidiary, or any Environmental Liability related in any way to a
Loan Party or a Restricted Subsidiary, (iv) the failure of a Loan Party to
deliver to the Administrative Agent the required receipts or other required
documentary evidence with respect to a payment made by a Loan Party for Taxes
pursuant to Section 2.17, or (v) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by any Loan Party or its respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence, bad faith
or willful misconduct of such

155

--------------------------------------------------------------------------------

 

Indemnitee or its Related Parties, (y) a material breach by such Indemnitee or
its Related Parties of its express obligations under the Loan Documents pursuant
to a claim initiated by the Borrowers or any other Loan Party or (z) disputes
solely between or among the Indemnitees not arising from any act or omission by
the Company or any of its Subsidiaries or Affiliates, it being understood and
agreed that the Administrative Agent and the Lead Arranger fulfilling its role
and in its capacity as such, shall remain indemnified in such proceedings.  This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c)Each Lender severally agrees to pay any amount required to be paid by any
Loan Party under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, each Issuing Bank and the Swingline Lender, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by a Loan Party and without limiting the obligation of any Loan Party
to do so), ratably according to their respective Percentage in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Percentage immediately prior to such date), from and against any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent Indemnitee in any way relating to or arising out of
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent
Indemnitee in its capacity as such; provided, further, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the termination
of this Agreement and the payment in full of the Secured Obligations.

(d)To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or other than direct damages that
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such party or any of its Related Parties. To the extent permitted
by applicable law, no Indemnitee shall assert against any Loan Party and no Loan
Party shall assert against any indemnitee, and each Indemnitee and each Loan
Party hereby waives, any claim on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that, nothing in this paragraph (d) shall relieve any Loan Party of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e)All amounts due under this Section shall be payable not later than ten (10)
Business Days after written demand therefor.

SECTION 9.04.Successors and Assigns

.  (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that

156

--------------------------------------------------------------------------------

 

(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b)(1)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:

(A)the Borrower Representative, provided that, the Borrower Representative shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof, and provided further that no consent
of the Borrower Representative shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee;

(B)the Administrative Agent;

(C)the Issuing Bank; and

(D)the Swingline Lender.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that, no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500 (such fee to be paid by the assignor
and/or assignee); and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more

157

--------------------------------------------------------------------------------

 

credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Company, the other Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its parent company, (c) holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person or relative(s)
thereof or (d) a Loan Party or a Subsidiary or other Affiliate of a Loan Party.

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03); provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrowers, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform  as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if

158

--------------------------------------------------------------------------------

 

either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)Any Lender may, without the consent of, or notice to, the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (A) such Lender's obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrowers, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrowers and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15, 2.16 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided
that, no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
otherwise comply with Tax law.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

159

--------------------------------------------------------------------------------

 

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.Survival

.  All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding that has not been cash collateralized in
the manner described in Section 2.06(j) (including with the issuance of a
back-up letter of credit in a manner reasonably satisfactory to the
Administrative Agent) and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06.Counterparts; Integration; Effectiveness; Electronic Execution

.  (a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
emailed pdf.  or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

160

--------------------------------------------------------------------------------

 

SECTION 9.07.Severability

.  Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08.Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Bank and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held, and other obligations at any time owing,
by such Lender, the Issuing Bank or any such Affiliate, to or for the credit or
the account of any Loan Party against any and all of the Secured Obligations
held by such Lender, the Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, the Issuing Bank or their respective
Affiliates shall have made any demand under the Loan Documents and although such
obligations may be contingent or unmatured or are owed to a branch office or
Affiliate of such Lender or the Issuing Bank different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  In respect of the German Borrower, the
German Guaranty Limitations shall apply if and to the extent applicable.  The
applicable Lender, the Issuing Bank or such Affiliate shall notify the Borrower
Representative and the Administrative Agent of such setoff or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such setoff or application under this Section.  The
rights of each Lender, the Issuing Bank and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Bank or their respective
Affiliates may have.  NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE
SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE
CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO ADMINISTRATIVE
AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE SECURED
OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY SUCH
RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE
NULL AND VOID.  THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS.  This Section 9.08 is subject to the limitations set forth in Sections
9.20 and 11.14.

SECTION 9.09.Governing Law; Jurisdiction; Consent to Service of Process

.  (a) This Agreement and the other Loan Documents (other than those containing
a contrary express choice of law provision) shall be governed by and construed
in accordance with the internal laws (and not the law of conflicts) of the State
of New York, but giving effect to federal laws applicable to national banks.

161

--------------------------------------------------------------------------------

 

(b)Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Secured Party relating to this Agreement, any other Loan Document, the
Collateral or the consummation or administration of the transactions
contemplated hereby or thereby shall be construed in accordance with and
governed by the law of the State of New York.

(c)Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. federal
or New York State court sitting in New York, New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Documents, the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought by any party to this Agreement against the Administrative Agent
or any of its Related Parties may only) be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.

(d)Each party to this Agreement irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (c) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(e)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Each German Borrower
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 9.09(c) in any federal or New York State court sitting in New York
City.  The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Loan
Guarantor which is a Foreign Subsidiary).  Said designation and appointment
shall be irrevocable by each the German Borrower until all Loans, all
reimbursement obligations, interest thereon and all other amounts payable by the
German Borrower hereunder and under the other Loan Documents shall have been
paid in full in accordance with the provisions hereof and thereof.  Each German
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09(c) in any federal or New
York State court sitting in New York City by service of process upon the Company
as provided in this Section 9.09(e).  Each German Borrower irrevocably waives,
to the fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon the German Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to the
German Borrower.  To the extent any German Borrower has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process (whether
from service or notice, attachment prior to judgment, attachment in aid of
execution of a judgment, execution or otherwise), each German Borrower hereby
irrevocably waives such immunity in respect of its obligations under the Loan
Documents.  Nothing in this Agreement or any

162

--------------------------------------------------------------------------------

 

other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10.WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

SECTION 9.12.Confidentiality

.  Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors on
a need to know basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process (in which case
the Administrative Agent, the Issuing Banks and the Lenders agree (except with
respect to any audit or examination conducted by bank accountants or any
self-regulatory authority of governmental or regulatory authority exercising
examination or regulatory authority), to the extent practicable and not
prohibited by applicable law, rule or regulation, to inform the Borrowers
promptly thereof), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies under this Agreement or any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the prior written consent of the Borrower
Representative, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Company and its Subsidiaries
or (i) on a confidential basis to (1) an rating agency in connection with rating
any Borrower or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of identification numbers with respect to the credit
facilities provided for herein.  For the purposes of this Section, “Information”
means all information received from the Company and its Subsidiaries relating to
the them or their operations or business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers and other than
customary information pertaining to this Agreement provided by arrangers to data
service providers, including league table providers, that serve the lending
industry.  

163

--------------------------------------------------------------------------------

 

Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE COMPANY, AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13.Several Obligations; Nonreliance; Violation of Law

.  The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock for the repayment of the Borrowings provided for
herein.  Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.

SECTION 9.14.USA PATRIOT Act

.  Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies each Loan Party that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Act.

SECTION 9.15.Disclosure

.  Each Loan Party and each Lender hereby acknowledges and agrees that the
Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.

SECTION 9.16.Appointment for Perfection

.  Each Lender hereby appoints each other Lender as its agent for the purpose of
perfecting Liens, for the benefit of the Administrative Agent and the other
Secured Parties, in Collateral which, in accordance with Article 9 of the UCC or
any other applicable law can be perfected only by possession or control.  Should
any Lender (other than the

164

--------------------------------------------------------------------------------

 

Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17.Interest Rate Limitation

.  Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
NYFRB to the date of repayment, shall have been received by such Lender.

SECTION 9.18.No Fiduciary Duty, etc

.  Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to each Borrower with respect to the Loan Documents and the
transaction contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, any Borrower or any other person.  Each Borrower agrees that
it will not assert any claim against any Credit Party based on an alleged breach
of fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby.  Additionally, each Borrower acknowledges and
agrees that no Credit Party is advising any Borrower as to any legal, Tax,
investment, accounting, regulatory or any other matters in any
jurisdiction.  Each Borrower shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the transactions contemplated hereby, and the Credit Parties
shall have no responsibility or liability to any Borrower with respect
thereto.  Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services.  In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, any Borrower and other companies with which any Borrower may
have commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.  In addition, each Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which a
Borrower may have conflicting interests regarding the transactions described
herein and otherwise.  No Credit Party will use confidential information
obtained from any Borrower by virtue of the transactions contemplated by the
Loan Documents or its other relationships with such Borrower in connection with
the performance by such Credit Party of services for other companies, and no
Credit Party will furnish any such information to other companies.  Each
Borrower also acknowledges that no Credit Party has any obligation to use in
connection with the transactions contemplated by the Loan Documents, or to
furnish to any Borrower, confidential information obtained from other companies.

165

--------------------------------------------------------------------------------

 

SECTION 9.19.Intercreditor Agreements

.  Without limiting the authority granted to the Administrative Agent in Section
8.01 hereof, each Lender (and each Person that becomes a Lender hereunder
pursuant to Section 9.04) hereby authorizes and directs the Administrative Agent
to enter into any Junior Intercreditor Agreement or other intercreditor
agreement on behalf of such Lender and agrees that the Administrative Agent may
take such actions on its behalf as is contemplated by the terms of such
intercreditor agreement.  In the event of any conflict between the terms of any
intercreditor agreement and this Agreement, the terms of the applicable
intercreditor agreement shall govern and control.

SECTION 9.20.Limitation on Subsidiaries

.  Notwithstanding anything in this Agreement (including Article X and XI) to
the contrary, (i) no Foreign Subsidiary or any Domestic Subsidiary owned
directly or indirectly by the Foreign Subsidiary shall be the primary obligor or
guarantor (pursuant to Section 10.01, Section 11.01 or otherwise) or pledgor of
any assets or otherwise responsible for, in each case, any Secured Obligations
incurred by or on behalf of any Domestic Loan Party and (ii) no Foreign
Subsidiary or any Domestic Subsidiary owned directly or indirectly by such
Foreign Subsidiary shall be liable hereunder for any of the Loans made to, or
any other Secured Obligations incurred by or on behalf of, any Domestic Loan
Party.

SECTION 9.21.Acknowledgment and Consent to Bail-In of EEA Financial Institutions

.  Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

 

Article X
Loan Guaranty of Domestic Loan Parties

SECTION 10.01.Guaranty

.  Each Loan Guarantor  that is a Domestic Loan Party (each reference to Loan
Guarantors in this Article X being limited to such Domestic Loan Parties) (other
than those that have delivered a separate Guaranty) hereby agrees that it is
jointly and severally liable for, and, as a primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Secured Parties, the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at

166

--------------------------------------------------------------------------------

 

all times thereafter, of the Secured Obligations and, subject to the limitations
set forth in Section 9.03, all costs and expenses, including all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, any Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”; provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor).  Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.  All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

SECTION 10.02.Guaranty of Payment

.  This Loan Guaranty is a guaranty of payment and not of collection.  Each Loan
Guarantor waives any right to require the Administrative Agent, the Issuing Bank
or any Lender to sue any Borrower, any Loan Guarantor, any other guarantor of,
or any other Person obligated for, all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 10.03.No Discharge or Diminishment of Loan Guaranty

.  (a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations (other than
Unliquidated Obligations)), including:  (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of any Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by:  (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act,

167

--------------------------------------------------------------------------------

 

omission or delay that might in any manner or to any extent vary the risk of
such Loan Guarantor or that would otherwise operate as a discharge of any Loan
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of the Guaranteed Obligations (other than Unliquidated
Obligations)).

SECTION 10.04.Defenses Waived

.  To the fullest extent permitted by applicable law, each Loan Guarantor hereby
waives any defense based on or arising out of any defense of any Borrower or any
other Loan Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower, any other Loan Guarantor or any other Obligated
Party, other than the indefeasible payment in full in cash of the Guaranteed
Obligations (other than Unliquidated Obligations).  Without limiting the
generality of the foregoing, each Loan Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Obligated Party or any other
Person.  Each Loan Guarantor confirms that it is not a surety under any state
law and shall not raise any such law as a defense to its obligations
hereunder.  The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash (other than Unliquidated Obligations).  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05.Rights of Subrogation

.  No Loan Guarantor will assert any right, claim or cause of action, including
a claim of subrogation, contribution or indemnification, that it has against any
Obligated Party or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Administrative
Agent, the Issuing Bank and the Lenders.

SECTION 10.06.Reinstatement; Stay of Acceleration

.  If at any time any payment of any portion of the Guaranteed Obligations
(including a payment effected through exercise of a right of setoff) is
rescinded, or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Bank and the Lenders are in
possession of this Loan Guaranty.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

SECTION 10.07.Information

.  Each Loan Guarantor assumes all responsibility for being and keeping itself
informed of each Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that each Loan Guarantor assumes
and incurs under this Loan Guaranty, and agrees that neither the Administrative
Agent, the Issuing Bank nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

168

--------------------------------------------------------------------------------

 

SECTION 10.08.Termination

.  Each of the Lenders and the Issuing Bank may continue to make loans or extend
credit to any Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor.  Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations.  Nothing in this Section 10.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Administrative Agent or any Lender
may have in respect of, any Default or Event of Default that may exist under
clause (p) of Article VII hereof as a result of any such notice of termination.

SECTION 10.09.Taxes

.  Each payment of the Guaranteed Obligations will be made by each Loan
Guarantor without withholding for any Taxes, unless such withholding is required
by law.  If any Loan Guarantor determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such Loan Guarantor
may so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Guarantor
shall be increased as necessary so that, net of such withholding (including such
withholding of Indemnified Taxes applicable to additional amounts payable under
this Section), the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives the amount it would have received had no such withholding been
made.  For purposes of this Section 10.09, the term “Borrower Representative”
shall be deemed replaced with “Loan Guarantor” in each place such term appears
under Section 2.17(f).

SECTION 10.10.Maximum Liability

.  Notwithstanding any other provision of this Loan Guaranty, the amount
guaranteed by each Loan Guarantor hereunder shall be limited to the extent, if
any, required so that its obligations hereunder shall not be subject to
avoidance under Section 548 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.  In determining the limitations, if any, on the amount of
any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 10.11.Contribution.

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms acceptable to the Administrative Agent
and the Issuing Bank, and this Agreement has terminated, such Loan Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Loan Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

169

--------------------------------------------------------------------------------

 

(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 10.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 10.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than (w) Unliquidated
Obligations that have not yet arisen, (x) Swap Agreement Obligations that, at
such time, are not required to be repaid pursuant to the terms hereof, (y)
Banking Services Obligations that are cash collateralized or, at such time, not
required to be repaid and (z) Designated Secured Foreign Products Obligations
that are cash collateralized or, at such time, not required to be repaid) and
the termination or expiry, on terms reasonably acceptable to the Administrative
Agent and the Issuing Bank, of the Commitments and all Letters of Credit issued
hereunder (unless such Letter of Credit has been cash collateralized in the
manner described in Section 2.06(j) or the applicable Borrower has provided a
backup letter of credit in such amount and otherwise in form and substance
acceptable to the relevant Issuing Bank and the Administrative Agent in their
sole discretion) and the termination of this Agreement.

SECTION 10.12.Liability Cumulative

.  The liability of each Loan Party as a Loan Guarantor under this Article X is
in addition to and shall be cumulative with all liabilities of each Loan Party
to the Administrative Agent, the Issuing Bank and the Lenders under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.  

SECTION 10.13.Keepwell

.  Each Qualified ECP Guarantor that is a Loan Guarantor under this Article X
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under any Loan
Guarantee in respect of a Swap Obligation (provided, however, that each such
Qualified ECP Guarantor shall only be liable under this Section 10.13 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.13 or otherwise under any Loan Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  Except as otherwise provided herein,
the obligations of each such Qualified ECP Guarantor under this Section 10.13
shall remain in full force and effect until the termination of all Swap
Obligations.  Each such Qualified ECP Guarantor intends that this Section 10.13
constitute, and this Section 10.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

170

--------------------------------------------------------------------------------

 

Article XI
Loan Guaranty of German Loan Parties

SECTION 11.01.Guaranty

.  Subject to Section 11.14 hereof, each Loan Guarantor that is a German Loan
Party (each reference to Loan Guarantors in this Article XI being limited to
such German Loan Parties) hereby agrees that it is jointly and severally liable
for, and, as a primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the German Secured Obligations, and, subject to the limitations
set forth in Section 9.03, all costs and expenses, including all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
German Secured Obligations from, or in prosecuting any action against, any
German Borrower, any Loan Guarantor or any other guarantor of all or any part of
the German Secured Obligations (such costs and expenses, together with the
German Secured Obligations, collectively the “Guaranteed Obligations”; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan
Guarantor).  Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal.  All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 11.02.Guaranty of Payment

.  This Loan Guaranty is a guaranty of payment and not of collection.  Each Loan
Guarantor waives any right to require the Administrative Agent, the Issuing Bank
or any Lender to sue any Borrower, any Loan Guarantor, any other guarantor of,
or any other Person obligated for, all or any part of the Guaranteed Obligations
(each, an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

SECTION 11.03.No Discharge or Diminishment of Loan Guaranty

.  (a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations (other than
Unliquidated Obligations)), including:  (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any change in
the corporate existence, structure or ownership of any Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.

(b)The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

171

--------------------------------------------------------------------------------

 

(c)Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by:  (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations (other
than Unliquidated Obligations)).

SECTION 11.04.Defenses Waived

.  To the fullest extent permitted by applicable law, each Loan Guarantor hereby
waives any defense based on or arising out of any defense of any Borrower or any
Loan Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
any Borrower, any Loan Guarantor or any other Obligated Party, other than the
indefeasible payment in full in cash of the Guaranteed Obligations.  Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person.  Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder.  The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash (other than Unliquidated Obligations).  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 11.05.Rights of Subrogation

.  No Loan Guarantor will assert any right, claim or cause of action, including
a claim of subrogation, contribution or indemnification, that it has against any
Obligated Party or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Administrative
Agent, the Issuing Bank and the Lenders.

SECTION 11.06.Reinstatement; Stay of Acceleration

.  If at any time any payment of any portion of the Guaranteed Obligations
(including a payment effected through exercise of a right of setoff) is
rescinded, or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Bank and the Lenders are in
possession of this Loan Guaranty.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under

172

--------------------------------------------------------------------------------

 

the terms of any agreement relating to the Guaranteed Obligations shall
nonetheless be payable by the Loan Guarantors forthwith on demand by the
Administrative Agent.

SECTION 11.07.Information

.  Each Loan Guarantor assumes all responsibility for being and keeping itself
informed of each Borrower’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that each Loan Guarantor assumes
and incurs under this Loan Guaranty, and agrees that neither the Administrative
Agent, the Issuing Bank nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

SECTION 11.08.Termination

.  Each of the Lenders and the Issuing Bank may continue to make loans or extend
credit to any Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination from any Loan Guarantor.  Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the fifth day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of such Guaranteed Obligations.  Nothing in this Section 11.08
shall be deemed to constitute a waiver of, or eliminate, limit, reduce or
otherwise impair any rights or remedies the Administrative Agent or any Lender
may have in respect of, any Default or Event of Default that may exist under
clause (p) of Article VII hereof as a result of any such notice of termination.

SECTION 11.09.Taxes

.  Each payment of the Guaranteed Obligations will be made by each Loan
Guarantor without withholding for any Taxes, unless such withholding is required
by law.  If any Loan Guarantor determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such Loan Guarantor
may so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law.  If such
Taxes are Indemnified Taxes, then the amount payable by such Loan Guarantor
shall be increased as necessary so that, net of such withholding (including such
withholding of Indemnified Taxes applicable to additional amounts payable under
this Section), the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives the amount it would have received had no such withholding been
made.  For purposes of this Section 11.09, the term “Borrower Representative”
shall be deemed replaced with “Loan Guarantor” in each place such term appears
under Section 2.17(f).

SECTION 11.10.Maximum Liability

.  Notwithstanding any other provision of this Loan Guaranty, the amount
guaranteed by each Loan Guarantor hereunder shall be limited to the extent, if
any, required so that its obligations hereunder shall not be subject to
avoidance under Section 548 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law.  In determining the limitations, if any, on the amount of
any Loan Guarantor’s obligations hereunder pursuant to the preceding sentence,
it is the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Loan Guarantor may have under this
Loan Guaranty, any other agreement or applicable law shall be taken into
account.

SECTION 11.11.Contribution.

(a)To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment)

173

--------------------------------------------------------------------------------

 

bore to the aggregate Allocable Amounts of each of the Loan Guarantors as
determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Guarantor Payment and the
Guaranteed Obligations (other than (w) Unliquidated Obligations that have not
yet arisen, (x) Swap Agreement Obligations that, at such time, are not required
to be repaid pursuant to the terms hereof, (y) Banking Services Obligations that
are cash collateralized or, at such time, not required to be repaid and (z)
Designated Secured Foreign Products Obligations that are cash collateralized or,
at such time, not required to be repaid), and all Commitments and Letters of
Credit have terminated or expired or, in the case of all Letters of Credit, are
fully collateralized on terms acceptable to the Administrative Agent and the
Issuing Bank, and this Agreement has terminated, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b)As of any date of determination, the “Allocable Amount” of any Loan Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Loan Guarantor over the total liabilities of such Loan Guarantor (including the
maximum amount reasonably expected to become due in respect of contingent
liabilities, calculated, without duplication, assuming each other Loan Guarantor
that is also liable for such contingent liability pays its ratable share
thereof), giving effect to all payments made by other Loan Guarantors as of such
date in a manner to maximize the amount of such contributions.

(c)This Section 11.11 is intended only to define the relative rights of the Loan
Guarantors, and nothing set forth in this Section 11.11 is intended to or shall
impair the obligations of the Loan Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty.

(d)The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 11.11 shall be exercisable upon the full and indefeasible
payment of the Guaranteed Obligations in cash (other than Unliquidated
Obligations that have not yet arisen) and the termination or expiry, on terms
reasonably acceptable to the Administrative Agent and the Issuing Bank, of the
Commitments and all Letters of Credit issued hereunder (unless such Letter of
Credit has been cash collateralized in the manner described in Section 2.06(j)
or the applicable Borrower has provided a backup letter of credit in such amount
and otherwise in form and substance acceptable to the relevant Issuing Bank and
the Administrative Agent in their sole discretion) and the termination of this
Agreement.

SECTION 11.12.Liability Cumulative

.  The liability of each Loan Party as a Loan Guarantor under this Article XI is
in addition to and shall be cumulative with all liabilities of each Loan Party
to the Administrative Agent, the Issuing Bank and the Lenders under this
Agreement and the other Loan Documents to which such Loan Party is a party or in
respect of any obligations or liabilities of the other Loan Parties, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.  

SECTION 11.13.Keepwell

.  Each Qualified ECP Guarantor that is a Loan Guarantor under this Article XI
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party that is a Loan Guarantor under this Article XI to
honor all of its obligations under this Loan Guaranty in respect of a Swap
Obligation (provided, however, that each such Qualified ECP Guarantor shall only
be

174

--------------------------------------------------------------------------------

 

liable under this Section 11.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
such Qualified ECP Guarantor under this Section 11.13 shall remain in full force
and effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor that is a Loan Guarantor under this Article XI intends that this
Section 11.13 constitute, and this Section 11.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party that is a Loan Guarantor under this Article XI for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  This Section 11.13 is
subject to the limitations set forth in Section 9.20.

SECTION 11.14.German Guaranty Limitations.

(a)Limitation.The Administrative Agent agrees to restrict the enforcement of the
guarantee or any indemnity granted by each German Loan Party pursuant to this
Agreement and any joint and several liability assumed hereunder (together, the
“Security”) if and to the extent that (i) such Security secures any liabilities
of such German Loan Party’s direct or indirect shareholder(s) (upstream) or any
entity affiliated to such shareholder (verbundenes Unternehmen) within the
meaning of Section 15 of the German Stock Corporation Act (Aktiengesetz)
(cross-stream) (other than the liabilities of any of such German Loan Party’s
Subsidiaries and, for the avoidance of doubt, such German Loan Party’s own
liabilities) and (ii) the enforcement of such Security would cause the amount of
such German Loan Party’s net assets (Reinvermögen), as adjusted pursuant to the
following provisions, to fall below the amount of its registered share capital
(Stammkapital) (Begründung einer Unterbilanz) or to increase any already
existing capital impairment (Vertiefung einer Unterbilanz) in violation of
Sections 30 and 31 of the German Limited Liability Company Act (GmbHG), (each
such event is hereinafter referred to as a “Capital Impairment”). For the
purposes of the calculation of a Capital Impairment for any German Loan Party,
the following balance sheet items shall be adjusted as follows: (a) the amount
of any increase of such German Loan Party’s registered share capital after the
date of this Agreement that has been effected without prior written consent of
the Administrative Agent shall be deducted from such German Loan Party’s
registered share capital; (b) loans provided to such German Loan Party shall be
disregarded if and to the extent such loans are subordinated or are considered
subordinated by operation of law and such loans are not shown in the balance
sheet as liability of the German Loan Party; (c) loans or other contractual
liabilities incurred in violation of the provisions of the Loan Documents shall
be disregarded; (d) non-distributable assets (§ 268 (8) of the German Commercial
Code) shall be disregarded (i.e. deducted); and (e) the net assets shall take
into account the costs of the Auditor’s Determination (as defined below) either
as a reduction of assets or an increase of liabilities.

(b)Disposal of Relevant Assets.  In a situation where any German Loan Party
would not have sufficient assets to maintain its registered share capital after
satisfaction (in whole or in part) of the relevant demand, such German Loan
Party shall dispose of all assets, to the extent legally permitted and to the
extent necessary to satisfy the amounts demanded under the Security granted by
such German Loan Party which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of such German Loan Party with a book value which is significantly
lower than the market value of such assets, unless such disposal would not be
commercially justifiable, provided that the Administrative Agent consents to the
fact that a disposal would not be commercially justifiable.

(c)Management Notification/Auditor’s Determination.

(i)The limitation pursuant to this Section 11.14 shall apply, subject to the
following requirements, if, following a notice by the Administrative Agent that
it intends to enforce any Security or

175

--------------------------------------------------------------------------------

 

a demand by the Administrative Agent under any such Security, the applicable
German Loan Party notifies the Administrative Agent (“Management Notification”)
within fifteen (15) days upon receipt of the relevant notice or demand that a
Capital Impairment would occur (setting out in reasonable detail to what extent
a Capital Impairment would occur and providing prima facie evidence that a
realisation or other measures undertaken in accordance with the mitigation
provisions set out above would not prevent such Capital Impairment); provided
that until and including the earlier of (x) the date falling fifteen (15)
Business Days after the notice or demand of the Administrative Agent regarding
the enforcement of any Security and (y) the date of delivery of the Management
Notification to the Administrative Agent, the right to enforce such Security
(whether in full or in part) shall be suspended.

(ii)If the Management Notification is contested by the Administrative Agent, the
Administrative Agent shall nevertheless be entitled to enforce any Security
granted under this Agreement up to such amount, which is, based on the
Management Notification, undisputed between itself and the applicable German
Loan Party.  In relation to the amount which is in dispute, the applicable
German Loan Party undertakes (at its own cost and expense) to arrange for the
preparation of a balance sheet by its auditors in order to have such auditors
determine whether (and if so, to what extent) any payment under the Security
would cause a Capital Impairment (the “Auditor’s Determination”). The Auditor’s
Determination shall be prepared, taking into account the adjustments set out
above in relation to the calculation of a Capital Impairment, by applying the
generally accepted accounting principles applicable from time to time in Germany
(Grundsätze ordnungsmäßiger Buchführung) based on the same principles and
evaluation methods as consistently applied by the applicable German Loan Party
in the preparation of its financial statements, in particular in the preparation
of its most recent annual balance sheet, and taking into consideration
applicable court rulings of German courts. The applicable German Loan Party
shall provide the Auditor’s Determination to the Administrative Agent within
thirty (30) days (or such longer period as has been agreed between the Borrower
Representative and the Administrative Agent) from the date on which the
Administrative Agent contested the Management Notification in writing. The
Auditor’s Determination shall be binding on the applicable German Loan Party and
the Administrative Agent.

(iii)If, and to the extent that, any Security has been enforced without regard
to the limitation set forth in this Section 11.14 because the amount of the
available net assets pursuant to the Auditor’s Determination is lower than the
amount stated in the Management Notification, the Administrative Agent shall
upon written demand of the applicable German Loan Party to the Administrative
Agent repay any amount (if and to the extent already paid to the Administrative
Agent) up to and including the amount calculated in the Auditor’s Determination
in accordance with this Section 11.14, provided such demand for repayment is
made to the Administrative Agent within six (6) months (Ausschlussfrist) from
the date such Security has been enforced.

(iv)If pursuant to the Auditor’s Determination the amount of the available net
assets is higher than set out in the Management Notification, the Administrative
Agent shall be entitled to enforce into such available net assets accordingly.

(d)Exceptions.  Notwithstanding the above, the limitations pursuant to this
Section 11.14 shall not apply to any German Loan Party:

(i) if such German Loan Party is party as dominated entity (beherrschtes
Unternehmen) of a domination agreement (Beherrschungsvertrag) and/or a profit
and loss transfer agreement (Gewinnabführungsvertrag) pursuant to Section 30,
paragraph 1, sentence 2 of the German Limited Liability Company Act (GmbHG) and
payment by or enforcement against the German Loan Party would not violate
Section 30, paragraph 1 GmbHG; provided, that the limitations pursuant to this
Section 11.14 shall apply if the dominating entity is insolvent or payment by
the dominated entity would result in the insolvency of the dominated entity;

176

--------------------------------------------------------------------------------

 

(ii)if such German Loan Party has a recourse right (Rückgewähranspruch) pursuant
to Section 30, paragraph 1, sentence 2 of the German Limited Liability Company
Act (GmbHG) which is fully recoverable (werthaltig);

(iii)if such German Loan Party fails to deliver the Management Notification
and/or the Auditor’s Determination pursuant to this Section 11.14 in the
required timeframe, unless such German Loan Party proves in a court proceeding
that the disputed amount is necessary for maintaining its registered share
capital;

(iv)to any amounts borrowed under the Loan Documents to the extent the proceeds
of such borrowing are on-lent to such German Loan Party or its Subsidiaries to
the extent that any amounts so on-lent are still outstanding at the time the
relevant demand is made against such German Loan Party and the repayment of such
loans as a result of such on-lending is not prohibited by law; or

(v)to any amounts borrowed under the Loan Documents by such German Loan Party to
the extent that any amounts so borrowed are still outstanding at the time the
relevant demand for repayment is made against such German Loan Party.

Article XII
The Borrower Representative.

SECTION 12.01.Appointment; Nature of Relationship

. The Company is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents.  The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower(s).  The Administrative Agent and the
Lenders, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 12.01. For the purpose of this Section, the Borrower
Representative is hereby released from any restrictions on representing several
Persons and self-dealing under any applicable law, and in particular from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch).

SECTION 12.02.Powers

. The Borrower Representative shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Borrower Representative by
the terms of each thereof, together with such powers as are reasonably
incidental thereto.  The Borrower Representative shall have no implied duties to
the Borrowers, or any obligation to the Lenders to take any action thereunder
except any action specifically provided by the Loan Documents to be taken by the
Borrower Representative.

SECTION 12.03.Employment of Agents

. The Borrower Representative may execute any of its duties as the Borrower
Representative hereunder and under any other Loan Document by or through
authorized officers.

SECTION 12.04.Successor Borrower Representative

. Upon the prior written consent of the Administrative Agent, the Borrower
Representative may resign at any time, such resignation to be

177

--------------------------------------------------------------------------------

 

effective upon the appointment of a successor Borrower Representative.  The
Administrative Agent shall give prompt written notice of such resignation to the
Lenders.

SECTION 12.05.Execution of Loan Documents; Borrowing Base Certificate

. The Borrowers hereby empower and authorize the Borrower Representative, on
behalf of the Borrowers, to execute and deliver to the Administrative Agent and
the Lenders the Loan Documents and all related agreements, certificates,
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including the Borrowing Base Certificates and
the Compliance Certificates.  Each Borrower agrees that any action taken by the
Borrower Representative or the Borrowers in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

Article XIII
Subordination of Intercompany Indebtedness.

SECTION 13.01.Subordination of Intercompany Indebtedness

.  Each Loan Party agrees that any and all claims of such Loan Party against any
Loan Party (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Loan Party may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness.  Notwithstanding any right of any Loan Party to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Loan Party, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Secured Parties in those assets.  No Loan
Party shall have any right to foreclose upon any such asset, whether by judicial
action or otherwise, unless and until all of the Guaranteed Obligations shall
have been fully paid and satisfied (in cash) and all financing arrangements
pursuant to any Loan Document, any Swap Agreement or any Banking Services
Agreement have been terminated.  If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
administration, arrangement, receivership, assignment for the benefit of
creditors or any other action or proceeding, or if the business of any such
Obligor is dissolved or if substantially all of the assets of any such Obligor
are sold pursuant to any such proceeding, then, and in any such event (such
events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Loan Party (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Loan Party upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among the Secured Parties,
such Loan Party shall receive and hold the same in trust, as trustee, for the
benefit of the Secured Parties and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Secured Parties, in precisely the
form received (except for the endorsement or assignment of the Loan Party where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Loan Party
as the property of the Secured Parties.  If any such Loan Party fails to make
any such endorsement or assignment to the Administrative Agent, the
Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same.  

178

--------------------------------------------------------------------------------

 

[Signature Pages Follow]

Signature Page to Credit Agreement

The Manitowoc Company, Inc.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

THE MANITOWOC COMPANY, INC.


By:/s/ David J. Antoniuk
Name:  David J. Antoniuk
Title:    Senior Vice President and Chief Financial    

   Officer

GROVE U.S. L.L.C.


By:/s/ David J. Antoniuk
Name:  David J. Antoniuk
Title:    Vice President

MANITOWOC CRANE GROUP U.S. HOLDING, LLC


By:/s/ David J. Antoniuk
Name:  David J. Antoniuk
Title:    Vice President

MANITOWOC CRANE COMPANIES, LLC


By:/s/ David J. Antoniuk
Name:  David J. Antoniuk
Title:    Vice President

MANITOWOC RE-MANUFACTURING, LLC


By:/s/ David J. Antoniuk
Name:  David J. Antoniuk
Title:    Vice President

MANITOWOC CP, INC.


By:/s/ David J. Antoniuk
Name:  David J. Antoniuk
Title:   Vice President




Signature Page to Credit Agreement

The Manitowoc Company, Inc.

--------------------------------------------------------------------------------

 

MANITOWOC CRANE GROUP GERMANY GMBH


By:/s/ Corrine Pouyet
Name:  Corrine Pouyet
Title:    Managing Director

MANITOWOC CRANE GROUP HOLDING GERMANY GMBH


By:/s/ Corrine Pouyet
Name:  Corrine Pouyet
Title:    Managing Director

 

 

 




Signature Page to Credit Agreement

The Manitowoc Company, Inc.

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender



By:/s/ Robert S. Sheppard
Name:  Robert S. Sheppard
Title:    Authorized Officer

 




Signature Page to Credit Agreement

The Manitowoc Company, Inc.

--------------------------------------------------------------------------------

 

BANK OF MONTREAL, as a Lender



By:/s/ Jason Hoefler
Name:  Jason Hoefler
Title:    Managing Director




Signature Page to Credit Agreement

The Manitowoc Company, Inc.

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender



By:/s/ Robert Lund
Name:  Robert Lund
Title:    Senior Vice President

 

 




Signature Page to Credit Agreement

The Manitowoc Company, Inc.

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

Lender

Commitment

JPMorgan Chase Bank, N.A.

$123,750,000

Bank of Montreal

$75,625,000

Bank of America, N.A.

$75,625,000

 

 

Total

$275,000,000

 

 

 




 

Exhibit A

 

--------------------------------------------------------------------------------

 

 



ACTIVE 239270391

 

EXHIBIT A



ASSIGNMENT AND ASSUMPTION

 

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented renewed, extended or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.Assignor:______________________________

 

2.

Assignee:______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.

Borrowers:The Manitowoc Company, Inc., a Wisconsin corporation,

GROVE U.S. L.L.C., a Delaware limited liability company, and

Manitowoc Crane Group Germany GmbH, a German limited liability company
(Gesellschaft mit beschränkter Haftung)

 

4.

Administrative Agent:JPMorgan Chase Bank, N.A., as the administrative and
collateral agent under the Credit Agreement

 

5.          Credit Agreement:

The Credit Agreement dated as of March 25, 2019 (as it may be amended or
modified from time to time) among The Manitowoc Company, Inc., a

 

1 Select as applicable.



 

--------------------------------------------------------------------------------

 

 

Wisconsin corporation, GROVE U.S. L.L.C., a Delaware limited liability company,
Manitowoc Crane Group Germany GmbH, a German limited liability company
(Gesellschaft mit beschränkter Haftung), the other Loan Parties party thereto,
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

6.

Assigned Interest:

 

 

Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 




 

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”)



3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

By:______________________________

  Name:

  Title:

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

By:______________________________

  Name:

  Title:

 

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as

  Administrative Agent, Issuing Bank and Swingline Lender

 

 

By_________________________________  

  Name:

  Title:

 

 

[Consented to:]5

 

THE MANITOWOC COMPANY, INC.

 

 

By________________________________

  Name:

  Title:

 

4 To be added only if the consent of the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.



5 To be added only if the consent of the Borrower Representative and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.



 

Exhibit A

--------------------------------------------------------------------------------

 

ANNEX 1



 

 

 



STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.  

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or to charge interest at
the rate set forth therein from time to time, or (v) the performance or
observance by any Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender and their respective
Related Parties, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender or their respective
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed

Exhibit A

--------------------------------------------------------------------------------

 

counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

Exhibit B

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

BORROWING BASE CERTIFICATE

 

 

[Attached]

 

Exhibit C

--------------------------------------------------------------------------------

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

To:

The Administrative Agent and

the Lenders Party to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March 25, 2019 (as amended, restated, supplemented
renewed, extended or otherwise modified from time to time, the “Agreement”)
among The Manitowoc Company, Inc., GROVE U.S. L.L.C., Manitowoc Crane Group
Germany GmbH, the other Loan Parties party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent.  Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES SOLELY IN [HIS/HER] CAPACITY AS A FINANCIAL
OFFICER OF THE COMPANY AND NOT IN [HIS/HER] INDIVIDUAL CAPACITY, ON BEHALF OF
THE COMPANY AND ITS SUBSIDIARIES, AS APPLICABLE, THAT:

 

1.I am the duly elected                      of the Company6;

 

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Company and its consolidated Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly
financial statements add: and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes];

 

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;

 

4.I hereby certify that except as set forth below no Loan Party has changed (i)
its name, (ii) its chief executive office, (iii) principal place of business,
(iv) the type of entity it is or (v) its state of incorporation or organization
without having given the Administrative Agent the notice required by Section
4.15 of the Domestic Security Agreement:

 

 

 

;

 

5.  Schedule I attached hereto is a list identifying all Material Subsidiaries;

 

6. [Schedule II attached hereto sets forth reasonably detailed calculations of
(i) the Fixed Charge Coverage Ratio as of the last day of the most recently
ended period of four fiscal quarters]7.

 

1

Must be a Financial Officer, i.e., chief financial officer, principal accounting
officer, treasurer, regional treasurer, or controller of the Company.

2

Only include if Aggregate Availability is less than the greater of (x) 10% of
the Line Cap and (y) $20,000,000 at any time during the most recently ended
fiscal quarter.

Exhibit C

--------------------------------------------------------------------------------

 

 

 

7.  Schedule [III] hereto sets forth updated versions of the Exhibits to each
Security Agreement, to the extent required thereunder (or, with respect to any
Exhibit(s) for which no change has been made, an indication that there has been
“no change” to such Exhibit(s)).

8.  Schedule [IV] hereto sets forth a detailed report regarding Inventory of the
Company and its Restricted Subsidiaries that is leased or rented to a customer,
or held for lease or rent, and the Buy-Back Obligations of the Company and its
Restricted Subsidiaries (or, if none of the Company’s Inventory is leased or
rented to a customer pursuant to this paragraph 8, an indication of “none” on
such Schedule).

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the material effect, if any, of such change on the
attached financial statements:

 

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in
Schedules I, [II and III][[II, III and IV] hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
     day of               ,        .

 

THE MANITOWOC COMPANY, INC.

 

By:

Name:

Title:

Exhibit C

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

List of Material Subsidiaries


Exhibit C

--------------------------------------------------------------------------------

 

SCHEDULE II

 

Compliance as of _________, ____ with

Provisions of Section 6.12 of the Agreement

 

The computations set forth in this Schedule II are designed to facilitate the
calculation of the financial covenant in the Agreement relating to the
information set forth in the Company’s consolidated financial statements
delivered with this Compliance Certificate.  The computations set forth in this
Schedule II have been made in accordance with GAAP (subject to Section 1.04 of
the Agreement).  The use of abbreviated terminology and/or descriptions in the
computations below are not in any way intended to override or eliminate the more
detailed descriptions for such computations set forth in the relevant provisions
of the Agreement, all of which shall be deemed to control.  In addition, the
failure to identify any specific provisions or terms of the Agreement in this
Schedule II does not in any way affect their applicability during the periods
covered by such financial statements or otherwise, which shall in all cases be
governed by the Agreement.

 

FIXED CHARGE COVERAGE RATIO

 

A.  EBITDA for the most recently ended four (4) fiscal quarters, the sum
(without duplication) of:

 

 

 

 

 

 

(i) Net Income for such period

$____________

 

 

 

 

plus, to the extent Net Income has been reduced thereby,

 

 

 

 

 

(ii) all income taxes paid or accrued for such period (other than income taxes
attributable to unusual or nonrecurring gains or losses or taxes attributable to
sales or dispositions outside the ordinary course of business)

+ $____________

 

 

 

 

(iii) total interest expense determined in accordance with GAAP

+ $____________

 

 

 

 

(iv) Non-Cash Charges less any non-cash items increasing Net Income for such
period

+ $____________

 

 

 

 

(v) restructuring charges; provided, that the aggregate amount of add-backs
pursuant to this clause (v) does not exceed (x) $25,000,000 for such period, and
(y) $75,000,000 for the term of the Agreement

+ $____________

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(vi) pro forma “run rate” cost savings, operating

expense reductions and other synergies (in each case, net of amounts actually
realized) related to acquisitions, divestitures, dispositions, mergers,
Divisions, amalgamations, consolidations or other investments or related to
restructurings, operational changes, strategic initiatives, cost savings
initiatives, operational improvements, entry into new markets, reductions in
force or other similar initiatives and actions that are reasonably identifiable
and projected by the Company in good faith to result from actions that have
either been taken, with respect to which substantial steps have been taken or
that are expected to be taken within twelve (12) months of the date of
consummation of such acquisition, divestiture, disposition, merger, Division,
amalgamation, consolidation or other investment or the initiation of such
restructuring, operational change, strategic initiative, cost savings
initiative, operational improvement, entry into new market, reduction in force
and other similar initiative or action, in each case so long they are reasonably
identifiable and quantifiable and factually supportable; provided that, in each
case, such adjustments are set forth in a Certificate of a Financial Officer
which states the amount of such adjustment or adjustments and that such
adjustment or adjustments are based on the reasonable good faith beliefs of the
applicable Financial Officer executing such certificate at the time of such
execution; provided, further, that the aggregate amount of add-backs pursuant to
this clause (vi) (not counting for purposes of applying this limitation, amounts
pursuant to this clause (vi) that are permitted to be made in accordance with
Article 11 of Regulation S X) does not exceed 15.0% of Consolidated EBITDA for
such period (calculated prior to giving effect to any such addback pursuant to
this clause (vi))

+ $____________

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

 

 

(vii) any expenses, fees, costs or charges (including all transaction,
restructuring and transition costs, fees and expenses (including diligence
costs, cash severance costs, retention payments to employees, lease termination
costs and reserves)) or any amortization thereof related to any Equity Offering,
Investment permitted under Section 6.04 of the Agreement, sale of assets,
acquisition, disposition, discontinued operations, recapitalization or the
incurrence or issuance of Indebtedness permitted to be incurred

by the Agreement (including a refinancing thereof) (whether or not successful)
or extinguishment of Indebtedness (and termination of any Swap Obligations or
other derivative instruments) including (i) such fees, expenses or charges
related to the offering of the Junior Notes and the Agreement entered into on
the Effective Date and (ii) any amendment or other modification of the Junior
Notes, the Agreement or any other Indebtedness permitted to be incurred by the
Agreement (including a refinancing thereof)

+ $____________

 

 

 

 

EBITDA

= $____________

B. Fixed Charges for the most recently ended four (4) fiscal quarters:

 

 

 

 

With reference to any period (without duplication):

 

(i)  cash Interest Expense

 

 

 

$____________

 

 

 

 

(ii) scheduled principal payments on Indebtedness actually made (for the
avoidance of doubt, other than prepayments and repayments of the Revolving
Loans)

+ $____________

 

 

 

 

(iii) expenses for Taxes paid in cash

+ $____________

 

 

 

 

(iv) Restricted Payments paid in cash (other than Restricted Payments made by
any Loan Party or any Subsidiary of a Loan Party to any Loan Party that
subsequently distributes the proceeds of such Restricted Payments to one or more
Loan Parties)8

+ $____________

 

 

 

 

(v) Financing Lease Obligation payments

+ $____________

 

 

 

 

(vi) quarterly reductions in the Domestic PP&E Component pursuant to clauses
(a)(i) and (a)(ii) of the definition thereof during such period

+ $____________

 

 

 

 

(vii) quarterly reductions in the German PP&E Component pursuant to clause (a)
of the definition thereof during such period

+ $____________

 

 

 

 

Fixed Charges

= $____________

 

 

3

To be added to Fixed Charges solely for purposes of determining satisfaction of
the Payment Conditions.

Exhibit C

--------------------------------------------------------------------------------

 

 

 

C. Fixed Charge Coverage Ratio

 

 

 

 

(i)  EBITDA (from Section A above)

$____________

 

 

minus,

 

 

 

(ii) Capital Expenditures (other than Capital Expenditures financed with
Indebtedness (other than Revolving Loans) or paid for using the proceeds of any
casualty or other insurance)

 

- $____________

 

(iii) Cash Flow

= $ ____________

 

 

 

 

(iv)  Fixed Charge Coverage Ratio (ratio of Cash Flow (from clause (iii) of this
Section C) to Fixed Charges (from Section B above))

___ to 1.0

 

 

 

 

[(v) Minimum Fixed Charge Coverage Ratio permitted under Section 6.12

1.0 to 1.0]3

 

 

 

 

[(vi) In compliance?

Yes/No (select one)]9

 

 

 




 

4

Not applicable other than during an FCCR Test Period.

Exhibit C

--------------------------------------------------------------------------------

 

 

SCHEDULE III

 

Updated Exhibits to Security Agreements

 

[Attached]

 

 




Exhibit C

--------------------------------------------------------------------------------

 

 

SCHEDULE IV

 

Report of Leased/Rented Inventory and Buy-Back Obligations

 

Compliance as of _________, ____ with

Provisions of Section 6.13 and Section 6.14 of the Agreement

 

The computations set forth in this Schedule IV are designed to facilitate the
calculation of certain covenants in the Agreement relating to the information
set forth in the Company’s consolidated financial statements delivered with this
Compliance Certificate.  The computations set forth in this Schedule IV have
been made in accordance with GAAP (subject to Section 1.04 of the
Agreement).  The use of abbreviated terminology and/or descriptions in the
computations below are not in any way intended to override or eliminate the more
detailed descriptions for such computations set forth in the relevant provisions
of the Agreement, all of which shall be deemed to control.  In addition, the
failure to identify any specific provisions or terms of the Agreement in this
Schedule IV does not in any way affect their applicability during the periods
covered by such financial statements or otherwise, which shall in all cases be
governed by the Agreement.

 

I.RENTAL INVENTORY AND RENTAL REVENUE

 

A.Rental Inventory:

 

 

 

 

(i) the net book value of all Inventory of all the Loan Parties that is leased
or rented to a customer, or held for lease or rent (“Rental Inventory”)

$____________

 

 

 

 

(ii) the maximum Rental Inventory permitted under Section 6.13 of the Agreement

$50,000,000

 

 

 

 

(iii) In compliance

[Yes/No (select one)]

 

B.Rental Revenue:

 

 

 

 

(i) the aggregate revenues of the Company and its Restricted Subsidiaries
generated through leasing or renting Inventory to customers (“Rental Revenue”)
in the prior fiscal year

$____________

 

 

 

 

(ii) the aggregate revenues of the Company and its Restricted Subsidiaries in
the prior fiscal year

$____________

 

 

 

 

(iii) Rental Revenue Percentage ((i) divided by (ii))

____________%

 

 

 

 

(iv) the maximum Rental Revenue Percentage

20%

 

 

 

 

(v) In compliance

[Yes/No (select one)]

 

Exhibit C

--------------------------------------------------------------------------------

 

 

 

II.BUY-BACK OBLIGATIONS

 

 

(i) the U.S. Dollar Amount of repurchase or guarantee obligations of the Company
or its Restricted Subsidiaries arising out of Buy-Back Arrangements (“Buy-Back
Obligations”) as of the end of the most recent period.

$____________

 

 

 

 

(ii) the maximum Buy-Back Obligations permitted under Section 6.14:

 

the greater of :

 

 

 

 

 

(A) $75,000,000

$75,000,000

 

 

 

 

(B) 7.5% of Total Assets as of the end of the most recent period

$____________

 

 

 

 

(iii) In compliance

[Yes/No (select one)]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

JOINDER AGREEMENT

 

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between [New Subsidiary], a [__________] (the “New Subsidiary”)
and JPMORGAN CHASE BANK, N.A., in its capacity as administrative and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) under that
certain Credit Agreement dated as of March 25, 2019 (as amended, restated,
supplemented renewed, extended or otherwise modified from time to time, the
“Credit Agreement”) among The Manitowoc Company, Inc., GROVE U.S. L.L.C.,
Manitowoc Crane Group Germany GmbH, the other Loan Parties party thereto, the
Lenders party thereto and the Administrative Agent.  All capitalized terms used
herein and not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a
[Domestic][German] Loan Party under the Credit Agreement and a “Loan Guarantor”
under Article [X][XI]10 for all purposes of the Credit Agreement and shall have
all of the obligations of a [Domestic/German] Loan Party and a Loan Guarantor
under Article [X][XI] thereunder as if it had executed the Credit
Agreement.  The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement, (b) all of the covenants set forth in Articles V and VI of
the Credit Agreement and (c) all of the guaranty obligations set forth in
Article [X/XI] of the Credit Agreement.  

 

2.[By its execution below, the New Subsidiary agrees to become, and does hereby
become, a Grantor under the Domestic Security Agreement and agrees to be bound
by the Domestic Security Agreement as if originally a party thereto.  The New
Subsidiary hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all personal property of the New Subsidiary whether now owned or
hereafter acquired or arising and wheresoever located, including all accessions
thereto and products and proceeds thereof, to secure the prompt and complete
payment and performance of the Secured Obligations. By its execution below, the
New Subsidiary represents and warrants as to itself that all of the
representations and warranties contained in the Domestic Security Agreement are
true and correct in all material respects (or, with respect to any
representation or warranty which is subject to any materiality qualifier, is
true and correct in all respects) as of the date hereof.  The New Subsidiary
represents and warrants that the supplements to the Exhibits to the Domestic
Security Agreement attached hereto are true and correct in all material respects
(or, with respect to any representation or warranty which is subject to any
materiality qualifier, is true and correct in all respects) and that such
supplements set forth all information required to be scheduled under the
Domestic Security Agreement with respect to the New Subsidiary. The New
Subsidiary shall, to the extent and in the manner required under the Domestic
Security Agreement, take all steps necessary to perfect, in favor of the Agent,
a security interest in and lien against the assets and property of the New
Subsidiary constituting Collateral (with the required priority thereof).]11 [By
its

 

5 

Select Article X if New Subsidiary is a Domestic Loan Party and Article XI if
New Subsidiary is a German Loan Party.

6

Bracketed language to be included for new Domestic Loan Parties.

Exhibit D

--------------------------------------------------------------------------------

 

 

execution below, the New Subsidiary hereby authorizes the Administrative Agent
to file on behalf of such New Subsidiary in any UCC jurisdiction at any time on
or after the date hereof the UCC financing statements attached hereto as Annex I
naming such New Subsidiary as the debtor thereon (the “Financing Statements”)
which Financing Statements, as well as any amendments to and continuations of
such Financing Statements (which are hereby authorized to be filed, without the
signature of the New Subsidiary where permitted by law), may describe the
Collateral in any manner as the Administrative Agent may reasonably determine is
necessary, advisable or prudent to ensure the perfection of the security
interest in such Collateral granted to the Administrative Agent under the Loan
Documents in which a security interest may be perfected by filing a financing
statement under the applicable UCC, including, without limitation, describing
such property as “all personal property of the New Subsidiary whether now owned
or hereafter acquired or arising and wheresoever located, including all
accessions thereto and products and proceeds thereof”. The New Subsidiary hereby
represents and warrants to the Administrative Agent, on behalf of itself and the
Secured Parties, that, as of the date hereof, the Financing Statements identify
(i) the exact legal name or names of such New Subsidiary as it appears in such
New Subsidiary’s organizational documents and (ii) the correct address of such
New Subsidiary’s place of business within the United States of America (if it
has only one), its chief executive office within the United States of America
(if it has more than one place of business) or the chief executive office of the
Borrower Representative (if it has no place of business within the United
States)].12  If required, the New Subsidiary is, substantially concurrently with
the execution of this Agreement, executing and delivering such Collateral
Documents (and such other documents and instruments) as requested by the
Administrative Agent in accordance with the Credit Agreement.

 

3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

 

 

 

4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

 

5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

7.Sections 9.09(b), 9.09(c), 9.09(d), 9.09(e) and 9.10 of the Credit Agreement
are hereby incorporated into this Agreement mutantis mutandis.




 

7

Bracketed language to be included for new Foreign Loan Parties.

Exhibit D

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

By:

Name:

Title:

 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative

Agent

 

By:

Name:

Title:




Exhibit D

--------------------------------------------------------------------------------

 

 

[Annex I

Financing Statement[s]]

Exhibit D

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 25, 2019 (as
amended, restated, supplemented renewed, extended or otherwise modified from
time to time, the “Credit Agreement”) among The Manitowoc Company, Inc., GROVE
U.S. L.L.C., Manitowoc Crane Group Germany GmbH, the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.    

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to any Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

 

Exhibit E-1

--------------------------------------------------------------------------------

 

EXHIBIT E-2

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 25, 2019 (as
amended, restated, supplemented renewed, extended or otherwise modified from
time to time, the “Credit Agreement”) among The Manitowoc Company, Inc., GROVE
U.S. L.L.C., Manitowoc Crane Group Germany GmbH, the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.    

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

 

 

Exhibit E-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 25, 2019 (as
amended, restated, supplemented renewed, extended or otherwise modified from
time to time, the “Credit Agreement”) among The Manitowoc Company, Inc., GROVE
U.S. L.L.C., Manitowoc Crane Group Germany GmbH, the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.    

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a withholding
statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

Exhibit E-3

 

--------------------------------------------------------------------------------

 

EXHIBIT E-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of March 25, 2019 (as
amended, restated, supplemented renewed, extended or otherwise modified from
time to time, the “Credit Agreement”) among The Manitowoc Company, Inc., GROVE
U.S. L.L.C., Manitowoc Crane Group Germany GmbH, the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for the Lenders.    

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii)
an IRS Form W-8IMY accompanied by a withholding statement together with an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower Representative and the Administrative Agent, and
(2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

Name:  

 

Title:  

Date: ________ __, 20[  ]

Exhibit E-4

--------------------------------------------------------------------------------

 

EXHIBIT F

 

LIST OF CLOSING DOCUMENTS

 

[Attached]

Exhibit F

--------------------------------------------------------------------------------

 

EXHIBIT G

 

[FORM OF]

 

NOTICE OF DESIGNATED SECURED FOREIGN PRODUCTS

 

[_], 20[]

 

VIA CERTIFIED MAIL-RETURN RECEIPT REQUESTED

 

JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 22
Chicago, IL 60603
Attention:  [__]

Telephone No: [__]
Fax No: [__]

Email: [__]

Ladies and Gentlemen:

 

We refer to that certain Credit Agreement dated as of March 25, 2019 (as
amended, restated, supplemented renewed, extended or otherwise modified from
time to time, the “Credit Agreement”) among The Manitowoc Company, Inc., GROVE
U.S. L.L.C., Manitowoc Crane Group Germany GmbH, the other Loan Parties party
thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

In accordance with Section 2.22 of the Credit Agreement, please be advised that
the following agreement is a Designated Secured Foreign Product intended to be
secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Secured Obligations under the Credit Agreement
and the other Loan Documents: [insert description of agreement and the aggregate
amount due or to become due in respect of such Designated Secured Foreign
Product Obligations]13.

 

To acknowledge your receipt of this notice, please countersign this notice in
the space provided below and return a signed copy to The Manitowoc Company, Inc.
(by e-mail ([insert email of company officer]) or fax ([insert fax number of
company officer]) to [insert name of company officer] and to [insert name of
contact at Secured Party] (by e-mail ([insert email of contact at  Secured
Party) or fax ([insert fax number of contact at Secured Party) to [insert name
of contact at Secured Party]).

 

[Signature Page Follows]

 

 






 

8

Each such Lender or Affiliate thereof shall deliver to the Administrative Agent,
from time to time after a significant change therein or upon a request therefor,
but in any event not less than monthly, a summary of the amounts due or to
become due in respect of such Designated Secured Foreign Products Obligations.

Exhibit G

--------------------------------------------------------------------------------

 

THE MANITOWOC COMPANY, INC.

 

 

By:______________________________

  Name:

  Title:

 

 

[SECURED PARTY]14

 

 

By:______________________________

  Name:

  Title:

 

 

 

Receipt Acknowledged:

 

JPMORGAN CHASE BANK, N.A., as

as Administrative Agent

 

 

By_________________________________  

  Name:

  Title:

 

 

 

 

9

The Secured Party is the provider of the Designated Secured Foreign Products
specified herein.

Exhibit G

--------------------------------------------------------------------------------

 

Exhibit H

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.
10 South Dearborn, Floor 22
Chicago, IL 60603
Attention:  [__]

Telephone No: [__]
Fax No: [__]

Email: [__]

Date:

Ladies and Gentlemen:

This Borrowing Request is furnished pursuant to Section 2.03 of that certain the
Credit Agreement dated as of March 25, 2019 (as amended, restated, supplemented
renewed, extended or otherwise modified from time to time, the “Credit
Agreement”) among The Manitowoc Company, Inc., GROVE U.S. L.L.C., Manitowoc
Crane Group Germany GmbH, the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Unless
otherwise defined herein, capitalized terms used in this Borrowing Request have
the meanings ascribed thereto in the Credit Agreement.  The Borrower
Representative identified below represents that, as of this date, the conditions
precedent set forth in Section[s] [4.01 and]15 4.02 of the Credit Agreement are
satisfied.

The Borrower Representative hereby notifies the Administrative Agent pursuant to
Section 2.03 of the Credit Agreement of its request for the following Borrowing:

1.Name of applicable Borrower(s):

_____________________

 

2.Aggregate amount of the requested Borrowing:

 

$____________________

3.Borrowing Date of the Borrowing (must be a Business Day):

 

________________, 20__

4.Type of Borrowing: 16

[Adjusted LIBO Rate][ABR] [Overnight LIBO Rate]

 

5.Class:

[Domestic][German] [Revolving]

[Swingline] Loan

 

6.Interest Period and last day thereof:

[one][two][three][six] month[s], ending on ____________, 20__

 

7.Agreed Currency:

[U.S. Dollars][Euro][Sterling]

 

 

10

To be included only for Borrowings on the Effective Date.

11

If no election is made, then the requested Borrowing shall be an ABR Borrowing.

Exhibit H



--------------------------------------------------------------------------------

 

8.Proceeds of Borrowing are to be disbursed

to the following account(s) of the applicable Borrower(s):

Amount:  ______________________

Bank Name:  ___________________

ABR Routing No.:  ______________

Bank Address:  _________________

                          _________________

Account No.:  __________________

Account Name:  ________________

Attn/Reference:  ________________

 

 

 

[Signature Page Follows]

 

 

 

 

THE MANITOWOC COMPANY, INC., as the Borrower Representative


By:
Name:  
Title:

 

 




Exhibit H



--------------------------------------------------------------------------------

 

SCHEDULES

Commitment Schedule

Schedule 1.01(b) – Specified Cranes

Schedule 1.01(c) – Existing Letters of Credit

Schedule 2.06(n) – Foreign Line LCs

Schedule 3.05(a) – Mortgaged Real Property

Schedule 3.05(b) – Leased Properties

Schedule 3.05(c) – Non-Mortgaged Real Property

Schedule 3.06 – Disclosed Matters

Schedule 3.13 – Insurance

Schedule 3.14 – Capitalization and Subsidiaries

Schedule 5.17 – Post-Closing Matters

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Existing Investments

Schedule 6.09 – Transactions with Affiliates

Schedule 6.10 – Existing Restrictions

 

 




1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

Lender

Commitment

JPMorgan Chase Bank, N.A.

$123,750,000

Bank of Montreal

$ 75,625,000

Bank of America, N.A.

$75,625,000

Total

$275,000,000




1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 1.01(b)

 

Specified Cranes

 

 

United States:

 

None.

 

Germany:

 

None.

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 1.01(c)

 

Existing Letters of Credit

 

 

Issuer

Letter of Credit ID

Beneficiary

Letter of Credit Liability Balance

Expire Date

JPMorgan Chase Bank, N.A.

CPCS-200141A

ARROWOOD INDEMNITY COMPANY

$8,000.00

01/Oct/2019

JPMorgan Chase Bank, N.A.

CPCS-226240A

TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA

$2,000,000.00

09/Apr/2019

JPMorgan Chase Bank, N.A.

CPCS-916172A

SENTRY INSURANCE A MUTUAL COMPANY

$2,000,000.00

31/Dec/2019

 

 

 

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 2.06(n)

 

Foreign Line LCs

 

None.

 

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 3.05(a)

 

Mortgaged Real Property

 

1190 Mineral Springs Drive

Port Washington WI 53074

Owned by: GROVE U.S. L.L.C.

 

1565 Buchanan Trail East

Shady Grove, PA  17256

Owned by: GROVE U.S. L.L.C.

 

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 3.05(b)

 

Leased Real Property

 

Lessee

Lessor

Address

GROVE U.S. L.L.C.

Naegeli Transportation, Inc.

7201 Easthaven Blvd

Houston, TX 77017

 

GROVE U.S. L.L.C.

DL George

20 East Sixth Street

Waynesboro, PA 17268

 

GROVE U.S. L.L.C.

Manitowoc Self-Storage, LLC

(older design files and other engineering documentation)

4701 W Custer Street

Manitowoc, WI 54220

 

GROVE U.S. L.L.C.

KK Integrated Logistics

1946 S 23rd St.

Manitowoc, WI 54220

 

GROVE U.S. L.L.C.

Manitowoc Brasil Guindastes Ltda

Passo Fundo, Brazil

Rodovia RS 324 - KM 126,6 - Bairro Valinhos

Cep 99032-680

Manitowoc Crane Group Germany GmbH

M.A.G. Gbr

 

Carl-Leverkus strasse

Langenfeld, Germany

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 3.05(c)

 

Non-Mortgaged Real Property

 

7675 Anthony Highway, RT997

Quincy, PA  17268

Owned by: GROVE U.S. L.L.C.

 

2401 S. 30th Street

Manitowoc, WI  54220

Owned by: GROVE U.S. L.L.C.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

 

Schedule 3.06

 

Disclosed Matters

 

None.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 3.13

 

Insurance

 

Coverage

Insurer

Effective Date

Policy Number

Marine Cargo

Liberty International Underwriters (LIU)

1/1/2019-2020

NYOMC109485

Property

American Home Assurance Company (AIG)

6/1/2018-2019

25030991

Primary D&O

Travelers Casualty and Surety Company of America

7/1/2018-2019

106475069

Excess D&O 1st Layer

U.S. Specialty Insurance Company (HCC Global)

7/1/2018-2019

14-MGU-18-A44291

Excess D&O 2nd Layer

QBE Insurance Corporation

7/1/2018-2019

QPL0188083

Excess D&O 3rd Layer

Zurich American

7/1/2018-2019

DOC 8755561-00

D&O Side A (DIC)

Beazley Insurance Company (London)

7/1/2018-2019

B080136704P18

Fiduciary

Federal Insurance Company (CHUBB)

7/1/2018-2019

8251-7214

Excess Fiduciary

Travelers Casualty and Surety Company of America

7/1/2018-2019

106946780

Crime

Travelers Casualty and Surety Company of America

7/1/2018-2019

106475153

Special Crime (K&R)

XL Catlin

7/1/2016-2019

UM00050940SP16A

Deductible WC (AOS)

Sentry

10/1/2018-2019

90-03196-05

Retro WC (WI Only)

Sentry

10/1/2018-2019

90-03196-27

Commercial Auto

Sentry

10/1/2018-2019

90-03196-03

Foreign General Liability

Insurance Company of the State of PA (AIG)

10/1/2018-2019

80-0276635

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Foreign Auto

Insurance Company of the State of PA

(AIG)

10/1/2018-2019

80-0276636

Foreign Voluntary Compensation and EL

Insurance Company of the State of PA (AIG)

10/1/2018-2019

83-73517

US Occurrence / Foreign Jurisdiction

Illinois National Insurance Co. (AIG)

10/1/2018-2019

3612423

Product Liability & General Liability

Westchester Fire Insurance (CHUBB)

10/1/2018-2019

G24161973 009

Umbrella Liability -Primary

Westchester Fire Insurance (CHUBB)

10/1/2018-2019

G27953189 004

Excess Liability  1st Layer

Navigators Insurance Co.

10/1/2018-2019

CH18EXR916077IV

Excess Liability  2nd Layer

Lexington-London

10/1/2018-2019

16422U16/62785522

Excess Liability  3rd Layer

Swiss Re (NAS)

10/1/2018-2019

EXS 2000601 02

Excess Liability  4th Layer

XL Insurance America, Inc.

10/1/2018-2019

US00074705LI18A

Punitive Damages Liability

Chubb Bermuda Insurance Ltd.

10/1/2018-2019

MTW-PD/18

Punitive Damages Excess Liability

Magna Carta Insurance, Ltd.

10/1/2018-2019

MCNA204889

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 3.14

 

Capitalization and Subsidiaries

 

Name

Relationship to Company

Type of Entity

Equity Interest Holder

Class of Equity Interests / Issued Equity Interests/Percentage of Ownership

Manitowoc Crane Group U.S. Holding, LLC

Subsidary

Limited Liablity Company

The Manitowoc Company, Inc.

100%

Manitowoc Crane Companies, LLC

Subsidary

Limited Liablity Company

Manitowoc Crane Group U.S. Holding, LLC

100%

Manitowoc Re-Manufacturing, LLC

Subsidary

Limited Liablity Company

Manitowoc Crane Group U.S. Holding, LLC

100%

Manitowoc CP, Inc.

Subsidary

Corporation

Manitowoc Crane Group U.S. Holding, LLC

10,000 shares; 100%

GROVE U.S. L.L.C.

Subsidary

Limited Liablity Company

Manitowoc Crane Group U.S. Holding, LLC

100%

Manitowoc Crane Group Holding Germany GmbH

Subsidary

Limited Liablity Company

Manitowoc EMEA Holding SARL

50,000 shares;

100%

Manitowoc Crane Group Germany GmbH

Subsidary

Limited Liablity Company

Manitowoc Crane Group Holding Germany GmbH

94%

GROVE U.S. L.L.C.

6%

MMG Holding Co., LLC

Subsidary

Limited Liablity Company

The Manitowoc Company, Inc.

100%

Manitowoc (Bermuda) Ltd.

Subsidary

Limited Company

The Manitowoc Company, Inc.

780,000 shares; 100%

The Manitowoc Company Foundation

Subsidary

Not-For-Profit Entity

The Manitowoc Company, Inc.

100%

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Name

Relationship to Company

Type of Entity

Equity Interest Holder

Class of Equity Interests / Issued Equity Interests/Percentage of Ownership

Manitowoc Holding Germany LLC & Co. KG

Subsidary

Partnership

The Manitowoc Company, Inc.

Limited partner (99% ownership)

MMG Holding Co., LLC

General partner (1% ownership)

Manitowoc Crane Group Chile Limitada

Subsidary

Limited Liablity Company

Manitowoc Crane Group U.S. Holding, LLC

100%

Manitowoc Crane Group (Brazil)

Subsidary

Private Limited Liability Corporation

Manitowoc Crane Group U.S. Holding, LLC

89,861,556 quotas (89,862,557 quotas authorized)

Manitowoc Crane Group Portugal, Ltda

1 quota (89,862,557 quotas authorized)

Manitowoc Crane Group Colombia S.A.S.

Subsidary

Simplified Stock Corporation

Manitowoc Crane Group U.S. Holding, LLC

20 shares, 100%

Manitowoc Brasil Guindastes Ltda

Subsidary

Limited Liablity Company

Manitowoc Crane Group (Brazil)

99.999999%

Manitowoc Crane Group U.S. Holding, LLC

0.000001%

Manitowoc Crane Group CIS

Subsidary

Limited Liablity Company

Manitowoc Crane Group France SAS

100%

Manitowoc Crane Group Italy Srl

Subsidary

Limited Liablity Company

Manitowoc Crane Group France SAS

100%

Manitowoc Crane Group M-E (FZE)

Subsidary

Limited Liablity Company

Manitowoc Crane Group France SAS

100%

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Name

Relationship to Company

Type of Entity

Equity Interest Holder

Class of Equity Interests / Issued Equity Interests/Percentage of Ownership

Manitowoc Crane Group Portugal Ltda

Subsidary

Limited Liablity Company

Manitowoc Crane Group France SAS

98.64%

Manitowoc Crane Group Italy Srl

1%

Manitowoc Crane Group Portugal Ltda

.36%

Manitowoc Crane Group Australia Pty Ltd.

Subsidary

Proprietary Limited Company

GROVE U.S. LLC

100 shares issued

100%

Manitowoc Crane Group Mexico SRL de CV

Subsidary

Limited Liablity Company

GROVE U.S. L.L.C.

50%

Manitowoc Crane Companies, LLC

50%

Manitowoc Crane Group Korea Co. Ltd

Subsidary

Limited Liablity Company

Manitowoc Crane Group U.S. Holding, LLC

20,000 shares authorized; 5,000 shares issued

100%

Manitowoc Funding LLC

Subsidary

Limited Liablity Company

GROVE U.S. L.L.C.

100%

Manitowoc Holding (Cayman Islands) Ltd.

Subsidary

Limited Liablity Company

Manitowoc (Bermuda) Ltd.

100%

Manitowoc Holdings (Netherlands Antilles) BV

Subsidary

Private Limited Company

Manitowoc (Bermuda) Ltd.

One share issued

100%

Manitowoc Grove (Cayman Islands) Ltd.

Subsidary

Limited Liablity Company

Manitowoc Holdings (Cayman Islands) Ltd.

100%

Manitowoc Worldwide Holdings (Netherlands) BV

Subsidary

Private Limited Company

Manitowoc Holdings (Netherlands Antilles) BV

100%

Manitowoc Worldwide Holdings (France) SAS

Subsidary

Simplified Joint-Stock Company

Manitowoc Holdings (Netherlands Antilles) BV

100%

Manitowoc Potain (Cayman Islands) Ltd.

Subsidary

Limited Liablity Company

Manitowoc Holdings (Netherlands Antilles) BV

50,000 shares issued

100%

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Name

Relationship to Company

Type of Entity

Equity Interest Holder

Class of Equity Interests / Issued Equity Interests/Percentage of Ownership

Manitowoc Asia Global Sourcing

Subsidary

Trust

Manitowoc Potain (Cayman Islands) Ltd.

90%

Manitowoc Holdings (Cayman Islands) Ltd.

10%

Manitowoc Holdings (UK) Limited

Subsidary

Limited Company

Manitowoc Holdings (Netherlands Antilles) BV

100%

Manitowoc Group (UK) Limited

Subsidary

Limited Company

Manitowoc Holdings (UK) Limited

100%

Manitowoc (UK) Limited

Subsidary

Limited Company

Manitowoc Group (UK) Limited

100%

Manitowoc Worldwide Holdings (France) SCS

Subsidary

Simplified Joint-Stock Company

Manitowoc Worldwide Holdings (Netherlands BV)

99.99%

Manitowoc Worldwide Holdings (France) SCS

0.1%

Manitowoc France SAS

Subsidary

Simplified Joint-Stock Company

Manitowoc Worldwide Holdings (France) SCS

100%

Manitowoc EMEA Holding Sarl

Subsidary

Limited Liability Company

Manitowoc France SAS

100%

Manitowoc Holding Asia SAS

Subsidary

Simplified Joint-Stock Company

Manitowoc France SAS

100%

Manitowoc Crane Group France SAS

Subsidary

Simplified Joint-Stock Company

Manitowoc EMEA Holding SARL

100%

Manitowoc Crane Group Asia Pte Ltd

Subsidary

Private Limited Company

Manitowoc Holding Asia SAS

3,655,801 shares

100%

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Name

Relationship to Company

Type of Entity

Equity Interest Holder

Class of Equity Interests / Issued Equity Interests/Percentage of Ownership

Manitowoc Crane Equipment (China) Co. Ltd

Subsidary

Limited Company

Manitowoc Crane Group Asia Pte Ltd

100%

Manitowoc Credit (China) Leasing Co. Ltd

Subsidary

Limited Company

Manitowoc Crane Group Asia Pte Ltd

100%

Manitowoc Crane Group, Inc.

Subsidary

Corporation

Manitowoc Crane Group Asia Pte Ltd

100%

Manitowoc India Private Ltd.

Subsidary

Private Limited Company

Manitowoc Crane Group Asia Pte Ltd

99.9%

(9,999 shares)

Manitowoc Holding Asia SAS

0.1%

(1 share)

Potain India Ptd. Ltd.

Subsidary

Private Limited Company

Manitowoc Crane Group Asia Pte Ltd

99.9%

Manitowoc Holding Asia SAS

0.1%

Zhang Jia Gang Manitowoc Crane Trading Co. Ltd.

Subsidary

Limited Company

Manitowoc Crane Group Asia Pte Ltd

100%

Manitowoc Crane Group Poland Sp

Subsidary

Limited Liability Company

Manitowoc Crane Group Holding Germany GmbH

9,273 shares issued

100%

Manitowoc Crane Group Netherlands B.V.

Subsidary

Private Limited Company

Manitowoc Crane Group Holding Germany GmbH

900 shares issued

100%

Manitowoc Crane Group (UK) Ltd.

Subsidary

Limited Company

Manitowoc Crane Group Holding Germany GmbH

13,160,888 shares issued

100%

Manitowoc Crane Group (UK) Subco Limited

Subsidary

Limited Company

Manitowoc Crane Group (UK) Ltd.

100%

Grove Europe Pension Trustees Limited

Subsidary

Limited Company

Manitowoc Crane Group (UK) Ltd.

100 shares

 

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 5.17

 

Post-Closing Matters

 

 

1.

No later than thirty (30) days after the Effective Date, the Loan Parties shall
deliver to Administrative Agent insurance policy endorsements with respect to
(i) the foreign general liability insurance policy of the Company and its
Subsidiaries numbered 80-0276635 (listing the Administrative Agent as an
additional insured) and (ii) the cargo property insurance policy of the Company
and its Subsidiaries numbered NYOMC1098501 (listing the Administrative Agent as
lenders loss payee), each in form and substance reasonably satisfactory to the
Administrative Agent.

 

 

2.

No later than forty five (45) days after the Effective Date, the Loan Parties
shall deliver to the Administrative Agent (i) an original share certificate
reflecting GROVE U.S. L.L.C.’s ownership of 65% of the Equity Interests of
Manitowoc Crane Group Australia Pty Ltd., together with a related original share
power executed in blank, (ii) an original share certificate reflecting Manitowoc
Crane Group U.S. Holding, LLC’s ownership of 65% of the Equity Interests of
Manitowoc Crane Group Korea Co. Ltd, together with a related original share
power executed in blank, and (iii) an original share certificate reflecting
Manitowoc Crane Group U.S. Holding, LLC’s ownership of 65% of the Equity
Interests of Manitowoc Crane Group Colombia S.A.S., together with a related
original share power executed in blank.

 

 

3.

No later than three (3) Business Days after the Effective Date, the Loan Parties
shall (i) cause the deposit accounts numbered 4126129287 and 4126129352 at Wells
Fargo Bank, N.A. to be titled in the name of The Manitowoc Company, Inc., or
such other similar designation reasonably satisfactory to the Administrative
Agent, and (ii) cause each such deposit account, and each other deposit account
of the Domestic Loan Parties in existence as of the Effective Date (other than
any Excluded Accounts and the Specified JPMorgan London Account) to be subject
to a Deposit Account Control Agreement.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 6.01

 

Existing Indebtedness

 

Entity (Borrower)

Description

Counterparty (Lender)

Currency

Amount (Millions)

FOREIGN LINES

 

 

 

 

Manitowoc Crane Group Australia Pty Ltd.

Revolving Lease/Direct Debit/Business Card

NAB

AUD

                      0.1

Manitowoc Crane Group (Brazil)

ACC/ACE Trade Line

Itau Bank

USD

                    .4

Manitowoc Crane Group (Brazil)

Loan for Factory

Badesul

BRL

                    37.5

Manitowoc Crane Equipment (China) Co., Ltd.

Working Capital Line

JPM

RMB

30

Manitowoc Crane Group France SAS

Overdraft Line (not committed)

BNP

EUR

                      6.0

Manitowoc Crane Group France SAS

Overdraft Line (not committed)

Societe Generale

EUR

                      6.0

Manitowoc Crane Group France SAS

Overdraft Line (not committed)

Natixis

EUR

                      6.0

Manitowoc Crane Group France SAS

Overdraft Line (not committed)

CIC - Lyonnaise de Banque

EUR

                      3.0

Manitowoc Crane Group France SAS

Bonding/Bank Guarantee (not committed)

BNP

EUR

                      9.5

Manitowoc Crane Group France SAS

Bonding/Bank Guarantee (not committed)

Natixis

EUR

                      5.0

Manitowoc Crane Group France SAS

Bonding/Bank Guarantee (not committed)

SG

EUR

                      6.0

Manitowoc Crane Group France SAS

Bonding/Bank Guarantee (not committed)

CIC

EUR

                      5.0

Manitowoc India Private Limited

Bank Guarantee

HDFC

INR

                 35.0

Manitowoc France SAS

Overdraft Line

JPM

EUR

                      5.0

Manitowoc France SAS

Overdraft Line (not committed)

BOA*

USD

                      9.5

Potain India Pvt. Ltd.

Bank Guarantee

HDFC

INR

                 100.0

GUARANTEES

 

 

 

 

Manitowoc Crane Group Australia Pty Ltd.

Bank Guarantee

NAB

AUD

                      0.5

Manitowoc Crane Group Germany GmbH

InterCo Guarantee for MCC with a supplier of equipment

GE/DLL

EUR

                    15.0

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Manitowoc Crane Group M-E (FZE)

Trade Guarantee (not committed)

HSBC

AED

0.47

FX LINES

 

 

 

 

Manitowoc Crane Group France SAS

FX Line

SG

USD

                    30.0

Manitowoc Crane Group France SAS

FX Line

Natixis

USD

                    30.0

FACTORING PROGRAMS

 

 

 

 

Manitowoc Credit (China) Leasing Co

Receivables Financing

DLL

RMB

                    0.5

Manitowoc Crane Group Australia Pty Ltd.

Receivables Financing

NAB

AUD

                      0.3

Manitowoc Crane Group France SAS

Factoring Program (w/Coface Insurance)

SG

EUR

                    25.0

Manitowoc Crane Group France SAS

Factoring Program

FactoFrance CIC (ex GE)

EUR

                    30.0

CAPITAL LEASES

 

 

 

 

Cranes - EMEA

Capital Leasing

Various

USD

10

Cranes - North America

Capital Leases

Various

USD

                    19.9

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 6.02

 

Existing Liens

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

1. GROVE U.S. LLC

GROVE U.S. LLC

De Lage Landen Financial Services, Inc.

Delaware

Secretary of State

3290667 8

10-31-03

UCC-1

All of Lessee's equipment or inventory of any make or manufacture leased to
Lessee by Lessor under Master Lease Agreement Number 386, and any and all
equipment schedules entered and to be entered thereunder, whether in the
possession of Lessee or rented or leased by Lessee or otherwise in the
Possession of third parties, together with all accessories and attachments
thereto and all accounts, contract rights, chattel paper, documents. general
intangibles, Payment intangibles and instruments arising from the sale, lease or
rental of such equipment or inventory and all proceeds thereof and proceeds of
such proceeds. ML368-WB

GROVE U.S. L.L.C.

U.S. Bancorp Equipment Finance, Inc.

Delaware

Secretary of State

2007 3669768

9-28-07

UCC-1

Specific equipment associated with one (1) Automatic Boom Paint Line

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

GROVE U.S. L.L.C.

IBM Credit LLC

Delaware

Secretary of State

2013 1096438

3-21-13

UCC-1

All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described in
IBM Credit LLC agreement number(s) H40294) including one or more of the
following: 8202-E4C (IBM), 9992-003 (IBM), 9SSR-001 (IBM) all additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitation, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (03/21/13) UCC Log Number:
CPVP0H402943976600

GROVE U.S. L.L.C.

IBM Credit LLC

Delaware

Secretary of State

2013 1237784

4-1-13

UCC-1

All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described in
IBM Credit LLC agreement number(s) H41383) including one or more of the
following: 8202-E4C (IBM), 9992-003 (IBM), 9SSR-001 (IBM) all additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitation, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (04/01/13) UCC Log Number:
CPVPOH413833976600

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

GROVE U.S. L.L.C.

IBM Credit LLC

Delaware

Secretary of State

2013 2156850

6-6-13

UCC-1

All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described in
IBM Credit LLC agreement number(s) H40807) including one or more of the
following: 8202-E4C (IBM), 9992-003 (IBM), 9SSR-001 (IBM) all additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitation, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (04/01/13) UCC Log Number:
CPVPOH413833976600

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

GROVE U.S. LLC

Strategic Finance LLC

Delaware

Secretary of State

2014 4983748

12-9-14

UCC-1

All equipment leased or to be leased under Schedule No. 022 dated December 8,
2014 (the "Schedule") to the Master Equipment Lease dated as of October 1, 2002
between Strategic Finance, LLC as Lessor and GROVE U.S., LLC as Lessee either
listed below or listed on the attached Exhibit A (to the extent that the terms
of the Master Equipment Lease are incorporated by reference into or otherwise
relate to the Schedule) (the Schedule together with the Master Lease Agreement
is hereinafter referred to as the 'Lease"), including all rentals, payments,
revenues and other amounts due and to become due under the Lease, all
accessions, accessories, additions, substitutions, replacements for and proceeds
of the foregoing and all insurance proceeds of the

foregoing. This financing statement is being filed for informational purposes
only and should not be construed as creating or evidencing a security

interest under the UCC. This transaction is intended by Lessor and Lessee to be
a true lease.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

GROVE U.S. LLC

Strategic Finance LLC

Delaware

Secretary of State

2014 4983995

12-09-14

UCC-1

All equipment leased or to be leased under Schedule No. 023 dated December 8,
2014 (the "Schedule") to the Master Equipment Lease dated as of October 1, 2002
between Strategic Finance, LLC as Lessor and GROVE U.S., LLC as Lessee either
listed below or listed on the attached Exhibit A (to the extent that the terms
of the Master Equipment Lease are incorporated by reference into or otherwise
relate to the Schedule) (the Schedule together with the Master Lease Agreement
is hereinafter referred to as the 'Lease"), including all rentals, payments,
revenues and other amounts due and to become due under the Lease, all
accessions, accessories, additions, substitutions, replacements for and proceeds
of the foregoing and all insurance proceeds of the

foregoing. This financing statement is being filed for informational purposes
only and should not be construed as creating or evidencing a security

interest under the UCC. This transaction is intended by Lessor and Lessee to be
a true lease.

GROVE U.S. L.L.C.

River Capital Finance LLC

Delaware

Secretary of State

2015 2107612

5-18-15

UCC-1

Lease #1170327-002 between River Capital Finance LLC as Lessor and GROVE U.S.
L.L.C. as Lessee and equipment (as more fully described below) leased by Debtor,
together with all substitutions, replacements, and accessions thereto and
insurance thereon and all proceeds of any nature thereof.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

GROVE U.S. L.L.C.

IBM Credit LLC

Delaware

Secretary of State

2015 3630596

8-20-15

UCC-1

All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Agreement(s) 001063 including one or more of

the following:2076/212 -Storwize V7000 Expansion 12 all additions, attachments,
accessories, accessions and upgrades thereto and any and all substitutions,
replacements or exchanges for any such item of equipment or software and any and
all proceeds of any of the foregoing, including, without limitation, payments
under insurance or any indemnity or warranty relating to loss or damage to such
equipment and software. IBM Credit LLC files this notice as a precautionary
filing.

The Manitowoc Company, Inc.

Huntington Technology Finance, Inc.

Wisconsin

Dept. of Financial Institutions

170000710210

1-17-17

UCC-1

All equipment and other goods ("Equipment") leased by Debtor as Lessee under
Schedule No. MANI-022, any extensions, renewals, or modifications thereto, which
incorporates(s) by reference Master Lease Agreement between Debtor as Lessee and
Secured Party as Lessor which Equipment is more fully described below, insurance
covering same and the proceeds of all of the foregoing. Equipment is described
as follows: 2812-114 IBM XIV Storage System Model GENJ SIN: 025311 XIV STORAGE
SYSTEM MODEL R3

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

Banc of America Leasing & Capital, LLC

Wisconsin

Dept. of Financial Institutions

150015587430

12-14-15

UCC-1

The collateral is certain goods generally described as a an Adige Laser Tube
cutting system model LT8, and more particularly described or referred to as the
Equipment subject to Master Lease Agreement No. 40633-90000 dated October 15,
2008 in which the Debtor now or hereafter has rights, including but not limited
to all goods described in one more Schedules thereunder, and any request for
advance under progress payment agreements in connection therewith, together with
(I) all parts, attachments accessories and accessions to, and all substitutions
and replacements for, such goods; (ii) all accounts, chattel paper, and general
intangibles arising from or related to any sale, lease, rental or other
disposition of such goods to third parties, or otherwise resulting from the
possession, use or operation of such goods by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; (iii) all
insurance, warranty and other claims against third parties with respect to such
goods (including claims for rent upon any lease of such goods); (iv) all
software and other intellectual property rights used in connection therewith;
(v) proceeds of all of the foregoing, including proceeds in the form of goods,
accounts, chattel paper, documents, instruments, general Intangibles, Investment
property, deposit accounts, letter of credit rights and supporting obligations;
and (VI) all books and records regarding the foregoing.

2. The Manitowoc Company, Inc.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

First Financial Corporate Leasing, LLC

Wisconsin

Dept. of Financial Institutions

150013263520

10-20-15

UCC-1

All equipment referenced in Equipment Schedule No. 10253-010 to Master Lease
Agreement dated as of June 3, 2013, between First Financial Corporate Leasing,
LLC, as Lessor, and The Manitowoc Company, Inc. as Lessee, whether now owned or
hereafter acquired, together with all substitutions, proceeds, accessions,
attachments and additions thereto. This UCC-1 financing statement is filed
pursuant to Section 9-408 of the Uniform Commercial Code for Informational
purposes only. The transaction covered by this UCC-1 is intended by the Lessor
and Lessee to be a True Lease.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

Banc of America Leasing & Capital, LLC

Wisconsin

Dept. of Financial Institutions

150008575126

7-6-15

UCC-1

The collateral is certain goods generally described as a an FTR 3500 Boring Mill
with RAM, and more particularly described or referred to as the Equipment
subject to Master Lease Agreement No. 40633-90000 dated October 15, 2008 in
which the Debtor now or hereafter has rights, including but not limited to all
goods described in one more Schedules thereunder, and any request for advance
under progress payment agreements in connection therewith, together with (i) all
parts, attachments accessories and accessions to, and all substitutions and
replacements for, such goods; (ii) all accounts, chattel paper, and general
intangibles arising from or related to any sale, lease, rental or other
disposition of such goods to third parties, or otherwise resulting from the
possession, use or operation of such goods by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; (iii) all
insurance, warranty and other claims against third parties with respect to such
goods (including claims for rent upon any lease of such goods); (iv) all
software and other intellectual property rights used in connection therewith;
(v) proceeds of all of the foregoing, including proceeds in the form of goods,
accounts, chattel paper, documents, instruments, general intangibles, investment
property, deposit accounts, letter of credit rights and supporting obligations;
and (iv) all books and records of the foregoing

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

and

Manitowoc FSG Operations, LLC

and

Garland Commercial Ranges Limited

Passchendaele Capital Fund

Wisconsin

Dept. of Financial Institutions

150004168827

4-3-15

UCC-1

Ref: Lease Schedule No. 8 to Lease Agreement No. CG-5622.

All of the goods, furniture, fixtures, equipment and other personal property now
or hereafter leased by

Passchendaele Capital Fund to Lessee, wherever located, under Lease Agreement
No. CG-5622 Lease Schedule No. 8 including but not limited to the following: One
new Prima BCe4 TCS version bending cell, and all related peripherals to be more
fully described on Exhibit A, together with all replacements, additions,
substitutions, accessions, modifications, updates, upgrades, revisions, new
versions, enhancements, and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, (including, but not limited to, amounts
payable under any insurance policy) and all other property under Lease Agreement
No. CG-5622 acquired and accepted by Debtor

The Manitowoc Company, Inc.

Macquarie Equipment Finance, LLC

Wisconsin

Dept. of Financial Institutions

150000810918

1-20-15

UCC-1

All equipment and other goods ("Equipment") leased by Debtor as Lessee under
Schedule No. MANI-020, any extensions, renewals, or modifications thereto, which
incorporate(s) by reference Master Lease Agreement between Debtor as Lessee and
Secured Party as Lessor which Equipment is more fully described below, insurance
covering same and the proceeds of all of the foregoing. Equipment is described
as follows: Qty Asset Description 1 OCE PLOT WAVE 750 W/COLOR SCAN 1 OCE 4312
ONLINE FOLDER W/ EXT STACKER

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

First Financial Corporate Leasing, LLC

Wisconsin

Dept. of Financial Institutions

140015399330

11-26-14

UCC-1

All equipment referenced in Equipment Schedule No. 10253-009 to Master Lease
Agreement dated as of June 3, 2013, between First Financial Corporate Leasing,
LLC, as Lessor, and The Manitowoc Company, Inc. as Lessee, whether now owned or
hereafter acquired, together with all substitutions, proceeds, accessions,
attachments and additions thereto. This UCC-1 financing statement is filed
pursuant to Section 9-408 of the Uniform Commercial Code for informational
purposes only. The transaction covered by this UCC-1 is Intended by the Lessor
and Lessee to be a True Lease.

The Manitowoc Company, Inc.

U.S. Bank Equipment Finance, a division of U.S. Bank National Association

Wisconsin

Dept. of Financial Institutions

140014317420

11-4-14

UCC-1

Specific copiers together with all replacements, parts, repairs, additions,
accessions and accessories and all proceeds of the foregoing

The Manitowoc Company, Inc.

and

Manitowoc FSG Operations, LLC

and

The Delfield Company LLC

Passchendaele Capital Fund

Wisconsin

Dept. of Financial Institutions

140013209520

10-9-14

UCC-1

Ref: Lease Schedule No. 7 to Lease Agreement No. CG-5622.

All of the goods, furniture, fixtures, equipment and other personal property now
or hereafter leased by

Passchendaele Capital Fund to Lessee, wherever located, under Lease Agreement
No. CG-5622 Lease Schedule No.7 including but not limited to the following:
compact load/ unload 8 shelf tower, and all related peripherals to be more fully
described on Exhibit A, together with all replacements, additions,
substitutions, accessions, modifications, updates, upgrades, revisions, new
versions, enhancements, and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, (including, but not limited to, amounts
payable under any insurance policy) and all other property under Lease Agreement
No. CG-5622 acquired and accepted by Debtor

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

U.S. Bank Equipment Finance

Wisconsin

Dept. of Financial Institutions

140012818828

10-1-14

UCC-1

Specific copiers together with all replacements, parts, repairs, additions,
accessions and accessories and all proceeds of the foregoing

The Manitowoc Company, Inc.

and

Manitowoc FSG Operations, LLC

 

Passchendaele Capital Fund

Wisconsin

Dept. of Financial Institutions

140010817320

8-18-14

UCC-1

Ref: Lease Schedule No. 6 to Lease Agreement No. CG-5622.

All of the goods, furniture, fixtures, equipment and other personal property now
or hereafter leased by

Passchendaele Capital Fund to Lessee, wherever located, under Lease Agreement
No. CG-5622 Lease Schedule No. 6 including but not limited to the following:
compact load/ unload 8 shelf tower, and all related peripherals to be more fully
described on Exhibit A, together with all replacements, additions,
substitutions, accessions, modifications, updates, upgrades, revisions, new
versions, enhancements, and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, (including, but not limited to, amounts
payable under any insurance policy) and all other property under Lease Agreement
No. CG-5622 acquired and accepted by Debtor

The Manitowoc Company, Inc.

First Financial Corporate Leasing, LLC

Wisconsin

Dept. of Financial Institutions

140010367724

8-7-14

UCC-1

All equipment referenced in Equipment Schedule No. 10253-008 to Master Lease
Agreement dated as of June 3, 2013, between First Financial Corporate Leasing,
LLC, as Lessor, and The Manitowoc Company, Inc. as Lessee, whether now owned or
hereafter acquired, together with all substitutions, proceeds, accessions,
attachments and additions thereto. This UCC-1 financing statement is filed
pursuant to Section 9-408 of the Uniform Commercial Code for informational
purposes only. The transaction covered by this UCC-1 is intended by the Lessor
and Lessee to be a True Lease.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

and

Manitowoc FSG Operations, LLC

 

Passchendaele Capital Fund

Wisconsin

Dept. of Financial Institutions

140010089321

8-1-14

UCC-1

Ref: Lease Schedule No. 5 to Lease Agreement No. CG-5622.

All of the goods, furniture, fixtures, equipment and other personal property now
or hereafter leased by

Passchendaele Capital Fund to Lessee, wherever located, under Lease Agreement
No. CG-5622 Lease Schedule No. 5 including but not limited to the following:
compact load/ unload 8 shelf tower, and all related peripherals to be more fully
described on Exhibit A, together with all replacements, additions,
substitutions, accessions, modifications, updates, upgrades, revisions, new
versions, enhancements, and accessories incorporated therein and/or affixed
thereto and all proceeds thereof, (including, but not limited to, amounts
payable under any insurance policy) and all other property under Lease Agreement
No. CG-5622 acquired and accepted by Debtor

The Manitowoc Company, Inc.

and

Manitowoc FSG Operations, LLC

 

Passchendaele Capital Fund

Wisconsin

Dept. of Financial Institutions

140008771831

7-2-14

UCC-1

Ref: Lease Schedule No. 4 to Lease Agreement No. CG-5622.

All of the goods, furniture, fixtures, equipment and other personal property now
or hereafter leased by

Passchendaele Capital Fund to Lessee, wherever located, under Lease Agreement
No. CG-5622 Lease Schedule No. 4 including but not limited to the following:
specific equipment and all related peripherals to be more fully described on
Exhibit A, together with all replacements, additions, substitutions, accessions,
modifications, updates, upgrades, revisions, new versions, enhancements, and
accessories incorporated therein and/or affixed thereto and all proceeds
thereof, (including, but not limited to, amounts payable under any insurance
policy) and all other property under Lease Agreement No. CG-5622 acquired and
accepted by Debtor

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

and

Manitowoc FSG Operations, LLC

and

The Delfield Company LLC

Passchendaele Capital Fund

Wisconsin

Dept. of Financial Institutions

140008771528

7-2-14

UCC-1

Ref: Lease Schedule No. 3 to Lease Agreement No. CG-5622.

All of the goods, furniture, fixtures, equipment and other personal property now
or hereafter leased by

Passchendaele Capital Fund to Lessee, wherever located, under Lease Agreement
No. CG-5622 Lease Schedule No. 3 including but not limited to the following:
specific equipment and all related peripherals to be more fully described
on  Exhibit A, together with all replacements, additions, substitutions,
accessions, modifications, updates, upgrades, revisions, new versions,
enhancements, and accessories incorporated therein and/or affixed thereto and
all proceeds thereof, (including, but not limited to, amounts payable under any
insurance policy) and all other property under Lease Agreement No. CG-5622
acquired and accepted by Debtor

The Manitowoc Company, Inc.

First Financial Corporate Leasing, LLC

Wisconsin

Dept. of Financial Institutions

140008398230

6-25-14

UCC-1

All equipment referenced in Equipment Schedule No. 10253-007 to Master Lease
Agreement dated as of June 3, 2013, between First Financial Corporate Leasing,
LLC, as Lessor, and The Manitowoc Company, Inc. as Lessee, whether now owned or
hereafter acquired, together with all substitutions, proceeds, accessions,
attachments and additions thereto. This UCC-I financing statement is filed
pursuant to Section 9-408 of the Uniform Commercial Code for informational
purposes only. The transaction covered by this UCC-1 is intended by the Lessor
and Lessee to be a True Lease.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

First Financial Corporate Leasing, LLC

Wisconsin

Dept. of Financial Institutions

140008107319

6-18-14

UCC-1

All equipment referenced in Equipment Schedule No. 10253-006 to Master Lease
Agreement dated as of June 3, 2013, between First Financial Corporate Leasing,
LLC, as Lessor, and The Manitowoc Company, Inc. as Lessee, whether now owned or
hereafter acquired, together with all substitutions, proceeds, accessions,
attachments and additions thereto. This UCC-I financing statement is filed
pursuant to Section 9-408 of the Uniform Commercial Code for informational
purposes only. The transaction covered by this UCC-1 is intended by the Lessor
and Lessee to be a True Lease.

The Manitowoc Company, Inc.

IBM Credit LLC

Wisconsin

Dept. of Financial Institutions

140006359528

5-14-14

UCC-1

All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described in
IBM Credit LLC agreement number(s) H6536I) including one or more of the
following: 2072-S2C (IBM), 2072-SEU (IBM), 2498-B24 (IBM), 9BPP-004 (IBM), 9S
SR-001 (IBM) all additions, attachments, accessories, accessions and upgrades
thereto and any and all substitutions, replacements or exchanges for any such
item of equipment or software and any and all proceeds of any of the foregoing,
including, without limitation, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See UCC 9-505.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

First Financial Corporate Leasing, LLC

Wisconsin

Dept. of Financial Institutions

140005911218

5-6-14

UCC-1

All equipment referenced in Equipment Schedule No. 10253-005 to Master Lease
Agreement dated as of June 3, 2013, between First Financial Corporate Leasing,
LLC, as Lessor, and The Manitowoc Company, Inc. as Lessee, whether now owned or
hereafter acquired, together with all substitutions, proceeds, accessions,
attachments and additions thereto. This UCC-I financing statement is filed
pursuant to Section 9-408 of the Uniform Commercial Code for informational
purposes only. The transaction covered by this UCC-1 is intended by the Lessor
and Lessee to be a True Lease.

The Manitowoc Company, Inc.

First Financial Corporate Leasing, LLC

Wisconsin

Dept. of Financial Institutions

140005911117

5-6-14

UCC-1

All equipment referenced in Equipment Schedule No. 10253-004 to Master Lease
Agreement dated as of June 3, 2013, between First Financial Corporate Leasing,
LLC, as Lessor, and The Manitowoc Company, Inc. as Lessee, whether now owned or
hereafter acquired, together with all substitutions, proceeds, accessions,
attachments and additions thereto. This UCC-I financing statement is filed
pursuant to Section 9-408 of the Uniform Commercial Code for informational
purposes only. The transaction covered by this UCC-1 is intended by the Lessor
and Lessee to be a True Lease.

The Manitowoc Company, Inc.

U.S. Bank Equipment Finance

Wisconsin

Dept. of Financial Institutions

140004915625

4-16-14

UCC-1

Specific copiers together with all replacements, parts, repairs, additions,
accessions and accessories and all proceeds of the foregoing

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

Passchendaele Capital Fund

Wisconsin

Dept. of Financial Institutions

140001632517

2-5-14

UCC-1

Ref: Lease Schedule No. 2 to Lease Agreement No. CG-5622.

All of the goods, furniture, fixtures, equipment and other personal property now
or hereafter leased by

Passchendaele Capital Fund to Lessee, wherever located, under Lease Agreement
No. CG-5622 Lease Schedule No. 2 including but not limited to the following:
specific equipment and all related peripherals to be more fully described on
Exhibit A, together with all replacements, additions, substitutions, accessions,
modifications, updates, upgrades, revisions, new versions, enhancements, and
accessories incorporated therein and/or affixed thereto and all proceeds
thereof, (including, but not limited to, amounts payable under any insurance
policy) and all other property under Lease Agreement No. CG-5622 acquired and
accepted by Debtor

The Manitowoc Company, Inc.

First Financial Corporate Leasing, LLC

Wisconsin

Dept. of Financial Institutions

130013990830

10-25-13

UCC-1

All equipment referenced in Equipment Schedule No. 10253-002 to Master Lease
Agreement dated as of June 3, 2013, between First Financial Corporate Leasing,
LLC, as Lessor, and The Manitowoc Company, Inc. as Lessee, whether now owned or
hereafter acquired, together with all substitutions, proceeds, accessions,
attachments and additions thereto. This UCC-I financing statement is filed
pursuant to Section 9-408 of the Uniform Commercial Code for informational
purposes only. The transaction covered by this UCC-1 is intended by the Lessor
and Lessee to be a True Lease.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

Banc of America Leasing & Capital, LLC

Wisconsin

Dept. of Financial Institutions

100003546624

3-25-10

UCC-1

The collateral is certain goods generally described as a an Horizontal Boring
Bar Machines, and more particularly described or referred to as the Equipment
subject to Master Lease Agreement No. 40633-90000 dated October 15, 2008 in
which the Debtor now or hereafter has rights, including but not limited to all
goods described in one more Schedules thereunder, and any request for advance
under progress payment agreements in connection therewith, together with (I) all
parts, attachments accessories and accessions to, and all substitutions and
replacements for, such goods; (ii) all accounts, chattel paper, and general
intangibles arising from or related to any sale, lease, rental or other
disposition of such goods to third parties, or otherwise resulting from the
possession, use or operation of such goods by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; (iii) all
insurance, warranty and other claims against third parties with respect to such
goods (including claims for rent upon any lease of such goods); (iv) all
software and other intellectual property rights used in connection therewith;
(v) proceeds of all of the foregoing, including proceeds in the form of goods,
accounts, chattel paper, documents, instruments, general Intangibles, Investment
property, deposit accounts, letter of credit rights and supporting obligations;
and (VI) all books and records regarding the foregoing.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

Banc of America Leasing & Capital, LLC

Wisconsin

Dept. of Financial Institutions

100003546523

3-25-10

UCC-1

The collateral is certain goods generally described as a Robotic Welding
Machine, and more particularly described or referred to as the Equipment subject
to Schedule No. 004 to Master Lease Agreement No. 40633-90000-004, dated October
15, 2008, in which the Debtor now or hereafter has rights, together with: (I)
all parts, attachments accessories and accessions to, and all substitutions and
replacements for, such goods; (ii) all accounts, chattel paper, and general
intangibles arising from or related to any sale, lease, rental or other
disposition of such goods to third parties, or otherwise resulting from the
possession, use or operation of such goods by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; (ill) all
Insurance, warranty and other claims against third parties with respect to such
goods (including claims for rent upon any lease of such goods); (iv) all
software and other intellectual property rights used in connection therewith;
(v) proceeds of all of the foregoing, Including proceeds in the form of goods,
accounts, chattel paper, documents, instruments, general intangibles, investment
property, deposit accounts, letter of credit rights and supporting obligations;
and (vi) all books and records regarding the foregoing. This financing statement
is filed pursuant to the precautionary filing provisions of the Uniform
Commercial Code in connection with a transaction in which Secured Party leases
the goods described above to Debtor, and shall not of itself be a factor in
determining whether the transaction creates a lease or security interest in the
collateral under applicable provisions of the Uniform Commercial Code. Location:
1190 Mineral Spring, Port Washington, WI

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

De Lage Landen Financial Services, Inc.

Wisconsin

Dept. of Financial Institutions

090011581824

9-28-09

UCC-1

SALVAGNINI SHEET METAL FABRICATION EQUIPMENT AS MORE COMPLETELY DEFINED UNDER
THE FRYMASTER PURCHASE ORDER 660381 DATED 11/192000 CONSISTING OF NINE (9) PAGES
ATTACHED HERETO AND MADE PART HEREOF. INCLUDING ALL COMPONENTS. ADDITIONS,
UPGRADES, ATTACHMENTS, ACCESSIONS, SUBSTITUTIONS, REPLACEMENTS AND PROCEEDS OF
SUCH COLLATERAL THIS FILING IS FOR PRECAUTIONARY PURPOSES IN CONNECTION WITH AN
EQUIPMENT LEASING TRANSACTION AND IS NOT TO BE CONSTRUED AS INDICATING THAT THE
TRANSACTION IS OI HER THAN A TRUE LEASE.

The Manitowoc Company, Inc.

Caterpillar Logistics Services, Inc.

Wisconsin

Dept. of Financial Institutions

090010407820

8-28-09

UCC-1

Security interest in all of the equipment purchased by Secured Party on behalf
of Debtor and all substitutions, replacements, additions and accessions thereto,
including but not limited to all racks and bins, mobile equipment, office
equipment and furnishings, and information technology hardware.

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

The Fifth Third Leasing Company

Wisconsin

Dept. of Financial Institutions

090003434216

3-20-09

UCC-1

All of Debtor's right, title and interest in the following (whether now existing
or hereafter created and whether now owned or hereafter acquired): (1) the
equipment described on exhibit attached hereto (inventory, equipment, fixtures
or otherwise) (the "Equipment") and general intangibles relating thereto, (2)
additions, attachments, accessories and accessions thereto whether or not
furnished by the Supplier of such Equipment,. (3) all subleases (including the
right to receive any payment thereunder and the right to make any election or
determination or give any consent or waiver thereunder), chattel paper,
accounts, security deposits and bills of sale relating thereto, (4) any and all
substitutions, replacements or exchanges for any such Equipment, and (5) any and
all products and proceeds of any collateral hereunder (Including all insurance
and requisition proceeds and all other payments of any kind with respect to the
equipment and other collateral). Exhibit to UCC Financing Statement: Manitowoc
Model 2250 Series 3 Liftcrane

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Debtor

Secured party

Jurisdiction

File Number/

Date Filed

Type of UCC

Description of Collateral

The Manitowoc Company, Inc.

Banc of America Leasing & Capital, LLC

Wisconsin

Dept. of Financial Institutions

080014507926

10-17-08

UCC-1

The collateral is certain goods generally described as a Robotic Welding
Machine, and more particularly described or referred to as the Equipment subject
to Schedule No. 001 to Master Lease Agreement No. 40633-90000-001, dated October
15, 2008, in which the Debtor now or hereafter has rights, together with: (I)
all parts, attachments accessories and accessions to, and all substitutions and
replacements for, such goods; (ii) all accounts, chattel paper, and general
intangibles arising from or related to any sale, lease, rental or other
disposition of such goods to third parties, or otherwise resulting from the
possession, use or operation of such goods by third parties, including
instruments, investment property, deposit accounts, letter of credit rights, and
supporting obligations arising thereunder or in connection therewith; (ill) all
Insurance, warranty and other claims against third parties with respect to such
goods (including claims for rent upon any lease of such goods); (iv) all
software and other intellectual property rights used in connection therewith;
(v) proceeds of all of the foregoing, Including proceeds in the form of goods,
accounts, chattel paper, documents, instruments, general intangibles, investment
property, deposit accounts, letter of credit rights and supporting obligations;
and (vi) all books and records regarding the foregoing. This financing statement
is filed pursuant to the precautionary filing provisions of the Uniform
Commercial Code in connection with a transaction in which Secured Party leases
the goods described above to Debtor, and shall not of itself be a factor in
determining whether the transaction creates a lease or security interest in the
collateral under applicable provisions of the Uniform Commercial Code. Location:
1565 Buchanon Trail East, Shady Grove, PA 17256

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 6.04

 

Existing Investments

 

Entity

Description

Financial Institution

Account #

Currency

Value Date

Amount

The Manitowoc Company, Inc.

Deferred Compensation Plan

BMO Harris Bank N.A.

89-0340-01-1

USD

2/28/2019

8,706,066.31

The Manitowoc Company, Inc.

Bank Account

Wells Fargo

4123202228

USD

2/28/2019

841,465

The Manitowoc Company, Inc.

Investment Account

Goldman Sachs

1885065064

USD

2/28/2019

10,800,000

Potain India Pvt. Ltd.

Fixed / Time Deposit

HDFC Bank Ltd

70330002378

INR

2/28/19

117,000,000

Manitowoc India Pvt. Ltd.

Fixed / Time Deposit

HDFC Bank Ltd

70330002231

INR

2/28/19

47,500,000

Manitowoc India Pvt. Ltd.

Cluster Deposit

HSBC Bank Ltd

105853394001

INR

2/28/19

29,700,000

 

1131192.06-CHISR02A - MSW

--------------------------------------------------------------------------------

 

Schedule 6.09

 

Transactions with Affiliates

 

None.

Schedule 6.10

 

Existing Restrictions

 

None.

 

1131192.06-CHISR02A - MSW